Exhibit 10.1

AMENDMENT AGREEMENT (this “Amendment”), dated as of September 24, 2014, among
CELANESE CORPORATION, a Delaware corporation (“Holdings”), CELANESE US HOLDINGS
LLC, a Delaware limited liability company (the “Company”), CELANESE AMERICAS LLC
(f/k/a Celanese Americas Corporation), a Delaware limited liability company
(“CALLC”), each Guarantor Subsidiary, the Lenders party hereto, DEUTSCHE BANK
AG, NEW YORK BRANCH (“DBNY”), as administrative agent and as collateral agent,
DBNY, Bank of America, N.A., JPMORGAN CHASE BANK, N.A., CITIBANK, N.A., THE
ROYAL BANK OF SCOTLAND PLC and HSBC BANK USA, NATIONAL ASSOCIATION, each as an
issuing bank, DBNY, as swingline lender, and DEUTSCHE BANK SECURITIES INC.
(“DBSI”), to the Credit Agreement, dated as of April 2, 2007 (as amended,
supplemented, amended and restated or otherwise modified prior to the date
hereof, the “Existing Credit Agreement”), among Holdings, the Company, CALLC,
DBNY and the other parties thereto from time to time. Capitalized terms used and
not otherwise defined herein shall have the meanings assigned to them in the
Existing Credit Agreement.
WHEREAS, the parties hereto wish to amend the Existing Credit Agreement to (i)
extend the maturity of the Tranche 2 Revolving Commitments as Extended Maturity
Commitments, (ii) establish additional Tranche 2 Revolving Commitments as New
Revolving Facility Commitments, (iii) establish the Term C-3 Loans (as defined
in Exhibit A) as Refinancing Term Loans for the purpose of refinancing the Term
C-2 Loans, and (iv) modify certain of the covenants and other provisions of the
Existing Credit Agreement, in each case, as provided in Exhibit A;
WHEREAS, each Revolving Lender who executes and delivers this Amendment has
agreed to extend the maturity date of 100% of its Tranche 2 Revolving
Commitments (the “Extended Tranche 2 Revolving Commitments”) on such terms as
provided in Section 1(a) of this Amendment;
WHEREAS, Section 2.25 of the Existing Credit Agreement provides that the
relevant Loan Parties, the Administrative Agent and relevant Lenders may amend
the Existing Credit Agreement in order to establish any Extended Maturity
Commitments made thereunder;
WHEREAS, certain Revolving Lenders who have executed and delivered this
Amendment have agreed to provide additional Tranche 2 Revolving Commitments (the
“Additional Tranche 2 Revolving Commitments”) under this Amendment in an
aggregate amount for all such Additional Tranche 2 Revolving Commitments of
$300,000,000 on the same terms as the Extended Tranche 2 Revolving Commitments.
After giving effect to this Amendment, the Tranche 2 Revolving Commitments of
each Revolving Lender shall be as indicated on Schedule I hereto;
WHEREAS, Section 2.23 of the Existing Credit Agreement provides that the
relevant Loan Parties, the Administrative Agent and relevant New Revolving
Facility Lenders may amend the Existing Credit Agreement in order to establish
New Revolving Facility Commitments made thereunder;
WHEREAS, (i) each Term C-2 Lender who executes and delivers this Amendment as an
“Amendment No. 4 Converting Term Lender” has agreed (x) to convert (I) all of
such Term C-2 Lender’s (each such Term C-2 Lender, an “Amendment No. 4
Converting Term Lender”) Term C-2 Loans that are Dollar Term Loans outstanding
immediately prior to the Amendment No. 4 Effective Date (or such lesser amount
as notified to such Lender in writing by the Administrative Agent prior to the
Amendment No. 4 Effective Date) (the “Converted Dollar Term Loans”) into Term
C-3 Loans that are Dollar Term Loans on the Amendment No. 4 Effective Date and
(II) all of such Amendment No. 4 Converting Term Lender’s Term C-2 Loans that
are Euro Term Loans outstanding immediately prior to the Amendment No. 4
Effective Date (or such lesser amount as notified to such Lender in writing by
the Administrative Agent



--------------------------------------------------------------------------------



prior to the Amendment No. 4 Effective Date) (the “Converted Euro Term Loans”
and, together with the Converted Dollar Term Loans, the “Converted Term Loans”)
into Term C-3 Loans that are Euro Term Loans on the Amendment No. 4 Effective
Date, or (y) to have all of such Lender’s Term C-2 Loans outstanding immediately
prior to the Amendment No. 4 Effective Date prepaid pursuant to a Post-Closing
Settlement Option (as defined below) and (ii) Deutsche Bank AG, New York Branch
has executed and delivered this Amendment as (x) the Additional Dollar Term C-3
Lender (the “Additional Dollar Term C-3 Lender”) in respect of its commitment to
make Term C-3 Loans that are Dollar Term Loans in the aggregate principal amount
of $197,654,061.31 (the “Additional Dollar Term C-3 Commitment”) under this
Amendment and (y) the Additional Euro Term C-3 Lender (the “Additional Euro Term
C-3 Lender” and, collectively with the Additional Dollar Term C-3 Lender, the
“Additional Term C-3 Lender”) in respect of its commitment to make Term C-3
Loans that are Euro Term Loans in the aggregate principal amount of
€8,500,662.75 (the “Additional Euro Term C-3 Commitment” and, together with the
Additional Dollar Term C-3 Commitment, the “Additional Term C-3 Commitments”)
under this Amendment;
WHEREAS, certain Amendment No. 4 Converting Term Lenders who executed and
delivered this Amendment have elected to have 100% of the outstanding principal
amount of Converted Term Loans held by each such Amendment No. 4 Converting Term
Lender prepaid on the Amendment No. 4 Effective Date and purchase by assignment
(which purchase by assignment, at the option of such Amendment No. 4 Converting
Term Lender, may be made by one or more affiliates of such Amendment No. 4
Converting Term Lender reasonably acceptable to the Company and the
Administrative Agent, as committed to separately by such Amendment No. 4
Converting Term Lender) a principal amount of Term C-3 Loans that are Dollar
Term Loans and/or Euro Term Loans, as applicable, committed to separately by
such Amendment No. 4 Converting Term Lender (or such lesser amount allocated to
such Amendment No. 4 Converting Term Lender by the Administrative Agent) (the
“Post-Closing Settlement Option”);
WHEREAS, Section 2.24 of the Existing Credit Agreement provides that the
relevant Loan Parties, the Administrative Agent and relevant Lenders may amend
the Existing Credit Agreement in order to establish any Refinancing Term Loans
made thereunder;
WHEREAS, immediately following the extension of the maturity of the Tranche 2
Revolving Commitments, the making of the Additional Tranche 2 Revolving
Commitments, the making or conversion of the Term C-3 Loans and the use of
proceeds thereof, the parties hereto wish to amend the Existing Credit Agreement
to effect such other amendments as described herein;
WHEREAS, each Lender (including the Amendment No. 4 Converting Term Lenders, the
Additional Term C-3 Lender and the Revolving Lenders), by executing and
delivering this Amendment, has consented, to the amendments to be made to the
Existing Credit Agreement immediately following (it being understood that a
maximum of $250 million of Additional Tranche 2 Revolving Commitments may be
provided prior to giving effect to the amendments to be made hereunder and the
remaining portion, if any, of the Additional Tranche 2 Revolving Commitments
shall be provided immediately following the making of such amendments) the
extension of the maturity of the Tranche 2 Revolving Commitments, the making of
the Additional Tranche 2 Revolving Commitments, the making or conversion of the
Term C-3 Loans and the use of proceeds thereof;
WHEREAS, Section 9.08 of the Existing Credit Agreement provides that the
relevant Loan Parties and the Required Lenders may amend the Existing Credit
Agreement and the other Loan Documents for certain purposes;

-2-

--------------------------------------------------------------------------------



NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:
Section 1.Amendment.
(a)The Existing Credit Agreement is, effective as of the Amendment No. 4
Effective Date (as defined below), hereby amended to extend the maturity of the
Tranche 2 Revolving Facility to October 31, 2018 (provided that, if on the 91st
day prior to the Term C-2 Loan Maturity Date there is an aggregate principal
amount of at least $400 million of Term C-2 Loans outstanding, the maturity date
of the Tranche 2 Revolving Facility shall be automatically modified, without
further notice to or action by any party, to be such 91st day prior to the Term
C-2 Loan Maturity Date). The Applicable Margin for the Tranche 2 Revolving
Facility Loans issued pursuant to the Extended Tranche 2 Revolving Commitments
(the “Extended Tranche 2 Revolving Loans”) shall be the rate per annum set forth
below corresponding to Holdings’ or the Company’s, as applicable, corporate
family rating from Moody’s and corporate credit rating from S&P as of the most
recent Calculation Date; provided that if the then applicable corporate credit
rating from S&P is at least one tier higher than the then applicable corporate
credit rating from Moody’s, or vice versa, then the applicable corporate credit
rating for purposes of determining the Applicable Margin shall correspond to the
higher of the two corporate credit ratings (for purposes of the table below, “/”
shall mean “and” and all ratings assume a stable or better outlook):
Ratings
Eurocurrency Loans
ABR Loans
>BBB-/Baa3
1.25%
0.25%
BB+/Ba1
1.50%
0.50%
BB/Ba2
1.75%
0.75%
<BB/Ba2
2.00%
1.00%

(b)The RF Commitment Fee for the Extended Tranche 2 Revolving Commitments shall
be the rate per annum set forth below corresponding to Holdings’ or the
Company’s, as applicable, corporate family rating from Moody’s and corporate
credit rating from S&P as of the most recent Calculation Date; provided that if
the then applicable corporate credit rating from S&P is at least one tier higher
than the then applicable corporate credit rating from Moody’s, or vice versa,
then the applicable corporate credit rating for purposes of determining the
applicable RF Commitment Fee shall correspond to the higher of the two corporate
credit ratings (for purposes of the table below, “/” shall mean “and” and all
ratings assume a stable or better outlook):
Ratings
Fee
>BBB-/Baa3
0.20%
BB+/Ba1
0.25%
BB/Ba2
0.30%
<BB/Ba2
0.35%


-3-

--------------------------------------------------------------------------------



All other terms of the Extended Tranche 2 Revolving Commitments will be
identical to those of the Tranche 2 Revolving Commitments outstanding
immediately prior to the Amendment No. 4 Effective Date. Each Revolving Lender
hereby agrees that, after giving effect to this Amendment, its Tranche 2
Revolving Commitment shall be in the amount indicated beside such Revolving
Lender’s name on Schedule I hereto. For the avoidance of doubt, it is noted that
no Tranche 2 Revolving Loans are outstanding immediately prior to the Amendment
No. 4 Effective Date. The amendments pursuant to this Section 1(a) shall
constitute an Extension Amendment and a New Commitment Joinder Agreement.
(c)The Existing Credit Agreement is, effective as of the Amendment No. 4
Effective Date, hereby amended to establish the Term C-3 Loans as Refinancing
Term Loans under the Existing Credit Agreement having such terms as set forth
for the Term C-3 Loans in Exhibit A hereto. The Additional Dollar Term C-3
Lender hereby agrees to provide an Additional Dollar Term C-3 Commitment in the
amount of $197,654,061.31 and the Additional Euro Term C-3 Lender hereby agrees
to provide and an Additional Euro Term C-3 Commitment in the amount of
€8,500,662.75. Each of the Amendment No. 4 Converting Term Lenders hereby agrees
that each of their Converted Term Loans shall be deemed to be Term C-3 Loans on
the Amendment No. 4 Effective Date as described in Exhibit A hereto. The
amendments pursuant to this Section 1(b) shall constitute a Refinancing Term
Loan Amendment.
(d)The Existing Credit Agreement is, effective as of the date on which each of
the conditions described in Section 3 shall have been satisfied and immediately
after giving effect to the amendments described in Sections 1(a) and 1(b) hereof
and the use of proceeds of the Term C-3 Loans, hereby amended by deleting the
stricken text (indicated textually in the same manner as the following example:
stricken text) and adding the blue underlined text (indicated textually in the
same manner as the following example: blue underlined text) as set forth in
Exhibit A hereto (the “Amended Credit Agreement”) (it being understood that the
amendments set forth in Exhibit A hereto include certain changes giving effect
to the Extension Amendment and New Commitment Joinder Agreement described in
Section 1(a) above and the Refinancing Term Loan Amendment described in Section
1(b) above). Each of the Lenders party hereto (including the Amendment No. 4
Converting Term Lenders, the Additional Term C-3 Lender and the Revolving
Lenders) hereby consents to the amendments described in this Section 1(c).
Section 2.Representations and Warranties. The Company and Holdings, jointly and
severally, represent and warrant to the Administrative Agent and each of the
Lenders (including the Amendment No. 4 Converting Term Lenders, the Additional
Term C-3 Lender and the Revolving Lenders) that:
(a)The execution and delivery of this Amendment is within each of the Company’s
and Holdings’ organizational powers and has been duly authorized by all
necessary organizational action on the part of each of the Company and Holdings.
This Amendment has been duly executed and delivered by each of the Company and
Holdings and constitutes, a legal, valid and binding obligation of each of the
Company and Holdings, enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency or similar laws affecting creditors’ rights
generally, subject to general principles of equity and subject to implied
covenants of good faith and fair dealing. This Amendment will not (i) violate
any Requirement of Law in any material respect, (ii) violate the articles of
incorporation, bylaws or similar organizational documents of any Loan Party or
(iii) violate or result in a default or require any consent or approval under
any indenture, agreement or other instrument binding upon any Loan Party or its
property, or give rise to a right thereunder to

-4-

--------------------------------------------------------------------------------



require any payment to be made by any Loan Party, except, in the case of this
clause (iii), for violations, defaults or the creation of such rights that would
not reasonably be expected to result in a Material Adverse Effect.
(b)After giving effect to this Amendment, the representations and warranties set
forth in Article III of the Existing Credit Agreement or in any other Loan
Document are true and correct in all material respects (except where such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects as of such earlier date).
(c)After giving effect to this Amendment, no Default or Event of Default has
occurred and is continuing.
Section 3.Effectiveness. This Amendment shall become effective on the date (the
“Amendment No. 4 Effective Date”) on which each of the following conditions
shall have been satisfied in accordance with the terms thereof:
(a)the Administrative Agent shall have received (i) executed signature pages
hereto from each Loan Party and (ii) executed signature pages hereto from
Revolving Lenders having an aggregate amount of Tranche 2 Revolving Facility
Commitments equal to 100% of the Revolving Credit Facility immediately prior to
the Amendment No. 4 Effective Date.
(b)the Administrative Agent shall have received executed signature pages hereto
from Lenders constituting, immediately after giving effect to the amendments
pursuant to Section 1(a) and 1(b) (provided that such determination of the
Required Lenders shall be made assuming no more than $250 million of Additional
Tranche 2 Revolving Commitments have been provided at such time), the Required
Lenders;
(c)the representations and warranties set forth in Section 2 hereof shall be
true and correct as of the Amendment No. 4 Effective Date;
(d)the Company shall deliver or cause to be delivered legal opinions of (i)
Gibson, Dunn & Crutcher LLP, as counsel to the Company, and (ii) in-house
counsel of the Company, in each case dated the Amendment No. 4 Effective Date;
(e)the Administrative Agent shall have received a certificate, dated the
Amendment No. 4 Effective Date and signed by a Responsible Officer of each of
the Company and Holdings, confirming compliance with the conditions precedent
set forth in clause (d) of this Section 3;
(f)(i) each Lead Arranger in connection with this Amendment shall have been paid
such fees as such Lead Arranger and the Company have separately agreed in
writing and (ii) the Company shall have paid (x) for the account of each Lender,
a term loan participation fee equal to 0.05% of the aggregate principal amount
of such Lender’s Converted Term Loans, (y) for the account of each Revolving
Lender a consent fee equal to 0.10% of the aggregate principal amount of such
Lender’s Tranche 2 Revolving Commitments (excluding any Additional Tranche 2
Revolving Commitments) and (z) for the account of each Revolving Lender, a
participation fee equal to 0.15% of the aggregate principal amount of such
Revolving Lender’s Additional Tranche 2 Revolving Commitments;

-5-

--------------------------------------------------------------------------------



(g)the Company shall have paid all reasonable out of pocket costs and expenses
of the Lead Arrangers and the Administrative Agent in connection with the
preparation, negotiation and execution of this Amendment (including the
reasonable fees and expenses of Cahill Gordon & Reindel llp as counsel to the
Administrative Agent and the Lead Arrangers); and
(h)the Administrative Agent shall have received a completed “Life-of-Loan”
Federal Emergency Management Agency Standard Flood Hazard Determination with
respect to the Mortgaged Property (together with a notice about special flood
hazard area status and flood disaster assistance duly executed by the Company
and the applicable Loan Party relating thereto) and, if any such Mortgaged
Property is located in a special flood hazard area, evidence of flood insurance
to the extent required pursuant to the Credit Agreement.
Section 4.Post-Closing Covenant. With respect to each existing Mortgage
encumbering Mortgaged Property, the Administrative Agent shall have received
each of the items listed on Schedule II within ninety (90) days after the
Amendment No. 4 Effective Date, unless waived or extended with respect to any
such item by the Administrative Agent in its sole discretion.
Section 5.Waiver. The Administrative Agent and the Required Lenders hereby waive
the prior notice requirement set forth in Section 2.11(a) of the Existing Credit
Agreement in connection with the prepayment of Term C-2 Loans made on or prior
to the Amendment No. 4 Effective Date.
Section 6.Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
of which when taken together shall constitute a single instrument. Delivery of
an executed counterpart of a signature page of this Amendment by facsimile or
any other electronic transmission shall be effective as delivery of a manually
executed counterpart hereof.
Section 7.Applicable Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
Section 8.Headings. The headings of this Amendment are for purposes of reference
only and shall not limit or otherwise affect the meaning hereof.
Section 9.Effect of Amendment. Except as expressly set forth herein, (i) this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Lenders, the
Administrative Agent, the Collateral Agent, any other Agent, the Issuing Bank or
the Swingline Lender, in each case under the Existing Credit Agreement or any
other Loan Document, and (ii) shall not alter, modify, amend or in any way
affect any of the terms, conditions, obligations, covenants or agreements
contained in the Existing Credit Agreement or any other provision of either such
agreement or any other Loan Document. Except as expressly set forth herein, each
and every term, condition, obligation, covenant and agreement contained in the
Existing Credit Agreement or any other Loan Document is hereby ratified and
re-affirmed in all respects and shall continue in full force and effect. Each
Loan Party reaffirms its obligations under the Loan Documents to which it is
party and the validity of the Liens granted by it pursuant to the Security
Documents. This Amendment shall constitute a Loan Document for purposes of the
Existing Credit Agreement and from and after the Amendment No. 4 Effective Date,
all references to the Existing Credit Agreement in any Loan Document and all
references in the Existing Credit Agreement to “this Agreement,” “hereunder,”
“hereof” or words of like import referring to the Existing Credit Agreement,
shall, unless expressly provided otherwise, refer to the

-6-

--------------------------------------------------------------------------------



Amended Credit Agreement. Each of the Loan Parties hereby consents to this
Amendment and confirms that all obligations of such Loan Party under the Loan
Documents to which such Loan Party is a party shall continue to apply to the
Amended Credit Agreement.
[Remainder of page intentionally left blank]



-7-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.


 
CELANESE CORPORATION
 
 
 
 
 
 
 
 
By:
/s/ Christopher W. Jensen
 
 
 
Name: Christopher W. Jensen
 
 
 
Title: Senior Vice President, Finance and Chief Financial Officer
 
 
 
 
 
CELANESE US HOLDINGS LLC
 
 
 
 
 
 
 
 
By:
/s/ Chuck B. Kyrish
 
 
 
Name: Chuck B. Kyrish
 
 
 
Title: Vice President and Treasurer
 
 
 
 
 
 
 
CELANESE AMERICAS LLC (f/k/a Celanese
 
 
Americas Corporation)
 
 
 
 
 
 
 
 
By:
/s/ Chuck B. Kyrish
 
 
 
Name: Chuck B. Kyrish
 
 
 
Title: Vice President and Treasurer
 
 
 
 
 
 
CELANESE ACETATE LLC
 
 
 
 
 
 
 
 
By:
/s/ Chuck B. Kyrish
 
 
 
Name: Chuck B. Kyrish
 
 
 
Title: Treasurer
 
 
 
 
 
 
 
CELANESE CHEMICALS, INC.
 
 
 
 
 
 
 
 
 
 
By:
/s/ Chuck B. Kyrish
 
 
 
Name: Chuck B. Kyrish
 
 
 
Title: Treasurer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


[Signature Page to Celanese Amendment]



--------------------------------------------------------------------------------



 
CNA HOLDINGS LLC (f/k/a CNA HOLDINGS, INC.)
 
 
 
 
 
 
 
 
 
By:
/s/ Chuck B. Kyrish
 
 
 
Name: Chuck B. Kyrish
 
 
 
Title: Vice President and Treasurer
 
 
 
 
 
CELANESE INTERNATIONAL CORPORATION
 
 
 
 
 
 
 
By:
/s/ Chuck B. Kyrish
 
 
 
Name: Chuck B. Kyrish
 
 
 
Title: Treasurer
 
 
 
 
 
CELANESE LTD.
 
 
 
 
 
By:
CELANESE INTERNATIONAL
 
 
 
CORPORATION as General Partner
 
 
 
 
 
By:
/s/ Chuck B. Kyrish
 
 
 
Name: Chuck B. Kyrish
 
 
 
Title: Treasurer
 
 
 
 
 
 
CELTRAN, INC.
 
 
 
 
 
 
 
 
By:
/s/ Chuck B. Kyrish
 
 
 
Name: Chuck B. Kyrish
 
 
 
Title: Treasurer
 
 
 
 
 
CNA FUNDING LLC
 
 
 
 
 
 
 
 
By:
/s/ Chuck B. Kyrish
 
 
 
Name: Chuck B. Kyrish
 
 
 
Title: Treasurer
 
 
 
 
 
 
KEP AMERICA ENGINEERING PLASTICS, LLC
 
 
 
 
 
 
 
 
 
By:
/s/ Chuck B. Kyrish
 
 
 
Name: Chuck B. Kyrish
 
 
 
Title: Treasurer
 


[Signature Page to Celanese Amendment]



--------------------------------------------------------------------------------



 
TICONA FORTRON INC.
 
 
 
 
 
 
 
 
 
 
By:
/s/ Chuck B. Kyrish
 
 
 
Name: Chuck B. Kyrish
 
 
 
Title: Treasurer
 
 
 
 
 
TICONA POLYMERS, INC.
 
 
 
 
 
 
 
 
By:
/s/ Chuck B. Kyrish
 
 
 
Name: Chuck B. Kyrish
 
 
 
Title: Treasurer
 
 
 
 
 
TICONA LLC
 
 
 
 
 
 
 
 
By:
/s/ Chuck B. Kyrish
 
 
 
Name: Chuck B. Kyrish
 
 
 
Title: Treasurer
 
 
 
 
 
CELANESE GLOBAL RELOCATION LLC
 
 
 
 
 
 
 
 
By:
/s/ Chuck B. Kyrish
 
 
 
Name: Chuck B. Kyrish
 
 
 
Title: Treasurer
 
 
 
 
 






[Signature Page to Celanese Amendment]



--------------------------------------------------------------------------------



 
DEUTSCHE BANK AG, NEW YORK BRANCH, as
 
Administrative Agent
 
 
 
 
 
 
 
 
 
 
By:
/s/ Marcus M. Takington
 
 
 
Name: Marcus M. Takington
 
 
 
Title: Director
 
 
 
 
 
 
 
 
By:
/s/ Lisa Wong
 
 
 
Name: Lisa Wong
 
 
 
Title: Vice President
 
 
 
 


[Signature Page to Celanese Amendment]



--------------------------------------------------------------------------------



 
DEUTSCHE BANK AG, NEW YORK BRANCH, as
 
Additional Dollar Term C-3 Lender
 
 
 
 
 
 
 
 
 
 
By:
/s/ Marcus M. Takington
 
 
 
Name: Marcus M. Takington
 
 
 
Title: Director
 
 
 
 
 
 
 
 
By:
/s/ Dusan Lazarov
 
 
 
Name: Dusan Lazarov
 
 
 
Title: Director
 
 
 
 

 
DEUTSCHE BANK AG, NEW YORK BRANCH, as
 
Additional Euro Term C-3 Lender
 
 
 
 
 
 
 
 
 
 
By:
/s/ Marcus M. Takington
 
 
 
Name: Marcus M. Takington
 
 
 
Title: Director
 
 
 
 
 
 
 
 
By:
/s/ Dusan Lazarov
 
 
 
Name: Dusan Lazarov
 
 
 
Title: Director
 
 
 
 




[Signature Page to Celanese Amendment]



--------------------------------------------------------------------------------



The undersigned Term C-2 Lender hereby executes this Amendment as an Amendment
No. 4 Converting Term Lender and hereby (i) consents to the replacement or
post-closing settlement of its Term C-2 Loans into Term C-3 Loans denominated in
Dollars, in the case of Term C-2 Loans that were Dollar Term Loans, or Euros, in
the case of Term C-2 Loans that were Euro Term Loans, as set forth below and
(ii) immediately following the making of the Term C-3 Loans and the use of
proceeds thereof, consents to such other amendments to be made to the Existing
Credit Agreement hereunder on the Amendment No. 4 Effective Date:
Conversion of all Term C-2 Loans
o
to replace 100% of the outstanding principal amount of the Term C-2 Loans held
by such Lender immediately prior to the Amendment No. 4 Effective Date with Term
C-3 Loans denominated in Dollars, in the case of Term C-2 Loans that were Dollar
Term Loans, or Euros, in the case of Term C-2 Loans that were Euro Term Loans,
in a like principal amount (or such lesser amount as notified to such Lender in
writing by the Administrative Agent prior to the Amendment No. 4 Effective
Date).

Post-Closing Settlement Option
o
to have 100% of the outstanding principal amount of the Term C-2 Loans held by
such Lender immediately prior to the Amendment No. 4 Effective Date prepaid on
the Amendment No. 4 Effective Date and purchase by assignment a principal amount
of Term C-3 Loans and denominated in such currency as committed to separately by
the undersigned (or such lesser amount allocated to such Lender by the
Administrative agent).

Existing principal amount of Term C-2 Loans that are Dollar Term Loans, if any,
held by the undersigned Lender immediately prior to the Amendment No. 4
Effective Date: $_________________.1 
Existing principal amount of Term C-2 Loans that are Euro Term Loans, if any,
held by the undersigned Lender immediately prior to the Amendment No. 4
Effective Date: €_________________.2 
 
 
 
 
(Name of Institution)
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
[If a second signature is necessary:
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 

 
 
1 
For informational purposes only.
 
 
2 
For informational purposes only.




[Signature Page to Celanese Amendment - Amendment No. 4 Converting Term Lender]



--------------------------------------------------------------------------------



The undersigned Term C-2 Lender hereby consents to the amendments to be made to
the Existing Credit Agreement hereunder on the Amendment No. 4 Effective Date
(but, for the avoidance of doubt, does not consent to the conversion of its Term
C-2 Loans to Term C-3 Loans):
Existing principal amount of Term C-2 Loans that are Dollar Term Loans, if any,
held by the undersigned Lender immediately prior to the Amendment No. 4
Effective Date: $_________________.3 
Existing principal amount of Term C-2 Loans that are Euro Term Loans, if any,
held by the undersigned Lender immediately prior to the Amendment No. 4
Effective Date: €_________________.4 
 
 
 
 
(Name of Institution)
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
[If a second signature is necessary:
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 











































 
 
3 
For informational purposes only.
 
 
4 
For informational purposes only.




[Signature Page to Celanese Amendment - Consenting Term Lender]



--------------------------------------------------------------------------------



The undersigned Revolving Facility Lender hereby consents to the amendments to
be made to the Existing Credit Agreement hereunder.
 
 
 
 
(Name of Institution)
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
[If a second signature is necessary:
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 




[Signature Page to Celanese Amendment - Revolving Lender]



--------------------------------------------------------------------------------







Exhibit A




--------------------------------------------------------------------------------





AMENDED AND RESTATED CREDIT AGREEMENT
Dated as of April 2, 2007,
as Amended and Restated
as of September 29, 2010,
as further Amended by Amendment No. 1 on January 23, 20132013,
as further Amended by Amendment No. 2 on August 14, 2013 and2013,
as further Amended by Amendment No. 3 on September 16, 2013 and
as further Amended by Amendment No. 4 on September 24, 2014


among
CELANESE CORPORATION,
CELANESE US HOLDINGS LLC
and
THE OTHER SUBSIDIARY BORROWERS,
THE LENDERS PARTY HERETO,
DEUTSCHE BANK AG, NEW YORK BRANCH,
as Administrative Agent and Collateral Agent,
and
DEUTSCHE BANK SECURITIES INC.,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
CITIGROUP GLOBAL MARKETS INC.,
HSBC SECURITIES (USA) INC.
J.P. MORGAN SECURITIES LLC and
RBS SECURITIES INC.
as Amendment No. 3 Lead Arranger,DEUTSCHE BANK SECURITIES INC.,
as Amendment No. 3 Bookrunner4 Lead Arrangers and Bookrunners,





--------------------------------------------------------------------------------






--------------------------------------------------------------------------------



TABLE OF CONTENTS
 
Page
 
ARTICLE I
 
DEFINITIONS
 
SECTION 1.01
Defined Terms
1
SECTION 1.02
Terms Generally
5546
SECTION 1.03
Exchange Rates
5746
SECTION 1.04
Effectuation of Transaction
5747
SECTION 1.05
Additional Alternative Currencies
5748
 
ARTICLE II
 
THE CREDITS
 
SECTION 2.01
Loans and Commitments
5848
SECTION 2.02(A)
Loans and Borrowings
6049
SECTION 2.02(B)
Credit-Linked Deposit
6050
SECTION 2.03
Requests for Borrowings
6350
SECTION 2.04
Swingline Loans
6351
SECTION 2.05
Letters of Credit
6653
SECTION 2.06
Funding of Borrowings
7358
SECTION 2.07
Interest Elections
7459
SECTION 2.08
Termination and Reduction of Commitments
7560
SECTION 2.09
Repayment of Loans; Evidence of Debt, etc
7661
SECTION 2.10
Repayment of Term Loans
7862
SECTION 2.11
Prepayments, etc
7963
SECTION 2.12
Fees
8164
SECTION 2.13
Interest
8265
SECTION 2.14
Alternate Rate of Interest
8366
SECTION 2.15
Increased Costs
8467
SECTION 2.16
Break Funding Payments
8568
SECTION 2.17
Taxes
8668
SECTION 2.18
Payments Generally; Pro Rata Treatment; Sharing of Set-offs
8770
SECTION 2.19
Mitigation Obligations; Replacement of Lenders
8971
SECTION 2.20
Revolving Borrowers
9072
SECTION 2.21
Additional Reserve Costs
9173
SECTION 2.22
Illegality
9173
SECTION 2.23
New Commitments
9274
SECTION 2.24
Refinancing Term Loans
9476
SECTION 2.25
Extended Loans and Commitments
9677
SECTION 2.26
Defaulting Lenders
9879


i

--------------------------------------------------------------------------------




 
Page
 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES
 
SECTION 3.01
Organization; Powers
9980
SECTION 3.02
Authorization
9980
SECTION 3.03
Enforceability
10081
SECTION 3.04
Governmental Approvals
10081
SECTION 3.05
Financial Statements
10081
SECTION 3.06
No Material Adverse Effect
10081
SECTION 3.07
Title to Properties; Possession Under Leases
10182
SECTION 3.08
Subsidiaries
10182
SECTION 3.09
Litigation; Compliance with Laws
10283
SECTION 3.10
Federal Reserve Regulations
10283
SECTION 3.11
Investment Company Act
10283
SECTION 3.12
Use of Proceeds
10283
SECTION 3.13
Tax Returns
10383
SECTION 3.14
No Material Misstatements
10384
SECTION 3.15
Employee Benefit Plans
10484
SECTION 3.16
Environmental Matters
10485
SECTION 3.17
Security Documents
10786
SECTION 3.18
Location of Real Property and Leased Premises
10687
SECTION 3.19
Solvency
10787
SECTION 3.20
Labor Matters
10787
SECTION 3.21
Insurance
10788
 
 
 
ARTICLE IV
 
CONDITIONS OF LENDING NTIES
 
SECTION 4.01
All Credit Events
10888
SECTION 4.02
[RESERVED]
10889
SECTION 4.03
Credit Events Relating to Revolving Borrowers
10889
 
 
 
ARTICLE V
 
AFFIRMATIVE COVENANTS
 
SECTION 5.01
Existence; Businesses and Properties
10990
SECTION 5.02
Insurance
11090
SECTION 5.03
Taxes
11191
SECTION 5.04
Financial Statements, Reports, etc.
11192
SECTION 5.05
Litigation and Other Notices
11494
SECTION 5.06
Compliance with Laws
11494
SECTION 5.07
Maintaining Records; Access to Properties and Inspections
11594
SECTION 5.08
Use of Proceeds
11595

 
Page
 
 
 
SECTION 5.09
Compliance with Environmental Laws
11595
SECTION 5.10
Further Assurances; Additional Mortgages
11595
SECTION 5.11
Fiscal Year; Accounting
11796
 
 
 
ARTICLE VI
 
NEGATIVE COVENANTS
 
SECTION 6.01
Indebtedness
11797
SECTION 6.02
Liens
121101
SECTION 6.03
Sale and Lease-Back Transactions
125103
SECTION 6.04
Investments, Loans and Advances
125104
SECTION 6.05
Mergers, Consolidations, Sales of Assets and Acquisitions
128106
SECTION 6.06
Dividends and Distributions
131109
SECTION 6.07
Transactions with Affiliates
132110
SECTION 6.08
Business of Holdings and the Subsidiaries
134111
SECTION 6.09
Limitation on Modifications and Prepayments
134112
SECTION 6.10
First Lien Senior Secured Leverage Ratio
136114
SECTION 6.11
Swap Agreements
137114
SECTION 6.12
No Other “Designated Senior Indebtedness
137114
SECTION 6.13
Limitation on the Lenders’ Control over Certain Foreign Entities
137114
 
 
 
ARTICLE VII
 
EVENTS OF DEFAULT
 
SECTION 7.01
Events of Default
138115
SECTION 7.02
Holdings’ Right to Cure
142118
 
 
 
ARTICLE VIII
 
THE AGENTS
 
SECTION 8.01
Appointment
143119
SECTION 8.02
Nature of Duties
144120
SECTION 8.03
Resignation by the Agents
144120
SECTION 8.04
The Administrative Agent in Its Individual Capacity
145121
SECTION 8.05
Indemnification
145121
SECTION 8.06
Lack of Reliance on Agents
145121
SECTION 8.07
Designation of Affiliates for Loans Denominated in Euros
145121
SECTION 8.08
No Other Duties, Etc
146122
 
 
 
ARTICLE IX
 
MISCELLANEOUS
 
SECTION 9.01
Notices
146122


ii

--------------------------------------------------------------------------------



 
Page
 
 
 
SECTION 9.02
Survival of Agreement
147123
SECTION 9.03
Binding Effect
147123
SECTION 9.04
Successors and Assigns
147123
SECTION 9.05
Expenses; Indemnity
151126
SECTION 9.06
Right of Set-off
153128
SECTION 9.07
Applicable Law
153128
SECTION 9.08
Waivers; Amendment
153128
SECTION 9.09
Interest Rate Limitation
155130
SECTION 9.10
Entire Agreement
155130
SECTION 9.11
WAIVER OF JURY TRIAL
156130
SECTION 9.12
Severability
156130
SECTION 9.13
Counterparts
156131
SECTION 9.14
Headings
156131
SECTION 9.15
Jurisdiction; Consent to Service of Process
156131
SECTION 9.16
Confidentiality
157131
SECTION 9.17
Conversion of Currencies
158132
SECTION 9.18
Release of Liens and Guarantees
158132
SECTION 9.19
Parallel Debt
159133
 
 
 
ARTICLE X
 
COLLECTION ALLOCATION MECHANISM
 
SECTION 10.01
Implementation of CAM
160133
SECTION 10.02
Letters of Credit
161134
SECTION 10.03
PATRIOT Act
162136
SECTION 10.04
Keepwell
136




iii

--------------------------------------------------------------------------------



Exhibits and Schedules
 
 
 
Exhibit A
 
Form of Assignment and Acceptance
Exhibit B-1
 
Form of Borrowing Request
Exhibit B-2
 
Form of Request To Issue
Exhibit C
 
Form of Swingline Borrowing Request
Exhibit D
 
[Reserved]
Exhibit E
 
Form of Real Property Officers’ Certificate
Exhibit F
 
Form of Subordinated Intercompany Debt
Exhibit G-1
 
Form of Revolving Borrower Agreement
Exhibit G-2
 
Form of Revolving Borrower Termination
Exhibit H
 
Reserve Costs for Mandatory Costs Rate
Exhibit I
 
Form of Solvency Certificate
Exhibit J
 
Form of U.S. Collateral Agreement
 
 
 
Schedule 1.01(a)
 
Collateral and Guarantee Requirements
Schedule 1.01(b)
 
Designated Asset Sales
Schedule 1.01(c)
 
Existing Excluded Subsidiaries
Schedule 2.01
 
Commitments
Schedule 2.04
 
Swingline Commitments
Schedule 2.05(a)
 
Letters of Credit
Schedule 3.01
 
Organization
Schedule 3.04
 
Governmental Approvals
Schedule 3.08(a)
 
Subsidiaries
Schedule 3.08(b)
 
Subscriptions
Schedule 3.09
 
Litigation
Schedule 3.13
 
Taxes
Schedule 3.16
 
Environmental
Schedule 3.20
 
Labor Matters
Schedule 3.21
 
Insurance
Schedule 4.02(b)
 
Local/Foreign Counsel Opinion
Schedule 5.13
 
Post-Closing Matters
Schedule 6.01(a)
 
Indebtedness (other than under Letters of Credit)
Schedule 6.01(b)
 
Indebtedness under Letters of Credit
Schedule 6.02(a)
 
Liens
Schedule 6.04(j)
 
Existing Investment Commitments
Schedule 6.04(u)
 
Subsidiaries to be transferred under Finco
Schedule 6.07
 
Transactions with Affiliates




iv

--------------------------------------------------------------------------------



AMENDED AND RESTATED CREDIT AGREEMENT dated as of April 2, 2007, as amended and
restated as of September 29, 2010 (as amended by Amendment No. 1 on January 23,
2013 and Amendment No. 2 on August 14, 2013 and as further amended by Amendment
No. 3 on September 16, 2013, this “Agreement”), among CELANESE CORPORATION, a
Delaware corporation (“Holdings”), CELANESE US HOLDINGS LLC, a Delaware limited
liability company (the “Company”), CELANESE AMERICAS LLC (f/k/a Celanese
Americas Corporation), a Delaware corporation (“CALLC”), certain other
subsidiaries of the Company from time to time party hereto as a borrower, the
LENDERS party hereto from time to time, DEUTSCHE BANK AG, NEW YORK BRANCH
(“DBNY”), as administrative agent (in such capacity, the “Administrative Agent”)
and as collateral agent (in such capacity, the “Collateral Agent”), BANK OF
AMERICA, N.A., as syndication agent (in such capacity, the “Syndication Agent”),
CITIGROUP GLOBAL MARKETS INC., HSBC SECURITIES (USA) INC., JPMORGAN CHASE BANK,
N.A. and THE ROYAL BANK OF SCOTLAND PLC as co-documentation agents (in such
capacity, the “Documentation Agents”), and DEUTSCHE BANK AG, CAYMAN ISLANDS
BRANCH, as Deposit Bank (in such capacity, the “Deposit Bank”).
W I T N E S S E T H :
WHEREAS, Holdings, the Company, CALLC and certain lenders are parties to a
Credit Agreement, dated as of April 2, 2007 (as in effect immediately prior to
the date hereof, including amendments prior to the date hereof, the “Existing
Credit Agreement”);
WHEREAS, the parties hereto have agreed to amend and restate the Existing Credit
Agreement on and subject to the terms and conditions set forth in the Amendment
Agreement dated as of the date hereof (the “Amendment Agreement”) among the
parties hereto;
WHEREAS, it is the intent of the parties hereto that this Agreement not
constitute a novation of the obligations and liabilities existing under the
Existing Credit Agreement or evidence repayment of any of such obligations and
liabilities and that this Agreement amend and restate in its entirety the
Existing Credit Agreement and re-evidence the obligations of the Borrowers
outstanding thereunder;
NOW, THEREFORE, in consideration of the above premises, the parties hereto
hereby agree that on the Restatement Effective Date (as defined below), the
Existing Credit Agreement shall be amended and restated in its entirety as
follows:
ARTICLE I
DEFINITIONS
SECTION 1.01    Defined Terms. As used in this Agreement, the following terms
shall have the meanings specified below:
“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.
“ABR CL Loan” shall mean any CL Loan bearing interest at a rate determined by
reference to the Alternate Base Rate in accordance with the provisions of
Article II.
“ABR Loan” shall mean any ABR Term Loan, ABR Revolving Loan, ABR CL Loan or
Swingline Dollar Loan.
“ABR Revolving Borrowing” shall mean a Borrowing comprised of ABR Revolving
Loans.



--------------------------------------------------------------------------------



“ABR Revolving Loan” shall mean any Revolving Facility Loan denominated in
Dollars bearing interest at a rate determined by reference to the Alternate Base
Rate in accordance with the provisions of Article II.
“ABR Term Loan” shall mean any Dollar Term Loan bearing interest at a rate
determined by reference to the Alternate Base Rate in accordance with the
provisions of Article II.
“Additional Dollar Term Loans” shall mean any New Term Loans which are not added
to any existing Class of then outstanding Dollar Term Loans as contemplated by
Section 2.23 because such New Term Loans have a different Applicable Margin or
repayment schedule than that applicable to any existing Class of Dollar Term
Loans.
“Additional Euro Term Loans” shall mean any New Term Loans which are not added
to any existing Class of then outstanding Euro Term Loans as contemplated by
Section 2.23 because such New Term Loans have a different Applicable Margin or
repayment schedule than that applicable to any existing Class of Euro Term
Loans.
“Additional Mortgage” shall have the meaning assigned to such term in Section
5.10(c).
“Additional Dollar Term C-23 Commitment” means, with respect to the Additional
Dollar Term C-23 Lender, its commitment to make a Term C-23 Loan that is a
Dollar Term Loan on the Amendment No. 34 Effective Date in an amount equal to
$131,268,703.55.197,654,061.31.
“Additional Dollar Term C-3 Lender” means the Person identified as such in
Amendment No. 4.
“Additional Euro Term C-23 Commitment” means, with respect to the Additional
Euro Term C-23 Lender, its commitment to make a Term C-23 Loan that is a Euro
Term Loan on the Amendment No. 34 Effective Date in an amount equal to
€30,452,508.75.8,500,662.75.
“Additional Euro Term C-23 Lender” means the Person identified as such in
Amendment No. 3.4.
“Additional Term C-3 Commitments” means the Additional Dollar Term C-3
Commitment and the Additional Euro Term C-3 Commitment.
“Additional Term C-3 Lender” means the Person(s) identified as such in Amendment
No. 4.
“Adjusted LIBO Rate” shall mean, with respect to any Eurocurrency Borrowing or
the Credit-Linked Deposits for any Interest Period, an interest rate per annum
(rounded upwards, if necessary, to five decimal places (e.g., 4.12345%) in the
case of Eurocurrency Borrowings in Dollars and three decimal places (e.g.,
4.123%) in the case of Eurocurrency Borrowings in Euros) equal to the result of
dividing (a) the LIBO Rate in effect for such Interest Period by (b) 1.00 minus
the Statutory Reserves applicable to such Eurocurrency Borrowing, if any.
“Administrative Agent” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.
“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.12(c).

-2-

--------------------------------------------------------------------------------



“Affiliate” shall mean, when used with respect to a specified Person, another
Person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the Person specified.
“Agents” shall mean DBNY, Bank of America, N.A., HSBC Securities (USA) Inc.,
JPMorgan Chase Bank, N.A. and The Royal Bank of Scotland plc.
“Agreement” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.
“Agreement Currency” shall have the meaning assigned to such term in Section
9.17(b).
“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greater of (a) the Prime Rate, (b) the Federal Funds Effective Rate in effect on
such day plus 1/2 of 1% and (c) the 1-month LIBO Rate in effect on such day. If
for any reason the Administrative Agent shall have determined (which
determination shall be conclusive absent manifest error) that it is unable to
ascertain the Federal Funds Effective Rate, including the failure of the Federal
Reserve Bank of New York to publish rates or the inability of the Administrative
Agent to obtain quotations in accordance with the terms thereof, the Alternate
Base Rate shall be determined without regard to clause (b) of the preceding
sentence until the circumstances giving rise to such inability no longer exist.
Any change in the Alternate Base Rate due to a change in the Prime Rate or the
Federal Funds Effective Rate shall be effective on the effective date of such
change in the Prime Rate or the Federal Funds Effective Rate, respectively.
“Alternate Pledge Agreement” shall mean a pledge agreement in form and substance
reasonably satisfactory to the Administrative Agent and the Company effecting
the pledge under local law of not in excess of 65% of the issued and outstanding
Equity Interests of a Foreign Subsidiary in support of the Obligations of the
Domestic Subsidiary Loan Party which is the owner of such Equity Interests.
“Alternative Currency” shall mean each of Sterling, Canadian Dollars and each
other currency (other than Dollars and Euros) that is approved in accordance
with Section 1.05.
“Alternative Currency Equivalent” shall mean, on any date of determination (a)
with respect to any amount in any Alternative Currency, such amount in the
applicable currency, (b) with respect to any amount in Dollars, the equivalent
in applicable Alternative Currency of such amount, determined by the
Administrative Agent or L/C Lender, as applicable, pursuant to Section 1.03(b)
using the Exchange Rate with respect to such currency at the time in effect
under the provisions of such Section and (c) with respect to any amount in Euro,
the equivalent in applicable Alternative Currency of such amount, determined by
the Administrative Agent or L/C Lender, as applicable, pursuant to Section
1.03(b) using the Exchange Rate with respect to such currency at the time in
effect under the provisions of such Section.
“Alternative Currency Letter of Credit” shall mean a Letter of Credit
denominated in any Alternative Currency.
“Amendment Agreement” shall have the meaning assigned to such term in the
recitals hereto.
“Amendment No. 1” shall mean Amendment No. 1 to this Agreement dated as of
January 23, 2013 among Holdings, the Company, CALLC, DBNY and the Required
Lenders.
“Amendment No. 2” shall mean Amendment No. 2 to this Agreement dated as of
August 14, 2013 among Holdings, the Company, CALLC, DBNY and the Required
Lenders.

-3-

--------------------------------------------------------------------------------



“Amendment No. 3” shall mean Amendment No. 3 to this Agreement dated as of
September 16, 2013 among Holdings, the Company, CALLC, DBNY and the Required
Lenders.
“Amendment No. 34” shall mean Amendment No. 4 to this Agreement dated as of
September 24, 2014 among Holdings, the Company, CALLC, DBNY, the Additional Term
C-3 Lender and the Lenders and other financial institutions party thereto.
“Amendment No. 4 Converting Term Lender” shall mean each Term C-2 Lender that
provided the Administrative Agent with a counterpart to Amendment No. 34
executed by such Term C-2 Lender as an “Amendment No. 34 Converting Term Lender”
within the time period specified by the Administrative Agent.
“Amendment No. 34 Effective Date” means September 16, 2013.
“Amendment No. 3 Bookrunner” means Deutsche Bank Securities Inc.
“Amendment No. 3 Lead Arranger” means Deutsche Bank Securities Inc.“Applicable
CL Margin” shall mean, at any time, the applicable percentage per annum set
forth in the applicable grid included in the proviso to the definition of
“Applicable Margin.”24, 2014.
“Applicable Creditor” shall have the meaning assigned to such term in Section
9.17(b).
“Applicable Margin” shall mean with respect to:
(a)    [Reserved];
(b)    any Loan that is a Tranche 2 Revolving Facility Loan, the rate set forth
below corresponding to Holdings’ or the Company’s, as applicable, corporate
family rating from Moody’s and corporate credit rating from S&P as of the most
recent Calculation Date ; provided that if the then applicable corporate credit
rating from S&P is at least one tier higher than the then applicable corporate
credit rating from Moody’s, or vice versa, then the applicable corporate credit
rating for purposes of determining the applicable margin shall correspond to the
higher of the two corporate credit ratings (for purposes of the table below, “/”
shall mean “and” and all ratings assume a stable or better outlook):
Ratings
Eurocurrency Loans
ABR Loans
>Ba2BBB-/BBBaa3
2.251.25%
1.250.25%
Ba2/BB+/Ba1
2.501.50%
1.500.50%
<BB/Ba2/BB
2.751.75%
1.750.75%
<BB/Ba2
2.00%
1.00%



(c)    any Loan that is a CL Loan, the following percentages per annum, based
upon the Total Net Leverage Ratio as set forth in the most recent compliance
certificate received by the Administrative Agent pursuant to Section 5.04(c)
hereof:

-4-

--------------------------------------------------------------------------------



Total Net
Leverage Ratio
CL Loans
Eurocurrency Loans
ABR Loans
>2.25:1.0
1.75%
1.75%
0.75%
≤2.25:1.0
1.50%
1.50%
0.50%

(d) any Loan that is a Term C-2 Loan, 2.00% with respect to Eurocurrency Loans
and 1.00% with respect to ABR Loans; and
(d)     any Loan that is a Term C-3 Loan, 2.25% with respect to Eurocurrency
Loans and 1.25% with respect to ABR Loans.
For the purposes of the pricing gridsgrid set forth in clause (cb) above,
changes in the Applicable Margin resulting from changes in the Total Net
Leverage Ratioapplicable rating shall become effective on the date (the
“Adjustment Date”) that is three Business Days after the date on which financial
statements arenotice of such change in rating is delivered to the Lenders
pursuant to Section 5.04,Administrative Agent by the Company, and shall remain
in effect until the next change to be effected pursuant to this paragraph. If
any financial statements referred to above are not delivered within the time
periods specified in Section 5.04, then, at the option of the Administrative
Agent or the Required Lenders, until the date that is three Business Days after
the date on which such financial statements are delivered, the highest pricing
level shall apply as of the first Business Day after the date on which such
financial statements were to have been delivered but were not delivered.
“Applicant Party” shall mean, with respect to a Letter of Credit, the Loan Party
for whose account such Letter of Credit is being issued (with all CL Letters of
Credit to be issued for the account of the applicable CL Borrower).
“Approved Fund” shall mean any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course and that is administered, managed or
advised by a Lender, an Affiliate of a Lender or an entity (including an
investment advisor) or an Affiliate of such entity that administers, manages or
advises a Lender.
“Asset Acquisition” shall mean any Permitted Business Acquisition, the aggregate
consideration for which exceeds $15.020.0 million.
“Asset Disposition” shall mean any sale, transfer or other disposition by
Holdings or any Subsidiary to any Person other than Holdings or any Subsidiary
to the extent otherwise permitted hereunder of any asset or group of related
assets (other than inventory or other assets sold, transferred or otherwise
disposed of in the ordinary course of business) in one or a series of related
transactions, the Net Proceeds from which exceed $35.040.0 million.
“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee, and accepted by the Administrative Agent and the
Company (if required by such assignment and acceptance), substantially in the
form of Exhibit A or such other form as shall be approved by the Administrative
Agent.
“Available Amount” shall mean, on any date of determination, an amount equal to
(a) 50% of Consolidated Net Income of Holdings for the period commencing on the
first day of the fiscal quarter in which the Original Effective Date occurred
and ending on the last day of the then most recent fiscal quarter or fiscal
year, as applicable, for which financial statements required to be delivered
pursuant to Section 5.04(a) or

-5-

--------------------------------------------------------------------------------



Section 5.04(b), and the related certificate required to be delivered pursuant
to Section 5.04(c), have been received by the Administrative Agent (or, in the
case that Consolidated Net Income for such period is a deficit, minus 100% of
such deficit), plus (b) the aggregate net cash proceeds and the fair market
value, as determined in good faith by the board of directors of Holdings, of
property and marketable securities received by Holdings after the Original
Effective Date (x) from the issue or sale (other than to Holdings or any
Subsidiary or to an employee stock ownership plan or trust established by the
Company or any Subsidiary) of Equity Interests of Holdings or any Parent Company
so long as such net proceeds are simultaneously contributed to the equity of
Holdings (other than Disqualified Stock and Permitted Cure Securities), and/or
(y) from contributions (other than from Holdings or any Subsidiary) to the
capital of Holdings (other than contributions in the form of Disqualified Stock
and other than Permitted Cure Securities), plus (c) the amount by which the
aggregate principal amount (or accreted value, if less) of Indebtedness of
Holdings or any Subsidiary is reduced on Holdings’ consolidated balance sheet
upon the conversion or exchange after the Original Effective Date of that
Indebtedness for Equity Interests (other than Disqualified Stock) of Holdings,
plus the net cash proceeds received by Holdings at the time of such conversion
or exchange, if any, less the amount of any cash, or the fair market value of
any property (other than such Equity Interests), distributed by Holdings upon
such conversion or exchange, plus (d) 100% of the aggregate net cash proceeds
received by Holdings or a Subsidiary on or after the Original Effective Date
from (i) Investments permitted by clause (II) of the proviso to Section 6.04(b),
whether through interest payments, principal payments, dividends or other
distributions and payments, or the sale or other disposition (other than to
Holdings or a Subsidiary) thereof made by Holdings and its Subsidiaries and (ii)
a cash dividend from, or the sale (other than to Holdings or a Subsidiary) of
the Equity Interests of, an Unrestricted Subsidiary, in each case to the extent
not otherwise included in Consolidated Net Income of Holdings for such period,
plus (e) in the event of any Subsidiary Redesignation, the fair market value, as
determined in good faith by the board of directors of Holdings, of the
Investments of Holdings and the Subsidiaries in such Unrestricted Subsidiary (or
of the assets transferred or conveyed, as applicable) at the time, plus (f)
$200.0225.0 million, minus (g) the aggregate amount of any Investments made
pursuant to clause (II) of the proviso to Section 6.04(b) or Section 6.04(l)(ii)
since the Original Effective Date, minus (h) the aggregate amount of any
dividends declared pursuant to Section 6.06(e) since the Original Effective
Date, minus (i) the aggregate amount of any payments of principal made pursuant
to Section 6.09(b)(I) since the Original Effective Date.
“Available Revolving Unused Commitment” shall mean, with respect to a Revolving
Facility Lender at any time, an amount equal to the amount by which (a) such
Revolving Facility Lender’s Revolving Facility Commitment with respect to the
applicable Class of Revolving Facility Commitments at such time exceeds (b) the
Revolving Facility Credit Exposure of such Revolving Facility Lender with
respect to the applicable Class of Revolving Credit Facility Commitment at such
time.
“Back-Stop Arrangements” shall mean, collectively, Letter of Credit Back-Stop
Arrangements and Swingline Back-Stop Arrangements.
“BAS” shall mean Banc of America Securities LLC.
“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.
“Borrower” shall mean and include (i) the Company, as the sole borrower under
the Term Loan Facility, a CL Borrower and a Revolving Borrower, (ii) CALLC as a
CL Borrower and as a Revolving Borrower and (iii) each other subsidiary that is
designated as a Revolving Borrower.
“Borrower Representative” shall mean the Company.

-6-

--------------------------------------------------------------------------------



“Borrowing” shall mean a group of Loans of a single Type under a single Facility
and made on a single date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect.
“Borrowing Minimum” shall mean (a) in the case of a CL Borrowing, a Term
Borrowing and/or a Revolving Facility Borrowing denominated in Dollars, $5.0
million, (b) in the case of a Term Borrowing or Revolving Facility Borrowing
denominated in Euros, €3.0 million, (c) in the case of a Swingline Dollar
Borrowing, $500,000 and (d) in the case of a Swingline Euro Borrowing, €500,000.
“Borrowing Multiple” shall mean (a) in the case of a CL Borrowing, a Term
Borrowing or a Revolving Facility Borrowing denominated in Dollars, $1.0
million, (b) in the case of a Term Borrowing or Revolving Facility Borrowing
denominated in Euros, €600,000, (c) in the case of a Swingline Dollar Borrowing,
$500,000 and (d) in the case of a Swingline Euro Borrowing, €500,000.
“Borrowing Request” shall mean a request by a Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit B-1.
“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that (a) when used in connection with a Eurocurrency
Loan, the term “Business Day” shall also exclude any day on which banks are not
open for dealings in deposits in the applicable currency in the London interbank
market, (b) when used in connection with a Loan denominated in Euros, the term
“Business Day” shall also exclude any day on which the TARGET payment system is
not open for the settlement of payments in Euros and (c) when used in connection
with a Letter of Credit denominated in an Alternative Currency, the term
“Business Day” shall also exclude any day on which banks are closed for foreign
exchange business in the principal financial center of the country of such
currency.
“CAG” shall mean Celanese GmbH (f/k/a Celanese AG), a company organized under
the laws of Germany.
“Calculation Date” shall mean (a) the last Business Day of each calendar month,
(b) each date (with such date to be reasonably determined by the Administrative
Agent) that is on or about the date of (i) a Borrowing Request or an Interest
Election Request with respect to any Revolving Facility Loan denominated in
Euros, (ii) the issuance of a Euro Letter of Credit (iii) the issuance of an
Alternative Currency Letter of Credit or (iv) a request for a Swingline Euro
Borrowing and (c) if an Event of Default under Section 7.01(b) or (c) has
occurred and is continuing, any Business Day as determined by the Administrative
Agent in its sole discretion.
“CALLC” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.
“CAM” shall mean the mechanism for the allocation and exchange of interests in
the Loans, participations in Letters of Credit and collections thereunder
established under Article X.
“CAM Exchange” shall mean the exchange of the Lenders’ interests provided for in
Section 10.01.
“CAM Exchange Date” shall mean the first date after the Original Effective Date
on which there shall occur (a) any event described in paragraph (h) or (i)
(other than clause (vii) thereof) of Section 7.01 with respect to any Borrower
or (b) an acceleration of Loans pursuant to Section 7.01.

-7-

--------------------------------------------------------------------------------



“CAM Percentage” shall mean, as to each Lender, a fraction, expressed as a
decimal, of which (a) the numerator shall be the sum of (i) the Dollar
Equivalent, determined using the Exchange Rates calculated as of the CAM
Exchange Date, of the aggregate Obligations owed to such Lender, (ii) the
Revolving L/C Exposure, if any, of such Lender (less unreimbursed L/C
Disbursements included therein), (iii) the CL L/C Exposure, if any, of such
Lender (less unreimbursed L/C Disbursements included therein) and (iv and (iii)
the Swingline Exposure, if any, of such Lender, in each case immediately prior
to the CAM Exchange Date, and (b) the denominator shall be the sum of (i) the
Dollar Equivalent, determined using the Exchange Rates calculated as of the CAM
Exchange Date, of the aggregate Obligations owed to all the Lenders, and (ii)
the aggregate Revolving L/C Exposure of all the Lenders (less unreimbursed L/C
Disbursements included therein) and (iii) the aggregate CL L/C Exposure of all
the Lenders (less unreimbursed L/C Disbursements included therein), in each case
immediately prior to the CAM Exchange Date; provided that, for purposes of
clause (a) above, the Obligations owed to a Swingline Lender will be deemed not
to include any Swingline Loans except to the extent provided in clause
(a)(iviii) above.
“Canadian Dollars” or “C$” shall mean lawful money of Canada.
“Capital Expenditures” shall mean, for any Person in respect of any period, the
aggregate of all expenditures incurred by such Person during such period that,
in accordance with US GAAP, are or should be included in “additions to property,
plant or equipment” or similar items reflected in the statement of cash flows of
such Person.
“Capital Lease Obligations” of any Person shall mean the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under US GAAP and, for purposes hereof,
the amount of such obligations at any time shall be the capitalized amount
thereof at such time determined in accordance with US GAAP.
“Captive Insurance Subsidiaries” shall mean Celwood Insurance Company and Elwood
Insurance Limited, and any successor to either thereof to the extent such
successor constitutes a Subsidiary.
“Cash Collateralize” shall mean to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, Issuing Bank
and/or Swingline Lender (as applicable) and the Revolving Facility Lenders, as
collateral for L/C Obligations, obligations in respect of Swingline Loans, or
obligations of Revolving Facility Lenders to fund participations in respect of
either L/C Obligations or Swingline Loans (as the context may require), cash or
deposit account balances in an aggregate amount equal to 105% of such L/C
Obligations or Swingline Loans or, if an Issuing Bank or Swingline Lender
benefiting from such collateral shall agree in its sole discretion, other credit
support, in each case pursuant to documentation in form and substance reasonably
satisfactory to (a) the Administrative Agent and (b) the applicable Issuing
Bank(s) and/or the Swingline Lender (as applicable). “Cash Collateral” shall
have a meaning correlative to the foregoing and shall include the proceeds of
such cash collateral and other credit support.
“Cash Interest Expense” shall mean, with respect to Holdings and the
Subsidiaries on a consolidated basis for any period, Interest Expense for such
period, less the sum of (a) pay-in-kind Interest Expense or other noncash
Interest Expense (including as a result of the effects of purchase accounting),
(b) to the extent included in Interest Expense, write-offs of or the
amortization of any financing fees paid by, or on behalf of, Holdings or any
Subsidiary, including such fees paid in connection with the Transaction and
prepayment premiums and costs paid in connection with the Transaction, (c)
write-offs of or the amortization

-8-

--------------------------------------------------------------------------------



of debt discounts, if any, or fees in respect of Swap Agreements and (d) cash
interest income of Holdings and its Subsidiaries for such period; provided that
Cash Interest Expense shall exclude any financing fees paid in connection with
the Transaction (or any refinancing of any Indebtedness incurred in connection
therewith to the extent that such financing fees are paid with the proceeds from
such refinancing Indebtedness) or any amendment of this Agreement or upon
entering into a Permitted Receivables Financing.
A “Change in Control” shall be deemed to occur if:
(a)    at any time, (i) Holdings shall fail to own, directly or indirectly,
beneficially and of record, 100% of the issued and outstanding Equity Interests
of the Company or (ii) a majority of the seats (other than vacant seats) on the
board of directors of Holdings shall at any time be occupied by Persons who were
neither (A) nominated by the board of directors of Holdings nor (B) appointed by
directors so nominated; or
(b)    any Person or group (within the meaning of Rule 13d-5 of the Exchange Act
as in effect on the Original Effective Date) shall own beneficially (within the
meaning of such Rule), directly or indirectly, in the aggregate Equity Interests
representing 3550% or more of the aggregate ordinary voting power represented by
the issued and outstanding Equity Interests of Holdings.
“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the Original Effective Date, (b) any change in law, rule or regulation or in the
official interpretation or application thereof by any Governmental Authority
after the Original Effective Date or (c) compliance by any Lender or Issuing
Bank (or, for purposes of Section 2.15(b), by any lending office of such Lender
or by such Lender’s or Issuing Bank’s holding company, if any) with any written
request, guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the Original Effective Date;
provided that, notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law,” regardless of the date enacted, adopted or issued.
“Charges” shall have the meaning assigned to such term in Section 9.09.
“CL Availability Period” shall mean the period from and including the Original
Effective Date to but excluding April 2, 2014 and in the case of each CL Loan,
CL Credit Event and CL Letter of Credit, the date of termination of the Total
Credit-Linked Commitment.
“CL Borrower” shall mean either CALLC or the Company (whomsoever of the two is
designated in the applicable Borrowing Request or Request to Issue).
“CL Borrowing” shall mean a Borrowing comprised of CL Loans.
“CL Credit Event” shall mean and include (i) the incurrence of a CL Loan and
(ii) the issuance of a CL Letter of Credit.
“CL Exposure” shall mean at any time the sum of (a) the aggregate outstanding
principal amount of all CL Loans at such time plus (b) the CL L/C Exposure of
all CL Lenders at such time. The CL Exposure of any CL Lender at any time shall
mean its CL Percentage of the aggregate CL Exposure at such time.

-9-

--------------------------------------------------------------------------------



“CL Facility” shall mean the Credit-Linked Commitments and the CL Loans made
hereunder and the CL Letters of Credit issued hereunder.
“CL Facility Fee” shall have the meaning provided in Section 2.12(b).
“CL Interest Payment Date” shall mean the last day of every third Interest
Period applicable to Credit-Linked Deposits.
“CL L/C Exposure” shall mean at any time the sum of (a) the aggregate undrawn
amount of all CL Letters of Credit denominated in Dollars outstanding at such
time, (b) the Dollar Equivalent of the aggregate undrawn amount of all CL
Letters of Credit denominated in Euros or Alternative Currencies outstanding at
such time, (c) the aggregate principal amount of all Dollar L/C Disbursements
made in respect of CL Letters of Credit that have not yet been reimbursed at
such time and (d) the Dollar Equivalent of the aggregate principal amount of all
Euro and Alternative Currency L/C Disbursements made in respect of CL Letters of
Credit that have not yet been reimbursed at such time. The CL L/C Exposure of
any CL Lender at any time shall mean its CL Percentage of the aggregate CL L/C
Exposure at such time.
“CL Lender” shall mean each Lender having a Credit-Linked Commitment (or, to the
extent terminated, an outstanding Credit-Linked Deposit).
“CL Letter of Credit” shall mean each Letter of Credit designated as such in
Schedule 2.05(a), in the relevant Request to Issue or as provided in Section
2.05.
“CL Loan” shall mean a Loan made by a CL Lender pursuant to Section 2.01(e).
Each CL Loan shall be denominated in Dollars and shall be a Eurocurrency Loan or
an ABR Loan.
“CL Percentage,” with respect to any CL Lender at any time, shall mean a
fraction (expressed as a percentage) the numerator of which is the Credit-Linked
Commitment of such CL Lender at such time and the denominator of which is the
Total Credit-Linked Commitment at such time, provided that if the CL Percentage
of any CL Lender is to be determined after the Total Credit-Linked Commitment
has been terminated, then the CL Percentage of such CL Lender shall be
determined immediately prior (and without giving effect) to such termination.
“CL Reserve Account” shall have the meaning assigned to such term in Section
10.02(a).
“Class” shall mean, (i) with respect to any Loan, whether such Loan is a Tranche
2 Revolving Facility Loan, a Term C Loan, a Term C-2 Loan, a Term C-3 Loan, an
Additional Dollar Term Loan or Additional Euro Term Loan belonging to a separate
Class in accordance with Section 2.23(a), a Refinancing Term Loan designated as
part of a particular Class pursuant to Section 2.24(b) or an Extended Maturity
Loan designated as part of a particular Class pursuant to 2.25(a) and (ii) with
respect to any Commitment, whether such Commitment is a Tranche 2 Revolving
Commitment, a Refinancing Term Commitment or an Extended Maturity Commitment.
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.
“Collateral” shall mean all the “Collateral” as defined in any Security Document
and shall also include the Mortgaged Properties and any other property subject
or purported to be subject from time to time to a Lien under any Security
Document.

-10-

--------------------------------------------------------------------------------



“Collateral Agent” shall have the meaning given such term in the introductory
paragraph of this Agreement.
“Collateral and Guarantee Requirements” shall mean the requirements that:
(a)    in the case of any Person that is a Foreign Revolving Borrower, the
Collateral Agent shall have received, unless it has waived such requirement for
such Foreign Revolving Borrower (for reasons of cost, legal limitations or such
other matters as deemed appropriate by the Administrative Agent), a counterpart
of a Foreign Pledge Agreement by the direct parent company of such Foreign
Revolving Borrower with respect to all of the Equity Interests owned by such
parent company in such Foreign Revolving Borrower, provided that the Equity
Interests of a Foreign Revolving Borrower shall not have to be so pledged if
such pledge would result in materially adverse tax or legal consequences to
Holdings and its Subsidiaries (as determined by Holdings in good faith);
(b)    in the case of any Person that becomes a Domestic Subsidiary Loan Party
after the Original Effective Date, the Collateral Agent shall have received, no
later than 30 days after such Person has become a Domestic Subsidiary Loan
Party, (i) a Supplement to the U.S. Collateral Agreement duly executed and
delivered on behalf of such Person and (ii) if such Person owns Equity Interests
of a Foreign Subsidiary organized in a jurisdiction that, as a result the law of
any such jurisdiction, cannot be pledged, or require additional actions for the
enforcement, under local applicable law to the Collateral Agent under the U.S.
Collateral Agreement, if the Collateral Agent reasonably requests, a counterpart
of an Alternate Pledge Agreement with respect to such Equity Interests (provided
that in no event shall more than 65% of the issued and outstanding voting Equity
Interests of any Foreign Subsidiary or Quasi-Foreign Subsidiary, including
pursuant to a U.S. Collateral Agreement, be pledged to secure Obligations of
Domestic Loan Parties), duly executed and delivered on behalf of such
Subsidiary;
(c)    all the Equity Interests that are acquired by a Loan Party (other than a
Foreign Revolving Borrower) after the Original Effective Date shall be pledged
pursuant to the U.S. Collateral Agreement or the Holdings Agreement, as the case
may be, or, to the extent representing Equity Interests in a Foreign Revolving
Borrower, a Foreign Pledge Agreement, as applicable (provided that in no event
shall more than 65% of the issued and outstanding voting Equity Interests of any
Foreign Subsidiary or Quasi-Foreign Subsidiary, including pursuant to a U.S.
Collateral Agreement, be pledged to secure Obligations of Domestic Loan
Parties);
(d)    the Collateral Agent shall have received all certificates or other
instruments (if any) representing all Equity Interests required to be pledged
pursuant to any of the foregoing paragraphs, together with stock powers or other
instruments of transfer with respect thereto endorsed in blank, in each case to
the extent reasonably requested by counsel to the Lenders, or such other action
shall have been taken as required under applicable law to perfect a security
interest in such Equity Interests as reasonably requested by counsel to the
Lenders;
(e)    all Indebtedness of Holdings and each Subsidiary having an aggregate
principal amount that has a Dollar Equivalent in excess of $10.015.0 million
(other than intercompany current liabilities incurred in the ordinary course)
that is owing to any Domestic Loan Party shall be evidenced by a promissory note
or an instrument and shall have been pledged pursuant to the U.S. Collateral
Agreement, and the Collateral Agent shall have received all such promissory
notes or instruments, together with note powers or other instruments of transfer
with respect thereto endorsed in blank;

-11-

--------------------------------------------------------------------------------



(f)    all documents and instruments, including Uniform Commercial Code
financing statements, required by law or reasonably requested by the Collateral
Agent to be executed, filed, registered or recorded to create the Liens intended
to be created by the Security Documents (in each case, including any supplements
thereto) and perfect such Liens to the extent required by, and with the priority
required by, the Security Documents, shall have been executed, filed, registered
or recorded or delivered to the Collateral Agent for filing, registration or the
recording concurrently with, or promptly following, the execution and delivery
of each such Security Document, subject to the exceptions and exclusions set
forth in the Security Documents;
(g)    the Collateral Agent shall have received (i) counterparts to each
Mortgage with respect to each Mortgaged Property subject thereto duly executed
and delivered by the record owner of such Mortgaged Property, (ii) policy or
policies of title insurance, at the Borrowers’ expense, issued by a nationally
recognized title insurance company insuring (subject to such survey exceptions
for the Mortgaged Properties as the Collateral Agent may agree) the Lien of each
Mortgage as a valid first Lien on the Mortgaged Property described therein, free
of any other Liens except as permitted by Section 6.02, together with such
endorsements, coinsurance and reinsurance as the Collateral Agent may reasonably
request, (iii) except for any Mortgaged Property with respect to which the
Collateral Agent shall not require such a survey and, otherwise only to the
extent required to obtain the title policy insurance referred to in clause (ii)
above, a survey of each Mortgaged Property subject to a Mortgage (and all
improvements thereon) which is (1) dated (or redated) not earlier than six
months prior to the date of delivery thereof unless there shall have occurred
within six months prior to such date of delivery any exterior construction on
the site of such Mortgaged Property, in which event such survey shall be dated
(or redated) after the completion of such construction or if such construction
shall not have been completed as of such date of delivery, not earlier than 20
days prior to such date of delivery, (2) certified by the surveyor (in a manner
reasonably acceptable to the Administrative Agent) to the Administrative Agent,
the Collateral Agent and the title insurance company insuring the Mortgage, (3)
complying in all respects with the minimum detail requirements of the American
Land Title Association as such requirements are in effect on the date of
preparation of such survey and (4) sufficient for such title insurance company
to remove all standard survey exceptions from the title insurance policy
relating to such Mortgaged Property or otherwise reasonably acceptable to the
Collateral Agent, (iv) with respect to each Mortgaged Property, each Loan Party
shall have made notifications, registrations and filings to the extent required
by and in accordance with Governmental Real Property Disclosure Requirements
applicable to such Mortgaged Property, (v) such legal opinions and other
documents as the Collateral Agent may reasonably request with respect to any
such Mortgage or Mortgaged Property, (vi) a completed Federal Emergency
Management Agency Standard Flood Hazard Determination with respect to each
Mortgaged Property and (vii) a Real Property Officer’s Certificate with respect
to each Mortgaged Property subject to a Mortgage; and
(h)    each Loan Party shall have obtained all material consents and approvals
required to be obtained by it in connection with (A) the execution, delivery and
performance of all Security Documents (or supplements thereto) to which it is a
party and (B) the granting by it of the Liens under each Security Document to
which it is party.
“Commitments” shall mean (a) with respect to any Lender, such Lender’s
commitment to make Term Loans under Section 2.01(a) or Section 2.23(a),
Revolving Facility Commitment, Refinancing Term Loan Commitments, and/or
Extended Maturity Commitments and/or Credit-Linked Commitment and (b) with
respect to any Swingline Lender, its Swingline Dollar Commitment or Swingline
Euro Commitment, as applicable.

-12-

--------------------------------------------------------------------------------



“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Company” shall have the meaning assigned to that term in the introductory
paragraph of this Agreement.
“Confidential Information Memorandum” shall mean the Confidential Information
Memorandum dated March 2007 provided to prospective Lenders in connection with
this Agreement, as modified or supplemented.
“Consolidated Debt” at any date shall mean the sum of (without duplication) (i)
all Indebtedness consisting of Capital Lease Obligations, Indebtedness for
borrowed money and Indebtedness in respect of the deferred purchase price of
property or services (and not including any indebtedness under letters of credit
(x) to the extent undrawn or (y) if drawn, to the extent reimbursed within 10
Business Days after such drawing) of Holdings and its Subsidiaries determined on
a consolidated basis on such date plus (ii) any Receivables Net Investment.
“Consolidated First Lien Senior Secured Debt” at any date shall mean any
Consolidated Debt secured by a Lien that is not contractually subordinated to
any other Lien securing any Consolidated Debt, excluding, however, up to
$120,395,000 aggregate principal amount of conditional or installment sale
industrial revenue and pollution control bonds of the Subsidiaries existing on
the Original Effective Date (to the extent outstanding at the time of
determination).
“Consolidated Net Debt” at any date shall mean (A) Consolidated Debt on such
date less (B) unrestricted cash or marketable securities (determined in
accordance with US GAAP) of Holdings and its Subsidiaries on such date.
“Consolidated Net Income” shall mean, with respect to any Person for any period,
the aggregate of the Net Income of such Person and its subsidiaries for such
period, on a consolidated basis; provided, however, that
(i)    any net after-tax extraordinary, special (to the extent reflected as a
separate line item on a consolidated income statement prepared in accordance
with US GAAP on a basis consistent with historical practices), unusual or
non-recurring gain or loss (less all fees and expenses relating thereto) or
income or expense or charge including, without limitation, any severance
expense, and fees, expenses or charges related to the transactions contemplated
by the Amendment Agreement, the issuance of the Senior Unsecured Notes, any
offering of Equity Interests of Holdings, any Investment, acquisition or
Indebtedness permitted to be incurred hereunder (in each case, whether or not
successful), including all fees, expenses, charges, prepayment premiums or other
costs or change in control payments related to the Transaction (including,
without limitation, all Transaction Costs), in each case shall be excluded;
provided that each non-recurring item will be identified in reasonable detail in
the compliance certificate delivered pursuant to Section 5.04(c),
(ii)    any net after-tax income or loss from discontinued operations and any
net after-tax gain or loss on disposal of discontinued operations shall be
excluded,
(iii)    any net after-tax gain or loss (less all fees and expenses or charges
relating thereto) attributable to business dispositions or asset dispositions
other than in the ordinary course of business (as determined in good faith by
Holdings) shall be excluded,

-13-

--------------------------------------------------------------------------------



(iv)    any net after-tax income or loss (less all fees and expenses or charges
relating thereto) attributable to the early extinguishment of indebtedness shall
be excluded,
(v)    (A) the Net Income for such period of any Person that is not a subsidiary
of such Person, or that is accounted for by the equity method of accounting,
shall be included only to the extent of the amount of dividends or distributions
or other payments in respect of equity paid in cash (or to the extent converted
into cash) to such Person or a subsidiary thereof in respect of such period, but
excluding any such dividend, distribution or payment in respect of equity that
funds a JV Reinvestment, and (B) the Net Income for such period shall include
any dividend, distribution or other payment in respect of equity in cash
received from any Person in excess of the amounts included in clause (A), but
excluding any such dividend, distribution or payment that funds a JV
Reinvestment,
(vi)    the Net Income for such period of any subsidiary of such Person shall be
excluded to the extent that the declaration or payment of dividends or similar
distributions by such subsidiary of its Net Income is not at the date of
determination permitted without any prior governmental approval (which has not
been obtained) or, directly or indirectly, by the operation of the terms of its
charter or any agreement, instrument, judgment, decree, order, statute, rule, or
governmental regulation applicable to that subsidiary or its stockholders,
unless such restriction with respect to the payment of dividends or in similar
distributions has been legally waived (provided that the net loss of any such
subsidiary shall be included), provided that such Net Income shall be included
to the extent (and only to the extent) such subsidiary may (without violation of
law or binding contractual arrangements) make loans and/or advances to its
parent corporation (which corporation may in turn dividend, loan and/or advance
the proceeds of such loans or advances to its parent corporation and so on for
all parents until reaching the Company) and/or to the Company,
(vii)    Consolidated Net Income for such period shall not include the
cumulative effect of a change in accounting principles during such period,
(viii)    an amount equal to the amount of Tax Distributions actually made to
the direct or indirect holders of its Equity Interests in respect of the net
taxable income allocated by such Person to such holders for such period to the
extent funded by the Company shall be included as though such amounts had been
paid as income taxes directly by such Person,
(ix)    any increase in amortization or depreciation or any one-time noncash
charges (such as purchased in-process research and development or capitalized
manufacturing profit in inventory) resulting from purchase accounting in
connection with any acquisition that is consummated prior to or after the
Original Effective Date shall be excluded, and
(x)    net after-tax income or loss attributable to the Fraport Transaction
shall be excluded, including, but not limited to, any gain or loss recognized on
the sale of the land and costs incurred to (a) prematurely terminate leasing
arrangements at the existing Kelsterbach site, (b) certify products produced at
the new manufacturing facility for existing customers, (c) train new employees,
(d) run the new and existing manufacturing facilities in parallel, (e) move
offices and laboratories from the existing facilities to the new facilities and
(f) retain existing employees.
For purposes of this definition, calculations of “after-tax” amounts shall refer
to the statutory tax rate and not the effective tax rate.
Any effects from the election by Holdings and its Subsidiaries of Mark-to-Market
Pension Accounting as compared to Holdings’ and its Subsidiaries’ pension
accounting policy immediately preceding the election

-14-

--------------------------------------------------------------------------------



of Mark-to-Market Pension Accounting and the effectiveness of Amendment No. 1
shall be excluded from the calculation of “Consolidated Net Income”, including,
without limitation, for any historical periods that are covered by historical
financial statements of Holdings and its Subsidiaries that are restated to give
effect to such election, and, solely to the extent such restatement is caused by
such election, such restatement shall be deemed not to result in a Default or
Event of Default under this Agreement.
“Consolidated Total Assets” shall mean, as of any date, the total assets of
Holdings and its consolidated Subsidiaries, determined in accordance with US
GAAP, as set forth on the consolidated balance sheet of Holdings as of such
date.
“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controlling” and “Controlled” shall have meanings correlative thereto.
“Converted Term Loan” means each Term C-2 Loan held by an Amendment No. 34
Converting Lender on the Amendment No. 34 Effective Date, immediately prior to
the effectiveness of Amendment No. 34; provided that the amount of such
Amendment No. 34 Converting Lender’s Converted Term Loan may be less than the
amount of Term C-2 Loans held by such Amendment No. 34 Converting Lender, which
lower amount shall be notified to such Amendment No. 34 Converting Lender by the
Administrative Agent as the amount of such Amendment No. 34 Converting Lender’s
Converted Term Loan prior to the Amendment No. 34 Effective Date.
“Credit Event” shall have the meaning assigned to such term in Article IV.
“Credit-Linked Commitment” shall mean, for each CL Lender, the Dollar Equivalent
on the Original Effective Date of the amount set forth opposite such Lender’s
name on Schedule 2.01 directly below the column entitled “Credit-Linked
Commitment” or in the Assignment and Acceptance pursuant to which such CL Lender
shall have assumed its Credit-Linked Commitment, as applicable, as the same may
be (x) reduced from time to time pursuant to Section 2.08(d) and (y) reduced or
increased from time to time as a result of assignments by or to such Lender
pursuant to Section 9.04.
“Credit-Linked Deposit” shall mean, as to each CL Lender, the cash deposit made
by such CL Lender pursuant to Section 2.02(B)(a), as such deposit may be (x)
reduced from time to time pursuant to the terms of this Agreement and (y)
reduced or increased from time to time pursuant to assignments by or to such CL
Lender pursuant to Section 9.04(b). The initial amount of each CL Lender’s
Credit-Linked Deposit shall be equal to the amount of its Credit-Linked
Commitment on the Original Effective Date or on the date that such Person
becomes a CL Lender pursuant to Section 9.04(b).
“Credit-Linked Deposit Account” shall mean the account of, and established by,
the Deposit Bank under its sole and exclusive control and maintained at the
office of the Deposit Bank, and designated as the “Celanese Credit-Linked
Deposit Account” that shall be used solely for the purposes set forth in
Sections 2.05(e) and 2.06(a).
“Credit-Linked Deposit Cost Amount” shall mean, at any time, an amount
(expressed in basis points) determined by the Deposit Bank in consultation with
the Company based on the term on which the Credit-Linked Deposits are invested
from time to time and representing the Deposit Bank’s administrative cost for
investing the Credit-Linked Deposits and any reserve costs attributable thereto.
“Cure Amount” shall have the meaning assigned to such term in Section 7.02.

-15-

--------------------------------------------------------------------------------



“Cure Right” shall have the meaning assigned to such term in Section 7.02.
“DBNY” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.
“DBSI” shall mean Deutsche Bank Securities Inc.
“Debtor Relief Laws” shall mean the Bankruptcy Code of the United States and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Default” shall mean any event or condition that upon notice, lapse of time or
both would constitute an Event of Default.
“Defaulting Lender” shall mean any Revolving Facility Lender that, as reasonably
determined by the Administrative Agent (which determination shall, upon
reasonable request by the Company, be made promptly by the Administrative Agent
if the Administrative Agent reasonably determines the conditions set forth below
apply), (a) has failed to perform any of its funding obligations hereunder,
including in respect of its Revolving Facility Loans or participations in
respect of Letters of Credit or Swingline Loans, within three Business Days of
the date required to be funded by it hereunder unless such obligation is the
subject of a good faith dispute, (b) has notified the Company or the
Administrative Agent that it does not intend to comply with its funding
obligations hereunder or has made a public statement to that effect with respect
to its funding obligations hereunder or under other agreements in which it
commits to extend credit generally except to the extent any such obligation is
the subject of a good faith dispute, (c) has failed, within three Business Days
after request by the Administrative Agent (which request the Administrative
Agent shall make if reasonably requested by the Company), to confirm in a manner
satisfactory to the Administrative Agent that it will comply with its funding
obligations except to the extent subject to a good faith dispute, or (d) has, or
has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or a custodian
appointed for it, or (iii) taken any action in furtherance of, or indicated its
consent to, approval of or acquiescence in, any such proceeding or appointment
(unless, in each case, such Revolving Facility Lender has confirmed it will
comply with its obligations hereunder and the Company, the Administrative Agent
and each Issuing Bank is reasonably satisfied that such Revolving Facility
Lender is able to continue to perform its obligations hereunder); provided that
a Lender shall not be a Defaulting Lender solely by virtue of the control of or
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority.
“Deposit Bank” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.
“Designated Asset Sales” shall mean those proposed asset sales of the Company
set forth on Schedule 1.01(b).
“Designation Investment Value” shall have the meaning assigned to such term in
the definition of “Unrestricted Subsidiary” in this Section 1.01.
“Designated Non-Cash Consideration” means non-cash consideration received in
connection with a disposition pursuant to Section 6.05(a), (d), (l) or (h) that
is designated as Designated Non-Cash Consideration pursuant to a certificate of
a Responsible Officer, setting forth the fair market value of such non-

-16-

--------------------------------------------------------------------------------



cash consideration and the basis of such valuation (which fair market value will
be deemed reduced by the fair market value of the portion of the non-cash
consideration converted to cash within one hundred eighty (180) days following
the consummation of the applicable disposition).
“Disqualified Stock” shall mean, with respect to any Person, any Equity
Interests of such Person which, by their terms (or by the terms of any security
into which they are convertible or for which they are putable or exchangeable),
or upon the happening of any event, mature or are mandatorily redeemable (other
than as a result of a Change in Control or a sale of all or substantially all of
such Person’s assets), pursuant to a sinking fund obligation or otherwise, or
are redeemable in whole or in part, in each case prior to the date 91 days after
the Term C-23 Loan Maturity Date; provided, however, that if such Equity
Interests are issued to any plan for the benefit of employees of any Parent
Company or its Subsidiaries or by any such plan to such employees, such Equity
Interests shall not constitute Disqualified Stock solely because they may be
required to be repurchased by the Parent Company or its Subsidiaries in order to
satisfy applicable statutory or regulatory obligations.
“Documentation Agents” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.
“Dollar Equivalent” shall mean, on any date of determination (a) with respect to
any amount in Dollars, such amount, (b) with respect to any amount in Euros, the
equivalent in Dollars of such amount, determined by the Administrative Agent or
the applicable Issuing Bank, as applicable, pursuant to Section 1.03(a) using
the Exchange Rate with respect to such currency at the time in effect under the
provisions of such Section and (c) with respect to any amount denominated in any
Alternative Currency, the equivalent in Dollars, determined by the
Administrative Agent or the applicable Issuing Bank, as the case may be,
pursuant to Section 1.03(a) on the basis of the Exchange Rate (determined in
respect of the most recent Calculation Date) for the purchase of Dollars with
respect to such Alternative Currency at the time in effect under the provisions
of such Section.
“Dollar Letter of Credit” shall mean a Letter of Credit denominated in Dollars.
“Dollar Term Loan” shall mean each Term Loan denominated in Dollars.
“Dollars” or “$” shall mean lawful money of the United States of America.
“Domestic Loan Parties” shall mean at any time Holdings, the Company and each
Domestic Subsidiary Loan Party.
“Domestic Subsidiary” of any Person shall mean a Subsidiary of such Person that
is not (a) a Foreign Subsidiary or (b) a subsidiary of a Foreign Subsidiary.
“Domestic Subsidiary Loan Party” shall mean each Guarantor Subsidiary.
“Domestic Swingline Borrower” shall mean each Revolving Borrower that is not a
Foreign Subsidiary that has been designated to the Administrative Agent in
writing by the Company as a Domestic Swingline Borrower, provided that (x) its
Maximum Credit Limit will remain unchanged and (y) there shall not be more than
two Domestic Swingline Borrowers at any time and provided, further, that the
Company may revoke any such designation as to any such Person at a time when no
Swingline Loans are outstanding to such Person.

-17-

--------------------------------------------------------------------------------



“EBITDA” shall mean, with respect to Holdings and the Subsidiaries on a
consolidated basis for any period, the Consolidated Net Income of Holdings and
the Subsidiaries for such period plus (a) the sum of (in each case without
duplication and to the extent the respective amounts described in subclauses (i)
through (xi) of this clause (a) reduced such Consolidated Net Income for the
respective period for which EBITDA is being determined):
(i)    provision for Taxes based on income, profits or capital of Holdings and
the Subsidiaries for such period, including, without limitation, state,
franchise and similar taxes (such as the Texas franchise tax and Michigan single
business tax) (including any Tax Distribution taken into account in calculating
Consolidated Net Income),
(ii)    Interest Expense of Holdings and the Subsidiaries for such period (net
of interest income for such period of Holdings and its Subsidiaries other than
the cash interest income of the Captive Insurance Subsidiaries),
(iii)    depreciation and amortization expenses of Holdings and the Subsidiaries
for such period,
(iv)    restructuring charges; provided that each non-recurring item will be
identified in reasonable detail in the compliance certificate delivered pursuant
to Section 5.04(c),
(v)    any other noncash charges (but excluding any such charge which requires
an accrual of, or a cash reserve for, anticipated cash charges for any future
period); provided that, for purposes of this subclause (v) of this clause (a),
any noncash charges or losses shall be treated as cash charges or losses in any
subsequent period during which cash disbursements attributable thereto are made,
(vi)    the minority interest expense consisting of the subsidiary income
attributable to minority equity interests of third parties in any non-Wholly
Owned Subsidiary in such period or any prior period, except to the extent of
dividends declared or paid on Equity Interests held by third parties,
(vii)    the noncash portion of “straight-line” rent expense,
(viii)    the amount of any expense to the extent a corresponding amount is
received in cash by any Loan Party from a Person other than Holdings or any
Subsidiary of Holdings under any agreement providing for reimbursement of any
such expense provided such reimbursement payment has not been included in
determining EBITDA (it being understood that if the amounts received in cash
under any such agreement in any period exceed the amount of expense in respect
of such period, such excess amounts received may be carried forward and applied
against expense in future periods),
(ix)    turnaround costs and expenses to the extent treated as, and included in
computing for the period expended, Capital Expenditures, and
(x)    any net losses resulting from currency Swap Agreements entered into in
the ordinary course of business relating to intercompany loans among or between
Holdings and/or any of its Subsidiaries to the extent that the nominal amount of
the related Swap Agreement does not exceed the principal amount of the related
intercompany loan;
minus (b) the sum of (in each case without duplication and to the extent the
respective amounts described in subclauses (i) to (iv) of this clause (b)
increased such Consolidated Net Income for the respective period for which
EBITDA is being determined):

-18-

--------------------------------------------------------------------------------



(i)    the minority interest income consisting of subsidiary losses attributable
to the minority equity interests of third parties in any non-Wholly Owned
Subsidiary,
(ii)    noncash items increasing Consolidated Net Income of Holdings and the
Subsidiaries for such period (but excluding any such items (A) in respect of
which cash was received in a prior period or will be received in a future period
or (B) which represent the reversal of any accrual of, or cash reserve for,
anticipated cash charges in any prior period),
(iii)    the cash portion of “straight-line” rent expense which exceeds the
amount expensed in respect of such rent expense, and
(iv)    any net gains resulting from currency Swap Agreements entered into in
the ordinary course of business relating to intercompany loans among or between
Holdings and/or any of its Subsidiaries to the extent that the nominal amount of
the related Swap Agreement does not exceed the principal amount of the related
intercompany loan.
Any effects resulting from the election of Holdings and its Subsidiaries of
Mark-to-Market Pension Accounting as compared to Holdings’ and its Subsidiaries’
pension accounting policy immediately preceding the election of Mark-to-Market
Pension Accounting and the effectiveness of Amendment No. 1 shall be excluded
from the calculation of “EBITDA”, including, without limitation, for any
historical periods that are covered by historical financial statements of
Holdings and its Subsidiaries that are restated to give effect to such election,
and, solely to the extent such restatement is caused by such election, such
restatement shall be deemed not to result in a Default or Event of Default under
this Agreement.
“EMU Legislation” shall mean the legislative measures of the European Union for
the introduction of, changeover to or operation of the Euro in one or more
member states of the European Union.
“Environment” shall mean ambient and indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata, natural resources such as flora and fauna, the workplace or
as otherwise defined in any Environmental Law.
“Environmental Laws” shall mean all applicable laws (including common law),
rules, regulations, codes, ordinances, orders, decrees, judgments, injunctions,
or binding agreements issued, promulgated or entered into by any Governmental
Authority, relating in any way to the protection of the Environment,
preservation or reclamation of natural resources, the generation, management,
Release or threatened Release of, or exposure to, any Hazardous Material or to
health and safety matters (to the extent relating to the Environment or exposure
to Hazardous Materials).
“Equity Interests” of any Person shall mean any and all shares, interests,
rights to purchase, warrants, options, participation or other equivalents of or
interests in (however designated) equity of such Person, including any preferred
stock, convertible preferred equity certificate (whether or not equity under
local law), any limited or general partnership interest and any limited
liability company membership interest.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.
“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with Holdings, the Company or a Subsidiary, is treated as a
single employer under Section 414(b) or (c) of the Code, or, solely for purposes
of Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

-19-

--------------------------------------------------------------------------------



“ERISA Event” shall mean (a) any Reportable Event; (b) with respect to a Plan,
the failure to satisfy the minimum funding standard of Section 412 of the Code
or Section 302 of ERISA, whether or not waived; (c) the filing pursuant to
Section 412(d) of the Code or Section 303(d) of ERISA (or Section 412(c) of the
Code and Section 302(c) of ERISA, as amended by the Pension Protection Act of
2006) of an application for a waiver of the minimum funding standard with
respect to any Plan, the failure to make by its due date a required installment
under Section 412(m) of the Code (or Section 430(j) of the Code, as amended by
the Pension Protection Act of 2006) with respect to any Plan or the failure to
make any required contribution to a Multiemployer Plan; (d) the incurrence by
Holdings, the Company, a Subsidiary or any ERISA Affiliate of any liability
under Title IV of ERISA with respect to the termination of any Plan; (e) the
receipt by Holdings, the Company, a Subsidiary or any ERISA Affiliate from the
PBGC or a plan administrator of any notice relating to an intention to terminate
any Plan or to appoint a trustee to administer any Plan under Section 4042 of
ERISA; (f) the incurrence by Holdings, the Company, a Subsidiary or any ERISA
Affiliate of any liability with respect to the withdrawal or partial withdrawal
from any Plan or Multiemployer Plan; or (g) the receipt by Holdings, the
Company, a Subsidiary or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from Holdings, the Company, a Subsidiary or any ERISA
Affiliate of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA.
“Euro” or “€” shall mean the single currency of the European Union as
constituted by the treaty establishing the European Community being the Treaty
of Rome, as amended from time to time and as referred to in the EMU Legislation.
“Euro Equivalent” shall mean, on any date of determination, (a) with respect to
any amount in Euros, such amount, (b) with respect to any amount in Dollars, the
equivalent in Euros of such amount, determined by the Administrative Agent or
the applicable Issuing Bank, as applicable, pursuant to Section 1.03(a) using
the Exchange Rate with respect to such currency of the time in effect under the
provisions of such Section and (c) with respect to any amount denominated in any
Alternative Currency, the equivalent in Euros, determined by the Administrative
Agent or the applicable Issuing Bank, as the case may be, pursuant to Section
1.03(a) on the basis of the Exchange Rate (determined in respect of the most
recent Calculation Date) for the purchase of Euros with respect to such
Alternative Currency at the time in effect under the provisions of such Section.
“Euro Letter of Credit” shall mean a Letter of Credit denominated in Euros.
“Euro Term Loan” shall mean each Term Loan denominated in Euros.
“Eurocurrency Borrowing” shall mean a Borrowing comprised of Eurocurrency Loans.
“Eurocurrency CL Loan” shall mean any CL Loan bearing interest at a rate
determined by reference to the Adjusted LIBO Rate in accordance with Article II.
“Eurocurrency Loan” shall mean any Eurocurrency Term Loan, or Eurocurrency
Revolving Loan or Eurocurrency CL Loan.
“Eurocurrency Revolving Borrowing” shall mean a Borrowing comprised of
Eurocurrency Revolving Loans.
“Eurocurrency Revolving Loan” shall mean any Revolving Facility Loan bearing
interest at a rate determined by reference to the Adjusted LIBO Rate in
accordance with the provisions of Article II.

-20-

--------------------------------------------------------------------------------



“Eurocurrency Term Loan” shall mean any Term Loan bearing interest at a rate
determined by reference to the Adjusted LIBO Rate in accordance with the
provisions of Article II.
“Event of Default” shall have the meaning assigned to such term in Section 7.01.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
“Exchange Rate” shall mean on any day, for purposes of determining the Dollar
Equivalent, Euro Equivalent or Alternative Currency Equivalent of any other
currency, the rate at which such other currency may be exchanged into Dollars,
Euros or any Alternative Currency (as applicable), as set forth on Bloomberg for
such currency at the time of such determination. In the event that such rate
does not appear on Bloomberg the Exchange Rate shall be determined by reference
to such other publicly available service for displaying exchange rates as may be
agreed upon by the Administrative Agent and the Company, or, in the absence of
such an agreement, such Exchange Rate shall instead be the arithmetic average of
the spot rates of exchange of the Administrative Agent in the market where its
foreign currency exchange operations in respect of such currency are then being
conducted, at or about 10:00 a.m., Local Time, on such date for the purchase of
Dollars, Euros or any Alternative Currency (as applicable) for delivery two
Business Days later; provided that if at the time of any such determination, for
any reason, no such spot rate is being quoted, the Administrative Agent may, in
consultation with the Company, use any reasonable method it deems appropriate to
determine such rate, and such determination shall be prima facie evidence
thereof.
“Excluded Indebtedness” shall mean all Indebtedness permitted to be incurred
under Section 6.01.
“Excluded Swap Obligation” means, with respect to any Guarantor Subsidiary, any
Swap Obligation if, and to the extent that, all or a portion of the Guarantee of
such Guarantor Subsidiary of, or the grant by such Guarantor Subsidiary of a
security interest to secure, such Swap Obligation (or any Guarantee thereof) is
or becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Guarantor Subsidiary’s
failure for any reason to constitute an “eligible contract participant” as
defined in the Commodity Exchange Act and the regulations thereunder at the time
the Guarantee of such Guarantor Subsidiary or the grant of such security
interest becomes effective with respect to such Swap Obligation. If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guarantee or security interest is or
becomes illegal.
“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, any Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of a Borrower hereunder, (a) income or franchise
taxesTaxes imposed on (or measured by) its net income by the jurisdiction under
the laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable lending office
is located, (b) any branch profits taxTax or any similar taxTax that is imposed
by any jurisdiction described in clause (a) above and, (c) in the case of a
Lender (other than an assignee pursuant to a request by a Borrower under Section
2.19(b)), any withholding tax imposed by the United States federal withholding
Tax (other than a United States federal withholding taxTax levied upon any
amounts payable to such Lender in respect of any interest in any Loan acquired
by such Lender pursuant to Section 10.01) that is in effect and would apply to
amounts payable hereunder to such Lender at the time such Lender becomes a party
to this Agreement (or designates a new lending office) or is attributable to
such Lender’s failure to comply with Section 2.17(e) with respect to such Loans
except to the extent that such Lender (or its assignor, if any) was entitled, at
the time of designation of a new lending office

-21-

--------------------------------------------------------------------------------



(or assignment), to receive additional amounts from a Borrower with respect to
any United States federal withholding taxTax pursuant to Section 2.17(a) and (d)
any United States federal withholding Tax imposed pursuant to FATCA.
“Existing Credit Agreement” shall have the meaning assigned to such term in the
recitals of this Agreement.
“Existing Excluded Subsidiary” shall mean each Subsidiary listed on Schedule
1.01(c); so long as the representation and warranty in Section 3.08(c) remains
true with respect to such Subsidiary.
“Existing Facility” shall have the meaning assigned to such term in Section
2.25(a).
“Existing Letter of Credit” shall mean each letter of credit or bank guaranty
previously issued for the account of the Company or any of its subsidiaries by a
Person that was on the Original Effective Date an L/C Lender (or an Affiliate of
such Person) to the extent such letter of credit or bank guaranty (a) was
outstanding on the Original Effective Date and (b) is listed on Schedule
2.05(a).
“Extended Maturity Commitments” shall have the meaning assigned to such term in
Section 2.25(a).
“Extended Maturity Loans” shall have the meaning assigned to such term in
Section 2.25(a).
“Extended Portion” shall mean, with respect to any Loan or Commitment, the
principal amount of such Loan or Commitment minus the Non-Extended Portion of
such Loan or Commitment. For the avoidance of doubt, the Extended Portion of the
Revolving Facility Commitments as of the Restatement Effective Date shall
include the “New Tranche 2 Revolving Commitments” provided pursuant to, and as
defined in, the Amendment Agreement.
“Extending Lender” shall have the meaning assigned to such term in Section
2.25(b).
“Extension Amendment” shall have the meaning assigned to such term in Section
2.25(c).
“Extension Election” shall have the meaning assigned to such term in Section
2.25(b).
“Extension Maximum Amount” shall have the meaning assigned to such term in
Section 2.25(b).
“Extension Request” shall have the meaning assigned to such term in Section
2.25(a).
“Facility” shall mean the respective facility and commitments utilized in making
Loans and credit extensions hereunder, it being understood that, as of the
RestatementAmendment No. 4 Effective Date, there are threetwo facilities, i.e.,
the Term Loan Facility, and the Revolving Facility and the CL Facility.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of the
Amendment No. 4 Effective Date (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof, any
applicable intergovernmental agreements between a non-U.S. jurisdiction and the
United States with respect thereto; any law, regulations, or other official
guidance enacted in a non-U.S. jurisdiction relating to an intergovernmental
agreement related thereto, and any agreements entered into pursuant to Section
1471(b)(1)

-22-

--------------------------------------------------------------------------------



of the Code as of the date of the Amendment No. 4 Effective Date (or any amended
or successor version that is substantively comparable and not materially more
onerous to comply with).
“Federal Funds Effective Rate” shall mean, for any day, the weighted average
(rounded upward, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day which is a Business Day, the average (rounded upward, if
necessary, to the next 1/100 of 1%) of the quotations for the day of such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.
“Fee Letters” shall mean (i) that certain Fee Letter dated September 16, 2010,
by and among the Company and the Joint Book Runners and (ii) the Administrative
Agent’s Fee Letter referred to in Section 2.12(c).
“Fees” shall mean the RF Commitment Fees, the L/C Participation Fees, the CL
Facility Fee, the Issuing Bank Fees and the Administrative Agent Fees.
“Financial Officer” of any Person shall mean the Chief Financial Officer,
principal accounting officer, Treasurer, Assistant Treasurer or Controller of
such Person.
“Financial Performance Covenant” shall mean the covenant of Holdings set forth
in Section 6.10.
“Finco” means Celanese International Holdings Luxembourg S.à r.l.
“First Lien Senior Secured Leverage Ratio” shall mean, on any date, the ratio of
(a) Consolidated First Lien Senior Secured Debt as of such date to (b) EBITDA
for the relevant Test Period; provided that if any Asset Disposition, any Asset
Acquisition (or any similar transaction or transactions that require a waiver or
consent by the Required Lenders under Section 6.04 or 6.05), any Investment the
aggregate amount of which exceeds $15.0 million or incurrence or repayment of
Indebtedness (excluding normal fluctuations in revolving Indebtedness incurred
for working capital purposes and excluding any Indebtedness permitted to be
incurred by Section 6.01 (other than Section 6.01(1)) and incurred on (but not
prior to) the date of determination) has occurred, or any part of the business
of Holdings and its Subsidiaries is designated as a discontinued operation to
the extent the aggregate fair market value of all such designations exceeds
$15.0 million, or any Subsidiary has been designated as an Unrestricted
Subsidiary or any Subsidiary Redesignation has occurred, in each case during the
relevant Test Period or in the case of any Asset Acquisition, after the last day
of the Test Period and on or prior to the date as of which such ratio is being
calculated (the period from the first day of the Test Period to and including
such date of determination being the “Calculation Period”), Consolidated First
Lien Senior Secured Debt and EBITDA shall be determined for the respective Test
Period on a Pro Forma Basis for such occurrences and designations.
“Fixed Charge Coverage Ratio” shall mean, on any date, the ratio of (a) EBITDA
for the relevant Test Period to (b) the Fixed Charges of Holdings for such
period; provided that if any Asset Disposition or any Asset Acquisition (or any
similar transaction or transactions that require a waiver or consent by the
Required Lenders under Section 6.04 or 6.05), any Investment the aggregate
amount of which exceeds $15.0 million or incurrence or repayment of Indebtedness
(excluding normal fluctuations in revolving Indebtedness incurred for working
capital purposes and excluding any Indebtedness permitted to be incurred by
Section 6.01 (other than Section 6.01(1)) and incurred on (but not prior to) the
date of determination) has occurred, or any part of the business of Holdings and
its Subsidiaries is designated as a discontinued operation

-23-

--------------------------------------------------------------------------------



to the extent the aggregate fair market value of all such designations exceeds
$15.0 million, or any Subsidiary has been designated as an Unrestricted
Subsidiary or any Subsidiary Redesignation has occurred, in each case during the
relevant Test Period, EBITDA and Cash Interest Expense shall be determined for
the respective Test Period on a Pro Forma Basis for such occurrences and
designations.
“Fixed Charges” shall mean, with respect to Holdings for any period, the sum of,
without duplication:
(1)    Cash Interest Expense of Holdings for such period,
(2)    all cash dividends paid during such period on any series of preferred
stock of any Subsidiary of Holdings (other than a Guarantor Subsidiary and net
of items eliminated in consolidation), and
(3)    all dividends paid during such period (excluding items eliminated in
consolidation) on any series of Disqualified Stock of Holdings or any
Subsidiary.
“Foreign Currency Swap Guarantees” shall have the meaning assigned to such term
in Section 6.01(m).
“Foreign Lender” shall mean any Lender that is organized under the laws of a
jurisdiction other than the United States of America. For purposes of this
definition, the United States of America, each State thereof and the District of
Columbia shall be deemed to constitute a single jurisdiction.
“Foreign Pledge Agreement” shall mean a pledge agreement with respect to the
Pledged Collateral that constitutes Equity Interests of a Foreign Revolving
Borrower, in form and substance reasonably satisfactory to the Collateral Agent,
that will secure Obligations of such Foreign Revolving Borrower.
“Foreign Revolving Borrower” shall mean each Revolving Borrower that is a
Foreign Subsidiary.
“Foreign Subsidiary” shall mean any Subsidiary that is incorporated or organized
under the laws of any jurisdiction other than the United States of America, any
State thereof or the District of Columbia.
“Foreign Subsidiary Loan Party” shall mean at any time each Foreign Revolving
Borrower and the Foreign Subsidiary (if any) that is the direct parent thereof
to the extent it has pledged the Equity Interests of such Revolving Borrower to
secure its Revolving Facility Loans.
“Foreign Swingline Borrower” shall mean each Foreign Revolving Borrower that has
been designated to the Administrative Agent in writing by the Company as a
Foreign Swingline Borrower, provided that (x) its Maximum Credit Limit will
remain unchanged and (y) there shall not be more than two Foreign Swingline
Borrowers at any time and, provided, further, that the Company may revoke any
such designation as to any Person at a time when no Swingline Loans are
outstanding to such Person.
“Fraport Transactions” shall mean (i) the relocation of a plant owned by Ticona
GmbH, a Subsidiary, located in Kelsterbach, Germany, in connection with a
settlement reached with Fraport AG, a German company that operates the airport
in Frankfurt, Germany, to relocate such plant, and the payment to Ticona in
connection with such settlement of a total of €650 million for the costs
associated with the transition of the business from the current location and
closure of the Kelsterbach plant, as further described in the current report on
Form 8-K filed by the Parent with the SEC on November 29, 2006 and the exhibits
thereto,

-24-

--------------------------------------------------------------------------------



and (ii) the activities of Holdings and its Subsidiaries in connection with the
transactions described in clause (i), including the selection of a new site,
building of new production facilities and transition of business activities.
“Governmental Authority” shall mean any federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory or legislative
body and any group or body charged with setting financial accounting or
regulatory capital rules or standards (including, withotu limitation, the
Fniancial Accounting Standards Board, the Bank for International Settlements or
the Basel Committee on Banking Supervision or any successor or similar authority
to any of the foregoing).
“Governmental Real Property Disclosure Requirements” shall mean any Requirement
of Law of any Governmental Authority requiring notification of the buyer,
lessee, mortgagee, assignee or other transferee of any real property, facility,
establishment or business, or notification, registration or filing to or with
any Governmental Authority, in connection with the sale, lease, mortgage,
assignment or other transfer (including any transfer of control) of any real
property, facility, establishment or business, of the actual or threatened
presence or Release in or into the Environment, or the use, disposal or handling
of Hazardous Material on, at, under or near the real property, facility,
establishment or business to be sold leased, mortgaged, assigned or transferred.
“Guarantee” of or by any Person (the “guarantor”) shall mean (a) any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation (whether arising by virtue of partnership
arrangements, by agreement to keep well, to purchase assets, goods, securities
or services, to take-or-pay or otherwise) or to purchase (or to advance or
supply funds for the purchase of) any security for the payment of such
Indebtedness or other obligation, (ii) to purchase or lease property, securities
or services for the purpose of assuring the owner of such Indebtedness or other
obligation of the payment thereof, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or other
obligation, (iv) entered into for the purpose of assuring in any other manner
the holders of such Indebtedness or other obligation of the payment thereof or
to protect such holders against loss in respect thereof (in whole or in part) or
(v) as an account party in respect of any letter of credit or letter of guaranty
issued to support such Indebtedness or other obligation of another Person, or
(b) any Lien on any property of the guarantor securing any Indebtedness (or any
existing right, contingent or otherwise, of the holder of Indebtedness to be
secured by such a Lien) of any other Person, whether or not such Indebtedness or
other obligation is assumed by the guarantor; provided, however, that the term
“Guarantee” shall not include endorsements for collection or deposit, in either
case in the ordinary course of business, or customary and reasonable indemnity
obligations. The amount of any Guarantee obligation of any guarantor shall be
deemed to be an amount equal to the stated or determinable amount of the
Indebtedness in respect of which such Guarantee is made or, if not stated or
determinable, such guarantor’s maximum reasonably anticipated liability in
respect thereof as determined by the Company in good faith. The term “guarantee”
as a verb shall have a corresponding meaning.
“Guarantor Subsidiary” shall mean each Domestic Subsidiary of the Company, with
an exception for Celwood Insurance Company (a Captive Insurance Subsidiary),
each Existing Excluded Subsidiary and any Special Purpose Receivables Subsidiary
and with such other exceptions as are satisfactory to the Administrative Agent.

-25-

--------------------------------------------------------------------------------



“Hazardous Materials” shall mean all pollutants, contaminants, wastes,
chemicals, materials, substances and constituents, including, without
limitation, explosive or radioactive substances or petroleum or petroleum
distillates, asbestos or asbestos containing materials, polychlorinated
biphenyls or radon gas, of any nature subject to regulation or which can give
rise to liability under any Environmental Law.
“Holdings” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.
“Increased Amount Date” shall have the meaning assigned to such term in Section
2.23.
“Incurrence Ratios” shall mean (i) a First Lien Senior Secured Leverage Ratio of
less than 4.50 to 1.00 and (ii) a Fixed Charge Coverage Ratio of greater than
2.00 to 1.00.
“Indebtedness” of any Person shall mean, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such Person under conditional sale or other title retention
agreements relating to property purchased by such Person (provided that where
the rights, remedies and recourse of the seller or lender under such agreement
in the event of default are limited to repossession or sale of such property,
only the lesser of the amount of such obligation and the fair market value of
such property shall constitute Indebtedness), (d) all obligations of such Person
issued or assumed as the deferred purchase price of property or services (not
including any contingent earn-out payments or fixed earn-out payments unless not
paid when due, and other than trade liabilities, current accounts, and
intercompany liabilities and other similar obligations (but not any
refinancings, extensions, renewals or replacements thereof) maturing within 365
days after the incurrence thereof and reimbursement obligations in respect of
trade letters of credit obtained in the ordinary course of business with
expiration dates not in excess of 365 days from the date of issuance (x) to the
extent undrawn or (y) if drawn, to the extent repaid in full within 10 Business
Days of any such drawing), (e) all Guarantees by such Person of Indebtedness of
others, (f) all Capital Lease Obligations of such Person, (g) all payments that
such Person would have to make in the event of an early termination, on the date
Indebtedness of such Person is being determined, in respect of outstanding Swap
Agreements, (h) except as provided in clause (d) above, the principal component
of all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and (i) the principal component of all
obligations of such Person in respect of bankers’ acceptances. The Indebtedness
of any Person (x) shall include the Indebtedness of any partnership in which
such Person is a general partner, other than to the extent that the instrument
or agreement evidencing such Indebtedness expressly limits the liability of such
Person in respect thereof, and (y) shall exclude any Indebtedness of a third
party that is not an Affiliate of Holdings or any of its Subsidiaries and that
is attributable to supply or lease arrangements as a result of consolidation
under ASC 810-10 or attributable to take-or-pay contracts that are accounted for
in a manner similar to a capital lease under ASC 840-10 or ASC 840-40 in either
case so long as (i) such supply or lease arrangements or such take-or-pay
contracts are entered into in the ordinary course of business, (ii) the board of
directors of Holdings or the applicable Subsidiary has approved any such supply
or lease arrangement or any such take-or-pay contract and (iii) notwithstanding
anything to the contrary contained in the definition of EBITDA, the related
expense under any such supply or lease arrangement or under any such take-or-pay
contract is treated as an operating expense that reduces EBITDA.
“Indemnified Taxes” shall mean all Taxes other than Excluded Taxes.
“Indemnitee” shall have the meaning assigned to such term in Section 9.05(b).
“Installment Date” shall have the meaning assigned to such term in Section
2.10(a).

-26-

--------------------------------------------------------------------------------



“Intercreditor Agreement” shall mean an intercreditor agreement entered into in
connection with a Permitted Receivables Financing in form and substance
reasonably satisfactory to the Administrative Agent.
“Interest Election Request” shall mean a request by a Borrower to convert or
continue a Term Borrowing, or Revolving Borrowing or CL Borrowing in accordance
with Section 2.07.
“Interest Expense” shall mean, with respect to any Person for any period, the
sum of (a) net interest expense of such Person for such period on a consolidated
basis, including (i) the amortization of debt discounts, (ii) the amortization
of all fees (including fees with respect to Swap Agreements) payable in
connection with the incurrence of Indebtedness to the extent included in
interest expense, (iii) the portion of any payments or accruals with respect to
Capital Lease Obligations allocable to interest expense and (iv) commissions,
discounts, yield and other fees and charges incurred in connection with any
Permitted Receivables Financing which are payable to any Person other than
Holdings, the Company or a Subsidiary Loan Party and (b) capitalized interest
expense of such Person during such period, excluding, however, (A) amortization
or write-off of Indebtedness issuance costs, commissions, fees and expenses and
prepayment premiums and costs, (B) customary commitment, administrative and
transaction fees and charges, and (C) termination costs or termination payments
in respect of Swap Agreements and Permitted Receivables Financings. For purposes
of the foregoing, (x) gross interest expense shall be determined after giving
effect to any net payments made or received and costs incurred by Holdings and
the Subsidiaries with respect to Swap Agreements and (y) Interest Expense shall
exclude any interest expense on Indebtedness of a third party that is not an
Affiliate of Holdings or any of its Subsidiaries and that is attributable to
supply or lease arrangements as a result of consolidation under FIN 46ASC 810-10
or attributable to take-or-pay contracts that are accounted for in a manner
similar to a capital lease under EITF 01-8ASC 840-10 or ASC 840-40 in either
case so long as the underlying obligations under any such supply or lease
arrangement or under any such take-or-pay contract are not treated as
Indebtedness as provided in clause (y) of the second sentence of the definition
of Indebtedness.
“Interest Payment Date” shall mean (a) with respect to any Eurocurrency Loan,
the last day of the Interest Period applicable to the Borrowing of which such
Loan is a part and, in the case of a Eurocurrency Borrowing with an Interest
Period of more than three months’ duration, each day that would have been an
Interest Payment Date had successive Interest Periods of three months’ duration
been applicable to such Borrowing and, in addition, the date of any refinancing
or conversion of such Borrowing with or to a Borrowing of a different Type and
(b) with respect to any ABR Loan (including any Swingline Loan), the last day of
each of the following months: March, June, September and December.
“Interest Period” shall mean (a) as to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing or on the last day of the immediately
preceding Interest Period applicable to such Borrowing, as applicable, and
ending on the numerically corresponding day (or, if there is no numerically
corresponding day, on the last day) in the calendar month that is 1, 2, 3 or 6
months thereafter (or (x) such shorter period as to which the Administrative
Agent may agree in its sole discretion or (y) in the case of Term Borrowings or
Revolving Facility Borrowings, 9 or 12 months, if at the time of the relevant
Borrowing, all relevant Lenders make interest periods of such length available),
as the Borrower Representative, on behalf of the applicable Borrower, may elect,
or the date any Eurocurrency Borrowing is converted to an ABR Borrowing in
accordance with Section 2.07 or repaid or prepaid in accordance with Section
2.09, 2.10 or 2.11 and (b) as to any Swingline Euro Borrowing, the period
commencing on the date of such Borrowing and ending on the day that is
designated in the notice delivered pursuant to Section 2.04 with respect to such
Swingline Euro Borrowing, which shall not be later than the seventh day
thereafter; provided, however, that if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended or

-27-

--------------------------------------------------------------------------------



shortened in accordance with the Modified Following Business Day Convention.
Interest shall accrue from and including the first day of an Interest Period to
but excluding the last day of such Interest Period.
“Investment” shall have the meaning assigned to such term in Section 6.04.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance of such Letter of Credit).
“Issuing Bank” shall mean DBNY and(i) DBNY, with respect to up to $80.0 million
of Letters of Credit, (ii) Bank of America, N.A., with respect to up to $60.0
million of Letters of Credit, (iii) JPMorgan Chase Bank, N.A., with respect to
up to $40.0 million of Letters of Credit, (iv) Citibank, N.A., with respect to
up to $40.0 million of Letters of Credit, (v) The Royal Bank of Scotland plc,
with respect to up to $40.0 million of Letters of Credit, (vi) HSBC Bank USA,
National Association, with respect to up to $40.0 million of Letters of Credit,
and (vii) each other Issuing Bank designated pursuant to Section 2.05(k), in
each case in its capacity as an issuer of Letters of Credit hereunder, and its
successors in such capacity as provided in Section 2.05(i) and, solely with
respect to an Existing Letter of Credit (and any amendment, renewal or extension
thereof in accordance with this Agreement), the Lender that issued such Existing
Letter of Credit. An Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of such Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate. Subject to written consent by the
Borrower in its sole discretion, any Issuing Bank may increase or reduce the
amount of Letters of Credit to which it has agreed to provide pursuant to the
first sentence of this definition.
“Issuing Bank Fees” shall have the meaning assigned to such term in Section
2.12(b).
“Joint Book Runners” shall mean DBSI and BASMerrill Lynch, Pierce, Fenner &
Smith Incorporated.
“Joint Lead Arrangers” shall mean DBSI and BASMerrill Lynch, Pierce, Fenner &
Smith Incorporated.
“Judgment Currency” shall have the meaning assigned to such term in Section
9.17(b).
“JV Reinvestment” shall mean any investment by Company or any Subsidiary in a
joint venture to the extent funded with the proceeds of a reasonably concurrent
dividend or other distribution made by such joint venture.
“L/C Disbursement” shall mean a payment or disbursement made by an Issuing Bank
pursuant to a Letter of Credit.
“L/C Lender” shall mean a Lender with a Revolving Facility Commitment and/or a
Credit-Linked Commitment.
“L/C Participation Fee” shall have the meaning assigned such term in Section
2.12(b).
“Lender” shall mean each Person that has a Commitment or is the holder of a
Loan.

-28-

--------------------------------------------------------------------------------



“Letter of Credit” shall mean any letter of credit or bank guarantee (including
each Existing Letter of Credit) issued pursuant to Section 2.05. Letters of
Credit shall be either CL Letters of Credit or RF Letters of Credit.
“Letter of Credit Back-Stop Arrangements” shall have the meaning provided in
Section 2.05(q).
“LIBO Rate” shall mean, with respect to any Eurocurrency Borrowing for any
Interest Period, the rate per annum determined by the Administrative Agent at
approximately 11:00 a.m., London time, on the Quotation Day for such Interest
Period by reference to the applicable Screen Rate, for a period equal to such
Interest Period; provided that, to the extent that an interest rate is not
ascertainable pursuant to the foregoing provisions of this definition, the “LIBO
Rate” shall be the average (rounded upwards, if necessary, to five decimal
places (e.g., 4.12345%) in the case of Eurocurrency Borrowings in Dollars and
three decimal places (e.g., 4.123%) in the case of Eurocurrency Borrowings in
Euros)of the respective interest rates per annum at which deposits in the
currency of such Borrowing are offered for such Interest Period to major banks
in the London interbank market by Deutsche Bank AG at approximately 11:00 a.m.,
London time, on the Quotation Day for such Interest Period.
“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, hypothecation, pledge, encumbrance, charge or security interest in or on
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.
“Loan Documents” shall mean this Agreement, the Amendment Agreement, Amendment
No. 1, Amendment No. 2, Amendment No. 3, Amendment No. 4, the Letters of Credit,
the Security Documents, the Intercreditor Agreement and any promissory note
issued under Section 2.09(e), and solely for the purposes of Section 7.01(c)
hereof, the Fee Letters; provided that any cash collateral or other agreements
entered into pursuant to the Back-Stop Arrangements shall constitute “Loan
Documents” as used in Sections 6.01(b), 6.02(b), 6.09(d) and 9.05.
“Loan Participant” shall have the meaning assigned to such term in Section
9.04(c).
“Loan Parties” shall mean Holdings, the Company and each Subsidiary Loan Party.
“Loans” shall mean the Term Loans, the Revolving Facility Loans, the CL Loans
and the Swingline Loans (and shall include any New Term Loans, Refinancing Term
Loans, Extended Maturity Loans and any Replacement Term Loans).
“Local Time” shall mean (a) with respect to a Loan or Borrowing denominated in
Dollars, New York City time, (b) with respect to a Loan or Borrowing denominated
in Euros, London time, (c) with respect to Letters of Credit denominated in
Sterling, London time, (d) with respect to Letters of Credit denominated in
Canadian Dollars, Toronto time and (e) with respect to Letters of Credit
denominated in any other Alternative Currency, a time to be approved by the
Administrative Agent.
“Majority Lenders” for (i) any Facility, shall mean, at any time, Lenders under
such Facility having Loans and unused Commitments representing more than 50% of
the sum of all Loans outstanding under such Facility and unused Commitments
under such Facility at such time and (ii) the Term Loan Facility, shall mean,
where the amendment, waiver or modification more adversely affects Dollar Term
Loans or Euro Term Loans, Lenders holding more than 50% of all Dollar Term Loans
or Euro Term Loans.

-29-

--------------------------------------------------------------------------------



“Margin Stock” shall have the meaning assigned to such term in Regulation U.
“Mark-to-Market Pension Accounting” shall mean that pension gains and losses are
immediately recognized as permitted under Financial Accounting Standards Board
Accounting Standards Codification Topic 715-30-35-20 or any similar
pronouncement.
“Material Adverse Effect” shall mean the existence of events, conditions and/or
contingencies that have had or are reasonably likely to have (a) a materially
adverse effect on the business, results of operations, assets or financial
condition of Holdings and the Subsidiaries, taken as a whole, or (b) a material
impairment of the validity or enforceability of, or a material impairment of the
material rights, remedies or benefits available to the Lenders, any Issuing
Bank, the Administrative Agent or the Collateral Agent under, the Loan
Documents.
“Material Indebtedness” shall mean Indebtedness of any one or more of Holdings
or any Subsidiary in an aggregate principal amount exceeding $4050 million.
“Material Subsidiary” shall mean, at any date of determination, any Subsidiary
(a) whose total assets at the last day of the Test Period ending on the last day
of the most recent fiscal period for which financial statements have been
delivered pursuant to Section 5.04(a) or (b) were equal to or greater than 2% of
Consolidated Total Assets at such date or (b) whose gross revenues for such Test
Period were equal to or greater than 2% of the consolidated gross revenues of
Holdings and its consolidated Subsidiaries for such period, in each case
determined in accordance with US GAAP or (c) that is a Loan Party.
“Maximum Credit Limit” shall mean, with respect to any Revolving Facility
Borrower that is a Subsidiary of the Company (other than CALLC), an amount that
the aggregate outstanding principal amount (or the Dollar Equivalent thereof if
not denominated in Dollars) of its Revolving Facility Loans and Swingline Loans
(if any) plus the maximum stated amount (or the Dollar Equivalent thereof if not
denominated in Dollars) of outstanding RF Letters of Credit issued for its
account may not exceed, as specified under Section 2.20.
“Maximum Rate” shall have the meaning assigned to such term in Section 9.09.
“Maximum Term Amount” with respect to a particular Class of Term Loans shall
mean at any time (i) the initial aggregate principal amount of all Term Loans of
such Class then or theretofore made hereunder (adjusted for any Term Loans of
such Class that may have been converted to another Class in accordance with the
terms hereof), including the aggregate initial principal amount of any New Term
Loans then or theretofore made, and deemed to be of such Class, pursuant to
Section 2.23.
“Modified Following Business Day Convention” shall mean, with respect to any
Interest Period that ends on a day other than a Business Day, the extension of
such Interest Period to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day.
“Moody’s” shall mean Moody’s Investors Service, Inc.
“Mortgaged Properties” shall mean the Real Properties of Loan Parties set forth
on Schedule 5.13 and such additional real property (if any) encumbered by a
Mortgage pursuant to Section 5.10.

-30-

--------------------------------------------------------------------------------



“Mortgages” shall mean the mortgages, deeds of trust, assignments of leases and
rents and other security documents delivered pursuant to Section 5.10 or 5.13,
with respect to Mortgaged Properties each in a form reasonably satisfactory to
the Administrative Agent.
“Multiemployer Plan” shall mean a multiemployer plan as defined in Section
4001(a)(3) of ERISA to which Holdings, the Company, CALLC or any ERISA Affiliate
(other than one considered an ERISA Affiliate only pursuant to subsection (m) or
(o) of Code Section 414) is making or accruing an obligation to make
contributions, or has within any of the preceding six plan years made or accrued
an obligation to make contributions.
“Net Income” shall mean, with respect to any Person, the net income (loss) of
such Person, determined in accordance with US GAAP and before any reduction in
respect of preferred stock dividends.
“Net Proceeds” shall mean:
(a)    100% of the cash proceeds actually received by Holdings, the Company or
any of their Subsidiaries (including any cash payments received by way of
deferred payment of principal pursuant to a note or installment receivable or
purchase price adjustment receivable or otherwise and including casualty
insurance settlements and condemnation awards, but only as and when received)
from any loss, damage, destruction or condemnation of, or any sale, transfer or
other disposition (including any sale and leaseback of assets and any mortgage
or lease of real property) to any Person of any property of Holdings or any
Subsidiary (other than those pursuant to Section 6.05(a) (other than clause
(iii) thereof to the extent in excess of $65.075.0 million in any year), (b),
(c), (e), (f), (g), (i), (j) or (k)), net of (i) attorneys’ fees, accountants’
fees, investment banking fees, survey costs, title insurance premiums, and
related search and recording charges, stamp taxes, transfer taxes, deed or
mortgage recording taxes, other ordinary and customary closing costs for real
property, required debt payments and required payments of other obligations
relating to the applicable asset (other than pursuant hereto), (ii) in the case
of proceeds of sales from foreign assets, voluntary prepayments of Indebtedness
of foreign subsidiaries not to exceed 7.5% of Consolidated Total Assets since
the Original Effective Date (the “Foreign Indebtedness Voluntary Prepayment
Cap”) (provided that if at any time the First Lien Senior Secured Leverage Ratio
as of the most recent fiscal year end is less than 1.75 to 1.00, the Foreign
Indebtedness Voluntary Prepayment Cap shall not apply; provided, further, that
all voluntary prepayments of foreign Indebtedness made with proceeds from the
sale of foreign assets while the Foreign Indebtedness Voluntary Prepayment Cap
does not apply shall be deemed to reduce the unused available amount under the
Foreign Indebtedness Voluntary Prepayment Cap to an amount not less than zero at
all times when the First Lien Senior Secured Leverage Ratio as of the most
recent fiscal year end is equal to or greater than 1.75 to 1.00) other customary
expenses and brokerage, consultant and other customary fees actually incurred in
connection therewith, (iii) Taxes or Tax Distributions paid or payable as a
result thereof and (iv) appropriate amounts set up as a reserve against
liabilities associated with the assets or business so disposed of and retained
by the selling entity after such sale, transfer or other disposition, as
reasonably determined by Holdings, including, without limitation, pension and
other post-employment benefit liabilities, liabilities related to environmental
matters, liabilities related to post-closing purchase price adjustments and
liabilities related to any other indemnification obligation associated with the
assets or business so disposed of; provided that, upon any termination of such
reserve, all amounts not paid-out in connection therewith shall be deemed to be
“Net Proceeds” of such sale, transfer or other disposition; provided that, if no
Event of Default exists and Holdings shall deliver a certificate of a
Responsible Officer of Holdings to the Administrative Agent promptly following
receipt of any such proceeds setting forth Holdings’ intention to use any
portion of such proceeds to acquire, maintain, develop, construct, improve,

-31-

--------------------------------------------------------------------------------



upgrade or repair assets useful in the business of Holdings and the
Subsidiaries, or make investments pursuant to Section 6.04(m), in each case
within 12 months (24 months in the case of the Designated Asset Sales) of such
receipt, such portion of such proceeds (“Reinvestment Proceeds”) shall not
constitute Net Proceeds except to the extent not so used (or contractually
committed to be used) within such 12-month period (24 months in the case of the
Designated Asset Sales) (and, if contractually committed to be used within such
12-month period, to the extent not so used within the 18-month period following
the date of receipt of such Net Proceeds), and provided, further, that (w) no
proceeds realized in a single transaction or series of related transactions
shall constitute Net Proceeds unless such proceeds shall exceed $10.015.0
million, (x) no proceeds shall constitute Net Proceeds in any fiscal year until
the aggregate amount of all such proceeds in such fiscal year shall exceed
$20.025.0 million, and (y) cash proceeds received by Holdings, the Company or
any of their Subsidiaries in connection with the Fraport Transactions shall not
constitute Net Proceeds, and
(b)    100% of the cash proceeds from the incurrence, issuance or sale by
Holdings or any Subsidiary of any Indebtedness (other than Excluded
Indebtedness), net of all taxes and fees (including investment banking fees),
commissions, costs and other expenses, in each case incurred in connection with
such issuance or sale.
For purposes of calculating the amount of Net Proceeds, fees, commissions and
other costs and expenses payable to Holdings or the Company or any Affiliate of
either of them shall be disregarded.
“New Commitment” shall have the meaning assigned to such term in Section 2.23.
“New Commitment Joinder Agreement” shall have the meaning assigned to such term
in Section 2.23.
“New Lender” shall have the meaning assigned to such term in Section 2.23.
“New Revolving Facility Commitment” shall have the meaning assigned to such term
in Section 2.23.
“New Revolving Facility Lender” shall have the meaning assigned to such term in
Section 2.23.
“New Term Lender” shall have the meaning assigned to such term in Section 2.23.
“New Term Loan” shall have the meaning assigned to such term in Section 2.23.
“Non-Consenting Lender” shall have the meaning assigned to such term in Section
2.19(c).
“Non-Extended Portion” shall mean, with respect to any Term Loan or Revolving
Facility Commitment, (i) in the case of Term Loans, (a) if such Term Loan has
been submitted for conversion to a Term C Loan on the Restatement Effective Date
pursuant to the Amendment Agreement, the portion of such Term Loan notified by
the Administrative Agent to the Lender holding such Term Loan that will not be
converted to a Term C Loan on the Restatement Effective Date and (b) if such
Term Loan has not been submitted for conversion to a Term C Loan pursuant to the
Amendment Agreement, the entire principal amount of such Term Loan and (ii) in
the case of Revolving Facility Commitments, (a) if such Revolving Facility
Commitment has been submitted for conversion to a Tranche 2 Revolving Commitment
on the Restatement Effective Date pursuant to the Amendment Agreement, $0 and
(b) if such Revolving Facility Commitment has not been

-32-

--------------------------------------------------------------------------------



submitted for conversion to a Tranche 2 Revolving Commitment pursuant to the
Amendment Agreement, the entire principal amount of such Revolving Facility
Commitment.
“Obligations” shall mean all amounts owing to the Administrative Agent or any
Lender pursuant to the terms of this Agreement or any other Loan Document;
provided that “Obligations” with respect to any Guarantor Subsidiary shall
exclude all “Excluded Swap Obligations” of such Guarantor Subsidiary.
“OFAC” shall have the meaning assigned to such term in Section 5.12.
“Original Effective Date” shall mean April 2, 2007.
“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, the Loan Documents, and any and all interest
and penalties related thereto.
“Parent Company” shall mean Holdings and any subsidiary of Holdings that is 100%
owned by Holdings and which owns directly or indirectly 100% of the issued and
outstanding Equity Interests of the Company.
“Pari Passu Note” shall have the meaning assigned to such term in Section
6.01(w).
“Participant” shall have the meaning assigned to such term in Section 2.05(d).
“PATRIOT Act” means the Uniting And Strengthening America By Providing
Appropriate Tools Required To Intercept And Obstruct Terrorism (USA PATRIOT Act)
Act of 2001.
“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.
“Perfection Certificate” shall mean a certificate in the form of Exhibit II to
the U.S. Collateral Agreement or any other form approved by the Collateral
Agent.
“Permitted Business Acquisition” shall mean any acquisition of all or any
portion of the assets of, or all the Equity Interests (other than directors’
qualifying shares and Equity Interests required to be held by employees under
applicable foreign law) in, a Person or division or line of business of a Person
(or any subsequent investment made in a Person, division or line of business
previously acquired in a Permitted Business Acquisition) if (a) such acquisition
was not preceded by, or effected pursuant to, an unsolicited or hostile offer
and (b) immediately after giving effect thereto: (i) no Event of Default shall
have occurred and be continuing or would result therefrom; (ii) all transactions
related thereto shall be consummated in accordance with all material applicable
laws; and (iii) (A) to the extent applicable at such time, Holdings and the
Subsidiaries shall be in compliance, on a Pro Forma Basis after giving effect to
such acquisition or formation, with the Financial Performance Covenant
recomputed as at the last day of the most recently ended fiscal quarter of
Holdings and the Subsidiaries included in the relevant Reference Period, and
Holdings shall have delivered to the Administrative Agent a certificate of a
Responsible Officer of Holdings to such effect, together with all relevant
financial information for such Subsidiary or assets, and (B) any acquired or
newly formed Subsidiary shall not be liable for any Indebtedness except for
Indebtedness permitted by Section 6.01.
“Permitted Cure Security” shall mean (i) any common equity security of Holdings
and/or (ii) any equity security of Holdings having no mandatory redemption,
repurchase or similar requirements prior to

-33-

--------------------------------------------------------------------------------



91 days after the Term C-23 Loan Maturity Date, and upon which all dividends or
distributions (if any) shall be payable solely in additional shares of such
equity security.
“Permitted Investments” shall mean:
(a)    direct obligations of the United States of America or any member of the
European Union or any agency thereof or obligations guaranteed by the United
States of America or any member of the European Union or any agency thereof, in
each case with maturities not exceeding two years;
(b)    time deposit accounts, certificates of deposit and money market deposits
maturing within 180 days of the date of acquisition thereof issued by a bank or
trust company that is organized under the laws of the United States of America,
any state thereof or any foreign country recognized by the United States of
America having capital, surplus and undivided profits having a Dollar Equivalent
that is in excess of $500.0 million and whose long-term debt, or whose parent
holding company’s long-term debt, is rated A (or such similar equivalent rating
or higher by at least one nationally recognized statistical rating organization
(as defined in Rule 436 under the Securities Act);
(c)    repurchase obligations with a term of not more than 180 days for
underlying securities of the types described in clause (a) above entered into
with a bank meeting the qualifications described in clause (b) above;
(d)    commercial paper, maturing not more than one year after the date of
acquisition, issued by a corporation (other than an Affiliate of any Borrower)
organized and in existence under the laws of the United States of America or any
foreign country recognized by the United States of America with a rating at the
time as of which any investment therein is made of P-1 (or higher) according to
Moody’s or A-1 (or higher) according to S&P;
(e)    securities with maturities of two years or less from the date of
acquisition issued or fully guaranteed by any State, commonwealth or territory
of the United States of America, or by any political subdivision or taxing
authority thereof, and rated at least A by S&P or A2 by Moody’s;
(f)    shares of mutual funds whose investment guidelines restrict 95% of such
funds’ investments to those satisfying the provisions of clauses (a) through (e)
above;
(g)    money market funds that (i) (x) comply (x) with the criteria set forth in
Rule 2a-7 under the Investment Company Act of 1940 or (y) with the definition of
“qualifying money market funds” as set forth in Article 18.2 of the Market
Financial Instruments Directive (Commission Directive 2006/73/(C)), (ii) are
rated AAA by S&P andqualify or are classified as “Short-Term Money Market Funds”
or “money Market Funds” in accordance with the European Securities and Markets
Authority (ESMA)’s guidelines, (ii) are rated AAAm by S&P or Aaa-mf by Moody’s
and (iii) have portfolio assets of at least $1,000.0 million;
(h)    time deposit accounts, certificates of deposit and money market deposits
in an aggregate face amount not in excess of 1/2 of 1% of the total assets of
the Company and the Subsidiaries, on a consolidated basis, as of the end of the
Company’s most recently completed fiscal year; and
(i)    in the case of the Captive Insurance Subsidiaries only, other investments
customarily held by the Captive Insurance Subsidiaries in the ordinary course of
their business, including without

-34-

--------------------------------------------------------------------------------



limitation pledging cash (utilizing a trust or other mechanism if elected by the
Company) as permitted by Section 6.02.
“Permitted Receivables Documents” shall mean all documents and agreements
evidencing, relating to or otherwise governing a Permitted Receivables
Financing.
“Permitted Receivables Financing” shall mean one or more transactions pursuant
to which (i) Receivables Assets or interests therein are sold to or financed by
one or more Special Purpose Receivables Subsidiaries, and (ii) such Special
Purpose Receivables Subsidiaries finance their acquisition or maintenance of
such Receivables Assets or interests therein, or the financing thereof, by
selling or borrowing against such Receivables Assets; provided that (A) recourse
to Holdings or any Subsidiary (other than Special Purpose Receivables
Subsidiaries) in connection with such transactions shall be limited to the
extent customary for similar transactions in the applicable jurisdictions
(including, to the extent applicable, in a manner consistent with the delivery
of a “true sale” or “absolute transfer” opinion with respect to any transfer by
Holdings or any Subsidiary (other than a Special Purpose Receivables Subsidiary)
and purchase price percentages being reasonably satisfactory to the
Administrative Agent) and (B) the aggregate Receivables Net Investment since the
Original Effective Date shall not exceed $200.0250.0 million at any time.
“Permitted Refinancing Indebtedness” shall mean any Indebtedness issued in
exchange for, or the net proceeds of which are used to extend, refinance, renew,
replace, defease or refund (collectively, to “Refinance”), the Indebtedness
being Refinanced (or previous refinancings thereof constituting Permitted
Refinancing Indebtedness); provided that (a) the principal amount (or accreted
value, if applicable) of such Permitted Refinancing Indebtedness does not exceed
the principal amount (or accreted value, if applicable) of the Indebtedness so
Refinanced (plus unpaid accrued interest and premium thereon and plus gross-up
for prepayment premiums on the Indebtedness being refinanced and other customary
fees and expenses), (b) the average life to maturity of such Permitted
Refinancing Indebtedness is greater than or equal to the remaining average life
to maturity of the Indebtedness being Refinanced, (c) if the Indebtedness being
Refinanced is subordinated in right of payment to any portion of the Obligations
under this Agreement, such Permitted Refinancing Indebtedness shall be
subordinated in right of payment to such portions of such Obligations on terms
at least as favorable to the Lenders in all material respects as those contained
in the documentation governing the Indebtedness being Refinanced, (d) no
Permitted Refinancing Indebtedness shall have different required obligors or
greater required guarantees or security, than the Indebtedness being Refinanced
(giving effect to, and permitting, customary “after acquired property” and
“future subsidiary guarantor” clauses substantially consistent with those in the
Indebtedness being Refinanced); provided that, notwithstanding the foregoing in
this clause (d), Foreign Subsidiaries may incur Permitted Refinancing
Indebtedness to Refinance the Senior Unsecured Notes or any other notes or debt
securities issued by the Company, in an aggregate principal amount for all such
Permitted Refinancing Indebtedness of Foreign Subsidiaries not to exceed $650.0
million at any time outstanding, and (e) if the Indebtedness being Refinanced is
secured by any collateral that also secures the Obligations (whether equally and
ratably with, or junior to, the Secured Parties or otherwise), such Permitted
Refinancing Indebtedness may be secured by such collateral (including, in
respect of working capital facilities of Foreign Subsidiaries otherwise
permitted under this Agreement only, any collateral pursuant to after-acquired
property clauses to the extent any such collateral secured the Indebtedness
being Refinanced) on terms (including relative priority) no less favorable to
the Secured Parties than those contained in the documentation governing the
Indebtedness being Refinanced.
“Person” shall mean any natural person, corporation, business trust, joint
venture, association, company, partnership, limited liability company or
individual or family trusts, or any Governmental Authority.

-35-

--------------------------------------------------------------------------------



“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
and in respect of which Holdings, the Company, any Subsidiary (including the
Company) or any ERISA Affiliate is (or, if such plan were terminated, would
under Section 4069 of ERISA be deemed to be) an “employer” as defined in Section
3(5) of ERISA.
“Pledged Collateral” shall mean “Pledged Collateral” as such term is defined in
the U.S. Collateral Agreement, and all property pledged pursuant to each
Alternate Pledge Agreement and each Foreign Pledge Agreement, as applicable.
“Presumed Tax Rate” shall mean the highest effective marginal statutory combined
U.S. federal, state and local income tax rate prescribed for an individual
residing in New York City (taking into account (i) the deductibility of state
and local income taxes for U.S. federal income tax purposes, assuming the
limitation of Section 68(a)(2) of the Code applies and taking into account any
impact of the Code, and (ii) the character (long-term or short-term capital
gain, dividend income or other ordinary income) of the applicable income).
“Prime Rate” shall mean the rate of interest per annum announced from time to
time by DBNY as its prime rate in effect at its principal office in New York
City; each change in the Prime Rate shall be effective on the date such change
is publicly announced as being effective.
“Pro Forma Basis” shall mean, as to any Person, for any events as described in
clauses (i) and (ii) below that occur subsequent to the commencement of a period
for which the financial effect of such events is being calculated, and giving
effect to the events for which such calculation is being made, such calculation
as will give pro forma effect to such events as if such events occurred on the
first day of the four consecutive fiscal quarter period ended on or before the
occurrence of such event and for which financial statements required under
Section 5.04(a) or (b) have been delivered or the period for delivery of which
in compliance with Section 5.04(a) or (b) has passed (the “Reference Period”):
(i)    in making any determination of EBITDA, pro forma effect shall be given to
(A) any Asset Disposition and any Asset Acquisition (or any similar transaction
or transactions that require a waiver or consent of the Required Lenders
pursuant to Section 6.04 or 6.05), in each case that occurred during the
Reference Period (or, in the case of determinations made pursuant to the
definition of the term “Asset Acquisition,” occurring during the Reference
Period or thereafter and through and including the date upon which the
respective Asset Acquisition is consummated), (B) any part of the business of
Holdings and its Subsidiaries being designated as a discontinued operation
during the Reference Period where the fair market value of all such designations
exceeds $15.0 million for such period and (C) any designation of any Subsidiary
as an Unrestricted Subsidiary and any Subsidiary Redesignation;
(ii)    in making any determination on a Pro Forma Basis, (x) all Indebtedness
(including Indebtedness incurred or assumed and for which the financial effect
is being calculated, whether incurred under this Agreement or otherwise, but
excluding normal fluctuations in revolving Indebtedness incurred for working
capital purposes and excluding any Permitted Indebtedness incurred on (but not
prior to) the date of determination not to finance any acquisition) incurred or
permanently repaid during the Reference Period (or, in the case of
determinations made pursuant to the definition of the term “Asset Acquisition,”
incurred or permanently repaid during the Reference Period or thereafter and
through and including the date upon which the respective Asset Acquisition is
consummated) shall be deemed to have been incurred or repaid at the beginning of
such period and (y) Interest Expense of such Person attributable to interest on
any Indebtedness, for which pro forma effect is being given as

-36-

--------------------------------------------------------------------------------



provided in preceding clause (x), bearing floating interest rates shall be
computed on a pro forma basis as if the rates that would have been in effect
during the period for which pro forma effect is being given had been actually in
effect during such periods. Interest on Indebtedness that may optionally be
determined at an interest rate based upon a factor of a prime or similar rate, a
eurocurrency interbank offered rate, or other rate, shall be deemed to have been
based upon the rate actually chosen, or, if none, then based upon such optional
rate chosen as Holdings may reasonably designate in good faith; and
(iii)    in making any determination in connection with any designation of any
Subsidiary as an Unrestricted Subsidiary and any Subsidiary Redesignation, (A)
any Subsidiary Redesignation then being designated, effect shall be given to
such Subsidiary Redesignation and all other Subsidiary Redesignations after the
first day of the relevant Reference Period and on or prior to the date of the
respective Subsidiary Redesignation then being designated, collectively, and (B)
any designation of a Subsidiary as an Unrestricted Subsidiary, effect shall be
given to such designation and all other designations of Subsidiaries as
Unrestricted Subsidiaries after the first day of the relevant Reference Period
and on or prior to the date of the then applicable designation of a Subsidiary
as an Unrestricted Subsidiary, collectively.
Pro forma calculations made pursuant to the definition of the term “Pro Forma
Basis” shall be determined in good faith by a Responsible Officer of the Company
and for any fiscal period ending on or prior to the first anniversary of an
Asset Acquisition or Asset Disposition (or any similar transaction or
transactions that require a waiver or consent of the Required Lenders under
Section 6.04 or 6.05), may include adjustments to reflect operating expense
reductions and other operating improvements or synergies reasonably expected to
result from such Asset Acquisition, Asset Disposition or other similar
transaction, to the extent that the Company delivers to the Administrative Agent
(i) a certificate of a Financial Officer of the Company setting forth such
operating expense reductions and other operating improvements or synergies and
(ii) information and calculations supporting in reasonable detail such estimated
operating expense reductions and other operating improvements or synergies.
“Project Fairway” shall mean the formation and operation of a joint venture
entity that is not a Subsidiary pursuant to that certain Joint Venture
Agreement, dated as of May 13, 2013, by and among Celanese International
Corporation, Celanese Ltd., and Mitsui & Co. Ltd., for the purpose of
manufacturing methanol for use by Subsidiaries of Holdings and others.
“Project Fairway JV Documentation” shall have the meaning assigned to such term
in Section 9.18.
“Projections” shall mean the projections of Holdings and the Subsidiaries
included in the Confidential Information Memorandum and any other projections
and any forward-looking statements (including statements with respect to booked
business) of such entities furnished to the Lenders or the Administrative Agent
in connection with the events described in clause (i) of the definition of
Transaction by or on behalf of Holdings, the Company or any of the Subsidiaries
prior to the Original Effective Date.
“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Borrower that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

-37-

--------------------------------------------------------------------------------



“Quasi-Foreign Subsidiary” shall mean a Subsidiary (i) substantially all of
whose assets consist, directly or indirectly, of Equity Interests in Foreign
Subsidiaries and which does not conduct any other business, incur any material
liabilities other than liabilities incidental to ownership of such Equity
Interests and liabilities related to its existence, incur any indebtedness other
than pursuant to the Loan Documents or hold any material assets other than such
Equity Interests or (ii) that is treated as a disregarded entity for U.S.
federal income tax purposes and that owns more than 65% of the voting Equity
Interests in a Foreign Subsidiary or a Subsidiary described in (i) above.
“Quotation Day” shall mean, with respect to any Eurocurrency Borrowing or
Swingline Euro Borrowing and any Interest Period, the day on which it is market
practice in the relevant interbank market for prime banks to give quotations for
deposits in the currency of such Borrowing for delivery on the first day of such
Interest Period, which, in the case of any Eurocurrency Borrowing, shall be the
date that is two Business Days prior to the first day of such Interest Period.
If such quotations would normally be given by prime banks on more than one day,
the Quotation Day will be the last of such days.
“Real Property Officer’s Certificate” shall mean an officer’s certificate in the
form of Exhibit E hereto.
“Receivables Assets” shall mean accounts receivable (including any bills of
exchange) and related assets and property from time to time originated, acquired
or otherwise owned by Holdings or any Subsidiary.
“Receivables Net Investment” shall mean the aggregate cash amount paid by the
lenders to, or purchasers of Receivables Assets from, Loan Parties under any
Permitted Receivables Financing in connection with their purchase of, or the
making of loans secured by, Receivables Assets or interests therein, as the same
may be reduced from time to time by collections with respect to such Receivables
Assets and the amount of such Receivables Assets that become defaulted accounts
receivable or otherwise in accordance with the terms of the Permitted
Receivables Documents; provided, however, that if all or any part of such
Receivables Net Investment shall have been reduced by application of any
distribution and thereafter such distribution is rescinded or must otherwise be
returned for any reason, such Receivables Net Investment shall be increased by
the amount of such distribution, all as though such distribution had not been
made.
“Reference Period” shall have the meaning assigned to such term in the
definition of the term “Pro Forma Basis.”
“Refinance” shall have the meaning assigned to such term in the definition of
the term “Permitted Refinancing Indebtedness,” and “Refinanced” shall have a
meaning correlative thereto.
“Refinancing Effective Date” shall have the meaning assigned to such term in
Section 2.24(a).
“Refinancing Term Lender” shall have the meaning assigned to such term in
Section 2.24(b).
“Refinancing Term Loan Amendment” shall have the meaning assigned to such term
in Section 2.24(c).
“Refinancing Term Loan Commitments” shall have the meaning assigned to such term
in Section 2.24(a).
“Refinancing Term Loans” shall have the meaning assigned to such term in Section
2.24(a).

-38-

--------------------------------------------------------------------------------



“Register” shall have the meaning assigned to such term in Section 9.04(b).
“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Reinvestment Proceeds” shall have the meaning assigned to such term in the
definition of “Net Proceeds.”
“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.
“Release” shall mean any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, emanating or migrating in, into, onto or through the Environment.
“Remaining Present Value” shall mean, as of any date with respect to any lease,
the present value as of such date of the scheduled future lease payments with
respect to such lease, determined with a discount rate equal to a market rate of
interest for such lease reasonably determined at the time such lease was entered
into.
“Reportable Event” shall mean any reportable event as defined in Section 4043(c)
of ERISA or the regulations issued thereunder, other than those events as to
which the 30-day notice period referred to in Section 4043(c) of ERISA has been
waived, with respect to a Plan (other than a Plan maintained by an ERISA
Affiliate that is considered an ERISA Affiliate only pursuant to subsection (m)
or (o) of Section 414 of the Code).
“Repricing Transaction” means the prepayment or refinancing of all or a portion
of the Term C-23 Loans with the incurrence by any Loan Party of any long-term
bank debt financing incurred for the primary purpose of repaying, refinancing,
substituting or replacing the Term C-23 Loans and having an effective interest
cost or weighted average yield (as determined by the Administrative Agent
consistent with generally accepted financial practice and, in any event,
excluding any arrangement or commitment fees in connection therewith) that is
less than the interest rate for or weighted average yield (as determined by the
Administrative Agent on the same basis) of the Term C-23 Loans, including
without limitation, as may be effected through any amendment to this Agreement
relating to the interest rate for, or weighted average yield of, the Term C-23
Loans.


“Request to Issue” shall have the meaning assigned to such term in Section
2.05(b).
“Required Lenders” shall mean, at any time, Lenders having (a) Term Loan
Exposures, (b) Revolving Facility Credit Exposures, and (c) Available Revolving
Unused Commitments (if prior to the termination thereof) and (d) Credit-Linked
Commitments (or after the termination thereof, CL Percentages of the CL
Exposure) that taken together, represent more than 50% of the sum of (w) all
Term Loan Exposures, (x) all Revolving Facility Credit Exposures, and (y) the
total Available Revolving Unused Commitments (if prior to the termination
thereof) and (z) the Total Credit-Linked Commitment (or after the termination
thereof, the CL Exposure) at such time. The Term Loan Exposure, Revolving
Facility Credit Exposure, and Available Revolving Unused Commitment and
Credit-Linked Commitment of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time.

-39-

--------------------------------------------------------------------------------



“Requirement of Law” shall mean, as to any Person, any law, treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, applicable to or binding upon such Person or any of its property or
to which such Person or any of its property is subject.
“Reserve Account” shall have the meaning assigned to such term in Section
10.02(a).
“Reset Date” shall have the meaning assigned to such term in Section 1.03(a).
“Responsible Officer” of any Person shall mean any executive officer or
Financial Officer of such Person and any other officer or similar official
thereof responsible for the administration of the obligations of such Person in
respect of this Agreement.
“Restatement Effective Date” has the meaning set forth in the Amendment
Agreement.
“Restricted Payments” shall have the meaning assigned to such term in Section
6.06.
“Revolving Availability Period” shall mean the period from and including the
Original Effective Date to but excluding, in the case of Tranche 2 Revolving
Commitments, the earlier of the Tranche 2 Revolving Facility Maturity Date and,
in the case of each of the Revolving Facility Loans, Revolving Facility
Borrowings, Swingline Dollar Loans, Swingline Dollar Borrowings, Swingline Euro
Loans and Swingline Euro Borrowings and RF Letters of Credit, in each case made
under the Tranche 2 Revolving Commitments, the date of termination of the
Tranche 2 Revolving Commitments.
“Revolving Borrower Agreement” shall mean a Subsidiary Borrower Agreement
substantially in the form of Exhibit G-1.
“Revolving Borrower Termination” shall mean a Subsidiary Borrower Termination
substantially in the form of Exhibit G-2.
“Revolving Borrowers” shall mean (x) CALLC and the Company (each of which shall
have a Maximum Credit Limit at any time equal to the Dollar Equivalent of the
aggregate Revolving Facility Commitments at such time) and (y) from the date of
the execution and delivery to the Administrative Agent by it of a Revolving
Borrower Agreement to but not including the date of the execution and delivery
to the Administrative Agent by it of a Revolving Borrower Termination, each
Subsidiary of the Company designated as a Revolving Borrower by the Company
pursuant to Section 2.20.
“Revolving Facility” shall mean the Tranche 2 Revolving Facility.
“Revolving Facility Borrowing” shall mean a Borrowing comprised of Revolving
Facility Loans.
“Revolving Facility Commitment” shall mean the Tranche 2 Revolving Commitments;
provided, that Revolving Facility Commitment, when used with respect to a Class
of Revolving Facility Loans, shall refer to the aggregate amount of Tranche 2
Revolving Commitments or Extended Maturity Commitments of the relevant Class, as
applicable.
“Revolving Facility Credit Exposure” shall mean the Tranche 2 Revolving Facility
Credit Exposure.
“Revolving Facility Lender” shall mean each Tranche 2 Revolving Lender.

-40-

--------------------------------------------------------------------------------



“Revolving Facility Loan” shall mean a Tranche 2 Revolving Facility Loan.
“Revolving Facility Percentage” shall mean Tranche 2 Revolving Facility
Percentage.
“Revolving L/C Exposure” shall mean, at any time the sum of (a) the aggregate
undrawn amount of all RF Letters of Credit denominated in Dollars outstanding at
such time, (b) the Dollar Equivalent of the aggregate undrawn amount of all RF
Letters of Credit denominated in Euros or Alternative Currencies outstanding at
such time, (c) the aggregate principal amount of all Dollar L/C Disbursements
made in respect of RF Letters of Credit that have not yet been reimbursed at
such time and (d) the Dollar Equivalent of the aggregate principal amount of
Euro L/C Disbursements and Alternative Currency L/C Disbursements made in
respect of RF Letters of Credit that have not yet been reimbursed at such time.
The Revolving L/C Exposure of any Revolving Facility Lender at any time shall
mean its Revolving Facility Percentage of the aggregate Revolving L/C Exposure
at such time.
“RF Commitment Fee” shall have the meaning assigned to such term in Section
2.12(a).
“RF Letter of Credit” shall mean each Letter of Credit designated as such
pursuant to Schedule 2.05(a) or the relevant Request to Issue (although any RF
Letter of Credit initially designated as such shall cease to constitute an RF
Letter of Credit upon its re-designation as a CL Letter of Credit pursuant to
Section 2.05(b)).
“RF Reserve Account” shall have the meaning assigned to such term in Section
10.02(a).
“S&P” shall mean Standard & Poor’s Ratings Group, Inc, a division of The
McGraw-Hill Companies, Inc., and any successor thereto.
“Sale and Lease-Back Transaction” shall have the meaning assigned to such term
in Section 6.03.
“Screen Rate” shall mean:
(a)    for Loans denominated in Dollars, the British Bankers Association
Interest Settlement Rate commonly referred to as LIBOR; and
(b)    for Loans denominated in Euros, the percentage rate per annum determined
by the Banking Federation of the European Union commonly referred to as EURIBOR,
for the applicable Interest Period displayed on the appropriate page of the
Reuters screen selected by the Administrative Agent (it being understood that
such page is LIBOR 01 with respect to LIBOR and EURIBOR 01 with respect to
EURIBOR as of the date hereof). If the relevant page is replaced or the service
ceases to be available, the Administrative Agent (after consultation with the
Company and the Lenders) may specify another page or service displaying the
appropriate rate.
“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.
“Second Lien Facility” means a senior secured credit facility providing for the
making of term loans to the Company, which credit facility may be secured by
Second Priority Liens and may be guaranteed by each Guarantor; provided that (a)
the stated maturity date of the Indebtedness under such credit facility will not
be prior to the date that is 91 days after the Maturity Date of the Term C-23
Loans, (b) such credit facility shall provide for no scheduled amortization,
payments of principal, sinking fund or similar scheduled

-41-

--------------------------------------------------------------------------------



payments (other than regularly scheduled payments of interest), (c) such credit
facility has covenant, default and remedy provisions and provisions relating to
mandatory prepayment, repurchase, redemption and offers to purchase that, taken
as a whole, are consistent with those customarily found in second lien
financings and (d) concurrently with the effectiveness of such credit facility,
the Second Lien Intercreditor Agreement shall have been entered into and shall
at all times thereafter be in full force and effect.
“Second Lien Intercreditor Agreement” shall have the meaning given to such term
in the definition of the term “Second Priority Liens.”
“Second Priority Liens” shall mean second priority Liens securing a Second Lien
Facility consisting solely of Indebtedness permitted to be incurred under
Section 6.01(h), (i), (k) or (l); provided that an intercreditor agreement (the
“Second Lien Intercreditor Agreement”) shall document the “silent” second lien
status of the collateral package for the second lien facility, which shall
provide, among other things to be determined by the Administrative Agent based
on then current market practice and reasonably satisfactory to the Company, that
(a) at any time that the Loans or Commitments under this Agreement or any
refinancing thereof are outstanding, the agent and lenders under the second lien
facility (the “Second Lien Lenders”) will not exercise their remedies with
respect to the common collateral in the case of a non-payment default for at
least 270 days, or in the case of a payment default, for at least 180 days,
after delivery of notice to the Lenders under this Agreement and any other
holders of a first lien on the Collateral (the “Senior Lienholders”), (b) the
Second Lien Lenders will not object to the value of the Senior Lienholders’
claims, or receive any proceeds of common collateral in respect of their secured
claim in a reorganization (other than reorganization securities that, if issued
and if secured, will maintain the same second lien priority in common collateral
as any secured reorganization securities received by the Lenders under this
Agreement and be subject to the Second Lien Intercreditor Agreement) until the
Senior Lienholders are repaid in cash in full, (c) the Second Lien Lenders will
not object to a “debtor-in-possession” financing provided by, or supported by,
the Senior Lienholders, on market terms, (d) the Second Lien Lenders will not
object to the Senior Lienholders’ adequate protection (and the Second Lien
Lenders will be entitled to seek adequate protection themselves and will be
entitled to seek a second lien on any additional collateral given to the Senior
Lienholders as adequate protection, and the Senior Lienholders will be entitled
to a first lien on any additional collateral given to the Second Lien Lenders as
adequate protection in respect of their secured claim in the common collateral),
(e) the Second Lien Intercreditor Agreement shall bind the Second Lien Lenders
with respect to any refinancings of the Facilities hereunder, (f) except with
respect to certain customary limitations on contesting the liens and priorities
and on actions in insolvency and liquidation proceedings, the Second Lien
Lenders will retain all rights and remedies available to an unsecured creditor
and (g) the second lien facility will not be granted a security interest in any
collateral other than collateral in which the Senior Lienholders are granted a
first lien security interest.
“Secured Parties” shall mean the “Secured Parties” as defined in the U.S.
Collateral Agreement.
“Securities Act” shall mean the Securities Act of 1933, as amended.
“Security Documents” shall mean, at any time, each of the Mortgages, the U.S.
Collateral Agreement and all Supplements thereto, the Holdings Agreement, any
Foreign Pledge Agreement then in effect, any Alternate Pledge Agreement then in
effect, and each of the security agreements, mortgages and other instruments and
documents executed and delivered pursuant to any of the foregoing or pursuant to
Section 4.02, 5.10 or 5.13.
“Special Purpose Receivables Subsidiary” shall mean a direct or indirect
Subsidiary of the Company established in connection with a Permitted Receivables
Financing for the acquisition of Receivables

-42-

--------------------------------------------------------------------------------



Assets or interests therein, and which is organized in a manner intended to
reduce the likelihood that it would be substantively consolidated with Holdings
or any of the Subsidiaries (other than Special Purpose Receivables Subsidiaries)
in the event Holdings or any such Subsidiary becomes subject to a proceeding
under the U.S. Bankruptcy Code (or other insolvency law).
“Specified Loan Party” shall mean at any time a Loan Party at such time if the
Obligations owing by it (directly or by guarantee) are unsecured by a Lien on
its assets.
“Statutory Reserves” shall mean, with respect to any currency, any reserve,
liquid asset or similar requirements established by any Governmental Authority
of the United States of America or of the jurisdiction of such currency or any
jurisdiction in which Loans in such currency are made to which banks in such
jurisdiction are subject for any category of deposits or liabilities customarily
used to fund loans in such currency or by reference to which interest rates
applicable to Loans in such currency are determined.
“Sterling” or “₤” shall mean lawful money of the United Kingdom.
“Subordinated Intercompany Debt” shall have the meaning assigned to such term in
Section 6.01(e).
“subsidiary” shall mean, with respect to any Person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity of
which securities or other ownership interests representing more than 50% of the
equity or more than 50% of the ordinary voting power or more than 50% of the
general partnership interests are, at the time any determination is being made,
directly or indirectly, owned, Controlled, or held (or that is, at the time any
determination is made, otherwise Controlled) by the parent or one or more
subsidiaries of the parent or by the parent and one or more subsidiaries of the
parent.
“Subsidiary” shall mean, unless the context otherwise requires, a subsidiary of
Holdings, it being understood that no subsidiary of Holdings properly designated
as an Unrestricted Subsidiary pursuant to the definition thereof shall
constitute a Subsidiary; provided that Estech GmbH & Co. KG and Estech Managing
GmbH, for the avoidance of doubt, Fairway Methanol LLC shall not constitute
Subsidiariesa Subsidiary.
“Subsidiary Borrower” shall mean CALLC and each other Subsidiary that is a
Subsidiary Revolving Borrower.
“Subsidiary Loan Party” shall mean (i) each Subsidiary that is a Domestic
Subsidiary Loan Party and (ii) each Subsidiary that is a Foreign Subsidiary Loan
Party.
“Subsidiary Redesignation” shall have the meaning assigned to such term in the
definition of “Unrestricted Subsidiary.”
“Supplement” shall have the meaning assigned to that term in the U.S. Collateral
Agreement.
“Swap Agreement” shall mean any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions, provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
Holdings or any of its Subsidiaries shall be a Swap Agreement.

-43-

--------------------------------------------------------------------------------



“Swap Obligation” means, with respect to any Guarantor Subsidiary, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of section 1a(47) of the Commodity
Exchange Act.
“Swingline Back-Stop Arrangements” shall have the meaning provided in Section
2.04(d).
“Swingline Borrower” shall mean and include each Domestic Swingline Borrower and
each Foreign Swingline Borrower.
“Swingline Borrowing Request” shall mean a request substantially in the form of
Exhibit C.
“Swingline Dollar Borrowing” shall mean a Borrowing comprised of Swingline
Dollar Loans.
“Swingline Dollar Commitment” shall mean, with respect to each Swingline Dollar
Lender, the commitment of such Swingline Dollar Lender to make Swingline Dollar
Loans pursuant to Section 2.04. The amount of each Swingline Dollar Lender’s
Swingline Dollar Commitment on the Restatement Effective Date is set forth on
Schedule 2.04 as the same may be modified at the request of the Company with the
consent of any Revolving Facility Lender being added as a Swingline Dollar
Lender and the Administrative Agent. The aggregate amount of the Swingline
Dollar Commitments on the Restatement Effective Date is $200.0 million.
“Swingline Dollar Exposure” shall mean at any time the aggregate principal
amount of all outstanding Swingline Dollar Borrowings at such time. The
Swingline Dollar Exposure of any Revolving Facility Lender at any time shall
mean its Revolving Facility Percentage of the aggregate Swingline Dollar
Exposure at such time.
“Swingline Dollar Lender” shall mean a Lender with a Swingline Dollar Commitment
or outstanding Swingline Dollar Loans.
“Swingline Dollar Loans” shall mean the swingline loans denominated in Dollars
and made pursuant to Section 2.04.
“Swingline Euro Borrowing” shall mean a Borrowing comprised of Swingline Euro
Loans.
“Swingline Euro Commitment” shall mean, with respect to each Swingline Euro
Lender, the commitment of such Swingline Euro Lender to make Swingline Euro
Loans pursuant to Section 2.04. The amount of each Swingline Euro Lender’s
Swingline Euro Commitment on the Restatement Effective Date is set forth on
Schedule 2.04 as the same may be modified at the request of the Company with the
consent of any Revolving Facility Lender being added as a Swingline Euro Lender
and the Administrative Agent. The aggregate amount of the Swingline Euro
Commitments on the Restatement Effective Date is €75.0 million.
“Swingline Euro Exposure” shall mean at any time the Dollar Equivalent of the
aggregate principal amount of all outstanding Swingline Euro Loans at such time.
The Swingline Euro Exposure of any Revolving Facility Lender at any time shall
mean its Revolving Facility Percentage of the aggregate Swingline Euro Exposure
at such time.
“Swingline Euro Lender” shall mean a Lender with a Swingline Euro Commitment or
outstanding Swingline Euro Loans.

-44-

--------------------------------------------------------------------------------



“Swingline Euro Loans” shall mean the swingline loans denominated in Euros and
made to a Foreign Swingline Borrower pursuant to Section 2.04.
“Swingline Exposure” shall mean at any time the sum of the Swingline Dollar
Exposure and the Swingline Euro Exposure.
“Swingline Lender” shall mean any of (i) the Swingline Dollar Lenders, in their
respective capacities as Lenders of Swingline Dollar Loans, and (ii) the
Swingline Euro Lenders, in their respective capacities as Lenders of Swingline
Euro Loans.
“Swingline Loans” shall mean the Swingline Dollar Loans and the Swingline Euro
Loans.
“Syndication Agent” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.
“Tax Distribution” shall mean any distribution described in Section
6.06(b)(A)(i).
“Taxes” shall mean any and all present or future taxes, levies, imposts, duties
(including stamp duties), deductions, charges (including ad valorem charges) or
withholdings imposed by any Governmental Authority and any and all interest and
penalties related thereto.
“Term Borrowing” shall mean a borrowing of Term Loans.
“Term C Lender” shall mean a Lender with outstanding Term C Loans.
“Term C Loan” shall mean each Term Loan outstanding immediately prior to the
effectiveness of Amendment No. 3 that is not converted to a Term C-2 Loan
pursuant to Section 2.01(a) on the Amendment No. 3 Effective Date.
“Term C Loan Exposure” shall mean, any time, the sum of (a) the aggregate
principal amount of the Dollar Term Loans that are Term C Loans outstanding at
such time and (b) the Dollar Equivalent of the aggregate principal amount of the
Euro Term Loans that are Term C Loans outstanding at such time. The Term C Loan
Exposure of any Lender at any time shall be the sum of (a) the aggregate
principal amount of such Lender’s Dollar Term Loans that are Term C Loans
outstanding at such time and (b) the Dollar Equivalent of the aggregate
principal amount of such Lender’s Euro Term Loans that are Term C Loans
outstanding at such time.
“Term C Loan Facility” means the Term C Loans that are not converted pursuant to
Section 2.01(a) on the Amendment No. 3 Effective Date.
“Term C-2 Lender” shall mean a Lender with outstanding Term C-2 Loans.
“Term C-2 Loan Exposure” shall mean, any time, the sum of (a) the aggregate
principal amount of the Dollar Term Loans that are Term C-2 Loans outstanding at
such time and (b) the Dollar Equivalent of the aggregate principal amount of the
Euro Term Loans that are Term C-2 Loans outstanding at such time. The Term C-2
Loan Exposure of any Lender at any time shall be the sum of (a) the aggregate
principal amount of such Lender’s Dollar Term Loans that are Term C-2 Loans
outstanding at such time and (b) the Dollar Equivalent of the aggregate
principal amount of such Lender’s Euro Term Loans that are Term C-2 Loans
outstanding at such time.” shall mean each Term Loan outstanding immediately
prior to the effectiveness of Amendment No. 4 that is not converted to a Term
C-3 Loan pursuant to Section 2.01(a) on the

-45-

--------------------------------------------------------------------------------



Amendment No. 4 Effective Date. As of the Amendment No. 4 Effective Date, after
giving effect to Amendment No. 4, there are $0 outstanding of Term C-2 Loans
that are Dollar Term Loans and €28,040,275.40 outstanding of Term C-2 Loans that
are Euro Term Loans.
“Term C-2 Loan Facility” means the Term C-2 Loans.“Term C-2 Loan” shall have the
meaning given to such term in that are not converted pursuant to Section 2.01(a)
on the Amendment No. 4 Effective Date.
“Term C-2 Loan Maturity Date” shall mean October 31, 2016.
“Term C-3 Lender” shall mean a Lender with outstanding Term C-3 Loans.
“Term C-3 Loan Facility” means the Term C-3 Loans.
“Term C-3 Loan” shall have the meaning given to such term in Section 2.01(a).
“Term C-3 Loan Maturity Date” shall mean October 31, 2018.
“Term Lender” shall mean a Lender with outstanding Term Loans.
“Term Loan” shall mean each Term C-2 Loan, Term C-23 Loan, New Term Loan,
Refinancing Term Loan and Extended Maturity Loan.
“Term Loan Exposure” shall mean, at any time, the sum of (a) the aggregate
principal amount of the Dollar Term Loans outstanding at such time and (b) the
Dollar Equivalent of the aggregate principal amount of the Euro Term Loans
outstanding at such time. The Term Loan Exposure of any Lender at any time shall
be the sum of (a) the aggregate principal amount of such Lender’s Dollar Term
Loans outstanding at such time and (b) the Dollar Equivalent of the aggregate
principal amount of such Lender’s Euro Term Loans outstanding at such time.
“Term Loan Facility” shall mean and include (i) the Term C-2 Loan Facility, (ii)
the Term C-23 Loan Facility (iii) the commitments under Section 2.23 to make New
Term Loans, and the New Term Loans made pursuant thereto and (iv) the
commitments under Section 2.25 to make Extended Maturity Term Loans, and the
Extended Maturity Term Loans made pursuant thereto.
“Term Loan Maturity Date” shall mean the Term C-2 Loan Maturity Date, in the
case of the Term C-2 Loans, the Term C-3 Loan Maturity Date, in the case of the
Term C-3 Loans, or the maturity date of any Refinancing Term Loan or Extended
Maturity Term Loan, in each case as applicable.
“Test Period” shall mean, on any date of determination, the period of four
consecutive fiscal quarters (taken as one accounting period) of Holdings then
most recently ended for which financial statements required pursuant to Section
5.04(a) or (b) have been delivered (provided that if a Default exists in the
delivery of financial statements as required, then the Test Period shall include
the fiscal periods in respect of which such Default exists).
“Topco” shall mean Crystal US Holdings 3 L.L.C., a Delaware limited liability
company.
“Total Credit-Linked Commitment” shall mean, at any time, the sum of the
Credit-Linked Commitments of each of the CL Lenders at such time, which on the
Restatement Effective Date shall equal $228,000,000.“Total Net Leverage Ratio”
shall mean, on any date, the ratio of (a) Consolidated Net Debt as of

-46-

--------------------------------------------------------------------------------



such date to (b) EBITDA for the relevant Test Period; provided that if any Asset
Disposition, any Asset Acquisition (or any similar transaction or transactions
that require a waiver or consent by the Required Lenders under Section 6.04 or
6.05), any Investment the aggregate amount of which exceeds $15.0 million or
incurrence or repayment of Indebtedness (excluding normal fluctuations in
revolving Indebtedness incurred for working capital purposes and excluding any
Indebtedness permitted to be incurred by Section 6.01 (other than Section
6.01(1)) and incurred on (but not prior to) the date of determination) has
occurred, or any part of the business of Holdings and its Subsidiaries is
designated as a discontinued operation to the extent the aggregate fair market
value of all such designations exceeds $15.0 million, or any Subsidiary has been
designated as an Unrestricted Subsidiary or any Subsidiary Redesignation has
occurred, in each case during the relevant Test Period or in the case of any
Asset Acquisition, after the last day of the Test Period and on or prior to the
date as of which such ratio is being calculated (the period from the first day
of the Test Period to and including such date of determination being the
“Calculation Period”), Consolidated Net Debt and EBITDA shall be determined for
the respective Test Period on a Pro Forma Basis for such occurrences and
designations.
“Total Unutilized Credit-Linked Commitment” shall mean, at any time, an amount
equal to the remainder of (x) the Total Credit-Linked Commitment then in effect
less (y) the CL Exposure at such time.
“Tranche 2 Revolving Commitment” shall mean, with respect to each Tranche 2
Revolving Facility Lender, the commitment of such Tranche 2 Revolving Facility
Lender to make Tranche 2 Revolving Facility Loans pursuant to Section 2.01,
expressed as an amount representing the maximum aggregate permitted amount of
such Revolving Facility Lender’s Tranche 2 Revolving Facility Credit Exposure
hereunder, as such commitment may be (a) reduced from time to time pursuant to
Section 2.08 and (b) reduced or increased from time to time pursuant to
assignments by or to such Lender under Section 9.04. The aggregate amount of the
Tranche 2 Revolving Commitments on the Restatement Effective Date is
$600,000,000, which amount comprises $430,769,230.76 of Tranche 2 Revolving
Commitments constituting the Extended Portion of each Revolving Facility
Commitment outstanding under (and as defined in) the Existing Credit Agreement
immediately prior to the Restatement Effective Date, and $169,230,769.24 of
Tranche 2 Revolving Commitments constituting the “New Tranche 2 Revolving
Commitments” provided pursuant to, and as defined in, the Amendment Agreement;
and for each Revolving Facility Lender is set forth opposite such Lender’s name
on Schedule 2.01. the Amendment No. 4 Effective Date is $900,000,000.
“Tranche 2 Revolving Facility” shall mean the Tranche 2 Revolving Commitments
and the extensions of credit made thereunder by the Tranche 2 Revolving Lenders.
“Tranche 2 Revolving Facility Credit Exposure” shall mean, at any time, the sum
of (a) the aggregate principal amount of the Tranche 2 Revolving Facility Loans
denominated in Dollars outstanding at such time, (b) the Dollar Equivalent of
the aggregate principal amount of the Tranche 2 Revolving Facility Loans
denominated in Euros outstanding at such time, (c) the Swingline Dollar Exposure
at such time, (d) the Swingline Euro Exposure of at such time and (e) the
Revolving L/C Exposure at such time. The Tranche 2 Revolving Facility Credit
Exposure of any Tranche 2 Revolving Facility Lender at any time shall be the sum
of (a) the aggregate principal amount of such Tranche 2 Revolving Facility
Lender’s Tranche 2 Revolving Facility Loans denominated in Dollars outstanding
at such time, (b) the Dollar Equivalent of the aggregate principal amount of
such Tranche 2 Revolving Facility Lender’s Tranche 2 Revolving Facility Loans
denominated in Euros outstanding at such time and (c) such Tranche 2 Revolving
Facility Lender’s Tranche 2 Revolving Facility Percentage of the Swingline
Dollar Exposure, Swingline Euro Exposure and Revolving L/C Exposure at such
time.
“Tranche 2 Revolving Facility Loan” shall mean a Loan made by a Tranche 2
Revolving Lender pursuant to Section 2.01(c). Each Tranche 2 Revolving Facility
Loan denominated in Dollars shall be a

-47-

--------------------------------------------------------------------------------



Eurocurrency Loan or an ABR Loan, and each Tranche 2 Revolving Facility Loan
denominated in Euros shall be a Eurocurrency Loan.
“Tranche 2 Revolving Facility Maturity Date” shall mean October 31, 2015.2018;
provided that, if on the 91st day prior to the Term C-2 Loan Maturity Date there
is an aggregate principal amount of at least $400 million of Term C-2 Loans
outstanding, the Tranche 2 Revolving Facility Maturity Date shall be
automatically modified, without further notice to or action by any party, to be
such 91st day prior to the Term C-2 Loan Maturity Date.
“Tranche 2 Revolving Facility Percentage” shall mean, with respect to any
Tranche 2 Revolving Lender, the percentage of the total Tranche 2 Revolving
Commitments represented by such Lender’s Tranche 2 Revolving Commitment. If the
Tranche 2 Revolving Commitments have terminated or expired, the Tranche 2
Revolving Facility Percentages shall be determined based upon the Tranche 2
Revolving Commitments most recently in effect, giving effect to any assignments
pursuant to Section 9.04.
“Tranche 2 Revolving Lender” shall mean a Lender with a Tranche 2 Revolving
Commitment.
“Transaction” shall have the meaning assigned to such term in the Existing
Credit Agreement.
“Transaction Costs” shall mean the out-of-pocket costs and expenses incurred by
Holdings or any Subsidiary in connection with the Transaction, the financing of
the Transaction and any refinancing of such financing (including fees paid to
the Lenders).
“Type,” when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall include the
Adjusted LIBO Rate and the Alternate Base Rate; provided that Dollar Term Loans
and Euro Term Loans shall be of a different Type.
“Unrestricted Subsidiary” shall mean any subsidiary designated by Holdings as an
Unrestricted Subsidiary hereunder by a written notice to the Administrative
Agent; provided that Holdings shall only be permitted to so designate a new
Unrestricted Subsidiary after the Original Effective Date so long as (a) no
Default or Event of Default exists or would result therefrom at such time of
designation, (b) after giving effect to such designation on a Pro Forma Basis,
Holdings shall be in compliance with the Incurrence Ratios, (c) such
Unrestricted Subsidiary shall be capitalized (to the extent capitalized by
Holdings or any Subsidiary) through Investments as permitted by, and in
compliance with, Section 6.04(b), (l) or (lx), with the excess, if any, of the
fair market value of any assets owned by such Unrestricted Subsidiary at the
time of the initial designation thereof over the aggregate liabilities thereof
at such time (each as determined in good faith by Holdings) (the “Designation
Investment Value”) to be treated as an Investment by Holdings at the time of
such designation pursuant to Section 6.04(b), (l) or (x), and (d) such
Subsidiary shall have been designated an unrestricted subsidiary (or otherwise
not subject to the covenants and defaults) under any other Indebtedness
permitted to be incurred herein and all Permitted Refinancing Indebtedness in
respect of any of the foregoing and all Disqualified Stock (other than
Indebtedness or Disqualified Stock of such Subsidiary or other Unrestricted
Subsidiaries); provided that the Company shall designate such entity as an
Unrestricted Subsidiary in a written notice to the Administrative Agent.
Holdings may designate any Unrestricted Subsidiary to be a Subsidiary for
purposes of this Agreement (each, a “Subsidiary Redesignation”); provided that
(i) such Unrestricted Subsidiary, both immediately before and after giving
effect to such designation, shall be a Wholly Owned Subsidiary of Holdings, (ii)
no Default or Event of Default then exists or would occur at such time as a
consequence of any such Subsidiary Redesignation, (iii) calculations are made by
Holdings of compliance with Section 6.10 for the relevant Test Period, on a Pro
Forma Basis as if the respective Subsidiary Redesignation (as well as all other
Subsidiary Redesignations theretofore consummated after the first day of

-48-

--------------------------------------------------------------------------------



such Test Period) had occurred on the first day of such Test Period, and such
calculations shall show that such financial covenant would have been complied
with if the Subsidiary Redesignation had occurred on the first day of such
period (for this purpose, if the first day of the respective Test Period occurs
prior to the Original Effective Date, calculated as if Section 6.10 had been
applicable from the first day of such test Period, (iv) all representations and
warranties contained herein and in the other Loan Documents shall be true and
correct in all material respects with the same effect as though such
representations and warranties had been made on and as of the date of such
Subsidiary Redesignation (both before and after giving effect thereto), unless
stated to relate to a specific earlier date, in which case such representations
and warranties shall be true and correct in all material respects as of such
earlier date and (v) Holdings shall have delivered to the Administrative Agent a
certificate of a Financial Officer of Holdings certifying, to the best of such
officer’s knowledge, compliance with the requirements of preceding clauses (i)
through (iv), inclusive, and containing the calculations required by the
preceding clause (iii).
“U.S. Bankruptcy Code” shall mean Title 11 of the United States Code, as
amended, or any similar federal or state law for the relief of debtors.
“U.S. Collateral Agreement” shall mean the Guarantee and Collateral Agreement,
substantially in the form of Exhibit J, among the Company, the Guarantor
Subsidiaries and the Collateral Agent.
“US GAAP” shall mean generally accepted accounting principles in effect from
time to time in the United States, applied on a consistent basis, subject to the
provisions of Section 1.02.
“Wholly Owned Subsidiary” of any Person shall mean a subsidiary of such Person,
all of the Equity Interests of which (other than directors’ qualifying shares or
nominee or other similar Equity Interests required pursuant to applicable law)
are owned by such Person or another Wholly Owned Subsidiary of such Person.
“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
SECTION 1.02    Terms Generally.
(a)Unless otherwise specified therein, all terms defined in this Agreement shall
have the defined meanings when used in the other Loan Documents or any
certificate or other document made or delivered pursuant hereto or thereto.
(b)The definitions set forth or referred to in Section 1.01 shall apply equally
to both the singular and plural forms of the terms defined.
(c)As used herein and, unless otherwise specified, in the other Loan Documents,
and any certificate or other document made or delivered pursuant hereto or
thereto:
(i)whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms;
(ii)the words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”;

-49-

--------------------------------------------------------------------------------



(iii)the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties (whether real or personal), including cash, Equity Interests,
securities, revenues, accounts, leasehold interests and contract rights; and
(iv)the words “hereof,” “herein” and “hereunder” and words of similar import
shall refer to this Agreement or such other Loan Document, as applicable, as a
whole and not to any particular provision hereof or thereof, and clause,
subsection, Section, Article, Schedule, Annex, Exhibit and analogous references
herein or in another Loan Document are to this Agreement or such other Loan
Document, as applicable, unless otherwise specified.
(d)Except as otherwise expressly provided herein, any reference in this
Agreement to any Loan Document or other agreement or instrument shall mean such
agreement or document and all schedules, exhibits, annexes and other materials
that constitute part of such agreement or document pursuant to the terms
thereof, all as amended, restated, supplemented or otherwise modified from time
to time.
(e)Except as otherwise expressly provided herein, all terms of an accounting or
financial nature, including consolidation of statements, shall be construed in
accordance with US GAAP, as in effect from time to time; provided that, if
Holdings notifies the Administrative Agent that Holdings requests an amendment
to any provision hereof to eliminate the effect of any change occurring after
the Original Effective Date in US GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies Holdings
that the Required Lenders request an amendment to any provision hereof for such
purpose), regardless of whether any such notice is given before or after such
change in US GAAP or in the application thereof, then such provision shall be
interpreted on the basis of US GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.
(f)For the purposes of determining compliance with Section 6.01 through Section
6.10 with respect to any amount in a currency other than Dollars, amounts shall
be deemed to equal the Dollar Equivalent thereof determined using the Exchange
Rate calculated as of the Business Day on which such amounts were incurred or
expended, as applicable.
(g)All Loans, Letters of Credit and accrued and unpaid amounts (including
interest and fees) owing by the Borrower to any Person under the Existing Credit
Agreement that have not been paid to such Person on or prior to the Restatement
Effective Date shall continue as Loans, Letters of Credit and accrued and unpaid
amounts hereunder on the Restatement Effective Date and shall be payable on the
dates such amounts would have been payable pursuant to the Existing Credit
Agreement (except to the extent the principal of any loans has been converted or
exchanged in accordance with the terms of this Agreement on the Restatement
Effective Date), and from and after the Restatement Effective Date, interest,
fees and other amounts shall accrue as provided under this Agreement.
(h)For purposes of determining compliance with any covenant in Article VI that
limits the maximum amount of any Investment, Restricted Payment, Indebtedness,
Lien or Disposition, all utilization of the “baskets” contained in Article VI
from and after the Original Effective Date and prior to the Restatement
Effective Date shall be taken into account (in addition to any utilization of
such baskets from and after the Restatement Effective Date).

-50-

--------------------------------------------------------------------------------



SECTION 1.03    Exchange Rates.
(a)Not later than 1:00 p.m., New York City time, on each Calculation Date, the
Administrative Agent or the Issuing Bank, as applicable, shall (i) determine the
Exchange Rate as of such Calculation Date and (ii) give notice thereof to the
Company. The Exchange Rates so determined shall become effective on the first
Business Day immediately following the relevant Calculation Date (a “Reset
Date”), shall remain effective until the next succeeding Reset Date, and shall
for all purposes of this Agreement (other than any other provision expressly
requiring the use of an Exchange Rate calculated as of a specified date) be the
Exchange Rates employed in converting any amounts between Dollars, Euros and any
Alternative Currency.
(b)Not later than 5:00 p.m., New York City time, on each Reset Date, the
Administrative Agent shall (i) determine the aggregate amount of the Dollar
Equivalents of (x) the Euro Term Loans then outstanding and the Term Loan
Commitments (Euros) on such date, (y) the principal amounts of the Revolving
Facility Loans and Swingline Loans denominated in Euros then outstanding (after
giving effect to any Euro Term Loans or Revolving Loans and Swingline Loans
denominated in Euros made or repaid on such date), the Revolving L/C Exposure
and the CL Exposure and (z) the principal amounts of the Letters of Credit
denominated in any Alternative Currency then outstanding and (ii) notify the
Lenders, each Issuing Bank and the Company of the results of such determination.
SECTION 1.04    Effectuation of Transaction. Each of the representations and
warranties of Holdings and the Borrowers contained in this Agreement (and all
corresponding definitions) are made after giving effect to the Transaction,
unless the context otherwise requires.
SECTION 1.05    Additional Alternative Currencies.
(a)The Company may from time to time request that Letters of Credit be issued in
a currency other than Dollars, Euro or those currencies specifically listed in
the definition of “Alternative Currency”; provided that such requested currency
is a lawful currency that is readily available and freely transferable and
convertible into Dollars. In the case of any such request, such request shall be
subject to the approval of the Administrative Agent and the applicable Issuing
Bank.
(b)Any such request shall be made to the Administrative Agent not later than
11:00 a.m., ten Business Days prior to the date of the desired L/C Disbursement
(or such other time or date as may be agreed by the Administrative Agent and the
applicable Issuing Bank, in their sole discretion). In the case of any such
request, the Administrative Agent shall promptly notify the applicable Issuing
Bank thereof. Each Issuing Bank shall notify the Administrative Agent, not later
than 11:00 a.m., ten Business Days after receipt of such request whether it
consents, in its sole discretion, to the issuance of Letters of Credit in such
requested currency.
(c)Any failure by an Issuing Bank to respond to such request within the time
period specified in the preceding sentence shall be deemed to be a refusal by
such Issuing Bank to permit Letters of Credit to be issued in such requested
currency. If the Administrative Agent and the applicable Issuing Bank consent to
the issuance of Letters of Credit in such requested currency, the Administrative
Agent shall so notify the Company and such currency shall thereupon be deemed
for all purposes to be an Alternative Currency hereunder for purposes of any
Letter of Credit issuances. If the Administrative Agent shall fail to obtain
consent to any request for an additional currency under this Section 1.05, the
Administrative Agent shall promptly so notify the Company. Any specified
currency of an Existing Letter of Credit that is not Dollars, Euro or one of the
Alternative Currencies specifically listed in the definition of “Alternative
Currency” shall be deemed an Alternative Currency with respect to such Existing
Letter of Credit only.

-51-

--------------------------------------------------------------------------------



ARTICLE II
THE CREDITS
SECTION 2.01    Loans and Commitments.
(a)Subject to the terms and conditions set forth in Amendment No. 34 (x) the
Additional Dollar Term C-23 Lender and Additional Euro Term C-3 Lender each
agrees to make loans to the Borrower (each a “Term C-23 Loan”) on the Amendment
No. 34 Effective Date (i) in the case of the Additional Dollar Term C-3 Lender,
in an aggregate amount denominated in Dollars not to exceed the amount of its
Additional Dollar Term C-23 Commitment, which Term C-23 Loan shall be a Dollar
Term Loan on the Amendment No. 3 Effective Date, and (ii) in the case of the
Additional Euro Term C-3 Lender, in an aggregate amount denominated in Euros not
to exceed the amount of its Additional Euro Term C-23 Commitment, which Term
C-23 Loan shall be a Euro Term Loan on the Amendment No. 3 Effective Date, and
(y) each Converted Term Loan of each Amendment No. 34 Converting Lender shall be
converted into a Term C-23 Loan of such Lender effective as of the Amendment No.
34 Effective Date in a principal amount equal to all or a portion of the
principal amount of such Lender’s Converted Term Loan immediately prior to such
conversion, which Term C-3 Loans shall be Dollar Term Loans to the extent such
Lender’s Converted Term Loans were Dollar Term Loans and shall be Euro Term
Loans to the extent such Lender’s Converted Term Loans were Euro Term Loans. For
the avoidance of doubt, such conversion shall not constitute a novation of any
interest owing to any Amendment No. 34 Converting Lender and each Amendment No.
34 Converting Lender shall receive all accrued and unpaid interest owing to it
from the Borrower to but not including the Amendment No. 34 Effective Date with
respect to its Converted Term Loan (which, in the case of accrued interest,
shall be payable on the Amendment No. 3 Effective Date). Converted Term Loans
that were Eurocurrency Term Loans immediately prior to the Amendment No. 34
Effective Date shall initially be Eurocurrency Term Loans under this Agreement
with an initial Interest Period equal to the then remaining Interest Period for
such Eurocurrency Term Loan. Converted Term Loans that were ABR Term Loans
immediately prior to the Amendment No. 34 Effective Date shall initially be ABR
Term Loans under this Agreement. The Term C-2 Loans and Term C-3 Loans may from
time to time be Eurocurrency Term Loans or ABR Term Loans, as determined by the
Company and notified to the Administrative Agent in accordance with Section
2.02(A) and 2.07. Converted Term Loans that were Dollar Term Loans immediately
prior to the Amendment No. 34 Effective Date shall be Dollar Term Loans under
this Agreement. Converted Term Loans that were Euro Term Loans immediately prior
to the Amendment No. 34 Effective Date shall be Euro Term Loans under this
Agreement.
(b)Subject to the terms and conditions hereof, each Lender severally agrees to
make revolving loans to the Revolving Borrowers from time to time during the
Revolving Availability Period in an aggregate principal amount that will not
result in (A) such Lender’s Revolving Facility Credit Exposure exceeding such
Lender’s Revolving Facility Commitment of such Class or (B) the Revolving
Facility Credit Exposure of any Class exceeding the total Revolving Facility
Commitments of such Class, such Revolving Facility Loans to be made in (x)
Dollars if to any Revolving Borrower other than a Foreign Subsidiary and (y) in
Euros or Dollars, at the election of the Borrower Representative, on behalf of
any Borrower, if to any Foreign Revolving Borrower, provided that the aggregate
Revolving Facility Credit Exposure with respect to any Revolving Borrower (other
than the Company and CALLC) shall not exceed such Revolving Borrower’s Maximum
Credit Limit; within the foregoing limits and subject to the terms and
conditions set forth herein, the Revolving Borrowers may borrow, prepay and
reborrow Revolving Facility Loans.
(c)    Subject to the terms and conditions hereof, each Lender severally agrees
to make revolving loans to a CL Borrower (as specified in the related Borrowing
Request) in Dollars from time to time during the CL Availability Period in an
aggregate amount that will not result in (A) such Lender’s CL Exposure

-52-

--------------------------------------------------------------------------------



exceeding such Lender’s Credit-Linked Commitment or (B) the CL Exposure
exceeding the Total Credit-Linked Commitment of such Class; within the foregoing
limits and subject to the terms and conditions set forth herein, the CL
Borrowers may borrow, repay and reborrow CL Loans.
SECTION 2.02(A)    Loans and Borrowings.
(a)Each Loan shall be made as part of a Borrowing consisting of Loans of the
same Class and of the same Type made by the Lenders ratably in accordance with
their respective Commitments under the applicable Class (or, in the case of
Swingline Loans, in accordance with their respective Swingline Dollar
Commitments or Swingline Euro Commitments, as applicable); provided, however,
that (x) Revolving Facility Loans shall be made by Tranche 2 Revolving Lenders
ratably in accordance with their respective Tranche 2 Revolving Facility
Percentages on the date such Revolving Facility Loans are made and (y) CL Loans
shall be made by CL Lenders, ratably in accordance with their respective CL
Percentages, on the date such CL Loans are made hereunder. The failure of any
Lender to make any Loan required to be made by it shall not relieve any other
Lender of its obligations hereunder; provided that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required.
(b)Subject to Section 2.14, (i) each Borrowing denominated in Dollars (other
than a Swingline Dollar Borrowing) shall be comprised entirely of ABR Loans or
Eurocurrency Loans as the Borrower Representative, on behalf of any Borrower,
may request in accordance herewith and (ii) each Borrowing denominated in Euros
shall be comprised entirely of Eurocurrency Loans. Each Swingline Dollar
Borrowing shall be an ABR Borrowing. Each Swingline Euro Borrowing shall be
comprised entirely of Swingline Euro Loans. Each Lender at its option may make
any ABR Loan or Eurocurrency Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan; provided that any exercise of such
option shall not affect the obligation of the applicable Borrower to repay such
Loan in accordance with the terms of this Agreement and such Lender shall not be
entitled to any amounts payable under Section 2.15, 2.17 or 2.21 solely in
respect of increased costs resulting from such exercise and existing at the time
of such exercise.
(c)At the commencement of each Interest Period for any Eurocurrency Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of the Borrowing Multiple and not less than the Borrowing Minimum. At
the time that each ABR Revolving Borrowing is made, such Borrowing shall be in
an aggregate amount that is an integral multiple of the Borrowing Multiple and
not less than the Borrowing Minimum; provided that an ABR Revolving Borrowing
may be in an aggregate amount that is equal to the entire unused balance of the
Revolving Facility Commitments or that is required to finance the reimbursement
of an L/C Disbursement as contemplated by Section 2.05(e). Each Swingline Dollar
Borrowing and Swingline Euro Borrowing shall be in an amount that is an integral
multiple of the Borrowing Multiple and not less than the Borrowing Minimum.
Borrowings of more than one Type and under more than one Facility may be
outstanding at the same time; provided that there shall not at any time be more
than a total of (i) 10 Eurocurrency Borrowings under the Term Loan Facility and
(ii) 20 Eurocurrency Borrowings outstanding under the Revolving Facility and the
CL Facility.
(d)Notwithstanding any other provision of this Agreement, (x) the Borrower
Representative, on behalf of any Borrower, shall not be entitled to request, or
to elect to convert or continue, any Borrowing if the Interest Period requested
with respect thereto would end after (i) with respect to Borrowings of Tranche 2
Revolving Facility Loans, the Tranche 2 Revolving Facility Maturity Date and,
(ii) with respect to Borrowings of Term C-2 Loans, the Term C-2 Loan Maturity
Date and (iii) with respect to Borrowings of Term C-3 Loans, the Term C-3 Loan
Maturity Date, and (y) no Euro Term Loan may be converted into a Dollar Term
Loan and no Dollar Term Loan may be converted into a Euro Term Loan.

-53-

--------------------------------------------------------------------------------



SECTION 2.02(B)    Credit-Linked Deposit[Reserved].
(a)    The parties hereto acknowledge that on the Original Effective Date each
Lender that was a CL Lender on such date has paid to the Deposit Bank such CL
Lender’s Credit-Linked Deposit in the amount of its Credit-Linked Commitment.
The Credit-Linked Deposits shall be held by the Deposit Bank in (or credited to)
the Credit-Linked Deposit Account, and no Person other than the Deposit Bank
shall have a right of withdrawal from the Credit-Linked Deposit Account or any
other right or power with respect to the Credit-Linked Deposits. Notwithstanding
anything herein to the contrary, the funding obligation of each CL Lender in
respect of its participation in CL Credit Events has been satisfied in full upon
the funding of its Credit-Linked Deposit. Each of the Deposit Bank, the
Administrative Agent, each Issuing Bank and each CL Lender hereby acknowledges
and agrees (i) that each CL Lender is funding its Credit-Linked Deposit to the
Deposit Bank for application in the manner contemplated by Sections 2.06(a)
and/or 2.05(e), (ii) the Deposit Bank may invest the Credit-Linked Deposits in
such investments as may be determined from time to time by the Deposit Bank and
(iii) the Deposit Bank has agreed to pay to each CL Lender a return on its
Credit-Linked Deposit (except (x) during periods when such Credit-Linked
Deposits are used to (I) fund CL Loans or (II) reimburse an Issuing Lender with
respect to Drawings on CL Letters of Credit or (y) as otherwise provided in
Sections 2.02(B)(c) and (d)) equal at any time to the Adjusted LIBO Rate for the
Interest Period in effect for the Credit-Linked Deposits at such time less the
Credit-Linked Deposit Cost Amount at such time. Such interest will be paid to
the CL Lenders by the Deposit Bank at the applicable Adjusted LIBO Rate for an
Interest Period of one month (or at an amount determined in accordance with
Section 2.02(B)(c) or (d), as applicable) less, in each case, the Credit-Linked
Deposit Cost Amount in arrears on each CL Interest Payment Date.
(b)    No Loan Party shall have any right, title or interest in or to the
Credit-Linked Deposit Account or the Credit-Linked Deposits and no obligations
with respect thereto (except to repay CL Loans and to refund portions thereof
used to reimburse an Issuing Lender with respect to Drawings on CL Letters of
Credit as provided in Section 2.05(e)), it being acknowledged and agreed by the
parties hereto that the funding of the Credit-Linked Deposits by the CL Lenders,
and the application of the Credit-Linked Deposits in the manner contemplated by
Section 2.05(e) constitute agreements among the Deposit Bank, the Administrative
Agent, each Issuing Bank and each CL Lender with respect to the participation in
the CL Letters of Credit and do not constitute any loan or extension of credit
to any Borrower. Without limiting the generality of the foregoing, each party
hereto acknowledges and agrees that no amount on deposit at any time in the
Credit-Linked Deposit Account shall be the property of any Secured Party (other
than the Deposit Bank) or of any Loan Party or any of its Subsidiaries or
Affiliates. In addition, each CL Lender hereby grants to the Deposit Bank a
security interest in, and rights of offset against, its rights and interests in
such CL Lender’s Credit-Linked Deposit, and investments thereof and proceeds of
any of the foregoing, to secure the obligations of such CL Lender hereunder.
Each CL Lender agrees that its right, title and interest with respect to the
Credit-Linked Deposit Account shall be limited to the right to require its
Credit-Linked Deposit to be used as expressly set forth herein and that it will
have no right to require the return of its Credit-Linked Deposit other than as
expressly provided herein (each CL Lender hereby acknowledges that its
Credit-Linked Deposit constitutes payment for its obligations under Sections
2.05(e) and 2.06(a) and that each Issuing Bank will be issuing, amending,
renewing and extending CL Letters of Credit, and the Administrative Agent (on
behalf of the respective CL Lender) will be advancing CL Loans to the applicable
CL Borrower, in each case in reliance on the availability of such CL Lender’s
Credit-Linked Deposit to discharge such CL Lender’s obligations in respect
thereof).
(c)    If the Deposit Bank is not offering Dollar deposits (in the applicable
amounts) in the London interbank market, or the Deposit Bank determines that
adequate and fair means do not otherwise exist for ascertaining the Adjusted
LIBO Rate for the Credit-Linked Deposits (or any part thereof), then the Credit-

-54-

--------------------------------------------------------------------------------



Linked Deposits (or such parts, as applicable) shall be invested so as to earn a
return equal to the greater of the Federal Funds Rate and a rate determined by
the Deposit Bank in accordance with banking industry rules on interbank
compensation.
(d)    If any CL Loan is repaid by the respective CL Borrower, or if any L/C
Disbursement under a CL Letter of Credit that has been funded by the CL Lenders
from the Credit-Linked Deposits as provided in Section 2.05(e) shall be
reimbursed by the respective CL Borrower, on a day other than on the last day of
an Interest Period applicable to the Credit-Linked Deposits, the Administrative
Agent shall, upon receipt thereof, pay over such amounts to the Deposit Bank
which will invest such amounts in overnight or short-term cash equivalent
investments until the end of the Interest Period at the time in effect and
respective CL Borrower shall pay to the Deposit Bank, upon the Deposit Bank’s
request therefor, the amount, if any, by which the interest accrued on a like
amount of the Credit-Linked Deposits at the Adjusted LIBO Rate for Term Loans
for the Interest Period in effect therefor shall exceed the interest earned
through the investment of the amount so reimbursed for the period from the date
of such reimbursement through the end of the applicable Interest Period, as
determined by the Deposit Bank (such determination shall, absent manifest error,
be presumed correct and binding on all parties hereto) and set forth in the
request for payment delivered to CALLC. In the event that the respective CL
Borrower shall fail to pay any amount due under this Section 2.02(B)(d), the
interest payable by the Deposit Bank to the CL Lenders on their Credit-Linked
Deposits under Section 2.02 (B)(a) shall be correspondingly reduced and the CL
Lenders shall without further act succeed, ratably in accordance with their CL
Percentages, to the rights of the Deposit Bank with respect to such amount due
from the respective CL Borrower. All repayments of CL Loans, and all
reimbursements of L/C Disbursements under a CL Letter of Credit that have been
funded by the CL Lenders from the Credit-Linked Deposits, in each case received
by the Administrative Agent prior to the termination of the Total Credit-Linked
Commitment, shall be paid over to the Deposit Bank which will deposit same in
the Credit-Linked Deposit Account.
(e)    (i) If the Administrative Agent, any Issuing Bank and/or the Deposit Bank
is enjoined from taking any material action referred to in this Section 2.02(B),
Section 2.05(e) and/or Section 2.06(a) (in respect of a CL Loan), or if the
Administrative Agent, any Issuing Bank and/or the Deposit Bank reasonably
determines that, by operation of law, it may reasonably be precluded from taking
any such material action, or if any Loan Party or CL Lender challenges in any
legal proceeding any of the material acknowledgements, agreements or
characterizations set forth in any of this Section 2.02(B), Section 2.05(e) and
Section 2.06(a) (in respect of CL Loans), then, in any such case (and so long as
such event or condition shall be continuing), and notwithstanding anything
contained herein to the contrary, (x) the respective Issuing Bank shall not be
required to issue, renew or extend any CL Letter of Credit and (y) the
Administrative Agent shall not be required to advance any CL Loan on behalf of
the affected CL Lender or CL Lenders.
(ii)    If the Deposit Bank, any Issuing Bank or the Administrative Agent is
enjoined from withdrawing amounts from the Credit-Linked Deposit Account of a CL
Lender in accordance with Section 2.05(e), or reasonably determines that it is
precluded from taking such actions, (A) from and after the date such withdrawal
would have been made but for such circumstance the amounts otherwise that would
have been required to be paid to such CL Lender pursuant to Section 2.02(B)(a)
and the second sentence of Section 2.12(b) shall instead be added to the
Credit-Linked Deposit Account of such CL Lender and (B) such CL Lender shall pay
to the applicable Issuing Bank interest on the amount that should have been
withdrawn at the rate equal to the interest rate otherwise applicable for ABR CL
Loans pursuant to Section 2.13(c) until such time as such withdrawal is made.
(iii)    In the event any payment of a CL Loan or L/C Reimbursement in respect
of a CL Letter of Credit shall be required to be refunded to a Borrower after
the return of the Credit-Linked Deposits to

-55-

--------------------------------------------------------------------------------



the CL Lenders as permitted hereunder, each CL Lender agrees to acquire and fund
a participation in such refunded amount equal to the lesser of its CL Percentage
thereof and the amount of its Credit-Linked Deposit that shall have been so
returned. The obligations of the CL Lenders under this clause (iii) shall
survive the payment in full of the Credit-Linked Deposits and the termination of
this Agreement.
SECTION 2.03    Requests for Borrowings.. To request any Borrowing, the Borrower
Representative, on behalf of the applicable Borrower, shall notify the
Administrative Agent of such request by telephone (a) in the case of a
Eurocurrency Borrowing, not later than 12:00 noon, Local Time, three Business
Days before the date of the proposed Borrowing or (b) in the case of an ABR
Borrowing, not later than 12:00 noon, Local Time, one Business Day before the
date of the proposed Borrowing; provided any such notice of an ABR Revolving
Borrowing to finance the reimbursement of an L/C Disbursement as contemplated by
Section 2.05(e) may be given not later than 11:00 a.m., Local Time, on the date
of the proposed Borrowing. Each such telephonic Borrowing Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Borrowing Request in a form approved by the
Administrative Agent and signed by the Borrower Representative, on behalf of the
applicable Borrower. Each such telephonic and written Borrowing Request shall
specify the following information in compliance with Section 2.02:
(i)the Borrower requesting such Borrowing;
(ii)whether the requested Borrowing is to be a Revolving Facility Borrowing, or
Term Borrowing or CL Borrowing;
(iii)the aggregate amount of the requested Borrowing (expressed in Dollars or,
if permitted to be borrowed in Euros, in Euros);
(iv)the date of such Borrowing, which shall be a Business Day;
(v)in the case of a Borrowing denominated in Dollars, whether such Borrowing is
to be an ABR Borrowing or a Eurocurrency Borrowing;
(vi)in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by clause (a) of the
definition of the term “Interest Period”; and
(vii)the location and number of the applicable Borrower’s account to which funds
are to be disbursed.
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing, unless such Borrowing is denominated in
Euros, in which case such Borrowing shall be a Eurocurrency Borrowing. If no
Interest Period is specified with respect to any requested Eurocurrency
Borrowing, then the applicable Borrower shall be deemed to have selected an
Interest Period of three months’ duration. Promptly following receipt of a
Borrowing Request in accordance with this Section, the Administrative Agent
shall advise each Lender of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing.
SECTION 2.04    Swingline Loans.
(a)Subject to the terms and conditions set forth herein, (i) each Swingline
Dollar Lender agrees to make Swingline Dollar Loans to any Domestic Swingline
Borrower from time to time during the

-56-

--------------------------------------------------------------------------------



Revolving Availability Period, in an aggregate principal amount at any time
outstanding for all Swingline Dollar Loans that will not result in (x) the
aggregate principal amount of outstanding Swingline Dollar Loans made by such
Swingline Dollar Lender exceeding such Swingline Dollar Lender’s Swingline
Dollar Commitment or (y) the Revolving Facility Credit Exposure exceeding the
total Revolving Facility Commitments and (ii) each Swingline Euro Lender agrees
to make Swingline Euro Loans to any Foreign Swingline Borrower from time to time
during the Revolving Availability Period, in an aggregate principal amount at
any time outstanding for all Swingline Euro Loans that will not result in (x)
the aggregate principal amount of outstanding Swingline Euro Loans made by such
Swingline Euro Lender exceeding such Swingline Euro Lender’s Swingline Euro
Commitment or (y) the sum of the Revolving Facility Credit Exposure exceeding
the total Revolving Facility Commitments; provided that no Swingline Lender
shall be required to make a Swingline Loan to refinance an outstanding Swingline
Dollar Borrowing or Swingline Euro Borrowing. Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrowers may borrow,
prepay and reborrow Swingline Loans.
(b)To request a Swingline Dollar Borrowing or Swingline Euro Borrowing, the
Borrower Representative, on behalf of the applicable Borrower, shall notify the
Administrative Agent and the applicable Swingline Lender of such request by
telephone (confirmed by a Swingline Borrowing Request by telecopy), not later
than 11:00 a.m., Local Time, on the day of a proposed Swingline Borrowing (or in
the case of a Swingline Euro Borrowing, 10:00 a.m. New York time, on the
Business Day preceding the date of the proposed Swingline Euro Borrowing). Each
such notice and Swingline Borrowing Request shall be irrevocable and shall
specify (i) the Borrower requesting such Borrowing, (ii) the requested date
(which shall be a Business Day), (iii) the amount of the requested Swingline
Dollar Borrowing (expressed in Dollars) or Swingline Euro Borrowing (expressed
in Euros), as applicable, and (iv) in the case of a Swingline Euro Borrowing,
the Interest Period to be applicable thereto, which shall be a period
contemplated by clause (b) of the definition of the term “Interest Period.” The
Administrative Agent shall promptly advise each Swingline Dollar Lender (in the
case of a notice relating to a Swingline Dollar Borrowing) or each Swingline
Euro Lender (in the case of a notice relating to a Swingline Euro Borrowing) of
any such notice received from the Borrower Representative on behalf of a
Borrower and the amount of such Swingline Lender’s Swingline Loan to be made as
part of the requested Swingline Dollar Borrowing or Swingline Euro Borrowing, as
applicable. Each Swingline Dollar Lender shall make each Swingline Dollar Loan
to be made by it hereunder in accordance with Section 2.04(a) on the proposed
date thereof by wire transfer of immediately available funds by 3:00 p.m., Local
Time, to the account of the Administrative Agent by notice to the Swingline
Dollar Lenders. The Administrative Agent will make such Swingline Dollar Loans
available to the applicable Domestic Swingline Borrower by promptly crediting
the amounts so received, in like funds, to the general deposit account of the
applicable Domestic Swingline Borrower with the Administrative Agent (or, in the
case of a Swingline Dollar Borrowing made to finance the reimbursement of an L/C
Disbursement as provided in Section 2.05(e), by remittance to the applicable
Issuing Bank). Each Swingline Euro Lender shall make each Swingline Euro Loan to
be made by it hereunder in accordance with Section 2.04(a) on the proposed date
thereof by wire transfer of immediately available funds by 3:00 p.m., Local
Time, to the account of the Administrative Agent most recently designated by it
for such purpose by notice to the Swingline Euro Lenders. The Administrative
Agent will make such Swingline Euro Loans available to the applicable Foreign
Swingline Borrower by (i) promptly crediting the amounts so received, in like
funds, to the general deposit account with the Administrative Agent of the
applicable Foreign Swingline Borrower most recently designated to the
Administrative Agent or (ii) by wire transfer of the amounts received in
immediately available funds to the general deposit account of the applicable
Foreign Swingline Borrower most recently designated to the Administrative Agent.
(c)A Swingline Lender may by written notice given to the Administrative Agent
(and to the other Swingline Dollar Lenders or Swingline Euro Lenders, as
applicable) not later than 10:00 a.m., Local

-57-

--------------------------------------------------------------------------------



Time, on any Business Day require the Revolving Facility Lenders to acquire
participations on such Business Day in all or a portion of the outstanding
Swingline Loans made by it. Such notice shall specify the aggregate amount of
such Swingline Loans in which the Revolving Facility Lenders will participate.
Promptly upon receipt of such notice, the Administrative Agent will give notice
thereof to each such Lender, specifying in such notice such Lender’s Revolving
Facility Percentage of such Swingline Loan or Loans. Each Revolving Facility
Lender hereby absolutely and unconditionally agrees, upon receipt of notice as
provided above, to pay to the Administrative Agent, for the account of the
applicable Swingline Lender, such Revolving Facility Lender’s Revolving Facility
Percentage of such Swingline Loan or Loans. Each Revolving Facility Lender
acknowledges and agrees that its respective obligation to acquire participations
in Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever. Each Revolving Facility Lender shall comply with its
obligation under this paragraph by wire transfer of immediately available funds,
in the same manner as provided in Section 2.06 with respect to Loans made by
such Revolving Facility Lender (and Section 2.06 shall apply, mutatis mutandis,
to the payment obligations of the Lenders), and the Administrative Agent shall
promptly pay to the applicable Swingline Lender the amounts so received by it
from the Revolving Facility Lenders. The Administrative Agent shall notify the
applicable Borrower of any participations in any Swingline Loan acquired
pursuant to this paragraph (c), and thereafter payments in respect of such
Swingline Loan shall be made to the Administrative Agent and not to the
applicable Swingline Lender. Any amounts received by a Swingline Lender from the
applicable Borrower (or other party on behalf of such Borrower) in respect of a
Swingline Loan after receipt by such Swingline Lender of the proceeds of a sale
of participations therein shall be promptly remitted to the Administrative
Agent; any such amounts received by the Administrative Agent shall be promptly
remitted by the Administrative Agent to the Revolving Facility Lenders that
shall have made their payments pursuant to this paragraph and to such Swingline
Lender, as their interests may appear; provided that any such payment so
remitted shall be repaid to such Swingline Lender or to the Administrative
Agent, as applicable, if and to the extent such payment is required to be
refunded to the applicable Borrower for any reason. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the applicable Borrower of any default in the payment thereof.
(d)If within 5 Business Days of any Lender becoming a Defaulting Lender the
reallocation of Revolving Credit Facility Percentages shall not have occurred in
accordance with Section 2.26(a)(ii), a Swingline Lender shall not be obligated
to make any Swingline Loans unless the Swingline Lender has entered into
arrangements satisfactory to it and the Company to eliminate the Swingline
Lender’s risk with respect to each Defaulting Lender’s participation in such
Swingline Loans (which arrangements are hereby consented to by the Lenders),
including by Cash Collateralizing such Defaulting Lender’s Revolving Facility
Percentage of the outstanding Swingline Loans (which Cash Collateralization is
deemed so satisfactory) (such arrangements, the “Swingline Back-Stop
Arrangements”). If a reallocation of Revolving Credit Facility Percentages shall
have occurred in accordance with Section 2.26(a)(ii), and the amount of a
proposed Swingline Loan would cause the aggregate Revolving Facility Credit
Exposure of all non-Defaulting Lenders to exceed the aggregate Revolving
Facility Commitments of all non-Defaulting Lenders, a Swingline Lender shall not
be obligated to make such Swingline Loans unless such Swingline Lender has
entered into Swingline Back-Stop Arrangements with respect to the amount of such
excess.
SECTION 2.05    Letters of Credit.
(a)General. Each Existing Letter of Credit shall continue to remain outstanding
as a CL Letter of Credit or RF Letter of Credit as specified on Schedule 2.05(a)
hereunder on and after such date on the same terms as applicable to it
immediately prior to such date. In addition, subjectSubject to the terms and

-58-

--------------------------------------------------------------------------------



conditions set forth herein, the Company may request the issuance of Dollar
Letters of Credit, Euro Letters of Credit and Alternative Currency Letters of
Credit (x) in the case of RF Letters of Credit, for its own account or for the
account of any of the other Revolving Borrowers in a form reasonably acceptable
to the applicable Issuing Bank, at any time and from time to time during the
Revolving Availability Period and prior to the date that is five Business Days
prior to the Tranche 2 Revolving Facility Maturity Date and (y) in the case of
CL Letters of Credit, for the account of a CL Borrower (as specified in the
related Request to Issue), (including, without limitation, those set forth in
Section 2.26) in a form reasonably acceptable to the applicable Issuing Bank, at
any time and from time to time during the CL Availability Period and prior to
the date that is five Business Days prior to April 2, 2014.. All Letters of
Credit shall be issued on a sight basis only (subject to Section 2.05(n)) and
shall be denominated in Dollars, Euros or an Alternative Currency.
(b)Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit, the Borrower Representative, on
behalf of the relevant Loan Party, shall hand deliver or telecopy (or transmit
by electronic communication, if arrangements for doing so have been approved by
the applicable Issuing Bank) to the applicable Issuing Bank, with a copy to the
Administrative Agent at least two Business Days (or such shorter period agreed
to by the Issuing Bank) in advance of the requested date of issuance a request
in the form of Exhibit B-2 (a “Request to Issue”) for the issuance of a Letter
of Credit, which Request to Issue shall specify, inter alia, whether the
requested Letter of Credit is to be a CL Letter of Credit or an RF Letter of
Credit. If requested by the applicable Issuing Bank, the Borrower
Representative, on behalf of the relevant Loan Party, also shall submit a letter
of credit application on such Issuing Bank’s standard form in connection with
any request for a Letter of Credit and in the event of any inconsistency between
the terms and conditions of this Agreement and the terms and conditions of any
such form of letter of credit application, the terms and conditions of this
Agreement shall control. An RFA Letter of Credit shall be issued, amended,
renewed or extended only if after giving effect thereto (i) the Revolving L/C
Exposure shall not exceed $300,000,000, (ii) the Revolving Facility Credit
Exposure shall not exceed the total Revolving Facility Commitments and (iii) the
aggregate Revolving Facility Credit Exposure with respect to any Revolving
Borrower shall not exceed the Maximum Credit Limit for such Revolving Borrower,
and a CL Letter of Credit shall be issued, amended, renewed or extended only if
after giving effect thereto the CL Exposure would not exceed the Total
Credit-Linked Commitment at such time. In the event that an RF Letter of Credit
is outstanding at a time when there is availability to support the issuance of a
new CL Letter of Credit in accordance with the terms of this Agreement in a
stated amount at least equal to the stated amount of such RF Letter of Credit,
the Company shall have the right, upon written notice to the Administrative
Agent and the respective Issuing Bank, to re-designate such RF Letter of Credit
as a CL Letter of Credit, in each case so long as (i) each such CL Letter of
Credit may otherwise be issued in accordance with, and will not violate, the
above limitations and requirements of this Section and (ii) the Company
certifies in writing to the Administrative Agent and the respective Issuing Bank
that the conditions specified in Sections 4.01(b) and (c) are then satisfied.
Upon satisfaction of the aforesaid conditions, (x) the respective Issuing Bank
shall re-designate the affected RF Letter of Credit as a CL Letter of Credit,
and (y) a new CL Letter of Credit shall be deemed issued at such time under this
Agreement. No Letter of Credit shall be issued, increased in stated amount, or
renewed or extended without the prior consent of the Administrative Agent, such
consent to be limited to the question of whether such issuance, increase,
renewal or extension is being effected on the terms and conditions of this
Agreement.
(c)Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days (or, in the case of a trade Letter of Credit, 30 days) prior
to (A) in the case of an RF Letter of Credit, the Tranche 2 Revolving Facility
Maturity Date, and (B) in the case of a CL Letter of Credit, April 2, 2014;
provided that any standby Letter of Credit may provide for the automatic renewal
thereof for additional

-59-

--------------------------------------------------------------------------------



one-year periods (which, in no event, shall extend beyond the date referred to
in clause (ii) of this paragraph (c)).
(d)Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or any Lenders, such Issuing Bank
hereby grants (x) if such Letter of Credit is a CL Letter of Credit, to each CL
Lender or (y) if such Letter of Credit is an RF Letter of Credit to each
Revolving Facility Lender (and such CL Lender or Revolving Facility Lender, as
the case may be, in its capacity under this Section 2.05(d), a “Participant”)
and each such Participant hereby acquires from such Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s CL Percentage or
Revolving Facility Percentage, as the case may be, as in effect from time to
time of the aggregate amount available to be drawn under such Letter of Credit.
In consideration and in furtherance of the foregoing, each Revolving Facility
Lender hereby absolutely and unconditionally agrees to pay to the Administrative
Agent in Dollars or Euros, as the case may be, for the account of the applicable
Issuing Bank, such Lender’s Revolving Facility Percentage of each LC
Disbursement made in respect of an RFa Letter of Credit and, in each case, not
reimbursed by the Applicant Party on the date due as provided in paragraph (e)
of this Section, or of any reimbursement payment required to be refunded to the
Applicant Party for any reason. Each Participant acknowledges and agrees that
its obligation to acquire participations pursuant to this paragraph in respect
of Letters of Credit is absolute and unconditional and shall not be affected by
any circumstance whatsoever, including any amendment, renewal or extension of
any Letter of Credit or the occurrence and continuance of a Default or reduction
or termination of the Commitments, and, in the case of a Revolving Facility
Lender, that each such payment shall be made without any offset, abatement,
withholding or reduction whatsoever.
(e)Reimbursement. If the applicable Issuing Bank shall make any L/C Disbursement
in respect of a Letter of Credit, the applicable Applicant Party shall reimburse
such L/C Disbursement by paying to the Administrative Agent an amount equal to
such L/C Disbursement in Dollars, Euros or an Alternative Currency, as the case
may be, not later than 5:00 p.m., New York City time, on the Business Day
immediately following the date the applicable Applicant Party receives notice
under paragraph (g) of this Section of such L/C Disbursement, provided that (I)
in the case of any L/C Disbursement under an RFa Letter of Credit issued for the
account of a Revolving Borrower, such Revolving Borrower may, subject to the
conditions to borrowing set forth herein, request in accordance with Section
2.03 or 2.04 that such payment be financed (x) if a Dollar Letter of Credit,
with an ABR Revolving Borrowing or Swingline Dollar Borrowing, as applicable,
(y) if a Euro Letter of Credit, with a Swingline Euro Borrowing, or (z) if an
Alternative Currency Letter of Credit, with an ABR Revolving Borrowing or
Swingline Dollar Borrowing, in the cases of clauses (x) and (y), in an
equivalent amount and in the case of clause (z), in the Dollar Equivalent of
such amount and, to the extent so financed, such Revolving Borrower’s obligation
to make such payment shall be discharged and replaced by the resulting ABR
Revolving Borrowing, Swingline Dollar Borrowing or Swingline Euro Borrowing, as
the case may be, and (II) no Applicant Party shall be entitled to reimburse the
relevant Issuing Bank for any drawings under a CL Letter of Credit which occur
within the period commencing on the 91st day prior to April 2, 2014 until after
the Credit-Linked Deposits shall have been applied as set forth below in this
Section 2.05(e). If the applicable Applicant Party fails to reimburse any L/C
Disbursement under an RFa Letter of Credit when due, then the Administrative
Agent shall promptly notify the applicable Issuing Bank and each relevant
Participant of the applicable L/C Disbursement, the payment then due in respect
thereof and, in the case of each such Participant, such Participant’s Revolving
Facility Percentage thereof. Promptly following receipt of such notice, each
such Participant shall pay to the Administrative Agent in Dollars or Euros, as
applicable, its Revolving Facility Percentage of the payment then due from the
applicable Applicant Party, in the same manner as provided in Section 2.06 with
respect to Loans made by such Lender (and Section 2.06 shall apply, mutatis
mutandis, to the payment obligations of the Participants), and the
Administrative Agent shall promptly pay to the applicable Issuing Bank in
Dollars, Euros or an Alternative Currency, as

-60-

--------------------------------------------------------------------------------



applicable, the amounts so received by it from such Participants. In the event
that an Issuing Lender makes any LC Disbursement under any CL Letter of Credit
issued by it and the respective CL Borrower shall not have reimbursed such
amount in full to such Issuing Lender as provided above, or an Issuing Lender
makes any LC Disbursement under any CL Letter of Credit issued by it within the
period commencing on the 91st day prior to April 2, 2014, and in each case such
Issuing Lender has notified the Administrative Agent thereof, each CL Lender
hereby irrevocably authorizes the Administrative Agent to reimburse on the date
of (or if received after 1:00 P.M. (New York time) on such date, on the Business
Day following the date of) receipt by the Administrative Agent of such notice
such Issuing Lender for such amount solely by requesting the Deposit Bank to
withdraw such CL Lender’s CL Percentage of the Credit-Linked Deposits on deposit
with the Deposit Bank in the Credit-Linked Deposit Account and to pay same over
to the Administrative Agent, the Deposit Bank hereby agreeing to effect such a
withdrawal and all other withdrawals and payments requested by the
Administrative Agent pursuant to the terms of this Agreement. All reimbursements
of Issuing Banks by Revolving Facility Lenders or CL Lenders (through
application of Credit-Linked Deposits) shall be made as provided herein
notwithstanding the occurrence of a CAM Exchange Date after the L/C Disbursement
and prior to such reimbursement. Promptly following receipt by the
Administrative Agent of any payment from the applicable Applicant Party pursuant
to this paragraph, the Administrative Agent shall distribute such payment to the
applicable Issuing Bank or, to the extent that Participants have made payments
pursuant to this paragraph to reimburse such Issuing Bank, then to such Lenders
and such Issuing Bank as their interests may appear (it being understood and
agreed that any such payment to be made pursuant to this Section 2.05(e) to a
Participant which is a CL Lender shall be made by such Issuing Lender to the
Administrative Agent for the account of such CL Lender and paid over to the
Deposit Bank for deposit in the Credit-Linked Deposit Account). Any payment made
by a Revolving Facility Lender pursuant to this paragraph to reimburse an
Issuing Bank for any L/C Disbursement (other than the funding of an ABR
Revolving Loan or a Swingline Dollar Borrowing as contemplated above) shall
constitute a Loan.
(f)Obligations Absolute. The obligation of the applicable Applicant Party to
reimburse L/C Disbursements as provided in paragraph (e) of this Section shall
be absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit or this Agreement, or any term or provision therein, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the applicable Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit or (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, the Applicant Party’s
obligations hereunder; provided that, in each case, payment by the Issuing Bank
shall not have constituted gross negligence or willful misconduct as determined
by a final and nonappealable decision of court of competent jurisdiction.
Neither the Administrative Agent, the Lenders nor any Issuing Bank, nor any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of
such Issuing Bank; provided that the foregoing shall not be construed to excuse
the applicable Issuing Bank from liability to an Applicant Party to the extent
of any direct damages (as opposed to consequential damages, claims in respect of
which are hereby waived by each Applicant Party to the extent permitted by
applicable law) suffered by such Applicant Party that are determined by a court
having jurisdiction to have been caused by (i) such Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter

-61-

--------------------------------------------------------------------------------



of Credit comply with the terms thereof or (ii) such Issuing Bank’s refusal to
issue a Letter of Credit in accordance with the terms of this Agreement. The
parties hereto expressly agree that, in the absence of gross negligence or
willful misconduct on the part of the applicable Issuing Bank, as determined by
a final and nonappealable decision of court of competent jurisdiction, such
Issuing Bank shall be deemed to have exercised care in each such determination
and each refusal to issue a Letter of Credit. In furtherance of the foregoing
and without limiting the generality thereof, the parties agree that, with
respect to documents presented which appear on their face to be in substantial
compliance with the terms of a Letter of Credit, the applicable Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.
(g)Disbursement Procedures. The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. Such Issuing Bank shall promptly
notify the Administrative Agent, the Applicant Party and the Company (if the
Company is not the Applicant Party) by telephone (confirmed by telecopy) of such
demand for payment and whether such Issuing Bank has made or will make a L/C
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Applicant Party of its obligation to reimburse
such Issuing Bank and the Revolving Facility Lenders with respect to any such
L/C Disbursement.
(h)Interim Interest. If an Issuing Bank shall make any L/C Disbursement, then,
unless the applicable Applicant Party shall reimburse such L/C Disbursement in
full on the date such L/C Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such L/C Disbursement is
made to but excluding the date that the applicable Applicant Party reimburses
such L/C Disbursement, at the rate per annum then applicable to ABR Revolving
Loans; provided that, in the case of an L/C Disbursement made that is (i) a Euro
Letter of Credit, the amount of interest due with respect thereto shall (A) be
payable in Euros and (B) bear interest at a rate equal to the rate reasonably
determined by the applicable Issuing Bank to be the cost to such Issuing Bank of
funding such L/C Disbursement plus the Applicable Margin applicable to
Eurocurrency Revolving Loans at such time or (ii) an Alternative Currency Letter
of Credit, the amount of interest due with respect thereto shall (A) be payable
in the applicable Alternative Currency and (B) bear interest at a rate equal to
the rate reasonably determined by the applicable Issuing Bank to be the cost to
such Issuing Bank of funding such L/C Disbursement plus the Applicable Margin
applicable to Eurocurrency Revolving Loans at such time; and provided, further,
that, if such L/C Disbursement is not reimbursed by the applicable Applicant
Party when due pursuant to paragraph (e) of this Section, then Section 2.13(c)
shall apply, with the rate per annum for L/C Disbursements made in respect of a
CL Letter of Credit from the date any payment is made to the Issuing Lender on
behalf of the CL Lenders shall be 2% in excess of the rate per annum then
applicable to ABR Term Loans. Interest accrued pursuant to this paragraph shall
be for the account of the applicable Issuing Bank, except that interest accrued
on and after the date of payment by any Revolving Facility Lender or by or on
behalf of any CL Lender pursuant to paragraph (e) of this Section to reimburse
such Issuing Bank shall be for the account of such Revolving Facility Lender or
CL Lender, as the case may be, to the extent of such payment.
(i)Replacement of an Issuing Bank. An Issuing Bank may be replaced at any time
by written agreement among the Company, the Administrative Agent, the replaced
Issuing Bank and the successor Issuing Bank. The Administrative Agent shall
notify the Lenders of any such replacement of an Issuing Bank. At the time any
such replacement shall become effective, the Company shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank pursuant to Section 2.12.
From and after the effective date of any such replacement, (i) the successor
Issuing Bank shall have all the rights and obligations of the replaced Issuing
Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references

-62-

--------------------------------------------------------------------------------



herein to the term “Issuing Bank” shall be deemed to refer to such successor or
to any previous Issuing Bank, or to such successor and all previous Issuing
Banks, as the context shall require. After the replacement of an Issuing Bank
hereunder, the replaced Issuing Bank shall remain a party hereto and shall
continue to have all the rights and obligations of such Issuing Bank under this
Agreement with respect to Letters of Credit issued by it prior to such
replacement but shall not be required to issue additional Letters of Credit.
(j)Cash Collateralization. If any Event of Default shall occur and be
continuing, (i) in the case of an Event of Default described in Section 7.01(h)
or (i), on the Business Day or (ii) in the case of any other Event of Default,
on the fifth Business Day following the date on which the Company receives
notice from the Administrative Agent (or, if the maturity of the Loans has been
accelerated, Revolving Facility Lenders and/or CL Lenders with Revolving L/C
Exposure and/or CL Percentages representing greater than 50% of the total
Revolving L/C Exposure and/or total CL Percentages), as the case may be,
demanding the deposit of cash collateral pursuant to this paragraph, the Company
and, to the extent relating to CL Exposure, CALLC (on a joint and several basis
with the Company) agreeagrees to deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Revolving Facility Lenders and/or the CL Lenders, an amount in Dollars in cash
equal to the Revolving L/C Exposure and/or CL Exposure as of such date plus any
accrued and unpaid interest thereon; provided that the portion of such amount
attributable to undrawn Euro Letters of Credit or L/C Disbursements in Euros
shall be deposited with the Administrative Agent in Euros in the actual amounts
of such undrawn Letters of Credit and L/C Disbursements; provided, further that
the portion of such amount attributable to undrawn Alternative Currency Letters
of Credit or L/C Disbursements in any Alternative Currency shall be deposited
with the Administrative Agent in the applicable Alternative Currency in the
actual amounts of such undrawn Letters of Credit and L/C Disbursements. The
obligation to deposit such cash collateral shall become effective immediately on
the Business Day specified above, and such deposit shall become immediately due
and payable in Dollars, Euros or an Alternative Currency, as applicable, without
demand or other notice of any kind. The applicable Applicant Party also shall
deposit cash collateral pursuant to this paragraph as and to the extent required
by Section 2.11(b) or Section 2.05(q). Each such deposit pursuant to this
paragraph or pursuant to Section 2.11(b) or Section 2.05(q) shall be held by the
Administrative Agent as collateral for the payment and performance of the
obligations of the Borrowers under this Section 2.05. The Administrative Agent
shall have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. Other than any interest earned on the investment
of such deposits, which investments shall be made at the option and sole
discretion of (i) for so long as an Event of Default shall be continuing, the
Administrative Agent and (ii) at any other time, the Company, in each case, in
Permitted Investments and at the risk and expense of the Company, such deposits
shall not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the
Administrative Agent to reimburse each Issuing Bank for L/C Disbursements for
which such Issuing Bank has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrowers for the Revolving L/C Exposure and CL Exposure at such time or, if
the maturity of the Loans has been accelerated (but subject to the consent of
Revolving Facility Lenders and/or CL Lenders with Revolving L/C Exposure and/or
CL Percentages representing greater than 50% of the total Revolving L/C Exposure
and/or total CL Percentages), be applied to satisfy other obligations of the
Borrowers under this Agreement. If an Applicant Party is required to provide an
amount of cash collateral hereunder as a result of the occurrence of an Event of
Default, such amount (to the extent not applied as aforesaid) shall be returned
to such Applicant Party within three Business Days after all Events of Default
have been cured or waived. If a Borrower is required to provide an amount of
cash collateral hereunder pursuant to Section 2.11(b) or Section 2.05(q), such
amount (to the extent not applied as aforesaid) shall be returned to such
Borrower as and to the extent that, after giving effect to such return, the
Borrowers would remain in compliance with Section 2.11(b) or Section 2.05(q) and
no Event of Default shall have occurred and be continuing.

-63-

--------------------------------------------------------------------------------



(k)Additional Issuing Banks. From time to time, the Company may by notice to the
Administrative Agent designate up to two Lenders (in addition to DBNYthe Issuing
Banks on the Amendment No. 4 Effective Date and any Lender that is an issuer of
Existing Letters of Credit) that agree (in their sole discretion) to act in such
capacity and are reasonably satisfactory to the Administrative Agent as Issuing
Banks. Each such additional Issuing Bank shall execute a counterpart of this
Agreement upon the approval of the Administrative Agent (which approval shall
not be unreasonably withheld) and shall thereafter be an Issuing Bank hereunder
for all purposes.
(l)Reporting. Promptly upon the issuance or amendment by it of a standby Letter
of Credit, an Issuing Bank shall notify the Company and the Administrative
Agent, in writing, of such issuance or amendment and such notice shall be
accompanied by a copy of such issuance or amendment. Upon receipt of such
notice, the Administrative Agent shall notify each Lender, in writing, of such
issuance or amendment, and if so requested by a Lender the Administrative Agent
shall provide such Lender with a copy of such issuance or amendment. Each
Issuing Bank shall on the first Business Day of each calendar week during which
any CL Letters of Credit and/or RF Letters of Credit issued by such Issuing Bank
are outstanding provide the Administrative Agent, by facsimile, with a report
detailing the aggregated daily outstandings of each such Letter of Credit issued
by it.
(m)Notwithstanding any other provision of this Agreement, if, after the Original
Effective Date, any Change in Law shall make it unlawful for an Issuing Bank to
issue Letters of Credit denominated in Euros or any Alternative Currency, then
by prompt written notice thereof to the L/C Borrowers and to the Administrative
Agent (which notice shall be withdrawn whenever such circumstances no longer
exist), such Issuing Bank may declare that Letters of Credit will not thereafter
(for the duration of such declaration) be issued by it in Euros or any
Alternative Currency, as applicable.
(n)Subject to the prior written consent of the Administrative Agent and the
applicable Issuing Bank (such consent not to be unreasonably withheld),
documentary Letters of Credit may be issued on a “time basis” on terms and
conditions to be agreed upon by the Company, the Administrative Agent and the
applicable Issuing Bank.
(o)[Reserved].Unless otherwise expressly agreed by the Issuing Bank and the
Company when a Letter of Credit is issued, the rules of the ISP shall apply to
each standby Letter of Credit. Notwithstanding the foregoing, the Issuing Bank
shall not be responsible to the Company for, and the Issuing Bank’s rights and
remedies against the Company shall not be impaired by, any action or inaction of
the Issuing Bank required or permitted under any law, order, or practice that is
required or permitted to be applied to any Letter of Credit or this Agreement,
including the Applicable Law or any order of a jurisdiction where the Issuing
Bank or the beneficiary is located, the practice stated in the ISP or in the
decisions, opinions, practice statements, or official commentary of the ICC
Banking Commission, the Bankers Association for Finance and Trade -
International Financial Services Association (BAFT-IFSA), or the Institute of
International Banking Law & Practice, whether or not any Letter of Credit
chooses such law or practice.
(p)[Reserved].
(q)If within 5 Business Days of any Lender becoming a Defaulting Lender the
reallocation of Revolving Credit Facility Percentages shall not have occurred in
accordance with Section 2.26(a)(ii), no Issuing Bank shall be obligated to
issue, renew, extend or amend any RF Letters of Credit unless such Issuing Bank
has entered into arrangements satisfactory to it and the Company to eliminate
such Issuing Bank’s risk with respect to each Defaulting Lender’s participation
in such RF Letters of Credit (which arrangements are hereby consented to by the
Lenders), including by Cash Collateralizing such Defaulting

-64-

--------------------------------------------------------------------------------



Lender’s Revolving Facility Percentage of the outstanding RF Letters of Credit
(which Cash Collateralization is deemed so satisfactory) (such arrangements, the
“Letter of Credit Back-Stop Arrangements”). If a reallocation of Revolving
Credit Facility Percentages shall have occurred in accordance with Section
2.26(a)(ii), and the amount of a RF Letter of Credit proposed to be issued,
renewed or extended would cause the aggregate Revolving Facility Credit Exposure
of all non-Defaulting Lenders to exceed the aggregate Revolving Facility
Commitments of all non-Defaulting Lenders, no Issuing Bank shall be obligated to
issue, renew or extend such RF Letter of Credit unless such Issuing Bank has
entered into Letter of Credit Back-Stop Arrangements with respect to the amount
of such excess.
SECTION 2.06    Funding of Borrowings.
(a)Each Lender shall make each Loan (other than CL Loans) to be made (as opposed
to be continued) by it hereunder on the proposed date thereof by wire transfer
of immediately available funds by 12:00 noon, Local Time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders; provided that Swingline Loans shall be made as provided in
Section 2.04. Each CL Lender hereby irrevocably authorizes the Administrative
Agent to fund each CL Loan to be made by it hereunder solely by requesting the
Deposit Bank to withdraw such CL Lender’s CL Percentage of the Credit-Linked
Deposits on deposit with the Deposit Bank in the Credit-Linked Deposit Account
and to pay same over to it. The Administrative Agent will make the proceeds of
funds made available to it pursuant to the two preceding sentences available to
the applicable Borrower by promptly crediting the amounts so received, in like
funds, to an account of the applicable Borrower maintained with the
Administrative Agent (i) in New York City, in the case of Loans denominated in
Dollars, or (ii) in London, in the case of Loans denominated in Euros and
designated by the Borrower Representative, on behalf of the applicable Borrower,
in the applicable Borrowing Request; provided that ABR Revolving Loans,
Swingline Dollar Borrowings and Swingline Euro Borrowings made to finance the
reimbursement of an L/C Disbursement as provided in Section 2.05(e) shall be
remitted by the Administrative Agent to the applicable Issuing Bank.
(b)Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing of Revolving Facility Loans and/or
Term Loans that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
paragraph (a) of this Section and may, in reliance upon such assumption, make
available to the applicable Borrower a corresponding amount. In such event, if a
Lender has not in fact made its share of the applicable Borrowing of Revolving
Facility Loans or Term Loans available to the Administrative Agent, then the
applicable Lender and the applicable Borrower severally agree to pay to the
Administrative Agent forthwith on demand (without duplication) such
corresponding amount (with demand to be first made on such Lender if legally
possible) with interest thereon, for each day from and including the date such
amount is made available to the applicable Borrower to but excluding the date of
payment to the Administrative Agent, at (i) in the case of such Lender, (x) the
greater of the Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation (in
the case of a Borrowing denominated in Dollars) or (y) the rate reasonably
determined by the Administrative Agent to be the cost to it of funding such
amount (in the case of a Borrowing denominated in Euros) or (ii) in the case of
the applicable Borrower, the interest rate applicable to ABR Loans (in the case
of a Borrowing denominated in Dollars) or the rate reasonably determined by the
Administrative Agent to be the cost to it of funding such amount (in the case of
a Borrowing denominated in Euros). If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.

-65-

--------------------------------------------------------------------------------



SECTION 2.07    Interest Elections.
(a)Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurocurrency Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request. Thereafter, the
Borrower Representative, on behalf of the applicable Borrower, may elect to
convert such Borrowing to a different Type, in the case of Borrowings
denominated in Dollars, or to continue such Borrowing and, in the case of a
Eurocurrency Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The Borrower Representative, on behalf of the applicable Borrower,
may elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing. This Section shall
not apply to Swingline Euro Borrowings or Swingline Dollar Borrowings, which may
not be converted or continued.
(b)To make an election pursuant to this Section, the Borrower Representative, on
behalf of the applicable Borrower, shall notify the Administrative Agent of such
election by telephone by the time that a Borrowing Request would be required
under Section 2.03 if the Borrower Representative, on behalf of such Borrower,
were requesting a Borrowing of the Type and denominated in Euros resulting from
such election to be made on the effective date of such election. Each such
telephonic Interest Election Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Interest Election Request in a form approved by the Administrative Agent and
signed by the Borrower Representative on behalf of the applicable Borrower.
(c)Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
(i)the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii)the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;
(iii)whether the resulting Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing; provided that the resulting Borrowing is required to be a
Eurocurrency Borrowing in the case of a Borrowing denominated in Euros; and
(iv)if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by clause (a) of the definition of the term “Interest
Period.”
If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower Representative, on behalf of
the applicable Borrower, shall be deemed to have selected an Interest Period of
three months’ duration.
(d)Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender to which such Interest Election
Request relates of the details thereof and of such Lender’s portion of each
resulting Borrowing.

-66-

--------------------------------------------------------------------------------



(e)If the Borrower Representative, on behalf of the applicable Borrower, fails
to deliver a timely Interest Election Request with respect to a Eurocurrency
Borrowing prior to the end of the Interest Period applicable thereto, then,
unless such Borrowing is repaid as provided herein, at the end of such Interest
Period such Borrowing shall be continued as a Eurocurrency Borrowing with an
Interest Period of one month’s duration commencing on the last day of such
Interest Period. Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
written request (including a request through electronic means) of the Required
Lenders, so notifies the applicable Borrower, then, so long as an Event of
Default is continuing (i) except as provided in clause (iii) below, no
outstanding Borrowing may be converted to or continued as a Eurocurrency
Borrowing, (ii) unless repaid, each Eurocurrency Borrowing denominated in
Dollars shall be converted to an ABR Borrowing at the end of the Interest Period
applicable thereto and (iii) unless repaid, each Eurocurrency Borrowing
denominated in Euros shall be continued as a Eurocurrency Borrowing with an
Interest Period of one month’s duration.
SECTION 2.08    Termination and Reduction of Commitments.
(a)Unless previously terminated, the Tranche 2 Revolving Commitments shall
terminate on the Tranche 2 Revolving Facility Maturity Date and the
Credit-Linked Commitments shall terminate on April 2, 2014..
(b)The Company (on behalf of itself and all other Revolving Borrowers) may at
any time terminate, or from time to time reduce, the Revolving Facility
Commitments; provided that any such reduction of Revolving Facility Commitments
shall be allocated at the Company’s option to the Revolving Lenders ratably
between the Classes of Revolving Facility Commitments; provided further that (i)
each such reduction shall be in an amount that is an integral multiple of $1.0
million and not less than $5.0 million (or, if less, the remaining amount of the
Revolving Facility Commitments) and (ii) the Company shall not terminate or
reduce the Revolving Facility Commitments if, after giving effect to any
concurrent prepayment of the Revolving Facility Loans in accordance with Section
2.11, the Revolving Facility Credit Exposure would exceed the total Revolving
Facility Commitments.
(c)The Company shall notify the Administrative Agent of any election to
terminate or reduce the Revolving Facility Commitments and/or Credit-Linked
Commitments under paragraph (b) or (d) of this Section at least three Business
Days prior to the effective date of such termination or reduction, specifying
such election and the effective date thereof. Promptly following receipt of any
notice, the Administrative Agent shall advise the applicable Lenders of the
contents thereof. Each notice delivered by the Company pursuant to this Section
shall be irrevocable; provided that a notice of termination of the Revolving
Facility Commitments and/or Credit-Linked Commitments delivered by the Company
may state that such notice is conditioned upon the effectiveness of other credit
facilities, in which case such notice may be revoked by the Company (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of Commitments shall be
permanent. Each reduction of the Commitments under any Facility shall be made
ratably among the Lenders in accordance with their respective Commitments under
such Facility.
(d)    The Company (on behalf of itself and CALLC) shall have the right, at any
time or from time to time, without premium or penalty to terminate the Total
Unutilized Credit-Linked Commitment in whole, or reduce it in part, in an
integral multiple of $1.0 million and not less than $5.0 million (or if less or
in an amount other than an integral multiple of $1.0 million, (x) the remaining
amount of the Credit-Linked Commitments or (y) such other amount as the
Administrative Agent shall agree in its sole discretion) in the case of partial
reductions to the Total Unutilized Credit-Linked Commitment, provided that each
such reduction shall apply proportionately to permanently reduce the
Credit-Linked Commitment of each CL

-67-

--------------------------------------------------------------------------------



Lender. At the time of any termination or reduction of the Total Credit-Linked
Commitment pursuant to this Section 2.08(d) or on April 2, 2014, the
Administrative Agent shall request the Deposit Bank to withdraw from the
Credit-Linked Deposit Account and to pay same over to it, and shall return to
the CL Lenders (ratably in accordance with their respective CL Percentages) the
CL Lenders’ Credit-Linked Deposits in an aggregate amount equal to such
reduction or the amount of such Commitment being terminated, as the case may be.
Notwithstanding the foregoing or anything else in this Agreement to the
contrary, following the reimbursement or repayment by a Borrower for any drawing
or CL Loan under the CL Facility, in no event shall the Deposit Bank be required
to return to any CL Lender any proceeds of such CL Lender’s Credit-Linked
Deposit prior to the 90th day following such reimbursement or repayment unless
the respective CL Lender shall have sufficiently indemnified the Deposit Bank
(in the sole discretion of the Deposit Bank) for any losses the Deposit Bank may
incur as a result of preference claims brought by any creditor of a Borrower
with respect to the proceeds of such reimbursement or repayment.
SECTION 2.09    Repayment of Loans; Evidence of Debt, etc.
(a)The Company hereby unconditionally promises to pay (i) on the Tranche 2
Revolving Facility Maturity Date in Euros or Dollars, as applicable, to the
Administrative Agent for the account of each Tranche 2 Revolving Facility Lender
the then unpaid principal amount of each Tranche 2 Revolving Facility Loan made
to the Company and, (ii) on the Term C-2 Loan Maturity Date, in Euros or
Dollars, as applicable, to the Administrative Agent for the account of each Term
C-2 Lender the then unpaid principal amount of each Term C-2 Loan of such Lender
as provided in Section 2.10 and (iii) on the Term C-3 Loan Maturity Date, in
Euros or Dollars, as applicable, to the Administrative Agent for the account of
each Term C-3 Lender the then unpaid principal amount of each Term C-3 Loan of
such Lender as provided in Section 2.10. Each Domestic Swingline Borrower hereby
unconditionally promises to pay in Dollars to each Swingline Lender the then
unpaid principal amount of each Swingline Loan made to such Borrower on the
earlier of the Tranche 2 Revolving Facility Maturity Date and the first date
after such Swingline Loan is made that is the 15th or last day of a calendar
month and is at least five Business Days after such Swingline Loan is made;
provided that on each date that a Revolving Facility Borrowing is made by such
Borrower, then such Borrower shall repay all of its Swingline Loans then
outstanding. Each Revolving Borrower hereby unconditionally promises to pay in
Dollars (or in Euros if the Revolving Facility Borrowing was made in Euros) to
the Administrative Agent for the account of each Revolving Facility Lender the
then unpaid principal amount of each Revolving Facility Loan to such Borrower on
the Tranche 2 Revolving Facility Maturity Date. Each Foreign Swingline Borrower
hereby unconditionally promises to pay in Euros to each Swingline Euro Lender
the then unpaid principal amount of each Swingline Euro Loan made by such Lender
to such Borrower on the earlier of the Tranche 2 Revolving Facility Maturity
Date and the last day of the Interest Period applicable to such Swingline Euro
Loan. Each CL Borrower hereby unconditionally, and jointly and severally,
promises to pay on April 2, 2014 in Dollars to the Administrative Agent for the
account of each CL Lender the then unpaid principal amount of each CL Loan of
such CL Lender owing by any CL Borrower.
(b)Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(c)The Administrative Agent shall maintain accounts in which it shall record (i)
the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period (if any) applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from each Borrower to each
Lender hereunder and (iii) any amount received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

-68-

--------------------------------------------------------------------------------



(d)The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of any Borrower to repay the Loans in
accordance with the terms of this Agreement.
(e)Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower Representative, on behalf of the applicable
Borrower, shall prepare, execute and deliver to such Lender a promissory note
payable to the order of such Lender (or, if requested by such Lender, to such
Lender and its registered assigns) and in a form approved by the Administrative
Agent. Thereafter, the Loans evidenced by such promissory note and interest
thereon shall at all times (including after assignment pursuant to Section 9.04)
be represented by one or more promissory notes in such form payable to the order
of the payee named therein (or, if such promissory note is a registered note, to
such payee and its registered assigns).
(f)At the time of any termination of the Total Credit-Linked Commitment pursuant
to Section 2.08(a) or pursuant to Article VII (but otherwise subject to the last
sentence of Section 2.08(d)), the Administrative Agent shall request the Deposit
Bank to withdraw from the Credit-Linked Deposit Account and to pay same over to
it, and shall return to the CL Lenders (ratably in accordance with their
respective CL Percentages), the CL Lenders’ Credit-Linked Deposits in an amount
by which the aggregate amount of the Credit-Linked Deposits at such time exceeds
the aggregate CL L/C Exposure (less unreimbursed L/C Disbursements included
therein) at such time.[reserved].
(g)Within 5 Business Days of any Lender becoming a Defaulting Lender, the
reallocation of Revolving Credit Facility Percentages shall have occurred
pursuant to Section 2.26(a)(ii) or Back-Stop Arrangements shall have been
entered into.
SECTION 2.10    Repayment of Term Loans.
(a)Subject to adjustment pursuant to paragraph (c) of this Section and paragraph
(a) of Section 2.11, the Company shall repay Term Loans of each Class owed by it
(such repayment to be in Dollars if made in respect of Dollar Term Loans or in
Euros if made in respect of Euro Term Loans) on (x) the three-month anniversary
of the Original Effective Date, and each three-month anniversary thereafter
(each such date being referred to as an “Installment Date”) and prior to the
Term C-23 Loan Maturity Date in an aggregate amount equal to 1/4 of 1% of the
then Maximum Term Amount with respect to such Class and (y) the Term C-2 Loan
Maturity Date in an amount equal to the remaining principal amount of the Term
C-2 Loans owed by it.
(b)To the extent not previously paid, all Term C-2 Loans shall be due and
payable on the Term C-2 Loan Maturity Date and all Term C-3 Loans shall be due
and payable on the Term C-3 Loan Maturity Date.
(c)Prepayment of Term Loans pursuant to (x) Section 2.11(c)(i) shall be
allocated among Classes of Term Loans on a pro rata basis and shall be applied
within such Class to reduce on a pro rata basis (based on the amount of such
amortization payments) the remaining scheduled amortization payments in respect
of such Class of Term Loans and (y) to Section 2.11(c)(ii) shall be applied on a
pro rata basis among all Classes of Term Loans and shall be applied within such
Class to reduce on a pro rata basis (based on the amount of such amortization
payments) the remaining scheduled amortization payments in respect of such Class
of Term Loans; provided that Pari Passu Notes shall also be permitted to be
repurchased with a pro rata

-69-

--------------------------------------------------------------------------------



portion of any prepayment amount (such portion not to exceed the face amount of
Pari Passu Notes so repurchased) that would otherwise be used to prepay Term
Loans pursuant to this Section 2.11(c).
(d)Any Lender holding Term Loans may elect, on not less than two Business Days’
prior written notice to the Administrative Agent with respect to any mandatory
prepayment made pursuant to Section 2.11(c), not to have such prepayment applied
to such Lender’s Term Loans, in which case the amount not so applied shall be
retained by the Company (and applied as it elects).
(e)Prior to any repayment of any Borrowing under any Class hereunder, the
Borrower Representative, on behalf of the applicable Borrower, shall select the
Borrowing or Borrowings under such Class to be repaid and shall notify the
Administrative Agent by telephone (confirmed by telecopy) of such selection not
later than 2:00 p.m., Local Time, (i) in the case of an ABR Borrowing, one
Business Day before the scheduled date of such repayment and (ii) in the case of
a Eurocurrency Borrowing, three Business Days before the scheduled date of such
repayment. Each repayment of a Borrowing (x) in the case of the Revolving
Facility, shall be applied to the Revolving Facility Loans included in the
repaid Borrowing such that each Revolving Facility Lender receives its ratable
share of such repayment (based upon the respective Revolving Facility Credit
Exposures of the Revolving Facility Lenders at the time of such repayment) and
(y) in all other cases, shall be applied ratably to the Loans included in the
repaid Borrowing. Notwithstanding anything to the contrary in the immediately
preceding sentence, prior to any repayment of a Swingline Dollar Borrowing or a
Swingline Euro Borrowing hereunder, the applicable Swingline Borrower shall
select the Borrowing or Borrowings to be repaid and shall notify the
Administrative Agent by telephone (confirmed by telecopy) of such selection not
later than 1:00 p.m., Local Time, on the scheduled date of such repayment.
Except as provided in Section 2.13(d), repayments of Borrowings shall be
accompanied by accrued interest on the amount repaid.
(f)Amounts to be applied pursuant to Section 2.11(c) shall be applied, as
applicable, first to reduce outstanding ABR Loans. Any amounts remaining after
each such application shall be applied to prepay Eurodollar Term Loans.
Notwithstanding the foregoing, if the amount of any prepayment of Loans required
under Section 2.11(c) shall be in excess of the amount of the ABR Loans at the
time outstanding (an “Excess Amount”), only the portion of the amount of such
prepayment as is equal to the amount of such outstanding ABR Loans shall be
immediately prepaid and, at the election of Borrower, the Excess Amount shall be
either (A) deposited in an escrow account on terms satisfactory to the
Collateral Agent and applied to the prepayment of Eurodollar Loans on the last
day of the then next-expiring Interest Period for Eurodollar Loans; provided
that (i) interest in respect of such Excess Amount shall continue to accrue
thereon at the rate provided hereunder for the Loans which such Excess Amount is
intended to repay until such Excess Amount shall have been used in full to repay
such Loans and (ii) at any time while a Default has occurred and is continuing,
the Administrative Agent may, and upon written direction from the Required
Lenders shall, apply any or all proceeds then on deposit to the payment of such
Loans in an amount equal to such Excess Amount; or (B) prepaid immediately,
together with any amounts owing to the Lenders under Section 2.16.
SECTION 2.11    Prepayments, etc.
(a)The applicable Borrower shall have the right at any time and from time to
time to prepay any Borrowing in whole or in part, without premium or penalty
(but subject to Section 2.16), in an aggregate principal amount that is an
integral multiple of the Borrowing Multiple and not less than the Borrowing
Minimum or, if less, the amount outstanding, subject to prior notice in
accordance with Section 2.10(e); provided that in the event that, on or prior to
the six month anniversary of the Amendment No. 34 Effective Date, the Company
(x) makes any prepayment of Term C-23 Loans in connection with any Repricing
Transaction, or (y) effects any amendment of this Agreement resulting in a
Repricing Transaction,

-70-

--------------------------------------------------------------------------------



the Company shall pay to the Administrative Agent, for the ratable account of
each of the applicable Term C-23 Lenders, without duplication, (I) in the case
of clause (x), a prepayment premium of 1% of the principal amount of the Term
C-23 Loans being prepaid and (II) in the case of clause (y), a payment equal to
1% of the aggregate principal amount of the applicable Term C-23 Loans
outstanding immediately prior to such amendment and that is prepaid or
refinanced pursuant to such amendment with the incurrence of long-term bank debt
financing; provided, further, that such optional prepayments of the Term Loans
shall be applied on a pro rata basis among all Classes of Term Loans, or at the
option of the applicable Borrower, may be applied first to the Term C-2 Loans,
and shall be applied within such Class, at the option of the applicable
Borrower, to reduce the remaining scheduled amortization payments in respect of
such Class of Term Loans (x) on a pro rata basis (based on the amount of such
amortization payments) or (y) in direct order of amortization payments of such
Class of Term Loans.
(b)In the event and on such occasion that the Revolving Facility Credit Exposure
exceeds (x) 105% of the total Revolving Facility Commitments solely as a result
of currency fluctuations or (y) the total Revolving Facility Commitments (other
than as a result of currency fluctuations), the Borrowers under the Revolving
Facility shall prepay Revolving Facility Borrowings, Swingline Dollar Borrowings
and/or Swingline Euro Borrowings (or, if no such Borrowings are outstanding,
deposit cash collateral in an account with the Administrative Agent pursuant to
Section 2.05(k)) made to such Borrowers, in an aggregate amount equal to the
amount by which the Revolving Facility Credit Exposure exceeds the total
Revolving Facility Commitments.
(c)Holdings shall cause (i) an amount equal to all Net Proceeds (rounded down to
the nearest Borrowing Multiple) pursuant to clause (a) of the definition of “Net
Proceeds” promptly upon receipt thereof to be used to prepay Term Loans in
accordance with Section 2.10(c)(x) and (ii) an amount equal to all Net Proceeds
(rounded down to the nearest Borrowing Multiple) pursuant to clause (b) of the
definition of “Net Proceeds” promptly upon receipt thereof to be used to prepay
Term Loans, in accordance with Section 2.10(c)(y); provided, however, that the
Company may elect to apply a ratable portion of Net Proceeds otherwise required
to prepay Term Loans pursuant to this Section 2.11(c) to repurchase outstanding
Pari Passu Notes (such portion not to exceed the face amount of Pari Passu Notes
so repurchased) on a pro rata basis with the Term Loans otherwise required to be
prepaid with such Net Proceeds pursuant to Section 2.10(c).
(d)    On any day on which the aggregate CL Exposure exceeds the Total
Credit-Linked Commitment at such time, CALLC and the Company on a joint and
several basis agree to pay to the Administrative Agent at the Payment Office on
such day an amount of cash and/or Cash Equivalents equal to the amount of such
excess, such cash and/or Cash Equivalents first, to be used to repay any
outstanding CL Loans, with any remaining cash and/or Cash Equivalents to be held
as security for all obligations of the respective CL Borrower to the Issuing
Lenders and the CL Lenders hereunder in respect of CL Letters of Credit in a
cash collateral account to be established by, and under the sole dominion and
control of, the Administrative Agent.
(e)    The Borrower shall prepay all Term C Loans that are not Converted Term
Loans on the Amendment No. 3 Effective Date.
SECTION 2.12    Fees.
(a)The Company (on behalf of itself and the other Revolving Borrowers) agrees to
pay to each Revolving Facility Lender (other than any Defaulting Lender),
through the Administrative Agent, 10 Business Days after the last day of March,
June, September and December in each year, and three Business Days after the
date on which the Revolving Facility Commitments of all the Lenders shall be
terminated as

-71-

--------------------------------------------------------------------------------



provided herein, a commitment fee (a “RF Commitment Fee”) in Dollars on the
daily amount of the Available Revolving Unused Commitment of such Lender during
the preceding quarter (or other period commencing with the Original Effective
Date or ending with the date on which the Revolving Facility Commitment of such
Lender shall be terminated) at a rate equal to 0.50% per annum; provided that
the RF Commitment Fee will be reduced (i) to 0.375% per annum ifthe applicable
rate set forth below corresponding to Holdings’ or the Company’s, as applicable,
corporate family rating from Moody’s and corporate credit rating from S&P as of
the most recent Calculation Date Holdings demonstrates a First Lien Senior
Secured Leverage Ratio not greater than 2.25:1 (but greater than 1.75:1) and
(ii) to 0.25% per annum if as of the most recent Calculation Date Holdings
demonstrates a First Lien Senior Secured Leverage Ratio not greater than 1.75:1.
; provided that if the then applicable corporate credit rating from S&P is at
least one tier higher than the then applicable corporate credit rating from
Moody’s, or vice versa, then the applicable corporate credit rating for purposes
of determining the RF Commitment Fee shall correspond to the higher of the two
corporate credit ratings (for purposes of the below, “/” shall mean “and” and
all ratings assume a stable or better outlook):
Ratings
Fee
>BBB-/Baa3
0.20%
BB+/Ba1
0.25%
BB/Ba2
0.30%
<BB/Ba2
0.35%

For the purposes of the table set forth above, changes in the RF Commitment Fee
resulting from changes in the applicable rating shall become effective on the
date that is three Business Days after notice of such change in rating is
delivered to the Administrative Agent by the Company, and shall remain in effect
until the next change to be effected pursuant to this paragraph.
All RF Commitment Fees shall be computed on the basis of the actual number of
days elapsed in a year of 365 days (or 366 days in a leap year). For the purpose
of calculating any Lender’s RF Commitment Fee, the outstanding Swingline Loans
during the period for which such Lender’s RF Commitment Fee is calculated shall
be deemed to be zero. The RF Commitment Fee due to each Lender shall commence to
accrue on the Original Effective Date and shall cease to accrue on the date on
which the last of the Revolving Facility Commitments shall be terminated as
provided herein.
(b)The Company (on behalf of itself and the other Revolving Borrowers and/or
CALLC) from time to time agrees to pay (i) to each Revolving Facility Lender
(other than any Defaulting Lender), through the Administrative Agent, 10
Business Days after the last day of March, June, September and December of each
year and three Business Days after the date on which the Revolving Facility
Commitments of all the Lenders shall be terminated as provided herein, a fee (an
“L/C Participation Fee”) in Dollars on such Lender’s Revolving Facility
Percentage of the daily aggregate Revolving L/C Exposure (excluding the portion
thereof attributable to unreimbursed L/C Disbursements), during the preceding
quarter (or shorter period commencing with the Original Effective Date or ending
with the date on which the Revolving Facility Commitments shall be terminated)
at the rate per annum equal to the Applicable Margin for Eurocurrency Revolving
Borrowings effective for each day in such period, and (ii) to each Issuing Bank,
for its own account, (x) 10 Business Days after the last day of March, June,
September and December of each year and three Business Days after the date on
which the Revolving Facility Commitments or Credit-Linked Commitments, as the
case may be, of all the Lenders shall be terminated as provided herein, a
fronting fee in Dollars in respect of each Letter of Credit issued by such
Issuing Bank for the period from and including the date of issuance of such
Letter of Credit to and including the termination of such Letter of Credit,
computed at a rate equal to 1/8 of 1% per annum of the daily stated amount of
such Letter of Credit) (with the minimum annual

-72-

--------------------------------------------------------------------------------



fronting fee for each Letter of Credit to be not less than $500) plus (y) in
connection with the issuance, amendment or transfer of any such Letter of Credit
or any L/C Disbursement thereunder, such Issuing Bank’s customary documentary
and processing charges (collectively, “Issuing Bank Fees”). The Company and
CALLC, jointly and severally, agree to pay to each CL Lender (based on each such
CL Lender’s CL Percentage), through the Administrative Agent, a fee (the “CL
Facility Fee”) equal to the sum of (I) a rate per annum equal to the Applicable
CL Margin on the aggregate amount of such CL Lender’s CL Percentage of the
Credit-Linked Deposits from time to time and (II) a rate per annum equal to the
Credit-Linked Deposit Cost Amount as in effect from time to time on such CL
Lender’s CL Percentage of the aggregate amount of the Credit-Linked Deposits
from time to time, in each case for the period from and including the Original
Effective Date to and including the date on which the Total Credit-Linked
Commitment has been terminated, the Credit-Linked Deposits have been returned to
the CL Lenders and all CL Letters of Credit have been terminated. Accrued CL
Facility Fees shall be due and payable quarterly in arrears on each CL Interest
Payment Date and on the date on which the Total Credit-Linked Commitment has
been terminated, the Credit-Linked Deposits have been returned to the CL Lenders
and all CL Letters of Credit have been terminated. All L/C Participation Fees,
and Issuing Bank Fees and CL Facility Fees that are payable on a per annum basis
shall be computed on the basis of the actual number of days elapsed in a year of
360 days.
(c)The Company agrees to pay to the Administrative Agent, for the account of the
Administrative Agent, the fees set forth in the Administrative Agent’s Fee
Letter dated the Original Effective DateJuly 21, 2014 (the “Administrative Agent
Fees”).
(d)All Fees shall be paid on the dates due, in immediately available funds, to
the Administrative Agent for distribution, if and as appropriate, among the
Lenders, except that Issuing Bank Fees shall be paid directly to the applicable
Issuing Banks. Once paid, none of the Fees shall be refundable under any
circumstances.
SECTION 2.13    Interest.
(a)The Loans comprising each ABR Borrowing (including each Swingline Dollar
Loan) shall bear interest at the Alternate Base Rate plus the Applicable Margin.
(b)The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin.
(c)Notwithstanding the foregoing, if any principal of or interest on any Loan or
any Fees or other amount payable by the applicable Borrower hereunder is not
paid when due, whether at stated maturity, upon acceleration or otherwise, such
overdue principal amount shall bear interest, and each such other overdue amount
shall, to the extent permitted by law, bear interest, in each case after as well
as before judgment, at a rate per annum equal to (i) in the case of overdue
principal of any Loan, 2% plus the rate otherwise applicable to such Loan as
provided in the preceding paragraphs of this Section or (ii) in the case of any
other amount (x) payable in Dollars, 2% plus the rate applicable to CL Loans or
Revolving Facility Loans that are ABR Loans as provided in paragraph (a) of this
Section or (y) payable in Euros, 2% plus the rate otherwise applicable to a
Revolving Facility Loan denominated in Euros with a one-month Interest Period
made on such date; provided that this paragraph (c) shall not apply to any
payment default that has been waived by the Lenders pursuant to Section 9.08.
(d)Accrued interest on each Loan shall be payable in arrears (i) on each
Interest Payment Date for such Loan, (ii) in the case of Revolving Facility
Loans, upon termination of the applicable Class of Revolving Facility
Commitments, (iii) in the case of any CL Loans, upon the expiration of the CL
Availability Period or upon termination of the Total Credit-Linked
Commitment[reserved] and (iv) in the case of the Term

-73-

--------------------------------------------------------------------------------



Loans, on the applicable Term Loan Maturity Date; provided that (i) interest
accrued pursuant to paragraph (c) of this Section shall be payable on demand,
(ii) in the event of any repayment or prepayment of any Loan (other than a
prepayment of an ABR Revolving Loan or Swingline Dollar Loan prior to the end of
the Revolving Availability Period), accrued interest on the principal amount
repaid or prepaid shall be payable on the date of such repayment or prepayment
and (iii) in the event of any conversion or payment of any Eurocurrency Loan
prior to the end of the current Interest Period therefor, accrued interest on
such Loan shall be payable on the effective date of such conversion or payment.
(e)All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate, Adjusted LIBO Rate
or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be prima facie evidence thereof.
(f)All interest paid or payable pursuant to this Section 2.13 shall be paid in
the applicable currency in which the Loan giving rise to such interest is
denominated.
SECTION 2.14    Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing denominated in any currency:
(a)the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or
(b)the Administrative Agent is advised by the Majority Lenders under a Facility
that the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest
Period will not adequately and fairly reflect the cost to such Lenders of making
or maintaining their Loans included in such Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrowers and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrowers and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing denominated in such
currency shall be ineffective and such Borrowing shall be converted to or
continued as on the last day of the Interest Period applicable thereto (A) if
such Borrowing is denominated in Dollars, an ABR Borrowing or (B) if such
Borrowing is denominated in Euros, as a Borrowing bearing interest at such rate
as the Majority Lenders under the Revolving Facility and the applicable Borrower
shall agree adequately reflects the costs to the Revolving Facility Lenders of
making or maintaining their Loans, and (ii) if any Borrowing Request requests a
Eurocurrency Borrowing in such currency, such Borrowing shall be made as an ABR
Borrowing (if such Borrowing is requested to be made in Dollars) or shall be
made as a Borrowing bearing interest at such rate as the Majority Lenders under
the Revolving Facility shall agree adequately reflects the costs to the
Revolving Facility Lenders of making the Loans comprising such Borrowing.
SECTION 2.15    Increased Costs.
(a)    If any Change in Law shall:
(i)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit

-74-

--------------------------------------------------------------------------------



extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate or those for which payment has been requested pursuant to
Section 2.21) or Issuing Bank; or
(ii)impose on any Lender or Issuing Bank or the London interbank market any
other condition affecting this Agreement, Eurocurrency Loans or Swingline Euro
Loans made by such Lender or any Letter of Credit or participation therein
(except those for which payment has been requested pursuant to Section 2.21);
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, continuing, converting to or maintaining any Eurocurrency Loan
or Swingline Euro Loan (or of maintaining its obligation to make any such Loan)
or to increase the cost to such Lender or Issuing Bank of participating in,
issuing or maintaining any Letter of Credit or to reduce the amount of any sum
received or receivable by such Lender or Issuing Bank hereunder (whether of
principal, interest or otherwise), in each case determined to be material by
such Lender, then the applicable Borrower (in the case of a Loan) or the
applicable Applicant Party (in the case of a Letter of Credit) will pay to such
Lender or Issuing Bank, as applicable, such additional amount or amounts as will
compensate such Lender or Issuing Bank, as applicable, for such additional costs
incurred or reduction suffered.
(b)    If any Lender or Issuing Bank determines that any Change in Law regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s or Issuing Bank’s capital or on the capital of
such Lender’s or Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made by, or participations in Letters of Credit held
by, such Lender, or the Letters of Credit issued by such Issuing Bank, to a
level below that which such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or such Issuing Bank’s policies and the
policies of such Lender’s or such Issuing Bank’s holding company with respect to
capital adequacy) and determined to be material by such Lender, then from time
to time the applicable Borrower (in the case of a Loan) or the applicable
Applicant Party (in the case of a Letter of Credit) shall pay to such Lender or
such Issuing Bank, as applicable, such additional amount or amounts as will
compensate such Lender or such Issuing Bank or such Lender’s or such Issuing
Bank’s holding company for any such reduction suffered.
(c)    A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or Issuing Bank or its holding
company, as applicable, as specified in paragraph (a) or (b) of this Section (as
well as reasonably detailed calculations thereof) shall be delivered to the
applicable Borrower (in the case of a Loan) or the applicable Applicant Party
(in the case of a Letter of Credit) and shall be prima facie evidence of the
amounts thereof. The applicable Borrower (in the case of a Loan) or the
applicable Applicant Party (in the case of a Letter of Credit) shall pay such
Lender or Issuing Bank, as applicable, the amount shown as due on any such
certificate within 10 days after receipt thereof.
(d)    Promptly after any Lender or any Issuing Bank has determined that it will
make a request for increased compensation pursuant to this Section 2.15, such
Lender or Issuing Bank shall notify the applicable Borrower thereof. Failure or
delay on the part of any Lender or Issuing Bank to demand compensation pursuant
to this Section shall not constitute a waiver of such Lender’s or Issuing Bank’s
right to demand such compensation; provided that a Borrower shall not be
required to compensate a Lender or an Issuing Bank pursuant to this Section for
any increased costs or reductions incurred more than 180 days prior to the date
that such Lender or Issuing Bank, as applicable, notifies such Borrower of the
Change in Law giving rise to such increased costs or reductions and of such
Lender’s or Issuing Bank’s intention to claim compensation therefor; provided,
further, that, if the Change in Law giving rise to such increased costs or

-75-

--------------------------------------------------------------------------------



reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.
SECTION 2.16    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan or Swingline Euro Loan other than on the last
day of an Interest Period applicable thereto (including as a result of an Event
of Default), (b) the conversion of any Eurocurrency Loan other than on the last
day of the Interest Period applicable thereto, (c) the failure to borrow,
convert, continue or prepay any Eurocurrency Loan on the date specified in any
notice delivered pursuant hereto or (d) the assignment of any Eurocurrency Loan
other than on the last day of the Interest Period applicable thereto as a result
of a request by a Borrower pursuant to Section 2.19, then, in any such event,
such Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of a Eurocurrency Loan or Swingline Euro
Loan, such loss, cost or expense to any Lender shall be deemed to be the amount
reasonably determined by such Lender to be the excess, if any, of (i) the amount
of interest which would have accrued on the principal amount of such Loan had
such event not occurred, at the Adjusted LIBO Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue a Eurocurrency Loan, for the period that would
have been the Interest Period for such Loan), over (ii) the amount of interest
which would accrue on such principal amount for such period at the interest rate
which such Lender would bid were it to bid, at the commencement of such period,
for deposits in Euros of a comparable amount and period from other banks in the
Eurodollar market. A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section shall
be delivered to such Borrower and shall be prima facie evidence of the amounts
thereof. Such Borrower shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof.
Each CL Borrower jointly and severally agrees to compensate the Deposit Bank,
upon its written request (which request shall set forth in reasonable detail the
basis for requesting such compensation), for all losses, expenses and
liabilities incurred by the Deposit Bank in connection with (i) any withdrawals
from the Credit-Linked Deposit Account pursuant to the terms of this Agreement
prior to the end of the applicable Interest Period or scheduled investment
termination date for the Credit-Linked Deposits and (ii) the termination of the
Total Credit-Linked Commitment (and the related termination of the investment of
the funds held in the Credit-Linked Deposit Account) prior to the end of any
applicable Interest Period or scheduled investment termination date for the
Credit-Linked Deposits.
SECTION 2.17    Taxes.
(a)Any and all payments by or on account of any obligation of any Loan Party
hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if a Loan Partyan applicable
withholding agent shall be required to deduct any Indemnified Taxes or Other
Taxes from such payments, then (i) the sum payable shall be increased by an
applicable Loan Party as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section)
each Agent, Lender or Issuing Bank, as applicable, receives an amount equal to
the sum it would have received had no such deductions been made, (ii) such Loan
Partywithholding agent shall make such deductions and (iii) such Loan
Partywithholding agent shall timely pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.
(b)In addition, the Loan Parties shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

-76-

--------------------------------------------------------------------------------



(c)Each Loan Party shall indemnify the Agents, each Lender and each Issuing
Bank, within 10 days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes paid by such Agent, Lender or Issuing Bank, as
applicable, on or with respect to any payment by or on account of any obligation
of such Loan Party hereunder (including Indemnified Taxes or Other Taxes imposed
or asserted on or attributable to amounts payable under this Section) and any
reasonable expense arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to such Loan Party by a Lender or an
Issuing Bank, or by the Administrative Agent on its own behalf, on behalf of
another Agent or on behalf of a Lender or an Issuing Bank, shall be conclusive
absent manifest error.
(d)As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by a Loan Party to a Governmental Authority, such Loan Party shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
(e)(i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax under the law of the jurisdiction in which a Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to such Borrower (with a copy to the
Administrative Agent), to the extent such Lender is legally entitled to do so,
at the time or times prescribed by applicable law, such properly completed and
executed documentation prescribed by applicable law as may reasonably be
requested by such Borrower to permit such payments to be made without such
withholding tax or at a reduced rate; provided that no Lender shall have any
obligation under this paragraph (e) with respect to any withholding Tax imposed
by any jurisdiction other than the United States if in the reasonable judgment
of such Lender such compliance would subject such Lender to any material
unreimbursed cost or expense or would otherwise be disadvantageous to such
Lender in any material respect.
(ii) if a payment made to a Lender (including any L/C Lender) under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the applicable Borrower and the
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by the applicable Borrower or the Administrative
Agent such documentation prescribed by applicable law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the applicable Borrower or the Administrative Agent as
may be necessary for the applicable Borrower and the Administrative Agent to
comply with their obligations under FATCA and to determine whether such Lender
has complied with such Lender’s obligations under FATCA or to determine the
amount, if any, to deduct and withhold from such payment. Solely for purposes of
this clause (ii), “FATCA” shall include any amendments made to FATCA after the
date hereof.
(f)If an Agent or a Lender determines, in good faith and in its sole discretion,
that it has received a refund of any Indemnified Taxes or Other Taxes as to
which it has been indemnified by a Loan Party or with respect to which such Loan
Party has paid additional amounts pursuant to this Section 2.17, it shall pay
over such refund to such Loan Party (but only to the extent of indemnity
payments made, or additional amounts paid, by such Loan Party under this Section
2.17 with respect to the Taxes or Other Taxes giving rise to such refund), net
of all out-of-pocket expenses of such Agent or such Lender (including any Taxes
imposed with respect to such refund) as is determined by the Agent or Lender in
good faith and in its sole discretion and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such

-77-

--------------------------------------------------------------------------------



refund); provided that such Loan Party, upon the request of such Agent or such
Lender, agrees to repay as soon as reasonably practicable the amount paid over
to such Loan Party (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to such Agent or such Lender in the event such
Agent or such Lender is required to repay such refund to such Governmental
Authority. This Section shall not be construed to require any Agent or any
Lender to make available its Tax returns (or any other information relating to
its Taxes which it deems confidential) to the Loan Parties or any other Person.
(g)For purposes of determining withholding taxes imposed under FATCA, from and
after the Amendment No. 4 Effective Date, the Borrowers and the Administrative
Agent shall treat (and the Lenders and L/C Lenders hereby authorize the
Administrative Agent to treat) any Loan Document and any Loan made or Letter of
Credit issued under any Loan Document as not qualifying as a “grandfathered
obligation” within the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i),
whether or not there has been a significant modification of a debt instrument
for U.S. federal income tax purposes.
SECTION 2.18    Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a)Unless otherwise specified, each Borrower shall make each payment required to
be made by it hereunder (whether of principal, interest, fees or reimbursement
of L/C Disbursements, or of amounts payable under Section 2.15, 2.16, 2.17 or
2.21, or otherwise) prior to 2:00 p.m., Local Time, on the date when due, in
immediately available funds, without condition or deduction for any defense,
recoupment, set-off or counterclaim. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent to
the applicable account designated to the Company by the Administrative Agent,
except payments to be made directly to the applicable Issuing Bank or the
applicable Swingline Lender as expressly provided herein and except that
payments pursuant to Sections 2.15, 2.16, 2.17, 2.21 and 9.05 shall be made
directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof or, in the case
of payments made prior to the Term B Maturity Date in respect of CL Loans or of
L/C Disbursements funded by CL Lenders from Credit-Linked Deposits, the
Administrative Agent shall deposit same in the Credit-Linked Deposit Account. If
any payment hereunder shall be due on a day that is not a Business Day, the date
for payment shall be extended to the next succeeding Business Day, and, in the
case of any payment accruing interest, interest thereon shall be payable for the
period of such extension. All payments hereunder of (i) principal or interest in
respect of any Loan shall be made in the currency in which such Loan is
denominated, (ii) reimbursement obligations shall, subject to Sections 2.05(e)
and 2.05(k), be made in the currency in which the Letter of Credit in respect of
which such reimbursement obligation exists is denominated or (iii) any other
amount due hereunder or under another Loan Document shall be made in Dollars.
Any payment required to be made by the Administrative Agent hereunder shall be
deemed to have been made by the time required if the Administrative Agent shall,
at or before such time, have taken the necessary steps to make such payment in
accordance with the regulations or operating procedures of the clearing or
settlement system used by the Administrative Agent to make such payment. Any
amount payable by the Administrative Agent to one or more Lenders in the
national currency of a member state of the European Union that has adopted the
Euro as its lawful currency shall be paid in Euros.
(b)If at any time insufficient funds are received by and available to the
Administrative Agent from any Borrower to pay fully all amounts of principal,
unreimbursed L/C Disbursements, interest and fees then due from such Borrower
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due from such Borrower hereunder, ratably among the parties
entitled thereto in accordance with the amounts of interest and fees then due to
such parties, and (ii) second, towards payment of principal and

-78-

--------------------------------------------------------------------------------



unreimbursed L/C Disbursements then due from such Borrower hereunder, ratably
among the parties entitled thereto in accordance with the amounts of principal
and unreimbursed L/C Disbursements then due to such parties.
(c)If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Term Loans, Revolving Facility Loans, CL Loans or participations in L/C
Disbursements or Swingline Loans resulting in such Lender receiving payment of a
greater proportion of the aggregate amount of its Term Loans, Revolving Facility
Loans, CL Loans and participations in L/C Disbursements and Swingline Loans and
accrued interest thereon than the proportion received by any other Lender, then
the Lender receiving such greater proportion shall purchase (for cash at face
value) participations in the Term Loans, Revolving Facility Loans, CL Loans and
participations in L/C Disbursements and Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Term Loans, Revolving Facility Loans, CL
Loans and participations in L/C Disbursements and Swingline Loans; provided that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph (c) shall not be construed
to apply to any payment made by a Borrower pursuant to and in accordance with
the express terms of this Agreement (including in connection with any reduction
or termination of commitments under any Facility) or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in L/C Disbursements to any assignee or
participant, other than to such Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph (c) shall apply).
(d)Unless the Administrative Agent shall have received notice from a Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the applicable Issuing Bank hereunder that such
Borrower will not make such payment, the Administrative Agent may assume that
such Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the applicable
Issuing Bank, as applicable, the amount due. In such event, if such Borrower has
not in fact made such payment, then each of the Lenders or the applicable
Issuing Bank, as applicable, severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender or Issuing
Bank with interest thereon, for each day from and including the date such amount
is distributed to it to but excluding the date of payment to the Administrative
Agent, at (i) the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation (in the case of an amount denominated in Dollars) and
(ii) the rate reasonably determined by the Administrative Agent to be the cost
to it of funding such amount (in the case of an amount denominated in Euros).
(e)If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(c), 2.05(d) or (e), 2.06(b) or 2.18(d), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.
SECTION 2.19    Mitigation Obligations; Replacement of Lenders.
(a)If any Lender requests compensation under Section 2.15 or 2.21, or if a
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of

-79-

--------------------------------------------------------------------------------



its offices, branches or Affiliates, if, in the reasonable judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.15, 2.17 or 2.21, as applicable, in the future and
(ii) would not subject such Lender to any material unreimbursed cost or expense
and would not otherwise be disadvantageous to such Lender in any material
respect. Each Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.
(b)If any Lender requests compensation under Section 2.15 or 2.21, or if a
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
or if a Lender is a Defaulting Lender, then such Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 9.04), all its interests,
rights and obligations under this Agreement to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in L/C
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or such Borrower (in
the case of all other amounts) and (ii) in the case of any such assignment
resulting from a claim for compensation under Section 2.15 or 2.21 or payments
required to be made pursuant to Section 2.17, such assignment will result in a
reduction in such compensation or payments. Nothing in this Section 2.19 shall
be deemed to prejudice any rights that any Borrower may have against any Lender
that is a Defaulting Lender.
(c)If any Lender (such Lender, a “Non-Consenting Lender”) has failed to consent
to a proposed amendment, waiver, discharge or termination which pursuant to the
terms of Section 9.08 requires the consent of all of the Lenders affected and
with respect to which the Required Lenders shall have granted their consent,
then provided no Event of Default then exists, the Company shall have the right,
at its sole cost and expense, (unless such Non-Consenting Lender grants such
consent) to replace such Non-Consenting Lender by requiring such Non-Consenting
Lender to assign its Loans, and its Commitments hereunder to one or more
assignees reasonably acceptable to the Administrative Agent, provided that: (a)
all Obligations of Borrowers owing to such Non-Consenting Lender being replaced
(and all Credit-Linked Deposits funded by such Lender) shall be paid in full to
such Non-Consenting Lender concurrently with such assignment and (b) the
replacement Lender shall purchase the foregoing by paying to such Non-Consenting
Lender a price equal to the principal amount thereof plus accrued and unpaid
interest thereon. In connection with any such assignment the Company,
Administrative Agent, such Non-Consenting Lender and the replacement Lender
shall otherwise comply with Section 9.04; provided that the processing and
recordation fee due and payable pursuant to 9.04(b)(ii)(C) shall be waived in
connection with any assignment pursuant to this Section 2.19(c).
SECTION 2.20    Revolving Borrowers. The Company may designate after the
Original Effective Date any Domestic Subsidiary of the Company that is party to
the U.S. Collateral Agreement and/or any Foreign Subsidiary of the Company that
is a Wholly Owned Subsidiary as an additional Revolving Borrower, with a
specified Maximum Credit Limit, by delivery to the Administrative Agent of a
Revolving Borrower Agreement executed by such Subsidiary and the Company at
least 5 Business Days (or 10 Business Days in the case of any Subsidiary which
is not both a Domestic Subsidiary and a Wholly Owned Subsidiary) prior to the
date of such designation (together with any documentation or information
requested by the Administrative Agent regarding such Subsidiary required under
applicable “know your customer” and anti-money laundering rules and regulations,
including the PATRIOT Act), a copy of which the Administrative Agent shall
promptly deliver to the Lenders. It is agreed that Grupo Celanese S.A., if and
when designated by the Company as a Revolving Borrower, will have a Maximum
Credit Limit equal at any time to the Dollar

-80-

--------------------------------------------------------------------------------



Equivalent of the aggregate Revolving Facility Commitments at such time. Each
such designation shall specify whether such Subsidiary shall be entitled to make
Borrowings under and/or request Letters of Credit under the Revolving Facility,
and each such designation and specified Maximum Credit Limit shall be subject to
the consent of the Administrative Agent (which consent shall not unreasonably be
withheld). Upon the execution by the Company and delivery to the Administrative
Agent of a Revolving Borrower Termination with respect to any Revolving
Borrower, such Subsidiary shall cease to be a Revolving Borrower and a party to
this Agreement as a Revolving Borrower; provided that no Revolving Borrower
Termination will become effective as to any Revolving Borrower (other than to
terminate such Revolving Borrower’s right to make further Borrowings under this
Agreement) at a time when any principal of or interest on any Loan to such
Revolving Borrower or any Letter of Credit for the account of such Revolving
Borrower shall be outstanding hereunder. Promptly following receipt of any
Revolving Borrower Agreement or Revolving Borrower Termination, the
Administrative Agent shall send a copy thereof to each Revolving Facility
Lender. The Company shall be entitled to designate any Foreign Subsidiary that
complies with the requirements described in Section 5.10(f) as a Revolving
Borrower. Anything herein to the contrary notwithstanding, following delivery of
any designation notice with respect to an additional Revolving Borrower that is
a Foreign Subsidiary, any Lender may, if such Lender reasonably determines that
credit extensions to such Revolving Borrower would result in materially adverse
tax, regulatory or legal conseqyuences to such Lender or would be illegal or
impracticable under any applicable Law or regulation, provide written notice of
such determination to the Administrative Agent and the Company within 10
Business Days of such delivery (such notice, an “Exclusion Notice”) whereupon
such Lender will not be required to make Revolving Loans to such Revolving
Borrower. In the event the Company delivers a Borrowing Request which requests a
Borrowing by a Revolvign Borrower with respect to which any Lender has issued an
Exclusion Notice, such Lender agees to fund its ratable share of the requested
Borrowing to the Company or another Revolving Borrower for which such Lender has
not issued an Exclusion Notice, in each case as set forth in such Borrowing
Request.
SECTION 2.21    Additional Reserve Costs.
(a)For so long as any Lender is required to make special deposits with the Bank
of England and/or the Financial Services Authority (or, in either case any other
authority which replaced all or any of its functions) and/or the European
Central Bank or comply with reserve assets, liquidity, cash margin or other
requirements of the Bank of England and/or the Financial Services Authority (or,
in either case any other authority which replaced all or any of its functions)
and/or the European Central Bank, to maintain reserve asset ratios or to pay
fees, in each case in respect of such Lender’s Eurocurrency Loans or Swingline
Euro Loans, such Lender shall be entitled to require the applicable Borrower to
pay, contemporaneously with each payment of interest on each of such Loans,
additional interest on such Loan at a percentage rate per annum equal to the
Mandatory Costs Rate calculated in accordance with the formulae and in the
manner set forth in Exhibit H hereto.
(b)Any additional interest owed pursuant to paragraph (a) above shall be
determined by the applicable Lender, which determination shall be prima facie
evidence of the amount thereof, and notified to the applicable Borrower (with a
copy to the Administrative Agent) at least 10 days before each date on which
interest is payable for the applicable Loan, and such additional interest so
notified to the applicable Borrower by such Lender shall be payable to the
Administrative Agent for the account of such Lender on each date on which
interest is payable for such Loan.
SECTION 2.22    Illegality.
(a)If any Lender reasonably determines that it is unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable lending office to make or maintain

-81-

--------------------------------------------------------------------------------



any Euro Term Loan, any Revolving Facility Loan denominated in Euros or any
Swingline Euro Loan, then, on notice thereof by such Lender to the applicable
Borrower through the Administrative Agent, any obligations of such Lender to
make or continue Euro Term Loans, Revolving Facility Loans denominated in Euros
or Swingline Euro Loans shall be suspended until such Lender notifies the
Administrative Agent and the applicable Borrower that the circumstances giving
rise to such determination no longer exist. Upon any of such notice, the
applicable Borrower shall upon demand from such Lender (with a copy to the
Administrative Agent) prepay such Euro Term Loan, Revolving Facility Loan
denominated in Euros or Swingline Euro Loan. Upon any such prepayment, such
Borrower shall also pay accrued interest on the amount so prepaid.
(b)If any Lender reasonably determines that any change in law has made it
unlawful, or that any Governmental Authority has asserted after the Original
Effective Date that it is unlawful, for any Lender or its applicable lending
office to make or maintain any Eurocurrency Loans (other than as set forth in
paragraph (a) above), then, on notice thereof by such Lender to the applicable
Borrower through the Administrative Agent, any obligations of such Lender to
make or continue Eurocurrency Loans or to convert ABR Borrowings to Eurocurrency
Borrowings shall be suspended until such Lender notifies the Administrative
Agent and the applicable Borrower that the circumstances giving rise to such
determination no longer exist. Upon the receipt of such notice, the applicable
Borrower shall upon demand from such Lender (with a copy to the Administrative
Agent), either (i) for Loans denominated in Euros (A) prepay each Loan
denominated in Euros or (B) keep such Loan denominated in Euros outstanding, in
which case the Adjusted LIBO Rate with respect to such Loan shall be deemed to
be the rate determined by such Lender as the all-in-cost of funds to fund such
Loan with maturities comparable to the Interest Period applicable thereto, or
(ii) for Loans denominated in Dollars, convert all Eurocurrency Borrowings of
such Lender to ABR Borrowings, either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurocurrency
Borrowings to such day, or immediately, if such Lender may not lawfully continue
to maintain such Loans. Upon any such prepayment or conversion, such Borrower
shall also pay accrued interest on the amount so prepaid or converted.
SECTION 2.23    New Commitments.
(a)New Commitments. At any time prior to the date which is 12 months prior to
(i) in the case of Revolving Facility Loans, the Tranche 2 Revolving Facility
Maturity Date and (ii) in the case of Term Loans, the Term C-23 Loan Maturity
Date, the Company may by written notice to the Administrative Agent (a “New
Commitment Election Notice”) elect to request New Revolving Lenders to provide
new Revolving Facility Commitments (the “New Revolving Facility Commitments”)
and/or New Term Lenders to provide Commitments to make incremental Term Loans
hereunder (“New Term Loans” and, together with the New Revolving Facility
Commitments, the “New Commitments”) in an aggregate principal amount for all
such New Commitments made after the Amendment No. 4 Effective Date not to exceed
the Dollar Equivalent of $500.0 million, the proceeds of which may be used for
any general corporate purposes (including any Investment, Capital Expenditure,
Restricted Payment or repayment of other Indebtedness, in each case as otherwise
permitted under this Agreement). Such New Commitment Election Notice shall
specify the date (the “Increased Amount Date”) on which the Company proposes
that such New Term Commitments take effect, which shall be a date not less than
10 Business Days after the date on which such notice is delivered to the
Administrative Agent and prior to the date which is 12 months prior to, in the
case of New Revolving Facility Commitments, the Tranche 2 Revolving Facility
Maturity Date and, in the case of New Term Loans, the Term C-23 Loan Maturity
Date. The Company shall notify the Administrative Agent in writing of the
identity of each Lender or other financial institution reasonably acceptable to
the Administrative Agent (and, in the case of any New Revolving Facility Lender
(as defined below), reasonably acceptable to the Issuing Bank and Swingline
Lender) to whom such new Revolving Facility Commitments (each, a “New Revolving
Facility Lender”) and/or Commitments for New Term Loans (each, a “New Term
Lender” and, together with the New

-82-

--------------------------------------------------------------------------------



Revolving Facility Lenders, the “New Lenders”) have been (in accordance with the
prior sentence) allocated and the amounts of such allocations; provided that any
Lender requested to provide all or a portion of such New Commitments may elect
or decline, in its sole discretion, to provide a New Commitment and any Lender
that fails to respond to any such request shall be deemed to have declined to
provide such New Commitment. New Revolving Facility Commitments shall take
effect and New Term Loans shall be made on the Increased Amount Date; provided
that (1) all such New Commitments may be made in Dollars or Euros only, (2) (x)
subject to clause (y) below, all such New Term Loans shall be added to, and
thereafter constitute, then outstanding Dollar Term Loans or Euro Term Loans, as
the case may be, and shall constitute (and be deemed of the same Class with)
Term C-23 Loans or any later-maturing Class of Term Loans then outstanding, as
designated in the New Commitment Election Notice, for all purposes hereunder,
although (y) the Company may elect instead to designate New Term Loans as
Additional Dollar Term Loans or Additional Euro Term Loans, as the case may be,
hereunder in the New Commitment Election Notice to the extent that the
Applicable Margin or repayment schedule for such New Term Loans will be
different than that applicable to the Term C-23 Loans, or such later-maturing
Class of Term Loans, as the case may be, theretofore incurred and then
outstanding, and such Additional Dollar Term Loans or Additional Euro Term
Loans, as the case may be, shall be deemed a new Class of Additional Dollar Term
Loans or Additional Euro Term Loans, as the case may be and (z) all such New
Revolving Facility Commitments shall constitute (and be deemed of the same Class
with) Tranche 2 Revolving Commitments or any later-maturing Class of Extended
Maturity Commitments then outstanding, as designated in the New Commitment
Election Notice, for all purposes hereunder, (3) no Default or Event of Default
shall exist on the Increased Amount Date before or after giving effect to such
New Commitments, (4) such New Commitments shall be evidenced by one or more
joinder agreements (each, a “New Commitment Joinder Agreement”) executed and
delivered to the Administrative Agent by each New Lender, as applicable, on
terms (other than pricing) and documentation reasonably satisfactory to the
Administrative Agent, including the designated maturity date (and, if
applicable, amortization schedule) for the New Term Loans, and each shall be
recorded in the Register, each of which shall be subject to the requirements set
forth in Section 2.17(e), (5) the aggregate principal amount of all New
Revolving Facility Commitments shall not exceed the Dollar Equivalent of $250.0
million[reserved], (6) all reasonable and documented fees and expenses owing to
the Administrative Agent and the New Lenders in respect of the New Commitments
shall be paid on the Increased Amount Date and (7) immediately after giving
effect to the incurrence of the New Commitments (which shall be deemed to be
outstanding for the purposes of this clause (7)), Holdings shall (x) be in
compliance with the Incurrence Ratios on a Pro Forma Basis or (y) the proceeds
of such New Term Loans or loans under New Revolving Facility Commitments shall
be used to purchase, construct or improve capital assets to be used in the
business of Holdings and its Subsidiaries or to finance acquisitions permitted
under this Agreement.
(b)On the Increased Amount Date, subject to the satisfaction of the foregoing
terms and conditions, (i) each New Revolving Facility Commitment shall be deemed
for all purposes a Revolving Facility Commitment hereunder, (ii) each New Term
Loan shall be deemed for all purposes a Term Loan hereunder, (iii) each New
Revolving Facility Lender shall become a Revolving Facility Lender with respect
to the Revolving Facility Commitments and all matters relating thereto, (iv)
each New Term Lender shall become a Term Lender with respect to the Term Loans
and all matters relating thereto, (v) the New Term Loans shall have the same
terms as the existing Term C-23 Loans, or of the existing Term Loans of any
later-maturing Class specified in the New Commitment Joinder Agreement (except
in the case of any Additional Dollar Term Loans or Additional Euro Term Loans,
to the extent provided in the applicable New Term Loan Joinder Agreement) and be
made by each New Term Lender on the Increased Amount Date; provided that (x) the
Applicable Margin for any New Term Loans shall be that percentage per annum set
forth in the relevant New Commitment Joinder Agreement (or, in the case of any
Additional Term Loans extended pursuant to more than one New Commitment Joinder
Agreement on the relevant Increased Amount Date, as may be provided in the first
New Term Loan Joinder Agreement executed and delivered with respect to such
Additional Term Loans),

-83-

--------------------------------------------------------------------------------



(y) the maturity date of (A) the New Revolving Facility Commitments shall be no
earlier than the Tranche 2 Revolving Facility Maturity Date and (B) the New Term
Loans shall be no earlier than the Term C-23 Loan Maturity Date and (z) the
average life to maturity of the New Term Loans shall not be shorter than the
remaining average life to maturity of the Term C-23 Loans, and (vi) upon making
the New Term Loans on the Increased Amount Date, the new Commitments in respect
thereof shall terminate. All New Commitments made on any Increased Amount Date
will be made in accordance with the procedures set forth in Sections 2.02 and
2.03 and subject to the conditions specified in Section 4.01.
(c)The Administrative Agent shall notify the Lenders promptly upon receipt of
the Company’s notice of the Increased Amount Date and, in respect thereof, the
New Commitments and the New Lenders in respect thereof.
(d)In connection with the incurrence of New Term Loans pursuant to this Section
2.23, the Lenders and the Borrowers hereby agree that, notwithstanding anything
to the contrary contained in this Agreement, the Company and the Administrative
Agent may take all such actions as may be necessary to ensure that all Lenders
with outstanding Term Loans of the same Class continue to participate in each
Borrowing of outstanding Term Loans of such Class (after giving effect to the
incurrence of New Term Loans pursuant to this Section 2.23) on a pro rata basis,
including by adding the New Term Loans to be so incurred to the then outstanding
Borrowings of such Class of Term Loans on a pro rata basis even though as a
result thereof such New Term Loans (to the extent required to be maintained as
Eurocurrency Term Loans) may effectively have a shorter Interest Period than the
then outstanding Borrowings of such Class of Term Loans, and it is hereby agreed
that the Company shall pay to such New Term Lenders such amounts necessary, as
reasonably determined by such New Term Lenders, to compensate such New Term
Lender for making such New Term Loans during an existing Interest Period (rather
than at the beginning of the respective Interest Period, based upon the rates
then applicable thereto), it being understood and agreed, however, that each
incurrence of Additional Dollar Term Loans or Additional Euro Term Loans
incurred pursuant to this Section 2.23 shall be made and maintained as separate
Borrowings from any then existing Class of Term Loans.
SECTION 2.24    Refinancing Term Loans.
(a)The Company may by written notice to the Administrative Agent elect to
request the establishment of one or more additional tranches of term loan
commitments under this Agreement (the “Refinancing Term Loan Commitments” and
any loans made thereunder, the “Refinancing Term Loans”), to repay any Term Loan
or repay, redeem or repurchase any Pari Passu Notes or to fund Cash Collateral
for letters of credit permitted to be incurred pursuant to Section 6.01(f)
outstanding under this Agreement. Each such notice shall specify the date (each,
a “Refinancing Effective Date”) on which the Company proposes that the
Refinancing Term Loans shall be made, which shall be a date not less than five
Business Days after the date on which such notice is delivered to the
Administrative Agent; provided that:
(i)before and after giving effect to the borrowing of such Refinancing Term
Loans on the Refinancing Effective Date, no Event of Default or Default shall
have occurred and be continuing;
(ii)(x) before and after giving effect to the borrowing of such Refinancing Term
Loans on the Refinancing Effective Date, the Company and its Subsidiaries shall
be in compliance, on a Pro Forma Basis after giving effect on a Pro Forma Basis
to such borrowing, with the Financial Performance Covenant, regardless of
whether there is any Revolving Credit Facility Exposure at such time, or (y) the
First Lien Senior Secured Leverage Ratio, after giving effect on a Pro Forma
Basis to the borrowing of such Refinancing Term Loans on the Refinancing
Effective Date and the use of proceeds thereof, shall not be increased as a
result of such transaction;

-84-

--------------------------------------------------------------------------------



(iii)no Lender under this Agreement shall be obligated to provide any portion of
such Refinancing Term Loan Commitments;
(iv)all fees and expenses owing to the Agents and the Lenders with respect to
such Refinancing Term Loan Commitments shall have been paid;
(v)(x) the average life to maturity of all Refinancing Term Loans under such
Refinancing Term Loan Commitments shall not be shorter than the then-remaining
average life to maturity of all Classes of Term Loans or Credit-Linked Deposits
being refinanced and (y) the applicable maturity date of all such Refinancing
Term Loans under such Refinancing Term Loan Commitments shall be no shorter than
the latest applicable maturity date of all of the Term Loans or Credit-Linked
Deposits being refinanced; and
(vi)the applicable Refinancing Term Loan Amendment may provide for amendments to
the covenants that apply solely to such Refinancing Term Loans under such
Refinancing Term Loan Commitments; provided that such amended covenants may be
no more restrictive than the covenants applicable to the then outstanding Term
Loans under this Agreement after giving effect to the Refinancing Term Loan
Amendment.
(b)The Company may approach any Lender or any other Person that would be a
permitted assignee pursuant to Section 9.04 to provide all or a portion of the
Refinancing Term Loans (a “Refinancing Term Lender”); provided that any Lender
offered or approached to provide all or a portion of the Refinancing Term Loans
may elect or decline, in its sole discretion, to provide a Refinancing Term Loan
and any Lender that fails to respond to any such request shall be deemed to have
declined to provide such Refinancing Term Loan. Any Refinancing Term Loans made
on any Refinancing Effective Date shall be designated a Class of Refinancing
Term Loans for all purposes of this Agreement; provided that any Refinancing
Term Loans may, to the extent provided in the applicable Refinancing Term Loan
Amendment, be designated as an increase in any previously established Class of
Refinancing Term Loans made to the same Borrower.
(c)The Refinancing Term Loans shall be established pursuant to an amendment to
this Agreement among Holdings, the Company, the Administrative Agent and the
Refinancing Term Lenders providing such Refinancing Term Loans (a “Refinancing
Term Loan Amendment”) which shall be consistent with the provisions set forth in
paragraph (a) above (but which shall not require the consent of any other Lender
(including any changes contemplated by Section 9.08(d))). Each Refinancing Term
Loan Amendment shall be binding on the Lenders, the Loan Parties and the other
parties hereto. In connection with any Refinancing Term Loan Amendment, the Loan
Parties and the Collateral Agent shall enter into such amendments to the
Collateral Documents as may be reasonably requested by the Collateral Agent
(which shall not require any consent from any Lender) in order to ensure that
the Refinancing Term Loans under the Refinancing Term Loan Commitments are
provided with the benefit of the applicable Collateral Documents on a pari passu
basis with the other Obligations and shall deliver such other documents,
certificates and opinions of counsel in connection therewith as may be
reasonably requested by the Collateral Agent.
SECTION 2.25    Extended Loans and Commitments.
(a)The Company may at any time and from time to time request that all or any
portion of the Loans and Commitments of any Class (an “Existing Class”) be
converted to extend the final maturity date of such Loans and Commitments (any
such Loans which have been so converted, “Extended Maturity Loans”, any Extended
Maturity Loans that are Term Loans, “Extended Maturity Term Loans”, and any such
Commitments which have been so converted, “Extended Maturity Commitments”) and
to provide for other

-85-

--------------------------------------------------------------------------------



terms consistent with this Section 2.25; provided that there may be no more than
eight different final maturity dates in the aggregate for all Classes of Loans
and Commitments under this Agreement without the consent of the Administrative
Agent (which consent shall not be unreasonably withheld, conditioned or
delayed). In order to establish any Extended Maturity Loans, the Company shall
provide a notice to the Administrative Agent (who shall provide a copy of such
notice to each of the Lenders under the applicable Existing Facility) (an
“Extension Request”) setting forth the proposed terms of the Extended Maturity
Loans and/or Extended Maturity Commitments, as applicable, to be established
which shall be substantially identical to the Loans under the Existing Facility
from which such Extended Maturity Loans and/or Extended Maturity Commitments, as
applicable, are to be converted, except that:
(i)all or any of the scheduled amortization payments of principal of the
Extended Maturity Loans and/or Extended Maturity Commitments (including the
maturity date) may be delayed to later dates than the scheduled amortization
payments of principal of the Loans and/or Commitments (including the maturity
date) of such Existing Class to the extent provided in the applicable Extension
Amendment;
(ii)the interest margins (including applicable margin) and fees (including
prepayment premiums or fees) with respect to the Extended Maturity Loans and/or
Extended Maturity Commitments may be different than the interest margins and
fees for the Loans and/or Commitments of such Existing Class, in each case, to
the extent provided in the applicable Extension Amendment; and
(iii)the Extension Amendment may provide for amendments to the covenants that
apply solely to such Extended Maturity Loans and/or Extended Maturity
Commitments; provided that such amended covenants may be no more restrictive
than the covenants applicable to the then outstanding Term Loans under this
Agreement after giving effect to the Extension Amendment.
Any Extended Maturity Loans and/or Extended Maturity Commitments converted
pursuant to any Extension Request shall be designated a Class of Extended
Maturity Loans and/or Extended Maturity Commitments for all purposes of this
Agreement; provided that any Extended Maturity Loans and/or Extended Maturity
Commitments converted from an Existing Class may, to the extent provided in the
applicable Extension Amendment, be designated as an increase in any previously
established Class with respect to such Existing Class.
(b)The Company shall provide the applicable Extension Request at least five (5)
Business Days prior to the date on which Lenders under the Existing Class are
requested to respond. No Lender shall have any obligation to agree to have any
of its Loans and/or Commitments of any Existing Facility converted into Extended
Maturity Loans and/or Extended Maturity Commitments pursuant to any Extension
Request and any Lender that fails to respond to any such Extension Request shall
be deemed to have declined to provide such Extended Maturity Loans and/or
Extended Maturity Commitments. Any Lender (an “Extending Lender”) wishing to
have all or any portion of its Loans and/or Commitments under such Existing
Class subject to such Extension Request converted into Extended Maturity Loans
and/or Extended Maturity Commitments, as applicable, shall notify the
Administrative Agent (an “Extension Election”) on or prior to the date specified
in such Extension Request of the amount of its Loans and/or Commitments under
the Existing Facility which it has elected to request be converted into Extended
Maturity Loans and/or Extended Maturity Commitments (subject to any minimum
denomination requirements reasonably imposed by the Administrative Agent);
provided that for any Extension Request, the Company may establish a maximum
amount for such Extended Maturity Loans and/or Extended Maturity Commitments (an
“Extension Maximum Amount”). In the event that the aggregate amount of Loans
and/or Commitments under the Existing Class subject to Extension

-86-

--------------------------------------------------------------------------------



Elections exceeds the Extension Maximum Amount, then each Lender’s amount of
consented Loans and/or Commitments subject to an Extension Election shall be
reduced on a pro rata basis such that the total amount of Extended Maturity
Loans and/or Extended Maturity Commitments shall be the Extension Maximum
Amount.
(c)Extended Maturity Loans and/or Extended Maturity Commitments shall be
established pursuant to an amendment (an “Extension Amendment”) to this
Agreement among Holdings, the Company, the Administrative Agent and each
Extending Lender thereunder, which shall be consistent with the provisions set
forth in paragraph (a) and (b) above (but which shall not require the consent of
any other Lender other than the Extending Lenders (including any changes
contemplated by Section 9.08(d))), and which shall, in the case of Extended
Maturity Commitments for revolving loans, make appropriate modifications to this
Agreement (including without limitation to the definitions of “Revolving
Availability Period”, “Revolving Facility Commitment”, “Revolving Facility
Credit Exposure” and “Revolving Facility Percentage”, and to Sections 2.04 and
2.05) to provide for issuance of RF Letters of Credit and the extension of
Swingline Loans based on such Extended Maturity Commitments. Only Extending
Lenders will have their Loans and/or Commitments converted into Extended
Maturity Loans and/or Extended Maturity Commitments and only Extending Lenders
will be entitled to any increase in pricing or fees in connection with the
Extension Amendment. Each Extension Amendment shall be binding on the Lenders,
the Loan Parties and the other parties hereto. In connection with any Extension
Amendment, the Loan Parties and the Collateral Agent shall enter into such
amendments to the Collateral Documents as may be reasonably requested by the
Collateral Agent (which shall not require any consent from any Lender) in order
to ensure that the Extended Maturity Loans and/or Extended Maturity Commitments
are provided with the benefit of the applicable Collateral Documents on a pari
passu basis with the other Obligations and shall deliver such other documents,
certificates and opinions of counsel in connection therewith as may be
reasonably requested by the Collateral Agent. In connection with any Extension
Amendment with respect to Extended Maturity Commitments, the obligations of the
Issuing Bank and the Swingline Lender to provide Letters of Credit and Swingline
Loans, respectively, shall not be extended without the written consent (not to
be unreasonably withheld or delayed) of the relevant Issuing Bank or Swingline
Lender, as applicable.
SECTION 2.26    Defaulting Lenders.
(a)Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Revolving Lender becomes a Defaulting Lender, then, until such
time as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Requirement of Law:
(i)Certain Fees. That Defaulting Lender (x) shall not be entitled to receive any
commitment fee pursuant to Section 2.12(a) for any period during which that
Lender is a Defaulting Lender (and the Company shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender during such period) (and the Company shall (A) be required to
pay to each applicable Issuing Bank and the Swingline Lender, as applicable, the
amount of such fee allocable to its Fronting Exposure arising from that
Defaulting Lender and (B) not be required to pay the remaining amount of such
fee that otherwise would have been required to have been paid to that Defaulting
Lender, in each case, during such period that such Lender is a Defaulting
Lender) and (y) shall be limited in its right to receive fees in respect of
Letters of Credit as provided in Section 2.12(b).
(ii)Reallocation of Revolving Facility Percentages to Reduce Fronting Exposure.
During any period in which there is a Defaulting Lender, for purposes of
computing the amount of the obligation of each non-Defaulting Lender to acquire,
refinance or fund participations in Swingline

-87-

--------------------------------------------------------------------------------



Loans or Letters of Credit or pursuant to Sections 2.04 and 2.05, the “Swingline
Exposure” and the “Revolving L/C Exposure” of each non-Defaulting Lender shall
be computed without giving effect to the Revolving Commitment of that Defaulting
Lender; provided that (i) each such reallocation shall be given effect only if,
at the date the applicable Lender becomes a Defaulting Lender, no Default or
Event of Default exists; and (ii) the aggregate obligation of each
non-Defaulting Lender to acquire, refinance or fund participations in RF Letters
of Credit and Swingline Loans shall not exceed the positive difference, if any,
of (1) the Revolving Commitment of such non-Defaulting Lender minus (2) the
aggregate outstanding amount of the Revolving Facility Loans of such
non-Defaulting Lender.
(b)Defaulting Lender Cure. If the Company, the Administrative Agent, the
Swingline Lender and each Issuing Bank agree in writing in their sole discretion
that a Defaulting Lender no longer falls under the definition of Defaulting
Lender, the Administrative Agent will so notify the Revolving Lenders, whereupon
as of the effective date specified in such notice and subject to any conditions
set forth therein (which may include arrangements with respect to any Cash
Collateral), that Lender will, to the extent applicable, purchase that portion
of outstanding Revolving Facility Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Revolving Facility Loans and funded and unfunded participations in RF Letters of
Credit and Swingline Loans to be held on a pro rata basis by the Revolving
Lenders in accordance with their Revolving Facility Percentages (without giving
effect to Section 2.26(a)(iii) whereupon that Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Company while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
Each of Holdings and the Company represents and warrants to each of the Lenders
that (provided that each representation and warranty made with respect to
“Holdings” as of the Original Effective Date refers to “Holdings” as defined in
the Existing Credit Agreement and not as defined in this Agreement):
SECTION 3.01.    Organization; Powers. Except as set forth on Schedule 3.01,
each of Holdings, the Company and each of the Material Subsidiaries (a) is a
partnership, limited liability company, exempted company or corporation duly
organized, validly existing and in good standing (or, if applicable in a foreign
jurisdiction, enjoys the equivalent status under the laws of any jurisdiction of
organization outside the United States) under the laws of the jurisdiction of
its organization, (b) has all requisite power and authority to own its property
and to carry on its business as now conducted, (c) is qualified to do business
in each jurisdiction where such qualification is required, except where the
failure so to qualify would not reasonably be expected to have a Material
Adverse Effect, and (d) has the power and authority to execute, deliver and
perform its obligations under each of the Loan Documents and each other
agreement or instrument contemplated thereby to which it is or will be a party
and, in the case of each Borrower, to borrow and otherwise obtain credit
hereunder.
SECTION 3.02    Authorization. The execution, delivery and performance by
Holdings, the Company, and each of their Subsidiaries of each of the Loan
Documents to which it is a party, and the borrowings hereunder (a) have been
duly authorized by all corporate, stockholder, shareholder, limited liability
company or partnership action required to be obtained by Holdings, the Company
and such Subsidiaries and

-88-

--------------------------------------------------------------------------------



(b) will not (i) violate (A) any provision of law, statute, rule or regulation,
or of the certificate or articles of incorporation or other constitutive
documents or by-laws of Holdings, the Company or any such Subsidiary, (B) any
applicable order of any court or any rule, regulation or order of any
Governmental Authority or (C) any provision of any indenture, certificate of
designation for preferred stock, agreement or other instrument to which
Holdings, the Company or any such Subsidiary is a party or by which any of them
or any of their property is or may be bound, (ii) be in conflict with, result in
a breach of or constitute (alone or with notice or lapse of time or both) a
default under, give rise to a right of or result in any cancellation or
acceleration of any right or obligation (including any payment) or to a loss of
a material benefit under any such indenture, certificate of designation for
preferred stock, agreement or other instrument, where any such conflict,
violation, breach or default referred to in clause (i) or (ii) of this Section
3.02, would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect, or (iii) result in the creation or imposition of any
Lien upon or with respect to any material property now owned or hereafter
acquired by Holdings, the Company or any such Subsidiary, other than the Liens
created by the Loan Documents.
SECTION 3.03    Enforceability. This Agreement has been duly executed and
delivered by Holdings, the Company and CALLC and constitutes, and each other
Loan Document when executed and delivered by each Loan Party that is party
thereto will constitute, a legal, valid and binding obligation of (x) in the
case of this Agreement, Holdings and each Borrower or (y) in the case of such
other Loan Documents, such Loan Party, enforceable against each such Loan Party
in accordance with its terms, subject to (i) the effects of bankruptcy,
insolvency, moratorium, reorganization, fraudulent conveyance or other similar
laws affecting creditors’ rights generally, (ii) general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law) and (iii) implied covenants of good faith and fair dealing.
SECTION 3.04    Governmental Approvals. No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required in connection with the Transactions, except for (a) the
filing of Uniform Commercial Code financing statements, (b) filings with the
United States Patent and Trademark Office and the United States Copyright Office
and comparable offices in foreign jurisdictions and equivalent filings in
foreign jurisdictions, (c) recordation of the Mortgages, (d) such other filings
as may be required to effect or perfect the Liens granted under the Security
Documents, (e) such as have been made or obtained and are in full force and
effect, (f) such actions, consents and approvals the failure to be obtained or
made which would not reasonably be expected to have a Material Adverse Effect
and (g) filings or other actions listed on Schedule 3.04.
SECTION 3.05    Financial Statements.
(a)Holdings has heretofore furnished to the Lenders the audited consolidated
balance sheet as of December 31, 2009 and the related audited consolidated
statements of income and cash flows of Holdings and its consolidated
subsidiaries for the year ended December 31, 2009, which were prepared in
accordance with US GAAP consistently applied (except as may be indicated in the
notes thereto), fairly present in all material respects the consolidated
financial position of Holdings and its consolidated subsidiaries as of the dates
thereof and their consolidated results of operations and cash flows for the
period then ended.
(b)The Company has heretofore furnished to the Lenders a pro forma consolidated
balance sheet of Holdings as of December 31, 2006 prepared giving effect to the
Transaction as if the Transaction had occurred on such date. Such pro forma
consolidated balance sheet has been prepared in good faith based on the
assumptions believed by Holdings and the Company to have been reasonable at the
time made and to be reasonable as of the Original Effective Date (it being
understood that such assumptions are based on good faith estimates with respect
to certain items and that the actual amounts of such items on the Original
Effective Date are subject to variation).

-89-

--------------------------------------------------------------------------------



SECTION 3.06    No Material Adverse Effect. Since December 31, 2006 (but after
giving effect to the Transaction) no Material Adverse Effect has occurred.
SECTION 3.07    Title to Properties; Possession Under Leases.
(a)Each of Holdings, the Company and the Material Subsidiaries has good and
valid record fee simple title (insurable at ordinary rates) to, or valid
leasehold interests in, or easements or other limited property interests in, all
its properties (including all Mortgaged Properties), except where the failure to
have such title would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect. All such properties are free and clear of
Liens, other than Liens expressly permitted by Section 6.02.
(b)Each of Holdings, the Company and the Material Subsidiaries has complied with
all obligations under all leases to which it is a party, except where the
failure to comply would not have a Material Adverse Effect, and all such leases
are in full force and effect, except leases in respect of which the failure to
be in full force and effect would not reasonably be expected to have a Material
Adverse Effect. Each of Holdings, the Company and each of the Material
Subsidiaries enjoys peaceful and undisturbed possession under all such leases,
other than leases in respect of which the failure to enjoy peaceful and
undisturbed possession would not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect.
(c)Each of Holdings, the Company and the Material Subsidiaries owns or
possesses, or could obtain ownership or possession of, on terms not materially
adverse to it, all patents, trademarks, service marks, trade names, copyrights,
licenses and rights with respect thereto necessary for the present conduct of
its business, without any known conflict with the rights of others, and free
from any burdensome restrictions, except where such conflicts and restrictions
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.
(d)As of the Restatement Effective Date, none of Holdings, the Company and the
Material Subsidiaries has received any notice of any pending or contemplated
condemnation proceeding affecting any of the Mortgaged Properties or any sale or
disposition thereof in lieu of condemnation that remains unresolved as of the
Restatement Effective Date.
(e)None of Holdings, the Company and the Material Subsidiaries is obligated on
the Restatement Effective Date under any right of first refusal, option or other
contractual right to sell, assign or otherwise dispose of any Mortgaged Property
or any interest therein, except as permitted under Section 6.02 or 6.05.
SECTION 3.08    Subsidiaries.
(a)Schedule 3.08(a) sets forth as of the Original Effective Date the name and
jurisdiction of incorporation, formation or organization of each Material
Subsidiary and, as to each such Material Subsidiary, the percentage of each
class of Equity Interests owned by Holdings or by any such Material Subsidiary,
subject to such changes as are reasonably satisfactory to the Administrative
Agent.
(b)As of the Original Effective Date, there are no outstanding subscriptions,
options, warrants, calls, rights or other similar agreements or commitments
(other than stock options granted to employees or directors and directors’
qualifying shares) of any nature relating to any Equity Interests of Holdings,
the Company or any of the Material Subsidiaries, except as set forth on Schedule
3.08(b).

-90-

--------------------------------------------------------------------------------



(c)Except to the extent, if any, specified for such Subsidiary on Schedule
1.01(c), each Subsidiary listed on Schedule 1.01(c) owns no property other than
any de minimis assets and conducts no business other than de minimis business.
SECTION 3.09    Litigation; Compliance with Laws.
(a)Except as set forth on Schedule 3.09, there are no actions, suits,
investigations or proceedings at law or in equity or by or on behalf of any
Governmental Authority or in arbitration now pending or, to the knowledge of
Holdings or the Company, threatened in writing against or affecting Holdings or
the Company or any of their Subsidiaries or any business, property or rights of
any such Person which, in the judgment of the Company (giving effect to all
appeals), would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect or materially adversely affect the
Transaction.
(b)None of Holdings, the Company, the Material Subsidiaries and their respective
properties is in violation of (nor will the continued operation of their
material properties as currently conducted violate) any Requirement of Law
(including any zoning, building, Environmental Law, ordinance, code or approval
or any building permit) or any restriction of record or agreement affecting any
Mortgaged Property, or is in default with respect to any judgment, writ,
injunction or decree of any Governmental Authority, where such violation or
default would reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect.
SECTION 3.10    Federal Reserve Regulations.
(a)None of Holdings, the Company and their Subsidiaries is engaged principally,
or as one of its important activities, in the business of extending credit for
the purpose of purchasing or carrying Margin Stock.
(b)No part of the proceeds of any Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, for any purpose
that entails a violation of, or that is inconsistent with, the provisions of the
Regulations of the Board, including Regulation U or Regulation X.
SECTION 3.11    Investment Company Act. None of Holdings, the Company and their
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940, as amended.
SECTION 3.12    Use of Proceeds. The respective Borrowers will use the proceeds
of Revolving Facility Loans, and Swingline Loans and CL Loans and the issuance
of Letters of Credit on or after the Original Effective Date for general
corporate purposes; provided that Letters of Credit may not be issued in support
of Indebtedness permitted under Section 6.01(v).
SECTION 3.13    Tax Returns. Except as set forth on Schedule 3.13:
(a)each of Holdings, the Company and the Material Subsidiaries (i) has timely
filed or caused to be timely filed all federal, state, local and non-U.S. Tax
returns required to have been filed by it that are material to such companies
taken as a whole and each such Tax return (as amended, if applicable) is true
and correct in all material respects and (ii) has timely paid or caused to be
timely paid all Taxes shown thereon to be due and payable by it and all other
Taxes or assessments, except Taxes or assessments that are being contested in
good faith by appropriate proceedings in accordance with Section 5.03 and for
which Holdings, the Company or any of the Material Subsidiaries (as the case may
be) has set aside on its books adequate

-91-

--------------------------------------------------------------------------------



reserves and except for such Taxes the failure to pay which would not reasonably
be expected to have a Material Adverse Effect;
(b)each of Holdings, the Company and the Material Subsidiaries has paid in full
or made adequate provision (in accordance with US GAAP) for the payment of all
Taxes due with respect to all periods or portions thereof ending on or before
the Original Effective Date, which Taxes, if not paid or adequately provided
for, would reasonably be expected to have a Material Adverse Effect; and
(c)as of the Original Effective Date, with respect to each of Holdings, the
Company and their Material Subsidiaries, (i) there are no material audits,
investigations or claims being asserted in writing with respect to any Taxes,
(ii) no presently effective waivers or extensions of statutes of limitation with
respect to Taxes have been given or requested and (iii) no material Tax returns
are being examined by, and no written notification of intention to examine has
been received from, the Internal Revenue Service or, with respect to any
material potential Tax liability, any other Taxing authority.
SECTION 3.14    No Material Misstatements.
(a)All written information (other than the Projections, estimates and
information of a general economic nature) (the “Information”) concerning
Holdings, the Company, their Subsidiaries, the Transaction and any other
transactions contemplated hereby included in the Confidential Information
Memorandum or otherwise prepared by or on behalf of the foregoing or their
representatives and made available to any Lenders or the Administrative Agent in
connection with the Transaction or the other transactions contemplated hereby
(as such information may have been supplemented in writing prior to the Original
Effective Date), when taken as a whole, was true and correct in all material
respects, as of the date such Information was furnished to the Lenders, or
supplemented, if applicable, and (in the case of such Information delivered
prior to the Original Effective Date) as of the Original Effective Date and did
not contain any untrue statement of a material fact as of any such date or omit
to state a material fact necessary in order to make the statements contained
therein not materially misleading in light of the circumstances under which such
statements were made.
(b)The Projections and estimates and information of a general economic nature
prepared by or on behalf of the Company or any of its representatives and that
have been made available to any Lenders or the Administrative Agent in
connection with the Transaction or the other transactions contemplated hereby
(i) have been prepared in good faith based upon assumptions believed by the
Company to be reasonable as of the date thereof and as of the Original Effective
Date, and (ii) as of the Original Effective Date, have not been modified in any
material respect by the Company.
SECTION 3.15    Employee Benefit Plans.
(a)Each of Holdings, the Company, the Material Subsidiaries and the ERISA
Affiliates is in compliance with the applicable provisions of ERISA and the
provisions of the Code relating to Plans and the regulations and published
interpretations thereunder and any similar applicable non-U.S. law, except for
such noncompliance that would not reasonably be expected to have a Material
Adverse Effect. No Reportable Event has occurred during the past five years as
to which Holdings, the Company, any of the Material Subsidiaries or any ERISA
Affiliate was required to file a report with the PBGC, other than reports that
have been filed and reports the failure of which to file would not reasonably be
expected to have a Material Adverse Effect. As of the Original Effective Date,
the excess of the present value of all benefit liabilities under each Plan of
Holdings, the Company, the Material Subsidiaries and the ERISA Affiliates (based
on those assumptions used to fund such Plan), as of the last annual valuation
date applicable thereto for which a valuation is available, over the value of
the assets of such Plan would not reasonably be expected to have a

-92-

--------------------------------------------------------------------------------



Material Adverse Effect, and the excess of the present value of all benefit
liabilities of all underfunded Plans (based on those assumptions used to fund
each such Plan) as of the last annual valuation dates applicable thereto for
which valuations are available, over the value of the assets of all such under
funded Plans would not reasonably be expected to have a Material Adverse Effect.
No ERISA Event has occurred or is reasonably expected to occur that, when taken
together with all other such ERISA Events which have occurred or for which
liability is reasonably expected to occur, would reasonably be expected to
result in a Material Adverse Effect. None of Holdings, the Company, the Material
Subsidiaries and the ERISA Affiliates has received any written notification that
any Multiemployer Plan is in reorganization or has been terminated within the
meaning of Title IV of ERISA, or has knowledge that any Multiemployer Plan is
reasonably expected to be in reorganization or to be terminated, where such
reorganization or termination has had or would reasonably be expected to have,
through increases in the contributions required to be made to such Plan or
otherwise, a Material Adverse Effect.
(b)Each of Holdings, the Company and the Material Subsidiaries is in compliance
(i) with all applicable provisions of law and all applicable regulations and
published interpretations thereunder with respect to any employee pension
benefit plan or other employee benefit plan governed by the laws of a
jurisdiction other than the United States and (ii) with the terms of any such
plan, except, in each case, for such noncompliance that would not reasonably be
expected to have a Material Adverse Effect.
SECTION 3.16    Environmental Matters. Except as disclosed in Schedule 3.16 and
except as to matters that would not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect (i) no written notice, demand,
claim, request for information, order, complaint or penalty has been received by
Holdings, the Company or any of the Material Subsidiaries relating to Holdings,
the Company or any of the Material Subsidiaries, and there are no judicial,
administrative or other actions, suits or proceedings relating to Holdings, the
Company or any of the Material Subsidiaries pending or, to the knowledge of
Company, threatened which allege a violation of or liability under any
Environmental Laws, (ii) each of Holdings, the Company and the Material
Subsidiaries has all environmental permits necessary for its current operations
to comply with all applicable Environmental Laws and is, and since January 1,
2001 has been, in compliance with the terms of such permits and with all other
applicable Environmental Laws, (iii) there has been no written Phase I or Phase
II Environmental Site Assessment or similar report or evaluation or audit of
compliance with Environmental Laws conducted since January 1, 2000 by Holdings,
the Company or any of the Material Subsidiaries of any property or Facility
currently owned or leased by Holdings, the Company or any of the Material
Subsidiaries which has not been made available to the Administrative Agent prior
to the date hereof, (iv) no Hazardous Material is located at, in, on or under,
or is emanating from, any property currently owned, operated or leased by
Holdings, the Company or any of the Material Subsidiaries that would reasonably
be expected to give rise to any cost, liability or obligation of Holdings, the
Company or any of the Material Subsidiaries under any Environmental Laws, and no
Hazardous Material has been generated, handled, owned or controlled by Holdings,
the Company or any of the Material Subsidiaries and transported to or Released
at any location in a manner that would reasonably be expected to give rise to
any cost, liability or obligation of Holdings, the Company or any of the
Material Subsidiaries under any Environmental Laws, (v) there are no acquisition
agreements entered into after December 31, 2000 in which Holdings, the Company
or any of the Material Subsidiaries has expressly assumed or undertaken
responsibility for any liability or obligation of any other Person arising under
or relating to Environmental Laws, which in any such case has not been made
available to the Administrative Agent prior to the Original Effective Date, and
(vi) neither Holdings, the Company nor any Subsidiary is financing or conducting
any investigation, response or other corrective action under any Environmental
Law at any location.

-93-

--------------------------------------------------------------------------------



SECTION 3.17    Security Documents.
(a)Each of the Security Documents described in Schedule 1.01(a) will as of the
Original Effective Date be effective to create in favor of the Collateral Agent
(for the benefit of the Secured Parties) a legal, valid and enforceable security
interest in the Collateral described therein (subject to any limitations
specified therein). In the case of the Pledged Collateral described in any of
such Security Documents the security interest in which is perfected by delivery
thereof, when certificates or promissory notes, as applicable, representing such
Pledged Collateral are delivered to the Collateral Agent, and in the case of the
other Collateral described in any such Security Document (other than the
Intellectual Property (as defined in the U.S. Collateral Agreement)), when
financing statements and other filings specified on Schedule 6 of the Perfection
Certificate in appropriate form are filed in the offices specified on Schedule 7
of the Perfection Certificate, the Collateral Agent (for the benefit of the
Secured Parties) shall have a fully perfected Lien on, and security interest in,
all right, title and interest of the Loan Parties in such Collateral, as
security for the Obligations secured thereby, in each case prior and superior in
right to any other Person (except, in the case of Collateral other than Pledged
Collateral, Liens expressly permitted by Section 6.02 and Liens having priority
by operation of law).
(b)When the U.S. Collateral Agreement or a summary thereof is properly filed in
the United States Patent and Trademark Office and the United States Copyright
Office, and, with respect to Collateral in which a security interest cannot be
perfected by such filings, upon the proper filing of the financing statements
referred to in paragraph (a) above, the Collateral Agent (for the benefit of the
Secured Parties) shall have a fully perfected Lien on, and security interest in,
all right, title and interest of the Loan Parties thereunder in the Intellectual
Property, in each case prior and superior in right to any other Person except
Liens expressly permitted by Section 6.02 and Liens having priority by operation
of law (it being understood that subsequent recordings in the United States
Patent and Trademark Office and the United States Copyright Office may be
necessary to perfect a lien on registered trademarks and patents, trademark and
patent applications and registered copyrights acquired by the grantors after the
Original Effective Date).
(c)Each Foreign Pledge Agreement will be effective to create in favor of the
Collateral Agent, for the benefit of the applicable Secured Parties, a legal,
valid and enforceable security interest in the Collateral described therein. In
the case of the Pledged Collateral described in a Foreign Pledge Agreement, the
security interest in which is perfected by delivery thereof, when certificates
or promissory notes, as applicable, representing such Pledged Collateral are
delivered to the Collateral Agent, and, in the case of all other Collateral
provided for therein, when filings or recordings are made in the appropriate
offices in each relevant jurisdiction and the other actions, if any, specified
in such Foreign Pledge Agreement are taken, the Collateral Agent (for the
benefit of the Secured Parties) shall have a fully perfected Lien on, and
security interest in, all right, title and interest of the Loan Parties in such
Collateral, as security for the Obligations secured thereby, in each case prior
and superior in right to any other Person (except, in the case of Collateral
other than Pledged Collateral, Liens expressly permitted by Section 6.02).
(d)The Mortgages (including any Mortgages executed and delivered after the
Original Effective Date pursuant to Section 5.10 and 5.13) shall be effective to
create in favor of the Collateral Agent (for the benefit of the Secured Parties)
a legal, valid and enforceable Lien on all of the Loan Parties’ right, title and
interest in and to the Mortgaged Property thereunder and the proceeds thereof,
and when such Mortgages are filed or recorded in the proper real estate filing
or recording offices, the Collateral Agent (for the benefit of the Secured
Parties) shall have a fully perfected Lien on, and security interest in, all
right, title and interest of the Loan Parties in such Mortgaged Property and, to
the extent applicable, subject to Section 9-315 of the Uniform Commercial Code,
the proceeds thereof, in each case prior and superior in right to any other
Person, other than with respect to the rights of a Person pursuant to Liens
expressly permitted by Section 6.02(a).

-94-

--------------------------------------------------------------------------------



SECTION 3.18    Location of Real Property and Leased Premises.
(a)    Schedule 8 to the Perfection Certificate lists completely and correctly
as of the Original Effective Date all real property owned by Holdings, the
Company and the Domestic Subsidiary Loan Parties having a fair market value (as
determined in good faith by Holdings) in excess of $20.0 million and the
addresses thereof. As of the Original Effective Date, Holdings, the Company and
the Domestic Subsidiaries own in fee all the real property set forth as being
owned by them on such Schedule.
(b)    Schedule 8 to the Perfection Certificate lists completely and correctly
as of the Original Effective Date all real property leased by Holdings, the
Company and the Domestic Subsidiary Loan Parties having a fair market value (as
determined in good faith by Holdings) in excess of $20.0 million and the
addresses thereof. As of the Original Effective Date, Holdings, the Company and
the Domestic Subsidiary Loan Parties have valid leases in all the real property
set forth as being leased by them on such Schedule.
SECTION 3.19    Solvency.
(a)    Immediately after giving effect to the Transaction (i) the fair value of
the assets of Holdings and its Subsidiaries on a consolidated basis, at a fair
valuation, will exceed the debts and liabilities, direct, subordinated,
contingent or otherwise, of Holdings and its Subsidiaries on a consolidated
basis; (ii) the present fair saleable value of the property of Holdings and its
Subsidiaries on a consolidated basis will be greater than the amount that will
be required to pay the probable liability of Holdings and its Subsidiaries on a
consolidated basis on their debts and other liabilities, direct, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured; (iii) Holdings and its Subsidiaries on a consolidated basis will be
able to pay their debts and liabilities, direct, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured; and (iv)
Holdings and its Subsidiaries on a consolidated basis will not have unreasonably
small capital with which to conduct the businesses in which they are engaged as
such businesses are now conducted and are proposed to be conducted following the
Original Effective Date.
(b)    Neither Holdings nor the Company intends to, and does not believe that it
or any of the Material Subsidiaries will, incur debts beyond its ability to pay
such debts as they mature, taking into account the timing and amounts of cash to
be received by it or any such subsidiary and the timing and amounts of cash to
be payable on or in respect of its Indebtedness or the Indebtedness of any such
subsidiary.
SECTION 3.20    Labor Matters. There are no strikes pending or threatened
against Holdings, the Company or any of the Material Subsidiaries that,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect. The hours worked and payments made to employees of
Holdings, the Company and the Material Subsidiaries have not been in violation
in any material respect of the Fair Labor Standards Act or any other applicable
law dealing with such matters. All material payments due from Holdings, the
Company or any of the Material Subsidiaries or for which any claim may be made
against Holdings, the Company or any of the Material Subsidiaries, on account of
wages and employee health and welfare insurance and other benefits have been
paid or accrued as a liability on the books of Holdings, the Company or such
Material Subsidiary to the extent required by US GAAP. Except as set forth on
Schedule 3.20, consummation of the Transaction will not give rise to a right of
termination or right of renegotiation on the part of any union under any
collective bargaining agreement to which Holdings, the Company or any of the
Material Subsidiaries (or any predecessor) is a party or by which Holdings, the
Company or any of the Material Subsidiaries (or any predecessor) is bound, other
than collective bargaining agreements that, individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect.

-95-

--------------------------------------------------------------------------------



SECTION 3.21    Insurance. Schedule 3.21 sets forth a true, complete and correct
description of all material insurance maintained by or on behalf of Holdings,
the Company or the Material Subsidiaries as of the Original Effective Date. As
of the Original Effective Date, such insurance was in full force and effect. The
Company believes that the insurance maintained by or on behalf of Holdings, the
Company and the Material Subsidiaries is adequate.
SECTION 3.22    OFAC; PATRIOT Act; FCPA.
(a)    To the extent applicable, each of Holdings, the Company and its
Subsidiaries is in compliance with (i) the Trading with the Enemy Act, as
amended, and each of the foreign assets control regulations of the United States
Treasury Department (31 CFR Subtitle B, Chapter V, as amended) and any other
enabling legislation or executive order relating thereto and (ii) the PATRIOT
Act, except for such non-compliance that could not, based upon the facts and
circumstances existing at the time, reasonably be expected to (x) result in a
Material Adverse Effect or (y) result in material liability to any Lender or
Agent. No part of the proceeds of the Loans will be used, directly or, to the
knowledge of Holdings and the Company, indirectly, for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.
(b)    None of Holdings, the Company or any of its Subsidiaries nor, to the
knowledge of the Company, any director, officer, agent, employee or Affiliate of
Holdings, the Borrower or any of its Subsidiaries, (i) is a person on the list
of “Specially Designated Nationals and Blocked Persons” or (ii) is currently
subject to any U.S. sanctions administered by the Office of Foreign Assets
Control of the U.S. Treasury Department (“OFAC”); and no Borrower will directly
or, to its knowledge, indirectly use the proceeds of the Loans or Letters of
Credit or otherwise knowingly make available such proceeds to any person, for
the purpose of financing the activities of any person currently subject to any
U.S. sanctions administered by OFAC, if such activities would be prohibited for
a U.S. person pursuant to OFAC.
ARTICLE IV
CONDITIONS OF LENDING
SECTION 4.01    All Credit Events. The obligations of (a) the Lenders (including
the Swingline Lenders) to make Loans and (b) any Issuing Bank to issue Letters
of Credit or increase the stated amounts of Letters of Credit hereunder (each, a
“Credit Event”) are subject to the satisfaction of the following conditions:
(a)The Administrative Agent shall have received, in the case of a Borrowing, a
Borrowing Request as required by Section 2.03 (or a Borrowing Request shall have
been deemed given in accordance with the last paragraph of Section 2.03) or, in
the case of the issuance of a Letter of Credit, the applicable Issuing Bank and
the Administrative Agent shall have received a Request to Issue such Letter of
Credit as required by Section 2.05(b).
(b)The representations and warranties set forth in Article III hereof shall be
true and correct in all material respects on and as of the date of such
Borrowing or issuance or amendment that increases the stated amount of such
Letter of Credit, as applicable, with the same effect as though made on and as
of such date, except to the extent such representations and warranties expressly
relate to an earlier date (in which case such representations and warranties
shall be true and correct in all material respects as of such earlier date).

-96-

--------------------------------------------------------------------------------



(c)At the time of and immediately after such Borrowing or issuance or amendment
that increases the stated amount of such Letter of Credit, as applicable, no
Event of Default or Default shall have occurred and be continuing.
Each Borrowing and each issuance of, or amendment that increases the stated
amount of, a Letter of Credit shall be deemed to constitute a representation and
warranty by the applicable Borrower (in the case of a Borrowing) and each
Applicant Party (in the case of a Letter of Credit) on the date of such
Borrowing, issuance or amendment as applicable, as to the matters specified in
paragraphs (b) and (c) of this Section 4.01.
SECTION 4.02    [RESERVED].
SECTION 4.03    Credit Events Relating to Revolving Borrowers. The obligations
of (x) the Lenders to make any Loans to any Revolving Borrower designated after
the Restatement Effective Date in accordance with Section 2.20 and (y) any
Issuing Bank to issue Letters of Credit for the account of any such Revolving
Borrower, are subject to the satisfaction of the following conditions (which are
in addition to the conditions contained in Section 4.01):
(a)With respect to the initial Loan made to or the initial Letter of Credit
issued at the request of, such Revolving Borrower, whichever comes first,
(i)the Administrative Agent (or its counsel) shall have received a Revolving
Borrower Agreement with respect to such Revolving Borrower duly executed by all
parties thereto; and
(ii)the Administrative Agent shall have received such documents (including legal
opinions) and certificates as the Administrative Agent or its counsel may
reasonably request relating to the formation, existence and good standing of
such Revolving Borrower, the authorization of Borrowings as they relate to such
Revolving Borrower and any other legal matters relating to such Revolving
Borrower or its Revolving Borrower Agreement, all in form and substance
reasonably satisfactory to the Administrative Agent and its counsel.
(b)The Administrative Agent shall be reasonably satisfied that Section 5.10(f)
shall have been complied with in respect of each Foreign Subsidiary that becomes
a Revolving Borrower and that the Collateral and Guarantee Requirement shall
have been satisfied or waived with respect to such Foreign Revolving Borrower.
ARTICLE V
AFFIRMATIVE COVENANTS
Each of Holdings and the Company covenants and agrees with each Lender that so
long as this Agreement shall remain in effect and until the Commitments have
been terminated and the principal of and interest on each Loan, all Fees and all
other expenses or amounts payable under any Loan Document shall have been paid
in full and all Letters of Credit have been canceled or have expired and all
amounts drawn thereunder have been reimbursed in full, unless the Required
Lenders shall otherwise consent in writing, each of Holdings and the Company
will, and (other than Sections 5.04 and 5.05) will cause each of the Material
Subsidiaries to:

-97-

--------------------------------------------------------------------------------



SECTION 5.01    Existence; Businesses and Properties.
(a)Do or cause to be done all things necessary to preserve, renew and keep in
full force and effect its legal existence, except as otherwise expressly
permitted under Section 6.05, and except for the conversion from one form of
legal entity to another as permitted hereby, and except for the liquidation or
dissolution of Material Subsidiaries if the assets of such Material Subsidiaries
to the extent they exceed estimated liabilities are acquired by a Borrower or a
Wholly Owned Subsidiary of a Borrower in such liquidation or dissolution;
provided that Subsidiaries that are Loan Parties may not be liquidated into
Subsidiaries that are not Loan Parties and Domestic Subsidiaries may not be
liquidated into Foreign Subsidiaries.
(b)Do or cause to be done all things necessary to (i) obtain, preserve, renew,
extend and keep in full force and effect the permits, franchises,
authorizations, patents, trademarks, service marks, trade names, copyrights,
licenses and rights with respect thereto necessary to the normal conduct of its
business except as otherwise provided in Section 5.01(a), (ii) comply in all
material respects with all material applicable laws, rules, regulations
(including any zoning, building, ordinance, code or approval or any building
permits or any restrictions of record or agreements affecting the Mortgaged
Properties) and material judgments, writs, injunctions, decrees and orders of
any Governmental Authority, whether now in effect or hereafter enacted, and
(iii) at all times maintain and preserve all property necessary to the normal
conduct of its business and keep such property in good repair, working order and
condition and from time to time make, or cause to be made, all needful and
proper repairs, renewals, additions, improvements and replacements thereto
necessary in order that the business carried on in connection therewith, if any,
may be properly conducted at all times (in each case in clauses (i), (ii) and
(iii) above except as expressly permitted by this Agreement or except where the
failure to do so would not reasonably be expected to have a Material Adverse
Effect).
SECTION 5.02    Insurance.
(a)Keep its insurable properties insured at all times by financially sound and
reputable insurers in such amounts as shall be customary for similar businesses
and maintain such other reasonable insurance (including, to the extent
consistent with past practices, self-insurance), of such types, to such extent
and against such risks, as is customary with companies in the same or similar
businesses in the same general area and maintain such other insurance as may be
required by law or any Mortgage.
(b)Cause all such property insurance policies with respect to the Mortgaged
Properties to be endorsed or otherwise amended to include a “standard” or “New
York” lender’s loss payable endorsement, in form and substance reasonably
satisfactory to the Administrative Agent and the Collateral Agent, which
endorsement shall provide that, from and after the Original Effective Date, if
the insurance carrier shall have received written notice from the Administrative
Agent or the Collateral Agent of the occurrence of an Event of Default, the
insurance carrier shall pay all proceeds otherwise payable to any Loan Party
under such policies directly to the Collateral Agent; cause all such policies to
provide that neither the Company, the Administrative Agent, the Collateral Agent
nor any other party shall be a coinsurer thereunder and to contain a
“Replacement Cost Endorsement,” without any deduction for depreciation, and such
other provisions as the Administrative Agent or the Collateral Agent may
reasonably (in light of a Default or a material development in respect of the
insured Mortgaged Property) require from time to time to protect their
interests; annually deliver a certificate of an insurance broker to the
Collateral Agent evidencing such coverage.
(c)With respect to each Mortgaged Property, if at any time the area in which the
Premises (as defined in the Mortgages) are located is designated a “flood hazard
area” in any Flood Insurance Rate Map published by the Federal Emergency
Management Agency (or any successor agency), obtain flood insurance in

-98-

--------------------------------------------------------------------------------



such reasonable total amount as the Administrative Agent or the Collateral Agent
may from time to time reasonably require, and otherwise comply with the National
Flood Insurance Program as set forth in the Flood Disaster Protection Act of
1973, as it may be amended from time to time.
(d)With respect to each Mortgaged Property, carry and maintain comprehensive
general liability insurance including the “broad form CGL endorsement” and
coverage on a “claims-made” occurrence basis against claims made for personal
injury (including bodily injury, death and property damage) and umbrella
liability insurance against any and all claims, in each case in amounts and
against such risks as are customarily maintained by companies engaged in the
same or similar industry operating in the same or similar locations naming the
Collateral Agent as an additional insured in respect of such Mortgaged Property,
on forms reasonably satisfactory to the Collateral Agent.
(e)In connection with the covenants set forth in this Section 5.02, it is
understood and agreed that:
(I)    none of the Agents, the Lenders, the Issuing Bank and their respective
agents or employees shall be liable for any loss or damage insured by the
insurance policies required to be maintained under this Section 5.02, it being
understood that (A) the Company and the other Loan Parties shall look solely to
their insurance companies or any other parties other than the aforesaid parties
for the recovery of such loss or damage and (B) such insurance companies shall
have no rights of subrogation against the Agents, the Lenders, any Issuing Bank
or their agents or employees. If, however, the insurance policies do not provide
waiver of subrogation rights against such parties, as required above, then each
of Holdings, and the Company hereby agree, to the extent permitted by law, to
waive, and to cause each of their Subsidiaries to waive, its right of recovery,
if any, against the Agents, the Lenders, any Issuing Bank and their agents and
employees; and
(II)    the designation of any form, type or amount of insurance coverage by the
Administrative Agent, the Collateral Agent under this Section 5.02 shall in no
event be deemed a representation, warranty or advice by the Administrative
Agent, the Collateral Agent or the Lenders that such insurance is adequate for
the purposes of the business of Holdings, the Company and their Subsidiaries or
the protection of their properties.
SECTION 5.03    Taxes. Pay and discharge promptly when due all material Taxes,
assessments and governmental charges or levies imposed upon it or upon its
income or profits or in respect of its property, before the same shall become
delinquent or in default, as well as all material lawful claims for labor,
materials and supplies or otherwise that, if unpaid, might give rise to a Lien
upon such properties or any part thereof; provided, however, that such payment
and discharge shall not be required with respect to any such Tax, assessment,
charge, levy or claim so long as the validity or amount thereof shall be
contested in good faith by appropriate proceedings, and Holdings, the Company or
the affected Subsidiary, as applicable, shall have set aside on its books
reserves in accordance with US GAAP with respect thereto.
SECTION 5.04    Financial Statements, Reports, etc. Furnish to the
Administrative Agent (which will promptly furnish such information to the
Lenders):
(a)within 90 days after the end of each fiscal year, a consolidated balance
sheet and related consolidated statements of operations, cash flows and owners’
equity showing the financial position of Holdings and its consolidated
subsidiaries as of the close of such fiscal year and the consolidated results of
their operations during such year, with all consolidated statements audited by
independent public accountants of recognized national standing reasonably
acceptable to the Administrative Agent and accompanied by an opinion of such
accountants (which shall not be qualified in any material respect) to the effect
that such

-99-

--------------------------------------------------------------------------------



consolidated financial statements fairly present, in all material respects, the
financial position and results of operations of Holdings and its consolidated
subsidiaries on a consolidated basis in accordance with US GAAP (it being
understood that the delivery by Holdings of Annual Reports on Form 10-K of
Holdings and its consolidated subsidiaries shall satisfy the requirements of
this Section 5.04(a) to the extent such Annual Reports include the information
specified herein);
(b)within 45 days after the end of each of the first three fiscal quarters of
each fiscal year, a consolidated balance sheet and related consolidated
statements of operations and cash flows showing the financial position of
Holdings and its consolidated subsidiaries as of the close of such fiscal
quarter and the consolidated results of their operations during such fiscal
quarter and the then-elapsed portion of the fiscal year, all certified by a
Financial Officer of Holdings, on behalf of Holdings, as fairly presenting, in
all material respects, the financial position and results of operations of
Holdings and its consolidated subsidiaries on a consolidated basis in accordance
with US GAAP (subject to normal year-end adjustments and the absence of
footnotes) (it being understood that the delivery by Holdings of Quarterly
Reports on Form 10-Q of Holdings and its consolidated subsidiaries shall satisfy
the requirements of this Section 5.04(b) to the extent such Quarterly Reports
include the information specified herein);
(c)(x) concurrently with any delivery of financial statements under (a) or (b)
above, (A) a certificate of a Financial Officer of Holdings (i) certifying that
no Event of Default or Default has occurred or, if such an Event of Default or
Default has occurred, specifying the nature and extent thereof and any
corrective action taken or proposed to be taken with respect thereto, (ii)
setting forth computations in reasonable detail satisfactory to the
Administrative Agent demonstrating compliance with the covenant contained in
Section 6.10 and (iii) to the extent such information is not included in the
Annual Reports on Form 10-K or Quarterly Reports on Form 10-Q, as applicable, of
Holdings delivered in accordance with such clause (a) or (b) above, a reasonably
detailed consolidating balance sheet schedule setting forth the balances of the
Guarantors, the non-guarantors, any eliminations and Holdings (on a consolidated
basis), which consolidating balance sheet schedule will be prepared in
accordance with US GAAP (provided that the schedule will not constitute a
complete US GAAP presentation as it will not include an income statement,
statement of cash flows, or footnotes) and, on an annual basis concurrently with
delivery of the certificate referred to above with respect to financial
statements under (a) above, Holdings will provide a special report audit opinion
with respect to such Consolidating Schedule from Holdings’ external auditor in
accordance with American Institute of Certified Public Accountants U.S. Auditing
Standards Section 623 and (B) a reasonably detailed break-out of operational
performance by business units for the year or quarter then ended and (y)
concurrently with any delivery of financial statements under (a) above, if the
accounting firm is not restricted from providing such a certificate by the
policies of its national office, a certificate of the accounting firm opining on
or certifying such statements stating whether they obtained knowledge during the
course of their examination of such statements of any Default or Event of
Default (which certificate may be limited to accounting matters and disclaims
responsibility for legal interpretations);
(d)promptly after the same become publicly available, copies of all periodic and
other publicly available reports, proxy statements and, to the extent requested
by the Administrative Agent, other materials filed by Holdings, the Company or
any of the Subsidiaries with the SEC, or after an initial public offering,
distributed to its stockholders generally, as applicable;
(e)if, as a result of any change in accounting principles and policies from
those as in effect on the Original Effective Date, the consolidated financial
statements of Holdings and the Subsidiaries delivered pursuant to paragraph (a)
or (b) above will differ in any material respect from the consolidated financial
statements that would have been delivered pursuant to such clauses had no such
change in accounting principles and policies been made, then, together with the
first delivery of financial statements pursuant to

-100-

--------------------------------------------------------------------------------



paragraph (a) and (b) above following such change, a schedule prepared by a
Financial Officer on behalf of Holdings reconciling such changes to what the
financial statements would have been without such changes, provided that, with
respect to the election by Holdings and its Subsidiaries concerning
Mark-to-Market Pension Accounting, this clause (e) shall require, from time to
time (but no more frequently than quarterly) after such election, upon the
request of the Administrative Agent, or any Lender requesting through the
Administrative Agent, the delivery by Holdings to the Administrative Agent of a
reconciliation of the pension accounting reflected in the calculation of
Consolidated Net Income and EBITDA pursuant to the last paragraph of each such
definition in Section 1.01 of this Agreement to the Mark-To-Market Pension
Accounting reflected in any financial statements delivered under Section 5.04(a)
of this Agreement;
(f)within 90 days after the beginning of each fiscal year, an operating budget,
in form reasonably satisfactory to the Administrative Agent prepared by Holdings
for each of the four fiscal quarters of such fiscal year prepared in reasonable
detail, of Holdings and the Subsidiaries, accompanied by the statement of a
Financial Officer of Holdings to the effect that, to the best of his knowledge,
the budget is a reasonable estimate for the period covered thereby;
(g)upon the reasonable request of the Administrative Agent (which request shall
not be made more than once in any 12-month period), deliver updated Perfection
Certificates (or, to the extent such request relates to specified information
contained in the Perfection Certificates, such information) reflecting all
changes since the date of the information most recently received pursuant to
this paragraph (g) or Section 5.10(e);
(h)promptly, a copy of all reports submitted to the Board of Directors (or any
committee thereof) of any of Holdings, the Company or any Material Subsidiary in
connection with any interim or special audit that is material made by
independent accountants of the books of Holdings, the Company or any Subsidiary;
(i)promptly, from time to time, such other information regarding the operations,
business affairs and financial condition of Holdings, the Company or any of the
Subsidiaries, or compliance with the terms of any Loan Document, as in each case
the Administrative Agent (including on behalf of any Lender) may reasonably
request; and
(j)promptly upon request by the Administrative Agent, copies of: (i) each
Schedule B (Actuarial Information) to the annual report (Form 5500 Series) filed
with the Internal Revenue Service with respect to a Plan; (ii) the most recent
actuarial valuation report for any Plan; (iii) all notices received from a
Multiemployer Plan sponsor or any governmental agency concerning an ERISA Event;
and (iv) such other documents or governmental reports or filings relating to any
Plan or Multiemployer Plan as the Administrative Agent shall reasonably request.
Documents required to be delivered pursuant to this Section 5.04 may be
delivered electronically to the Administrative Agent and, if so delivered, shall
be deemed to have been delivered on the date on which such documents are posted
on Holdings’ or the Company’s behalf on IntraLinks/IntraAgency or another
relevant website, if any, to which each Lender has access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent).
SECTION 5.05    Litigation and Other Notices. Furnish to the Administrative
Agent written notice of the following promptly after any Responsible Officer of
Holdings or the Company obtains actual knowledge thereof:

-101-

--------------------------------------------------------------------------------



(a)any Event of Default or Default, specifying the nature and extent thereof and
the corrective action (if any) proposed to be taken with respect thereto;
(b)the filing or commencement of, or any written threat or notice of intention
of any Person to file or commence, any action, suit or proceeding, whether at
law or in equity or by or before any Governmental Authority or in arbitration,
against Holdings, the Company or any of the Subsidiaries as to which an adverse
determination is reasonably probable and which, if adversely determined, would
reasonably be expected to have a Material Adverse Effect;
(c)any other development specific to Holdings, the Company or any of the
Subsidiaries that is not a matter of general public knowledge and that has had,
or that such Responsible Officer has reasonably determined in good faith would
reasonably be expected to have, a Material Adverse Effect; and
(d)the occurrence of any ERISA Event that such Responsible Officer has
reasonably determined in good faith, together with all other ERISA Events that
have occurred, would reasonably be expected to have a Material Adverse Effect.
Documents required to be delivered pursuant to this Section 5.05 may be
delivered electronically to the Administrative Agent and, if so delivered, shall
be deemed to have been delivered on the date on which such documents are
received by the Administrative Agent and posted on Holdings’ or the Company’s
behalf on IntraLinks/IntraAgency or another relevant website, if any, to which
each Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent).
SECTION 5.06    Compliance with Laws. Comply with all Requirements of Law
applicable to it or its property, except where the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect; provided that this Section 5.06 shall not apply to
Environmental Laws, which are the subject of Section 5.09, or to laws related to
Taxes, which are the subject of Section 5.03.
SECTION 5.07    Maintaining Records; Access to Properties and Inspections.
Maintain all financial records in accordance with US GAAP and permit any Persons
designated by the Agents or, upon the occurrence and during the continuance of
an Event of Default, any Lender to visit and inspect the financial records and
the properties of Holdings, the Company or any of the Subsidiaries at reasonable
times, upon reasonable prior notice to Holdings or the Company, and as often as
reasonably requested and to make extracts from and copies of such financial
records, and permit any Persons designated by the Agents or, upon the occurrence
and during the continuance of an Event of Default, any Lender upon reasonable
prior notice to Holdings or the Company to discuss the affairs, finances and
condition of Holdings, the Company or any of the Subsidiaries with the officers
thereof and (subject to a senior officer of the respective company or a parent
thereof being present) independent accountants therefor (subject to reasonable
requirements of confidentiality, including requirements imposed by law or by
contract).
SECTION 5.08    Use of Proceeds. Use the proceeds of Loans and request issuances
of Letters of Credit only in compliance with the representation contained in
Section 3.12.
SECTION 5.09    Compliance with Environmental Laws. Comply, and make reasonable
efforts to cause all lessees and other Persons occupying its properties to
comply, with all Environmental Laws applicable to its operations and properties;
and obtain and renew all material authorizations and permits required pursuant
to Environmental Law for its operations and properties, in each case in
accordance with Environmental Laws, except, in each case with respect to this
Section 5.09, to the

-102-

--------------------------------------------------------------------------------



extent the failure to do so would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.
SECTION 5.10    Further Assurances; Additional Mortgages.
(a)Execute any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements, fixture filings, Mortgages and other
documents and recordings of Liens in stock registries), that may be required
under any applicable law, or that the Administrative Agent may reasonably
request, to cause the Collateral and Guarantee Requirement to be and remain
satisfied, all at the expense of the Loan Parties and provide to the
Administrative Agent, from time to time upon reasonable request, evidence
reasonably satisfactory to the Administrative Agent as to the perfection and
priority of the Liens created or intended to be created by the Security
Documents.
(b)If any asset (including any real property (other than real property covered
by Section 5.10(c) below) or improvements thereto or any interest therein) that
has an individual fair market value in an amount having a Dollar Equivalent
greater than $20.025.0 million is acquired by Holdings, the Company or any
Domestic Subsidiary Loan Party after the Restatement Effective Date or owned by
an entity at the time it first becomes a Domestic Subsidiary Loan Party (in each
case other than assets constituting Collateral under a Security Document that
become subject to the Lien of such Security Document upon acquisition thereof),
cause such asset to be subjected to a Lien securing the Obligations and take,
and cause the Domestic Subsidiary Loan Parties to take, such actions as shall be
necessary or reasonably requested by the Administrative Agent to grant and
perfect such Liens, including actions described in paragraph (a) of this
Section, all at the expense of the Loan Parties.
(c)Promptly (and in any event within 30 days after the acquisition thereof)
grant, and cause each of the Domestic Subsidiary Loan Parties to grant, to the
Collateral Agent security interests and mortgages in such real property of the
Company or any such Domestic Subsidiary Loan Parties as is not covered by the
Mortgages, to the extent acquired after the Original Effective Date and having a
fair market value (as determined in good faith by Holdings) at the time of
acquisition in excess of $20.025.0 million pursuant to documentation
substantially in the form of the Mortgages delivered to the Collateral Agent on
the Original Effective Date, or in such other form as is reasonably satisfactory
to the Collateral Agent (each, an “Additional Mortgage”) and constituting valid
and enforceable perfected Liens superior to and prior to the rights of all third
Persons subject to no other Liens except as are permitted by Section 6.02, at
the time of perfection thereof, record or file, and cause each such Subsidiary
to record or file, the Additional Mortgage or instruments related thereto in
such manner and in such places as is required by law to establish, perfect,
preserve and protect the Liens in favor of the Collateral Agent required to be
granted pursuant to the Additional Mortgages and pay, and cause each such
Subsidiary to pay, in full, all Taxes, fees and other charges payable in
connection therewith. With respect to each such Additional Mortgage, the Company
shall, unless otherwise waived by the Administrative Agent, deliver to the
Collateral Agent contemporaneously therewith a title insurance policy, a survey,
an opinion of counsel, a flood hazard determination and a Real Property
Officers’ Certificate and other items meeting the requirements of subsection (g)
of the definition of the term “Collateral and Guarantee Requirement.”
(d)If any additional direct or indirect Subsidiary of Holdings is formed or
acquired after the Original Effective Date and if such Subsidiary is a Domestic
Subsidiary Loan Party, within 10 Business days after the date such Subsidiary is
formed or acquired, notify the Administrative Agent and the Lenders thereof and,
within 25 Business Days after the date such Subsidiary is formed or acquired,
cause the Collateral

-103-

--------------------------------------------------------------------------------



and Guarantee Requirement to be satisfied with respect to such Subsidiary and
with respect to any Equity Interest in or Indebtedness of such Subsidiary owned
by or on behalf of any Loan Party.
(e)In the case of the Company, (i) furnish to the Collateral Agent prompt
written notice of any change (A) in any Loan Party’s corporate or organization
name, (B) in any Loan Party’s organizational structure or jurisdiction of
organization or (C) in any Loan Party’s organizational identification number;
provided that the Company shall not effect or permit any such change unless all
filings have been made, or will have been made within any statutory period,
under the Uniform Commercial Code or otherwise that are required in order for
the Collateral Agent to continue at all times following such change to have a
valid, legal and perfected security interest in all the Collateral for the
benefit of the Secured Parties and (ii) promptly notify the Administrative Agent
if any material portion of the Collateral is damaged or destroyed.
(f)Prior to any Foreign Subsidiary becoming a Revolving Borrower, cause the
Collateral and Guarantee Requirement to be satisfied with respect to such
Foreign Subsidiary.
(g)The Collateral and Guarantee Requirement and the other provisions of this
Section 5.10 need not be satisfied with respect to (i) any real property held by
the Company or any of its Subsidiaries as a lessee under a lease, (ii) any
Equity Interests acquired after the Original Effective Date in accordance with
this Agreement if, and to the extent that, and for so long as (A) doing so would
violate applicable law or a contractual obligation binding on such Equity
Interests and (B) such law or obligation existed at the time of the acquisition
thereof and was not created or made binding on such Equity Interests in
contemplation of or in connection with the acquisition of such Subsidiary
(provided that the foregoing clause (B) shall not apply in the case of a joint
venture, including a joint venture that is a Subsidiary) or (iii) any assets
acquired after the Original Effective Date, to the extent that, and for so long
as, taking such actions would violate a contractual obligation binding on such
assets that existed at the time of the acquisition thereof and was not created
or made binding on such assets in contemplation or in connection with the
acquisition of such assets (except in the case of assets acquired with
Indebtedness permitted pursuant to Section 6.01(i) that is secured by a Lien
permitted pursuant to Section 6.02(i)).
SECTION 5.11    Fiscal Year; Accounting. In the case of Holdings and the
Company, cause its fiscal year to end on December 31 or on such other date as is
consented to by the Administrative Agent (which consent shall not be
unreasonably withheld or delayed).
SECTION 5.12    OFAC; PATRIOT Act; FCPA. Each of Holdings and the Company will,
and the Company will cause each of its Subsidiaries to, (i) refrain from
knowingly doing business in a country or territory that is the subject of U.S.
sanctions administered by OFAC or with a Person that is on the list of
“Specially Designated Nationals and Blocked Persons”, if such business would be
prohibited for a U.S. person pursuant to OFAC, (ii) provide, to the extent
commercially reasonable, such information and take such actions as are
reasonably requested by the Administrative Agent or any Lender in order to
assist the Administrative Agent and the Lenders in maintaining compliance with
the PATRIOT Act and (iii) refrain from using any proceeds of the Loans, directly
or, to the knowledge of Holdings and the Company, indirectly, for any payments
to any governmental official or employee, political party, official of a
political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977, as amended.

-104-

--------------------------------------------------------------------------------



ARTICLE VI
NEGATIVE COVENANTS
Each of Holdings and the Company covenants and agrees with each Lender that, so
long as this Agreement shall remain in effect and until the Commitments have
been terminated and the principal of and interest on each Loan, all Fees and all
other expenses or amounts payable under any Loan Document have been paid in full
and all Letters of Credit have been canceled or have expired and all amounts
drawn thereunder have been reimbursed in full, unless the Required Lenders shall
otherwise consent in writing, neither Holdings nor the Company will, or, subject
to Section 6.13, will cause or permit any of the Subsidiaries to:
SECTION 6.01    Indebtedness. Incur, create, assume or permit to exist any
Indebtedness (other than intercompany current liabilities incurred in the
ordinary course of business in connection with the cash management operations of
the Company and its subsidiaries), except:
(a)(i) Indebtedness (other than under letters of credit) existing on the
Original Effective Date and set forth on Schedule 6.01(a) and any Permitted
Refinancing Indebtedness incurred to Refinance such Indebtedness and (ii)
Indebtedness under letters of credit existing on the Original Effective Date and
set forth on Schedule 6.01(b), without giving effect to any extension, renewal
or replacement thereof;
(b)Indebtedness created hereunder and under the other Loan Documents;
(c)Indebtedness of Holdings and the Subsidiaries pursuant to Swap Agreements
permitted by Section 6.11;
(d)Indebtedness owed to (including obligations in respect of letters of credit
or bank guarantees or similar instruments for the benefit of) any Person
providing workers’ compensation, health, disability or other employee benefits
or property, casualty or liability insurance to Holdings or any Subsidiary,
pursuant to reimbursement or indemnification obligations to such Person,
provided that upon the incurrence of Indebtedness with respect to reimbursement
obligations regarding workers’ compensation claims, such obligations are
reimbursed not later than 30 days following such incurrence;
(e)Indebtedness of any Borrower to any Subsidiary or other Borrower and of any
Subsidiary to Holdings or any Borrower or any other Subsidiary, provided that
(i) Indebtedness of any Subsidiary that is not a Domestic Loan Party to the Loan
Parties shall be subject to Section 6.04(b) and (ii) Indebtedness (the
“Subordinated Intercompany Debt”) of any Specified Loan Party to any Subsidiary
(unless such Indebtedness shall have been pledged in favor of the Collateral
Agent by the payee Subsidiary) shall be subordinated to the Obligations in the
manner set forth in Exhibit F (it being agreed that such subordination
provisions will not restrict the repayment of any such Subordinated Intercompany
Debt other than when an Event of Default exists);
(f)Indebtedness in respect of performance bonds, bid bonds, appeal bonds, surety
bonds and completion guarantees, documentary letters of credit and similar
obligations, in each case provided in the ordinary course of business, including
those incurred to secure health, safety and environmental obligations in the
ordinary course of business;
(g)Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business or other cash management services in
the ordinary course of business, provided that (x) such Indebtedness (other than

-105-

--------------------------------------------------------------------------------



credit or purchase cards) is extinguished within three Business Days of its
incurrence and (y) such Indebtedness in respect of credit or purchase cards is
extinguished within 60 days from its incurrence;
(h)(i) Indebtedness of a Subsidiary acquired after the Original Effective Date
or a corporation merged into or consolidated with the Company or any Subsidiary
after the Original Effective Date and Indebtedness assumed in connection with
the acquisition of assets, which Indebtedness in each case, exists at the time
of such acquisition, merger or consolidation and is not created in contemplation
of such event and where such acquisition, merger or consolidation is permitted
by this Agreement and (ii) any Permitted Refinancing Indebtedness incurred to
Refinance such Indebtedness, provided that the aggregate principal amount of
such Indebtedness at the time of, and after giving effect to, such acquisition,
merger or consolidation, such assumption or such incurrence, as applicable
(together with Indebtedness outstanding pursuant to this paragraph (h),
paragraph (i) of this Section 6.01 and the Remaining Present Value of
outstanding leases permitted under Section 6.03), would not exceed 5% of
Consolidated Total Assets as of the end of the fiscal quarter immediately prior
to the date of such acquisition, merger or consolidation, such assumption or
such incurrence, as applicable, for which financial statements have been
delivered pursuant to Section 5.04;
(i)Capital Lease Obligations, mortgage financings and purchase money
Indebtedness incurred by Holdings or any Subsidiary prior to or within 270 days
after the acquisition or lease or completion of construction or improvement of
the respective asset permitted under this Agreement in order to finance such
acquisition, construction or improvement, and any Permitted Refinancing
Indebtedness in respect thereof, in an aggregate principal amount that at the
time of, and after giving effect to, the incurrence thereof (together with
Indebtedness outstanding pursuant to paragraph (h) of this Section 6.01, this
paragraph (i) and the Remaining Present Value of leases permitted under Section
6.03) would not exceed 5% of Consolidated Total Assets as of the end of the
fiscal quarter immediately prior to the date of such incurrence for which
financial statements have been delivered pursuant to Section 5.04;
(j)Capital Lease Obligations incurred by the Company or any Subsidiary in
respect of any Sale and Lease-Back Transaction that is permitted under Section
6.03;
(k)other Indebtedness of any Loan Party, in an aggregate principal amount at any
time outstanding pursuant to this paragraph (k) not in excess of $500.0550.0
million; provided that no Indebtedness incurred pursuant to this paragraph (k)
can be in the form of a Guarantee of Indebtedness incurred under paragraph (v)
of this Section 6.01;
(l)(i) other Indebtedness incurred by Holdings, the Company or any Subsidiary;
provided that (A) at the time of the incurrence of such Indebtedness and after
giving effect thereto, no Default or Event of Default shall have occurred and be
continuing or would result therefrom, (B) immediately after giving effect to the
issuance, incurrence or assumption of such Indebtedness, Holdings shall be in
compliance with the Incurrence Ratios on a Pro Forma Basis, (C) in the case of
an incurrence by a Loan Party, the proceeds of such Indebtedness shall be used
as otherwise permitted by this Agreement and applicable law and (D) in the case
of an incurrence by Subsidiaries that are not Loan Parties, the proceeds of such
Indebtedness shall only be used for Permitted Business Acquisitions, Capital
Expenditures (or other purposes described in clause (i) of this Section 6.01) or
for the purposes described in clause (h) of this Section 6.01 and (ii) Permitted
Refinancing Indebtedness in respect thereof;
(m)Guarantees (i) by Holdings, the Company or any Domestic Subsidiary Loan Party
of any other Indebtedness of the Company or any Domestic Subsidiary Loan Party
expressly permitted to be incurred under this Agreement, (ii) by Holdings, the
Company or any Domestic Subsidiary Loan Party of

-106-

--------------------------------------------------------------------------------



Indebtedness otherwise expressly permitted hereunder of any Subsidiary that is
not a Domestic Subsidiary Loan Party to the extent permitted by Section 6.04(b),
(iii) by any Foreign Subsidiary that is not a Loan Party of Indebtedness of
another Foreign Subsidiary that is not a Loan Party subject, however, to Section
6.04(b); provided that all Foreign Subsidiaries may guarantee obligations of
other Foreign Subsidiaries under ordinary course cash management obligations,
(iv) by Holdings or the Company of Indebtedness of Foreign Subsidiaries incurred
for working capital purposes in the ordinary course of business on ordinary
business terms so long as such Indebtedness is permitted to be incurred under
Section 6.01(a), (kl) or (st), (v) by any Loan Party of Indebtedness permitted
to be incurred under Section 6.01(v), and (vi) by Holdings or the Company on an
unsecured basis in an aggregate principal amount at any time outstanding
pursuant to this clause (m)(vi) not in excess of $60.0100.0 million consisting
of Guarantees of the obligations of Foreign Subsidiaries under foreign currency
Swap Agreements not entered into for speculative purposes (“Foreign Currency
Swap Guarantees”); provided that Guarantees by Holdings or any Domestic
Subsidiary Loan Party under this Section 6.01(m) of any other Indebtedness of a
Person that is subordinated to other Indebtedness of such Person shall be
expressly subordinated to the Obligations on terms matching the subordination
provisions of the underlying securities;
(n)Indebtedness arising from agreements of Holdings or any Subsidiary providing
for indemnification, adjustment of purchase price or similar obligations, in
each case, incurred or assumed in connection with the disposition of any
business, assets or a Subsidiary, other than Guarantees of Indebtedness incurred
by any Person acquiring all or any portion of such business, assets or a
Subsidiary for the purpose of financing such acquisition;
(o)Indebtedness in connection with Permitted Receivables Financings, including
letters of credit issued under such Permitted Receivables Financings;
(p)letters of credit issued for the account of a Subsidiary that is not a Loan
Party (and the reimbursement obligations in respect of which are not guaranteed
by a Loan Party) in support of a Captive Insurance Subsidiary’s reinsurance of
insurance policies issued for the benefit of Subsidiaries and other letters of
credit or bank guarantees (other than Letters of Credit issued pursuant to
Section 2.05) having an aggregate face amount not in excess of (i) $50.0 million
plus (ii) the Total Credit-Linked Commitment less the amount of CL Exposure as
of such date (which amount described in this clause (ii), from and after the
termination date of the Total Credit-Linked Commitment, shall be deemed to be
the amount as of such termination date)$60.0 million;
(q)Indebtedness supported by a Letter of Credit, in a principal amount not in
excess of the stated amount of such Letter of Credit;
(r)Indebtedness consisting of (x) the financing of insurance premiums or (y)
take-or-pay or similar obligations contained in supply arrangements, in each
case, in the ordinary course of business;
(s)all premium (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in paragraphs (a) through (r) above;
(t)Indebtedness incurred by Foreign Subsidiaries in a principal amount not to
exceed 5% of Consolidated Total Assets outstanding at any time;
(u)Indebtedness incurred on behalf of or representing Guarantees of Indebtedness
of joint ventures not in excess of $150.0175.0 million plus the amount of all
Guarantees permitted by and constituting Investments under Section 6.04(q);

-107-

--------------------------------------------------------------------------------



(v)Indebtedness of one or more Subsidiaries organized under the laws of the
People’s Republic of China for their own general corporate purposes in aggregate
principal amount not to exceed $400.0450.0 million at any time outstanding;
(w)Indebtedness incurred by any Loan Parties in the form of first lien notes
secured on a pari passu basis with the Loans and Commitments (“Pari Passu
Notes”) so long as (x) the aggregate principal amount outstanding of such Pari
Passu Notes (less the aggregate principal amount of Term Loans prepaid,
repurchased, redeemed or otherwise retired with the proceeds of Pari Passu
Notes) together with the aggregate principal amount of New Commitments incurred
pursuant to Section 2.23 of this Agreement does not exceed $500.0 million, (y)
at the time of such incurrence and after giving pro forma effect thereto (A) no
Default or Event of Default shall have occurred and be continuing and (B)
Holdings shall otherwise be in compliance with the Incurrence Ratios or the
proceeds of such Pari Passu Notes are used (i) to purchase, construct or improve
capital assets to be used in the business of Holdings and its Subsidiaries, (ii)
to finance acquisitions permitted under Section 6.05 or (iii) to repay
outstanding Term Loans and (z) the trustee or other representative for such Pari
Passu Notes shall have entered into an intercreditor agreement with the
Collateral Agent on terms reasonably satisfactory to the Collateral Agent; and
(x)Indebtedness in respect of the Company’s 6⅝% Senior Unsecured Notes, maturing
October 15, 2018, issued on September 24, 2010 (2010, the Company’s 5⅞% Senior
Notes due 2021, issued on May 6, 2011, and the Company’s 4.625% Senior Notes due
2022, issued on November 13, 2012 (collectively, the “Senior Unsecured Notes”)
and any Permitted Refinancing Indebtedness in respect thereof, in an aggregate
principal amount of $600,000,000.1,500,000,000.
Notwithstanding anything to the contrary herein, Holdings shall not be permitted
to incur any Indebtedness other than Indebtedness under Sections 6.01(b), (c),
(d), (f), (i), (k), (l), (m), (n) and (w).
For purposes of determining compliance with this Section 6.01, Holdings may
reclassify any Indebtedness incurred pursuant to one of the categories of
Indebtedness permitted described in clause (h), (i), (j), (k), (t), (u) or (v)
as Indebtedness incurred pursuant to clause (l) above, provided that before and
after giving effect to such reclassification, Holdings would be in compliance
with the Incurrence Ratios on a Pro Forma Basis and such Indebtedness would
otherwise meet the criteria of Section 6.01(l), including as to obligors, use of
proceeds and, in the case of secured indebtedness, would be in compliance with
Section 6.02. For the avoidance of doubt, any Indebtedness permitted by more
than one clause of this Section 6.01 may be incurred pursuant to any such clause
that would permit such Indebtedness, without also having to be considered as
being incurred under any other clause of this Section 6.01 that may apply.
SECTION 6.02    Liens. Create, incur, assume or permit to exist any Lien on any
property (including Equity Interests or other securities of any Person,
including any Subsidiary) at the time owned by it or on any income or revenues
or rights in respect of any thereof, except:
(a)Liens on property of the Company and its Subsidiaries which Liens exist on
the Original Effective Date and are set forth on Schedule 6.02(a); provided that
such Liens shall secure only those obligations that they secure on the Original
Effective Date (and extensions, renewals and refinancings of such obligations
permitted by Section 6.01(a)) and shall not subsequently apply to any other
property of Holdings or any of its Subsidiaries (other than replacement
property, accessions and improvements covered on customary terms by the terms of
the instrument or agreement governing such obligations);
(b)any Lien created under the Loan Documents or permitted in respect of any
Mortgaged Property by the terms of the applicable Mortgage;

-108-

--------------------------------------------------------------------------------



(c)any Lien on any property or asset of the Company or any Subsidiary securing
Indebtedness or Permitted Refinancing Indebtedness permitted by Section 6.01(h);
provided that (i) such Lien does not apply to any other property of the Company
or any of the Subsidiaries not securing such Indebtedness at the date of the
acquisition of such property or asset (other than after acquired property
subjected to a Lien securing Indebtedness and other obligations incurred prior
to such date and which Indebtedness and other obligations are permitted
hereunder that require a pledge of after acquired property, it being understood
that such requirement shall not be permitted to apply to any property to which
such requirement would not have applied but for such acquisition), (ii) such
Lien is not created in contemplation of or in connection with such acquisition
and (iii) in the case of a Lien securing Permitted Refinancing Indebtedness, any
such Lien shall be permitted, subject to compliance with clause (e) of the
definition of the term “Permitted Refinancing Indebtedness”;
(d)Liens for Taxes, assessments or other governmental charges or levies not yet
delinquent or that are being contested in compliance with Section 5.03;
(e)landlord’s, carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s, construction or other like Liens arising in the ordinary course of
business and securing obligations that are not overdue by more than 45 days or
that are being contested in good faith by appropriate proceedings and in respect
of which, if applicable, Holdings or any Subsidiary shall have set aside on its
books reserves in accordance with US GAAP;
(f)(i) pledges and deposits made in the ordinary course of business in
compliance with the Federal Employers Liability Act or any other workers’
compensation, unemployment insurance and other social security laws or
regulations and deposits securing liability to insurance carriers under
insurance or self-insurance arrangements in respect of such obligations and (ii)
pledges and deposits securing liability for reimbursement or indemnification
obligations of (including obligations in respect of letters of credit or bank
guarantees for the benefit of) insurance carriers providing property, casualty
or liability insurance to Holdings or any Subsidiary;
(g)pledges and deposits to secure the performance of bids, trade contracts
(other than for Indebtedness), leases (other than Capital Lease Obligations),
statutory obligations, surety and appeal bonds, performance and return of money
bonds, bids, leases, government contracts, trade contracts, and other
obligations of a like nature incurred in the ordinary course of business,
including those incurred to secure health, safety and environmental obligations
in the ordinary course of business;
(h)zoning restrictions, easements, trackage rights, leases (other than Capital
Lease Obligations), licenses, special assessments, rights-of-way, restrictions
on use of real property and other similar encumbrances incurred in the ordinary
course of business that, in the aggregate, do not interfere in any material
respect with the ordinary conduct of the business of Holdings or any Subsidiary
at the real property affected thereby;
(i)purchase money security interests in equipment or other property or
improvements thereto hereafter acquired (or, in the case of improvements,
constructed) by Holdings or any Subsidiary (including the interests of vendors
and lessors under conditional sale and title retention agreements); provided
that (i) such security interests secure Indebtedness permitted by Section
6.01(i) (including any Permitted Refinancing Indebtedness in respect thereof),
(ii) such security interests are incurred, and the Indebtedness secured thereby
is created, within 270 days after such acquisition (or lease or completion of
construction), (iii) the Indebtedness secured thereby does not exceed 100% of
the cost of such equipment or other property or improvements at the time of such
acquisition (or construction), including transaction costs incurred by

-109-

--------------------------------------------------------------------------------



Holdings or any Subsidiary in connection with such acquisition (or construction)
and (iv) such security interests do not apply to any other property of Holdings
or any Subsidiary (other than to accessions to such equipment or other property
or improvements); provided, further, that individual financings of equipment
provided by a single lender may be cross-collateralized to other financings of
equipment provided solely by such lender;
(j)Liens arising out of capitalized lease transactions permitted under Section
6.03, so long as such Liens attach only to the property sold and being leased in
such transaction and any accessions thereto or proceeds thereof and related
property;
(k)Liens securing judgments that do not constitute an Event of Default under
Section 7.01(j);
(l)other Liens with respect to property of Holdings or any Subsidiary securing
Indebtedness in an aggregate principal amount of not more than $100.0150.0
million at any time outstanding;
(m)Liens disclosed by the title insurance policies delivered pursuant to
sub-section (g) of the definition of “Collateral and Guarantee Requirement,”
Section 5.13” or Section 5.10 and any replacement, extension or renewal of any
such Lien; provided that such replacement, extension or renewal Lien shall not
cover any property other than the property that was subject to such Lien prior
to such replacement, extension or renewal; provided, further, that the
Indebtedness and other obligations secured by such replacement, extension or
renewal Lien are permitted by this Agreement;
(n)Liens in respect of Permitted Receivables Financings;
(o)any interest or title of a lessor under any leases or subleases entered into
by Holdings or any Subsidiary in the ordinary course of business;
(p)Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of Holdings or any Subsidiary to permit satisfaction of overdraft or similar
obligations incurred in the ordinary course of business of Holdings and the
Subsidiaries or (iii) relating to purchase orders and other agreements entered
into with customers of Holdings or any Subsidiary in the ordinary course of
business;
(q)Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights;
(r)Liens securing obligations in respect of trade-related letters of credit
permitted under Section 6.01(f) or (q) and covering the goods (or the documents
of title in respect of such goods) financed by such letters of credit and the
proceeds and products thereof;
(s)licenses of intellectual property granted in a manner consistent with past
practice;
(t)Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;
(u)Liens on the assets of a Foreign Subsidiary or any other Subsidiary that is
not a Guarantor Subsidiary that do not constitute Collateral and which secure
Indebtedness or other obligations of

-110-

--------------------------------------------------------------------------------



such Subsidiary (or of another Foreign Subsidiary or Subsidiary that is not a
Guarantor Subsidiary) that are permitted to be incurred under this Agreement;
(v)Liens upon specific items of inventory or other goods and proceeds of
Holdings or any of the Subsidiaries securing such Person’s obligations in
respect of bankers’ acceptances issued or created for the account of such Person
to facilitate the purchase, shipment or storage of such inventory or other
goods;
(w)Liens solely on any cash earnest money deposits made by Holdings or any of
the Subsidiaries in connection with any letter of intent or purchase agreement
permitted hereunder;
(x)Liens on the assets of one or more Subsidiaries organized under the laws of
the People’s Republic of China securing Indebtedness permitted under Section
6.01(v);
(y)Second Priority Liens securing a Second Lien Facility;
(z)Liens on cash and cash equivalents of Captive Insurance Subsidiaries; and
(aa)Liens on the Collateral securing Pari Passu Notes.
Notwithstanding the foregoing, no Liens shall be permitted to exist, directly or
indirectly, on Pledged Collateral, other than Liens in favor of the Collateral
Agent and Liens permitted by Section 6.02(b), (c), (d), (e), (k), (q), (y) or
(aa) or Liens on the Equity Interests of Special Purpose Receivables
Subsidiaries to the extent required in connection with Permitted Receivables
Financings.
SECTION 6.03    Sale and Lease-Back Transactions. Enter into any arrangement,
directly or indirectly, with any Person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
that it intends to use for substantially the same purpose or purposes as the
property being sold or transferred (a “Sale and Lease-Back Transaction”) other
than as permitted by Section 6.05(n)(iiiii); provided that a Sale and Lease-Back
Transaction shall be permitted so long as at the time the lease in connection
therewith is entered into, and after giving effect to the entering into of such
Lease, the Remaining Present Value of such lease (together with Indebtedness
outstanding pursuant to paragraphs (h) and (i) of Section 6.01 and the Remaining
Present Value of outstanding leases previously entered into under this Section
6.03) would not exceed 5% of Consolidated Total Assets as of the end of the
fiscal quarter immediately prior to the date such lease is entered into for
which financial statements have been delivered pursuant to Section 5.04.
SECTION 6.04    Investments, Loans and Advances. Purchase or acquire (including
pursuant to any merger with a Person that is not a Wholly Owned Subsidiary
immediately prior to such merger) any Equity Interests, evidences of
Indebtedness or other securities of, make or permit to exist any loans or
advances (other than intercompany current liabilities incurred in the ordinary
course of business in connection with the cash management operations of Holdings
and the Subsidiaries) to or Guarantees of the obligations of, or make any
investment in (each, an “Investment”), any other Person, except:
(a)Guarantees by Holdings, the Borrowers or any Subsidiary of operating leases
(other than Capital Lease Obligations) or of other obligations that do not
constitute Indebtedness, in each case entered into by Holdings, any Borrower or
any Subsidiary in the ordinary course of business;
(b)(i) Investments (other than intercompany loans and Guarantees) by Holdings,
the Company or any Subsidiary in the Company or any Subsidiary; (ii)
intercompany loans from Holdings, the Company or any Subsidiary to the Company
or any Subsidiary; (iii) Guarantees by Holdings, the Company or

-111-

--------------------------------------------------------------------------------



any Subsidiary of obligations otherwise expressly permitted hereunder of the
Company or any Subsidiary; and (iv) the designation of a Person as an
Unrestricted Subsidiary; provided that the sum, without duplication, of (A) such
Investments (valued at the time of the making thereof and without giving effect
to any write-downs or write-offs thereof but subtracting therefrom the amount of
returns (including dividends, interest and other distributions in respect
thereof), repayments and proceeds previously received in respect of such
Investments and subtracting the DesignatedDesignation Investment Value (to the
extent the relevant designation of such subsidiary was made under this Section
6.04(b)) of any subsidiary of Holdings that ceases to be an Unrestricted
Subsidiary pursuant to a Subsidiary Redesignation) after the Original Effective
Date by the Loan Parties pursuant to clause (i) in Subsidiaries that are not
Domestic Loan Parties or pursuant to clause (iv) by designation of a Person as
an Unrestricted Subsidiary (with the value of the Investment therein for such
purpose being the Designated Investment Value), plus (B) the aggregate
outstanding amount of intercompany loans made after the Original Effective Date
by the Loan Parties to Subsidiaries that are not Domestic Loan Parties pursuant
to clause (ii), plus (C) the aggregate outstanding amount of Guarantees of
Indebtedness made after the Original Effective Date by the Loan Parties of
Subsidiaries that are not Domestic Loan Parties pursuant to clause (iii) (other
than Guarantees permitted pursuant to Section 6.01(m)(v) and (m)(vi)), shall not
exceed an aggregate amount equal to (I) $400.0450.0 million, plus (II) the
portion, if any, of the Available Amount on the date of such election that
Holdings elects to apply to this Section 6.04(b), plus (III) (y) up to
$200.0225.0 million of Revolving Facility Loans so long as any Investments made
with such Revolving Facility Loans are made in the form of intercompany loans
and notes evidencing such intercompany loans are pledged to the Collateral Agent
in accordance with the requirements of Section 5.10, minus (z) the aggregate
amount of all acquisitions made pursuant to Section 6.05 by any Loan Party in
which the Person acquired does not become a Guarantor Subsidiary or the assets
acquired are held by a Subsidiary that is not a Loan Party6.04(m) with respect
to which the second proviso in Section 6.04(m) is applicable;
(c)Permitted Investments and investments that were Permitted Investments when
made;
(d)Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with or judgments against,
customers and suppliers, in each case in the ordinary course of business;
(e)Investments of a Subsidiary acquired after the Original Effective Date or of
a corporation merged into the Company or merged into or consolidated with a
Subsidiary in accordance with Section 6.05 after the Original Effective Date to
the extent that such Investments were not made in contemplation of or in
connection with such acquisition, merger or consolidation and were in existence
on the date of such acquisition, merger or consolidation;
(f)Investments arising out of the receipt by Holdings or any Subsidiary of
noncash consideration for the sale of assets permitted under Section 6.05;
(g)(i) loans and advances to employees of Holdings or any of its subsidiaries in
the ordinary course of business not to exceed $30.035.0 million in the aggregate
at any time outstanding (calculated without regard to write-downs or write-offs
thereof) and (ii) advances of payroll payments and expenses to employees in the
ordinary course of business;
(h)accounts receivable arising and trade credit granted in the ordinary course
of business and any securities received in satisfaction or partial satisfaction
thereof from financially troubled account debtors to the extent reasonably
necessary in order to prevent or limit loss and any prepayments and other
credits to suppliers made in the ordinary course of business;
(i)Swap Agreements permitted pursuant to Section 6.11;

-112-

--------------------------------------------------------------------------------



(j)Investments existing on the Original Effective Date and Investments made
pursuant to binding commitments in effect on the Original Effective Date, to the
extent such binding commitments are set forth on Schedule 6.04(j);
(k)Investments resulting from pledges and deposits referred to in Sections
6.02(f) and (g);
(l)other Investments by Holdings or any Subsidiary in an aggregate amount
outstanding (valued at the time of the making thereof, and without giving effect
to any write-downs or write-offs thereof net of returns, repayments and proceeds
received of such Investments made pursuant to this clause after the Original
Effective Date) not to exceed (i) $250.0275.0 million, plus (ii) the portion, if
any, of the Available Amount on the date such election is made that the Company
elects to apply to this paragraph (l);
(m)Investments constituting Permitted Business Acquisitions; provided that the
aggregate net outstanding amount of all such Investments (net of returns,
repayments and proceeds received in respect of such Investments) made after the
OriginalAmendment No. 4 Effective Date and when Holdings is not in compliance
with the Incurrence Ratios on a Pro Forma Basis shall not exceed $100.0115.0
million; provided, further, that, at all times when Holdings is not in
compliance with the Incurrence Ratios on a Pro Forma Basis; provided, further,
that, Investments by Loan Parties under this Section 6.04(m) constituting
Permitted Business Acquisitions where the acquired business does not become a
Guarantor shall be limited as set forth in the proviso to Section 6.04(b);
(n)additional Investments may be made from time to time to the extent made with
proceeds of Equity Interests (excluding proceeds received as a result of the
exercise of Cure Rights pursuant to Section 7.02) of Holdings, which proceeds or
Investments in turn are contributed (as common equity) to the Company;
(o)Investments arising as a result of Permitted Receivables Financings;
(p)Investments (including by the transfer of assets) in joint ventures existing
on the Original Effective Date in an aggregate amount (with assets transferred
valued at the fair market value thereof) for all such Investments made after the
Original Effective Date not to exceed $250.0275.0 million net of returns,
repayments and proceeds received of such joint ventures after the Original
Effective Date;
(q)JV Reinvestments;
(r)the Transaction;
(s)intercompany loans by Holdings or any of its Subsidiaries to Holdings or any
Parent Company in order to permit Holdings and/or any of the Parent Companies to
make payments permitted by Sections 6.07(b) and (c);
(t)Guarantees permitted under Section 6.01(u);
(u)the transfer of the direct ownership of the Foreign Subsidiaries listed on
Schedule 6.04(u), or their assets, in one or more steps, to Finco or a direct
subsidiary thereof;
(v)the transfer of the direct ownership of all of the Equity Interests of Finco,
in one or more steps, to a new holding company organized under the laws of
Luxembourg or such other jurisdiction

-113-

--------------------------------------------------------------------------------



reasonably acceptable to the Administrative Agent, which new holding company
shall be directly owned by the Company and/or any other Domestic Loan Party; and
(w)the transfer of Equity Interests of Celanese Singapore PTE Limited, currently
held by Celanese Holding GmbH, in one or more steps, to Elwood Insurance
Limited.; and
(x)other Investments, so long as (x) no Default or Event of Default shall exist
at such time or immediately after giving effect to such Investment and (y) the
Total Leverage Ratio on a Pro Forma Basis shall be less than or equal to 3.50 to
1.00.
SECTION 6.05    Mergers, Consolidations, Sales of Assets and Acquisitions. Merge
into or consolidate with any other Person, or permit any other Person to merge
into or consolidate with it, or sell, transfer, lease or otherwise dispose of
(in one transaction or in a series of transactions) all or any part of its
assets (whether now owned or hereafter acquired), or issue, sell, transfer or
otherwise dispose of any Equity Interests of the Company or any Subsidiary, or
purchase, lease or otherwise acquire (in one transaction or a series of
transactions) all or substantially all of the assets, or a division of, any
other Person, except that this Section shall not prohibit:
(a)(i) the purchase and sale of inventory in the ordinary course of business by
Holdings or any Subsidiary, (ii) the acquisition of any other asset in the
ordinary course of business by Holdings or any Subsidiary, (iii) the sale of
surplus, obsolete or worn out equipment or other property in the ordinary course
of business by Holdings or any Subsidiary, (iv) leases and subleases in the
ordinary course of business by Holdings or any Subsidiary or (v) the sale of
Permitted Investments in the ordinary course of business;
(b)if at the time thereof and immediately after giving effect thereto no Event
of Default shall have occurred and be continuing, (i) the merger of any
Subsidiary into a Borrower in a transaction in which such Borrower is the
surviving corporation, (ii) the merger or consolidation of any Subsidiary into
or with any Subsidiary Loan Party in a transaction in which the surviving or
resulting entity is a Subsidiary Loan Party (which shall be a Domestic
Subsidiary Loan Party if any party to such merger or consolidation shall be a
Domestic Subsidiary) and, in the case of each of clauses (i) and (ii), no Person
other than a Borrower or Subsidiary Loan Party receives any consideration, (iii)
the merger or consolidation of any Subsidiary that is not a Subsidiary Loan
Party into or with any other Subsidiary that is not a Subsidiary Loan Party,
(iv) the liquidation or dissolution or change in form of entity of any
Subsidiary (other than a Borrower) if Holdings determines in good faith that
such liquidation or dissolution is in the best interests of Holdings and is not
materially disadvantageous to the Lenders or (v) the merger or consolidation of
Celanese Holdings, LLC with and into Crystal Holdings 3 LLC (“Crystal 3”), its
direct parent, and the immediate subsequent merger of Crystal 3, as surviving
entity of such merger, with and into the Company, as described in the Amendment
Agreement; provided that, for the avoidance of doubt, there shall be no release
of the Guarantee of Celanese Holdings, LLC and Holdings shall have executed the
Supplement to the Guarantee and Collateral Agreement as set forth in the
Amendment Agreement;
(c)sales, transfers, leases, issuances or other dispositions to Holdings or a
Subsidiary (upon voluntary liquidation or otherwise); provided that any sales,
transfers, leases, issuances or other dispositions by a Loan Party to a
Subsidiary that is not a Loan Party shall be made in compliance with Section
6.07; provided, further, that the aggregate gross proceeds of any non-cash
consideration from any such sales, transfers, leases, issuances or other
dispositions by a Loan Party to a Subsidiary that is not a Domestic Subsidiary
Loan Party in reliance upon this paragraph (c) (other than any thereof made by a
Foreign Subsidiary Loan Party to another Foreign Subsidiary Loan Party) and the
aggregate gross proceeds of any or all assets sold, transferred or leased in
reliance upon paragraph (h) below shall not exceed, in any fiscal year of

-114-

--------------------------------------------------------------------------------



Holdings, 7.5% of Consolidated Total Assets as of the end of the immediately
preceding fiscal year; provided that for any given fiscal year this 7.5%
limitation may be increased by no more than 50% of the unused amount for the
previous fiscal year and, in the event of any such carryover, assets sales in
such fiscal year will be deducted first from the carried over amount;, if
constituting an Investment, shall be made in compliance with Section 6.04 hereof
(other than Section 6.04(f)).
(d)Sale and Lease-Back Transactions permitted by Section 6.03;
(e)Investments permitted by Section 6.04 (including, for the avoidance of doubt,
any transfers among Subsidiaries permitted pursuant to paragraphs (u), (v) and
(w) of Section 6.04 whether or not meeting the definition of “Investment”),
Liens permitted by Section 6.02 and dividends and distributions permitted by
Section 6.06;
(f)the purchase and sale or other transfer (including by capital contribution)
of Receivables Assets pursuant to Permitted Receivables Financings;
(g)the sale of defaulted receivables in the ordinary course of business and not
as part of an accounts receivables financing transaction;
(h)sales, transfers, leases, issuances (to the extent of all of the Equity
Interests in a Person then owned by Holdings and its Subsidiaries) or other
dispositions not otherwise permitted by this Section 6.05; provided that the
aggregate gross proceeds (including noncash proceeds) of any or all such sales,
transfers, leases, issuances or dispositions made in reliance upon this
paragraph (h) and in reliance upon the second proviso to paragraph (c) above
shall not exceed, in any fiscal year of Holdings, 7.5% of Consolidated Total
Assets as of the end of the immediately preceding fiscal year; provided,
further, that for any given fiscal year this 7.5% limitation may be increased by
no more than 50% of the unused amount for the previous fiscal year and, in the
event of any such carryover, assets sales in such fiscal year will be deducted
first from the carried over amount; provided, further, that the Net Proceeds
thereof are applied in accordance with Section 2.11(c);
(i)any merger or consolidation in connection with a Permitted Business
Acquisition, provided that following any such merger or consolidation (i)
involving a Borrower, such Borrower is the surviving corporation, (ii) involving
a Domestic Subsidiary Loan Party, the surviving or resulting entity shall be a
Domestic Subsidiary Loan Party that is a Wholly Owned Subsidiary and (iii)
involving a Foreign Subsidiary Loan Party, the surviving or resulting entity
shall be a Foreign Subsidiary Loan Party that is a Wholly Owned Subsidiary;
provided, further, that (1) mergers or consolidations in connection with a
Permitted Business Acquisition where the acquired Person does not become a
Guarantor or the assets acquired are not owned by a Loan Party shall be subject
to the limitation set forth in the proviso to Section 6.04(b), and (2) all
mergers and consolidations pursuant to this Section 6.05(i) shall be subject to
the provisosproviso to SectionsSection 6.04(m) and (o);
(j)licensing and cross-licensing arrangements involving any technology or other
intellectual property of the Company or any Subsidiary in the ordinary course of
business;
(k)sales, leases or other dispositions of inventory of Holdings and its
Subsidiaries determined by the management of Holdings or the Company to be no
longer useful or necessary in the operation of the business of Holdings or any
of the Subsidiaries;
(l)the sale of the performance products business of Nutrinova; provided that the
Net Proceeds of such sale are applied in accordance with Section 2.11(c);

-115-

--------------------------------------------------------------------------------



(m)the Designated Asset Sales; provided that the Net Proceeds of such sales are
applied in accordance with Section 2.11(c); and
(n)(i) the Fraport Transaction, (ii) the sale-leaseback of facilities acquired
or constructed in replacement of the facilities transferred in connection with
the Fraport Transaction and (iii) the sale of receivables generated pursuant to
the Fraport Transaction.
Notwithstanding anything to the contrary contained in this Section 6.05 above,
(i) no action shall be permitted which results in a Change of Control under
clause (a) of the definition thereof, (ii) the Company shall at all times own
directly (or to the extent all direct and indirect owners of the Equity
Interests of CALLC (other than the Company) are Domestic Subsidiary Loan
Parties, indirectly) 100% of the Equity Interests of CALLC, (iii) neither
Holdings nor any Subsidiary that owns Equity Interests in any Borrower or in any
other Subsidiary that directly owns Equity Interests in any Borrower shall sell,
dispose of, grant a Lien on or otherwise transfer such Equity Interests in such
Borrower or in such Subsidiary, as applicable, (iv) each Foreign Subsidiary that
is a Revolving Borrower shall be a Wholly Owned Subsidiary, (v) no sale,
transfer, lease, issuance or other disposition shall be permitted by this
Section 6.05 (other than sales, transfers, leases, issuances or other
dispositions to Loan Parties pursuant to paragraph (c) hereofof this Section
6.05 and purchases, sales or transfers pursuant to paragraph (f) of this Section
6.05 or (to the extent made to Holdings or a Wholly Owned Subsidiary) (j)
hereofof this Section 6.05) unless such disposition is for fair market value
(provided that, for the avoidance of doubt, transfers referred to in paragraphs
(u), (v) and (w) of Section 6.04 that are permitted by paragraph (e) of this
Section 6.05 need only meet such fair market value requirement when taken as a
whole, disregarding intermediate steps, in the case of transfers occurring in
multiple steps), (vi) no sale, transfer or other disposition of assets shall be
permitted by paragraph (a), (d) or (l) of this Section 6.05 unless such
disposition is for at least 75% cash consideration and (vii) no sale, transfer
or other disposition of assets in excess of $10.012.5 million shall be permitted
by paragraph (h) of this Section 6.05 unless such disposition is for at least
75% cash consideration; provided that for purposes of clauses (vi) and (vii),
the amount of (x) any secured Indebtedness or other Indebtedness of a Subsidiary
that is not a Loan Party (as shown on Holdings’ or such Subsidiary’s most recent
balance sheet or in the notes thereto) of Holdings or any Subsidiary of Holdings
that is assumed by the transferee of any such assets and (y) any Designated
Non-Cash Consideration received in respect of any such disposition having an
aggregate fair market value, taken together with all other Designated Non-Cash
Consideration pursuant to this clause (y) that is at that time outstanding, not
in excess of 2.0% of Consolidated Total Assets of Holdings as of the last day of
the then most recently ended fiscal quarter for which financial statements are
available, shall be deemed cash.
SECTION 6.06    Dividends and Distributions. Declare or pay, directly or
indirectly, any dividend or make any other distribution (by reduction of capital
or otherwise), whether in cash, property, securities or a combination thereof,
with respect to any of its Equity Interests (other than dividends and
distributions on Equity Interests payable solely by the issuance of additional
shares of Equity Interests of the Person paying such dividends or
distributions), or directly or indirectly redeem, purchase, retire or otherwise
acquire for value (or permit any Subsidiary to purchase or acquire) any shares
of any class of its Equity Interests or set aside any amount for any such
purpose (the foregoing, collectively, “Restricted Payments”); provided, however,
that:
(a)any subsidiary of the Company may declare and make Restricted Payments to the
Company or to any Wholly Owned Subsidiary of the Company (or, in the case of
non-Wholly Owned Subsidiaries, to the Company or any subsidiary that is a direct
or indirect parent of such subsidiary and to each other owner of Equity
Interests of such subsidiary on a pro rata basis (or more favorable basis from
the perspective of the Company or such subsidiary) based on their relative
ownership interests);

-116-

--------------------------------------------------------------------------------



(b)the Company may declare and make Restricted Payments to Parent Companies and
Holdings (A) in respect of (i) overhead, tax liabilities of Parent Companies and
Holdings (in the case of income tax liabilities in an amount not in excess of
the portion of such tax liabilities attributable to Holdings and its
consolidated subsidiaries (including such tax liabilities arising as a result of
receipt of such distributions to pay tax liabilities) and in the case of other
tax liabilities to the extent attributable to Holdings and its consolidated
subsidiaries or the existence of such Parent Companies), legal, accounting and
other professional fees and expenses, (ii) compensation and incentive payments,
(iii) fees and expenses related to the Transaction, any equity offering of
Holdings or any of the Parent Companies or any investment or acquisition by
Holdings and its Subsidiaries permitted hereunder (whether or not successful)
and (iv) other fees and expenses in connection with the maintenance of its
existence and its ownership of the Company, and (B) in order to permit Holdings
and/or any of the Parent Companies to make payments permitted by Sections
6.06(e), (g) and (h) and 6.07(b) and (c);
(c)the Company may declare and make Restricted Payments to Parent Companies and
Holdings, the proceeds of which are used to purchase or redeem Equity Interests
of Holdings (including related stock appreciation rights or similar securities)
held by then present or former directors, consultants, officers or employees of
Holdings or any of its Subsidiaries or by any Plan upon such Person’s death,
disability, retirement or termination of employment or under the terms of any
such Plan or any other agreement under which such Equity Interests or related
rights were issued; provided that the aggregate amount of such Restricted
Payments under this paragraph (c) shall not exceed in any fiscal year $15.025.0
million plus the amount of net proceeds (x) received by Holdings during such
calendar year from sales of Equity Interests of Holdings to directors,
consultants, officers or employees of Holdings or any of its Subsidiaries in
connection with permitted employee compensation and incentive arrangements,
which, if not used in any year, may be carried forward to any subsequent
calendar year and (y) of any key-man life insurance policies recorded during
such calendar year;
(d)noncash repurchases of Equity Interests deemed to occur upon exercise of
stock options if such Equity Interests represent a portion of the exercise price
of such options shall be permitted;
(e)the Company may, at any time when no Default or Event of Default exists,
declare and make Restricted Payments to the extent the aggregate amount of
Restricted Payments declared and made in a fiscal quarter do not exceed an
amount equal to the portion, if any, of the Available Amount on the date of such
election that Holdings elects to apply to this Section 6.06(e); provided that
the Company may elect to not declare and make a Restricted Payment permitted by
this clause (e) in any fiscal quarter in whole or in part but instead to declare
and make the deferred portion of such permitted Restricted Payment during a
future fiscal quarter, provided further that any Restricted Payment not declared
and made in any fiscal quarter must be declared and made no later than the third
succeeding fiscal quarter following such fiscal quarter and if not so declared
and made by such time then such deferred Restricted Payment may no longer be
declared and made pursuant to this clause (e);
(f)the Company and Holdings may make Restricted Payments necessary to consummate
the Transaction (including one or more share repurchases referred to in the
parenthetical to clause (iii) of the definition of “Transaction” in Section
1.01); and
(g)the BorrowerCompany may declare and make Restricted Payments to Holdings to
allow payment of (i) interest on any debt securities issued by Holdings and (ii)
fees and expenses incurred in connection with the issuance, refinancing or
retirement of any Indebtedness by Holdings, in each case to the extent the net
proceeds from such Indebtedness are contributed to the Company (or used to
refinance previously issued Indebtedness used for such purpose).;

-117-

--------------------------------------------------------------------------------



(h)Holdings may declare and pay quarterly dividends on the Equity Interests of
Holdings, and the Company may make Restricted Payments to Holdings to allow
payment of such dividends, in an aggregate amount not to exceed $160.0 million
per fiscal year of Holdings so long as no Default or Event of Default shall
exist at such time or immediately after giving effect to the making of such
Restricted Payment; and
(i)the Company and Holdings may declare and make other Restricted Payments, so
long as (x) no Default or Event of Default shall exist at such time or
immediately after giving effect to the making of such Restricted Payment and (y)
the Total Leverage Ratio on a Pro Forma Basis shall be less than or equal 3.50
to 1:00.
SECTION 6.07    Transactions with Affiliates.
(a)Sell or transfer any property to, or purchase or acquire any property from,
or otherwise engage in any other transaction with any Person that, immediately
prior to such transaction, is an Affiliate of Holdings, unless such transaction
is (i) otherwise permitted (or required) under this Agreement (including in
connection with any Permitted Receivables Financing) or (ii) upon terms no less
favorable to Holdings or such Subsidiary, as applicable, than would be obtained
in a comparable arm’s-length transaction with a Person that is not an Affiliate;
provided that this clause (ii) shall not apply to the indemnification of
directors of Holdings and its subsidiaries in accordance with customary
practice.
(b)The foregoing paragraph (a) shall not prohibit, to the extent otherwise
permitted under this Agreement,
(i)any issuance of securities, or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment arrangements,
stock options and stock ownership plans approved by the Board of Directors of
Holdings,
(ii)loans or advances to employees of Holdings or any of its subsidiaries in
accordance with Section 6.04(g),
(iii)transactions among the Borrowers and any Subsidiaries and transactions
among Subsidiaries otherwise permitted by this Agreement,
(iv)the payment of fees, compensation and incentive payments and indemnities to
directors, officers and employees of Holdings or any of its subsidiaries in the
ordinary course of business,
(v)transactions pursuant to permitted agreements in existence on the Original
Effective Date and set forth on Schedule 6.07 or any amendment thereto to the
extent such amendment is not adverse to the Lenders in any material respect,
(vi)any employment agreements entered into by Holdings or any of the
Subsidiaries in the ordinary course of business,
(vii)dividends, redemptions and repurchases permitted under Section 6.06,
(viii)any purchase by a Parent Company of Equity Interests of Holdings or any
contribution by Holdings to, or purchase by Holdings of, the equity capital of
the Company; provided that any

-118-

--------------------------------------------------------------------------------



Equity Interests of the Company purchased by Holdings shall be pledged to the
Collateral Agent on behalf of the Lenders pursuant to the U.S. Collateral
Agreement,
(ix)transactions with Subsidiaries for the purchase or sale of goods, products,
parts and services entered into in the ordinary course of business in a manner
consistent with past practice,
(x)any transaction in respect of which Holdings delivers to the Administrative
Agent (for delivery to the Lenders) a letter addressed to the board of directors
of Holdings from an accounting, appraisal or investment banking firm, in each
case of nationally recognized standing that is (A) in the good faith
determination of Holdings qualified to render such letter and (B) reasonably
satisfactory to the Administrative Agent, which letter states that such
transaction is on terms that are no less favorable to Holdings or such
Subsidiary, as applicable, than would be obtained in a comparable arm’s-length
transaction with a Person that is not an Affiliate,
(xi)the payment of all fees, expenses, bonuses and awards related to the
Transaction,
(xii)transactions pursuant to any Permitted Receivables Financings, and
(xiii)transactions with joint ventures for the purchase or sale of chemicals,
equipment and services entered into in the ordinary course of business and in a
manner consistent with past practice.
SECTION 6.08    Business of Holdings and the Subsidiaries. Notwithstanding any
other provisions hereof, engage at any time in any business or business activity
other than:
(x)    in the case of the Company and any Subsidiary, (i) any business or
business activity conducted by it on the Original Effective Date and any
business or business activities incidental or related thereto, or any business
or activity that is reasonably similar thereto or a reasonable extension,
development or expansion thereof or ancillary thereto, including the
consummation of the Transaction and (ii) performance of its obligations under
and in connection with the Loan Documents, or
(y)    in the case of Holdings, (i) ownership of the Equity Interests in the
Company, together with activities directly related thereto, and/or related to
Holdings’ status as the parent company of a corporate group consisting of
Holdings and its Subsidiaries, including entry into commercial agreements on
behalf of or for the benefit of its Subsidiaries in respect of the purchase or
sale of capital assets or other products or services used in the ordinary course
operation of the business of such Subsidiaries and/or the properties of such
Subsidiaries, and other agreements entered into by Holdings in respect of any
acquisition of assets by, or disposition of assets of, any Subsidiary otherwise
permitted by this Agreement (ii) performance of its obligations under and in
connection with the Loan Documents and other Indebtedness permitted under
Section 6.01, (iii) actions incidental to the consummation of the Transaction,
(iv) the incurrence of Indebtedness, making of Investments and entering into
other transactions in each case expressly permitted to be entered into by
Holdings pursuant to the terms of this Agreement, (v) actions required by law to
maintain its existence, (vi) the holding of cash and Permitted Investments, the
temporary holding of other assets pending direct or indirect contribution to the
Company, and the holding of other assets that are not, in the aggregate, in a
material amount, (vii) owing and paying legal, registered office and auditing
fees and (viii) the issuance of Equity Interests and activities relating
thereto, including activities relating to Holdings’ status as a public reporting
company.

-119-

--------------------------------------------------------------------------------



SECTION 6.09    Limitation on Modifications and Prepayments.
(a)Amend or modify in any manner materially adverse to the Lenders, or grant any
waiver or release under or terminate in any manner (if such granting or
termination shall be materially adverse to the Lenders), the articles or
certificate of incorporation or by-laws or partnership agreement or limited
liability company operating agreement of Holdings, the Company or any other Loan
Party (it being agreed that the conversion of a corporation into a limited
liability company or vice versa is not materially adverse to the Lenders;
provided that the provisions hereof and of the other Loan Documents with respect
thereto are complied with).
(b)Make (or give any notice in respect of) any voluntary or optional payment or
prepayment on or redemption or acquisition for value (including, without
limitation, by way of depositing with the trustee with respect thereto money or
securities before due for the purposes of paying when due) of any subordinated
indebtedness permitted to be incurred under Section 6.01 or indebtedness under a
Second Lien Facility permitted to be incurred under Section 6.01 except (I) for
any payments made with the portion, if any, of the Available Amount on the date
of such election that Holdings elects to apply to this Section 6.09(b) or (II)
any such payments made with the proceeds of Permitted Refinancing Indebtedness.
(c)Amend or modify, or permit the amendment or modification of, any instrument
governing subordinated indebtedness permitted to be incurred under Section 6.01
or indebtedness under a Second Lien Facility permitted to be incurred under
Section 6.01 or any Permitted Receivables Document in any manner that would
cause the terms of such Indebtedness to not be permitted under Section 6.01 if
it were a new incurrence or that, in the case of a Permitted Receivables
Document, would cause such financing not to be a Permitted Receivables
Financing.
(d)Permit (i) any Subsidiary that is not a Guarantor Subsidiary to enter into
any agreement or instrument that by its terms restricts (i) the payment of
dividends or distributions or the making of cash advances by such Subsidiary to
Holdings or any Subsidiary that is a direct or indirect parent of such
Subsidiary or (ii) any Guarantor Subsidiary to enter into any agreement or
instrument that by its terms restricts the granting of Liens by such Subsidiary
pursuant to the Security Documents, in each case other than those arising under
any Loan Document, except, in each case, restrictions existing by reason of:
(A)restrictions imposed by applicable law;
(B)restrictions contained in any Permitted Receivables Document with respect to
any Special Purpose Subsidiary;
(C)contractual encumbrances or restrictions under any agreements related to any
permitted renewal, extension or refinancing of any Indebtedness existing on the
Original Effective Date that does not expand the scope of any such encumbrance
or restriction;
(D)any restriction on a Subsidiary imposed pursuant to an agreement entered into
for the sale or disposition of all or substantially all the Equity Interests or
assets of a Subsidiary pending the closing of such sale or disposition;
(E)customary provisions in joint venture agreements and other similar agreements
applicable to joint ventures entered into in the ordinary course of business;

-120-

--------------------------------------------------------------------------------



(F)any restrictions imposed by any agreement relating to secured Indebtedness
permitted by this Agreement to the extent that such restrictions apply only to
the property securing such Indebtedness;
(G)customary provisions contained in leases or licenses of intellectual property
and other similar agreements entered into in the ordinary course of business;
(H)customary provisions restricting subletting or assignment of any lease
governing a leasehold interest;
(I)customary provisions restricting assignment of any agreement entered into in
the ordinary course of business;
(J)customary restrictions and conditions contained in any agreement relating to
the sale of any asset permitted under Section 6.05 pending the consummation of
such sale;
(K)any agreement in effect at the time such subsidiary becomes a Subsidiary, so
long as such agreement was not entered into in contemplation of such Person
becoming a Subsidiary; or
(L)restrictions (a) contained in the indenture for the Senior Unsecured Notes
(the “Senior Unsecured Note Indenture”) and the indenture for any Permitted
Refinancing Indebtedness in respect thereof (provided that such restrictions are
not more burdensome in any material respect than those contained in the Senior
Unsecured Note Indenture as in effect on the date hereof), (b) contained in the
documentation for any Pari Passu Notes, any Second Lien Facility or for any
other indebtedness incurred pursuant to Section 6.01(l); provided that such
restrictions are determined by the Company to be customary for the relevant type
of debt issuance and not more burdensome in any material respect than such
restrictions contained in this Agreement; or
(M)restrictions with respect to any Foreign Subsidiary (or its Subsidiaries)
contained in any agreement relating to Indebtedness of such Foreign Subsidiary
(or its Subsidiaries) permitted to be incurred by this Agreement.
SECTION 6.10    First Lien Senior Secured Leverage Ratio. At any time at which
there is Revolving Facility Credit Exposure, permit the First Lien Senior
Secured Leverage Ratio, calculated as of the end of the most recent fiscal
quarter ending on or about any date set forth in the table below for which
financial statements have been delivered to the Administrative Agent pursuant to
Section 5.04 and on the date of (and after giving effect to) each Credit Event
(so long as there continues to be Revolving Credit Facility Exposure after
giving effect to such Credit Event), to be greater than the ratio set forth
opposite such date in the table below (or, in the case of a calculation as of
the date of a Credit Event, opposite the then most recent such quarter end date
for which financial statements have been delivered to the Administrative Agent
pursuant to Section 5.04):

-121-

--------------------------------------------------------------------------------



Test Period Ending Date
First Lien Senior Secured Leverage Ratio
September 30, 2010
4.25 to 1.00
December 31, 2010 and thereafter
3.90 to 1.00

(which calculations (i) shall be made on a Pro Forma Basis to take into account
any events described in the definition of “Pro Forma Basis” occurring during the
period of four fiscal quarters ending on the last day of such fiscal quarter,
and (ii) in the case of any such calculations as of the date of a Credit Event,
shall not give effect, for purposes of calculating Consolidated First Lien
Senior Secured Debt, to any net increase or decrease in Capital Lease
Obligations that has occurred since such quarter end date (but for the avoidance
of doubt shall give effect to the net increase or decrease in all other
Consolidated First Lien Senior Secured Debt since such quarter end date)).
SECTION 6.11    Swap Agreements. Enter into any Swap Agreement, other than (a)
Swap Agreements required by any Permitted Receivables Financing, (b) Swap
Agreements entered into in the ordinary course of business to hedge or mitigate
risks to which Holdings or any Subsidiary is exposed in the conduct of its
business or the management of its liabilities and (c) Swap Agreements entered
into not for speculative purposes but in order to effectively cap, collar or
exchange interest rates (from fixed to floating rates, from one floating rate to
another floating rate or otherwise) with respect to any interest bearing
liability or investment of Holdings or any Subsidiary.
SECTION 6.12    No Other “Designated Senior Indebtedness.” None of Holdings or
any Borrower shall designate, or permit the designation of, any Indebtedness
(other than under this Agreement or the other Loan Documents) as “Designated
Senior Indebtedness” or any other similar term for the purpose of the definition
of the same or the subordination provisions contained in any indenture governing
any subordinated Indebtedness permitted to be incurred under Section 6.01.
SECTION 6.13    Limitation on the Lenders’ Control over Certain Foreign
Entities.
(a)Subject to subsection (d) of this Section 6.13, the provisions of Section
6.05, Section 6.06, Section 6.08 and subsection (a) of Section 6.09 (the
“Relevant Restrictive Covenants”) shall only apply to a German Entity (as
defined below) in the following manner:
(i)such German Entity (or a parent company thereof which is a German Entity)
shall give the Administrative Agent no less than 30 Business Days’ prior written
notice (the “Intention Notice”) of the intention of such German Entity to carry
out any acts or take any steps inconsistent with the Relevant Restrictive
Covenants;
(ii)the Administrative Agent shall be entitled within 10 Business Days of
receipt of an Intention Notice to request that the relevant German Entity supply
the Administrative Agent with any further relevant information in connection
with the proposed action or steps referred to in such notice; and
(iii)the Administrative Agent shall, if it decides that the proposed action or
steps set out in such notice would reasonably be expected to be materially
prejudicial to the interests of the Lenders under the Financing Documents,
notify the relevant German Entity of such a decision within 10 Business Days of
its receipt of such a notice or receipt of further relevant information pursuant
to clause (a)(ii) above.

-122-

--------------------------------------------------------------------------------



(b)If:
(i)the Administrative Agent notifies a German Entity that the proposed action or
steps set out in the relevant Intention Notice pursuant to paragraph (a) above
would reasonably be expected to be materially prejudicial to the interests of
the Lenders under the Loan Documents; and
(ii)the relevant German Entity nevertheless proceeds to carry out such proposed
actions or steps,
the Administrative Agent shall be entitled to (and, if so instructed by the
Required Lenders, shall) exercise all or any of its rights under Section 7.01
(“Events of Default”).
(c)For the purposes of this Section 6.13, a “German Entity” is any Person who is
incorporated in Germany or, if it is not so incorporated, has its seat or
principal place of business in Germany.
(d)Notwithstanding the foregoing provisions of this Section 6.13 or any other
provision of this Article VI, the Reorganization shall in any event be
permitted.
ARTICLE VII
EVENTS OF DEFAULT
SECTION 7.01    Events of Default. In case of the happening of any of the
following events (“Events of Default”):
(a)any representation or warranty made or deemed made by Holdings, the Company
or any other Loan Party in any Loan Document, or any representation, warranty or
certification contained in any report, certificate, financial statement or other
instrument furnished by or on behalf of Holdings, the Company or any other Loan
Party in connection with or pursuant to any Loan Document, shall prove to have
been false or misleading in any material respect when so made, deemed made or
furnished by Holdings, the Company or any other Loan Party;
(b)default shall be made in the payment of any principal of any Loan or the
reimbursement with respect to any L/C Disbursement when and as the same shall
become due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or by acceleration thereof or otherwise;
(c)default shall be made in the payment of any interest on any Loan or on any
L/C Disbursement or in the payment of any Fee (other than an amount referred to
in (b) above) due under any Loan Document, when and as the same shall become due
and payable, and such default shall continue unremedied for a period of five
Business Days;
(d)default shall be made in the due observance or performance by Holdings, the
Company or any of the Subsidiaries of any covenant, condition or agreement
contained in Section 5.01(a) (with respect to Holdings or a Borrower), 5.05(a),
5.08, 5.10(d) or in Article VI (provided that any breach of the Financial
Performance Covenant shall not, by itself, constitute an Event of Default under
the Term Facility unless such breach shall continue unremedied for a period of
45 days after notice from the Administrative Agent to Holdings);

-123-

--------------------------------------------------------------------------------



(e)default shall be made in the due observance or performance by Holdings, the
Company or any of the Subsidiaries of any covenant, condition or agreement
contained in any Loan Document (other than those specified in paragraphs (b),
(c) and (d) above) and such default shall continue unremedied for a period of 30
days after written notice thereof from the Administrative Agent to the Company;
(f)(i) any event or condition occurs that (A) results in any Material
Indebtedness (including, in the case of the Term Facility, the Revolving Credit
Facility to the extent constituting Material Indebtedness) becoming due prior to
its scheduled maturity or (B) enables or permits (with all applicable grace
periods having expired) the holder or holders of any Material Indebtedness
(including, in the case of the Term Facility, the Revolving Credit Facility to
the extent constituting Material Indebtedness) or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity (provided that any breach of the Financial Performance Covenant giving
rise to an event described in clause (B) above shall not, by itself, constitute
an Event of Default under the Term Facility unless such breach shall continue
unremedied for a period of 45 days after notice from the Administrative Agent to
Holdings) or (ii) Holdings, any Borrower or any of the Subsidiaries shall fail
to pay the principal of any Material Indebtedness (including, in the case of the
Term Facility, the Revolving Credit Facility to the extent constituting Material
Indebtedness) at the stated final maturity thereof; provided that this clause
(f) shall not apply to secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property securing such Indebtedness if such
sale or transfer is permitted hereunder and under the documents providing for
such Indebtedness;
(g)there shall have occurred a Change in Control;
(h)an involuntary proceeding shall be commenced or an involuntary petition shall
be filed in a court of competent jurisdiction seeking (i) relief in respect of
Holdings, any Borrower or any of the Material Subsidiaries, or of a substantial
part of the property of Holdings, any Borrower or any Material Subsidiary, under
Title 11 of the United States Code, as now constituted or hereafter amended, or
any other federal, state or foreign bankruptcy, insolvency, receivership or
similar law, (ii) the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for Holdings, any Borrower or any
of the Material Subsidiaries or for a substantial part of the property of
Holdings, any Borrower or any of the Material Subsidiaries, (iii) the winding-up
or liquidation of Holdings, any Borrower or any Material Subsidiary (except, in
the case of any Material Subsidiary (other than any Borrower), in a transaction
permitted by Section 6.05 or 6.13) or (iv) in the case of a Person organized
under the laws of Germany, any of the actions set out in Section 21 of the
German Insolvenzordnung or to institute insolvency proceedings against any such
Person (Eröffnung des Insolvenzverfahrens), and such proceeding or petition
shall continue undismissed and unstayed for 60 consecutive days or an order or
decree approving or ordering any of the foregoing shall be entered;
(i)Holdings, any Borrower or any Material Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking relief under Title 11 of
the United States Code, as now constituted or hereafter amended, or any other
federal, state or foreign bankruptcy, insolvency, receivership or similar law,
(ii) seek, or consent to, the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or the filing of any petition described in
paragraph (h) above, (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
Holdings, any Borrower or any of the Material Subsidiaries or for a substantial
part of the property of Holdings, any Borrower or any Material Subsidiary, (iv)
file an answer admitting the material allegations of a petition filed against it
in any such proceeding, (v) make a general assignment for the benefit of
creditors or (vi) admit in writing its inability generally to pay its debts as
they become due, or (vii) become unable or fail generally to pay its debts as
they become due;

-124-

--------------------------------------------------------------------------------



(j)any judgment or order for the payment of money in an aggregate amount in
excess of $40.050.0 million shall be rendered against Holdings, the Borrower or
any Material Subsidiary and the same shall remain undischarged for a period of
30 consecutive days during which execution (other than any enforcement
proceedings consisting of the mere obtaining and filing of a judgment lien or
obtaining of a garnishment or similar order so long as no foreclosure, levy or
similar execution process in respect of such judgment lien, or payment over in
respect of such garnishment or similar order, has commenced and is continuing,
or has been completed, in respect of any material assets or properties of
Holdings, the Company or any Material Subsidiary (collectively, “Permitted
Execution Actions”)) shall not be effectively stayed, or any action, other than
a Permitted Execution Action, shall be legally taken by a judgment creditor to
attach or levy upon any material assets or properties of Holdings, the Company
or any Material Subsidiary to enforce any such judgment or order; provided,
however, that with respect to any such judgment or order that is subject to the
terms of one or more settlement agreements that provide for the obligations
thereunder to be paid or performed over time, such judgment or order shall not
be deemed hereunder to be undischarged unless and until Holdings, the Borrower
or the relevant Material Subsidiary, as applicable, shall have failed to pay any
amounts due and owing thereunder (payment of which shall not have been stayed)
for a period of 30 consecutive days after the respective final due dates for the
payment of such amounts;
(k)(i) a Reportable Event or Reportable Events shall have occurred with respect
to any Plan or a trustee shall be appointed by a United States district court to
administer any Plan, (ii) the PBGC shall institute proceedings (including giving
notice of intent thereof) to terminate any Plan or Plans, (iii) Holdings, the
Company or any Subsidiary or any ERISA Affiliate shall have been notified by the
sponsor of a Multiemployer Plan that it has incurred or will be assessed
Withdrawal Liability to such Multiemployer Plan and such Person does not have
reasonable grounds for contesting such Withdrawal Liability or is not contesting
such Withdrawal Liability in a timely and appropriate manner, (iv) Holdings, the
Company or any Subsidiary or any ERISA Affiliate shall have been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or is being terminated, within the meaning of Title IV of ERISA,
(v) Holdings, the Company or any Subsidiary or any ERISA Affiliate shall engage
in any “prohibited transaction” (as defined in Section 406 of ERISA or Section
4975 of the Code) involving any Plan or (vi) any other similar event or
condition shall occur or exist with respect to a Plan; and in each case in
clauses (i) through (vi) above, such event or condition, together with all other
such events or conditions, if any, would reasonably be expected to have a
Material Adverse Effect; or
(l)(i) any Loan Document shall cease to be in full force and effect (other than
in accordance with any Loan Documents), or any Loan Document shall for any
reason be asserted in writing by Holdings, any Borrower or any Material
Subsidiary not to be a legal, valid and binding obligation of any party thereto,
(ii) any security interest purported to be created by any Security Document and
that extends to assets material to Holdings and the Subsidiaries on a
consolidated basis shall cease to be, or shall be asserted in writing by the
Company or any other Loan Party not to be, a valid and perfected security
interest (having the priority required by this Agreement or the relevant
Security Document) in the securities, assets or properties covered thereby,
except to the extent that any such loss of perfection or priority results from
the failure of the Collateral Agent to maintain possession of certificates
actually delivered to it representing securities pledged under the Security
Documents or to file Uniform Commercial Code continuation statements and except
to the extent that such loss is covered by a lender’s title insurance policy and
the Administrative Agent shall be reasonably satisfied with the credit of such
insurer or (iii) the Guarantees pursuant to the Security Documents by Holdings,
the Company or the Subsidiary Loan Parties of any of the Obligations shall cease
to be in full force and effect (other than in accordance with the terms
thereof), or shall be asserted in writing by Holdings or the Company or any
Subsidiary Loan Party not to be in effect or not to be legal, valid and binding
obligations;

-125-

--------------------------------------------------------------------------------



then, subject to Sections 7.02 and/or 7.03, and in every such event (other than
an event with respect to a Borrower described in paragraph (h) or (i) (other
than clause (vii) thereof) above), and at any time thereafter during the
continuance of such event, the Administrative Agent, at the request of the
Required Lenders, shall, by notice to the Borrowers, take any or all of the
following actions, at the same or different times (provided that, in the case of
an Event of Default described in paragraph (d) above arising solely from a
breach of the Financial Performance Covenant, the Administrative Agent shall
take such actions (x) at the request of the Majority Lenders under the Revolving
Credit Facility rather than the Required Lenders and (y) only with respect to
the Revolving Credit Facility): (i) terminate forthwith the Commitments, (ii)
declare the Loans then outstanding to be forthwith due and payable in whole or
in part, whereupon the principal of the Loans so declared to be due and payable,
together with accrued interest thereon and any unpaid accrued Fees and all other
liabilities of the Borrowers accrued hereunder and under any other Loan
Document, shall become forthwith due and payable, without presentment, demand,
protest or any other notice of any kind, all of which are hereby expressly
waived by the Borrowers, anything contained herein or in any other Loan Document
to the contrary notwithstanding and (iii) demand Cash Collateral pursuant to
Section 2.05(j); and in any event with respect to a Borrower described in
paragraph (h) or (i) (other than clause (vii) thereof) above, the Commitments
shall automatically terminate, the principal of the Loans then outstanding,
together with accrued interest thereon and any unpaid accrued Fees and all other
liabilities of the Borrowers accrued hereunder and under any other Loan
Document, shall automatically become due and payable and the Administrative
Agent shall be deemed to have made a demand for Cash Collateral to the full
extent permitted under Section 2.05(j), without presentment, demand, protest or
any other notice of any kind, all of which are hereby expressly waived by the
Borrowers, anything contained herein or in any other Loan Document to the
contrary notwithstanding.
SECTION 7.02    Holdings’ Right to Cure.
(a)Financial Performance Covenants. Notwithstanding anything to the contrary
contained in Section 7.01, in the event that Holdings fails to comply with the
requirements of the Financial Performance Covenant, until the expiration of the
10th day subsequent to the date the certificate calculating such Financial
Performance Covenant is required to be delivered pursuant to Section 5.04(c),
Holdings shall have the right to issue Permitted Cure Securities for cash or
otherwise receive cash contributions to the capital of Holdings, and, in each
case, to contribute any such cash to the capital of the Company (collectively,
the “Cure Right”), and upon the receipt by Company of such cash (the “Cure
Amount”) pursuant to the exercise by Holdings of such Cure Right and request to
the Administrative Agent to effect such recalculation, such Financial
Performance Covenant shall be recalculated giving effect to the following pro
forma adjustments:
(i)EBITDA shall be increased, solely for the purpose of measuring the Financial
Performance Covenant and not for any other purpose under this Agreement, by an
amount equal to the Cure Amount; and
(ii)if, after giving effect to the foregoing recalculations, Holdings shall then
be in compliance with the requirements of all Financial Performance Covenants,
Holdings shall be deemed to have satisfied the requirements of the Financial
Performance Covenant as of the relevant date of determination with the same
effect as though there had been no failure to comply therewith at such date, and
the applicable breach or default of the Financial Performance Covenant that had
occurred shall be deemed cured for this purposes of the Agreement.
(b)Limitation on Exercise of Cure Right. Notwithstanding anything herein to the
contrary, (a) in each four-fiscal-quarter period there shall be at least one
fiscal quarter in which the Cure Right is not exercised, (b) in each
eight-fiscal-quarter period, there shall be a period of at least four
consecutive fiscal quarters during which the Cure Right is not exercised, (c)
the Cure Amount shall be no greater than the amount

-126-

--------------------------------------------------------------------------------



required for purposes of complying with the Financial Performance Covenant, (d)
in each 12 month period, the maximum aggregate Cure Amount for all exercises
shall not exceed €200 million and (e) no Indebtedness repaid with the proceeds
of Permitted Cure Securities shall be deemed repaid for purposes of calculating
the ratio specified in Section 6.10 for the period during which such Permitted
Cure Securities were issued.
ARTICLE VIII
THE AGENTS
SECTION 8.01    Appointment.
(a)In order to expedite the transactions contemplated by this Agreement, DBNY is
hereby appointed to act as Administrative Agent (with each reference in this
Article to Administrative Agent to include DBNY in its capacity as Collateral
Agent and Deutsche Bank AG, Cayman Islands Branch, as Deposit Bank). Each of the
Lenders and each assignee of any such Lender hereby irrevocably authorizes the
Administrative Agent to take such actions on behalf of such Lender or assignee
and to exercise such powers as are specifically delegated to the Administrative
Agent by the terms and provisions hereof and of the other Loan Documents,
together with such actions and powers as are reasonably incidental thereto. The
Administrative Agent is hereby expressly authorized by the Lenders and each
Issuing Bank, without hereby limiting any implied authority, (a) to receive on
behalf of the Lenders and such Issuing Bank all payments of principal of and
interest on the Loans, all payments in respect of L/C Disbursements and all
other amounts due to the Lenders and such Issuing Bank hereunder, and promptly
to distribute to each Lender or such Issuing Bank its proper share of each
payment so received; (b) to give notice on behalf of each of the Lenders of any
Event of Default specified in this Agreement of which the Administrative Agent
has actual knowledge acquired in connection with the performance of its duties
as Administrative Agent hereunder; and (c) to distribute to each Lender copies
of all notices, financial statements and other materials delivered by any
Borrower pursuant to this Agreement as received by the Administrative Agent.
Without limiting the generality of the foregoing, the Agents are hereby
expressly authorized to execute any and all documents (including releases and
including, without limitation, in the event of a sale of assets permitted
hereunder or designation of a Subsidiary as an Unrestricted Subsidiary permitted
hereunder) with respect to the Collateral and the rights of the Secured Parties
with respect thereto, as contemplated by and in accordance with the provisions
of this Agreement and the Security Documents. In the event that any party other
than the Lenders and the Agents shall participate in all or any portion of the
Collateral pursuant to the Security Documents, all rights and remedies in
respect of such Collateral shall be controlled by the Administrative Agent. No
other Agent shall have any duties or responsibilities under this Agreement.
(b)Neither the Agents nor any of their respective directors, officers, employees
or agents shall be liable as such for any action taken or omitted by any of them
except for its or his own gross negligence or willful misconduct, or be
responsible for any statement, warranty or representation herein or the contents
of any document delivered in connection herewith, or be required to ascertain or
to make any inquiry concerning the performance or observance by the Borrowers or
any other Loan Party of any of the terms, conditions, covenants or agreements
contained in any Loan Document. The Agents shall not be responsible to the
Lenders for the due execution, genuineness, validity, enforceability or
effectiveness of this Agreement or any other Loan Documents or other instruments
or agreements. The Agents shall in all cases be fully protected in acting, or
refraining from acting, in accordance with written instructions signed by the
Required Lenders and, except as otherwise specifically provided herein, such
instructions and any action or inaction pursuant thereto shall be binding on all
the Lenders. Each Agent shall, in the absence of knowledge to the contrary, be
entitled to rely on any instrument or document believed by it in good faith to
be genuine and correct and to have been signed or sent by the proper Person or
Persons. Neither the Agents nor any of their respective directors, officers,

-127-

--------------------------------------------------------------------------------



employees or agents shall have any responsibility to any Borrower or any other
Loan Party or any other party hereto on account of the failure, delay in
performance or breach by, or as a result of information provided by, any Lender
or Issuing Bank of any of its obligations hereunder or to any Lender or Issuing
Bank on account of the failure of or delay in performance or breach by any other
Lender or Issuing Bank or any Borrower or any other Loan Party of any of their
respective obligations hereunder or under any other Loan Document or in
connection herewith or therewith. Each Agent may execute any and all duties
hereunder by or through agents or employees and shall be entitled to rely upon
the advice of legal counsel selected by it with respect to all matters arising
hereunder and shall not be liable for any action taken or suffered in good faith
by it in accordance with the advice of such counsel.
SECTION 8.02    Nature of Duties. The Lenders hereby acknowledge that no Agent
shall be under any duty to take any discretionary action permitted to be taken
by it pursuant to the provisions of this Agreement unless it shall be requested
in writing to do so by the Required Lenders. The Lenders further acknowledge and
agree that so long as an Agent shall make any determination to be made by it
hereunder or under any other Loan Document in good faith, such Agent shall have
no liability in respect of such determination to any Person. Notwithstanding any
provision to the contrary elsewhere in this Agreement, no Agent shall have any
duties or responsibilities, except those expressly set forth herein, or any
fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into the Loan
Documents or otherwise exist against any Agent. Each Lender recognizes and
agrees that the Joint Book Runners and the Joint Lead Arrangers shall have no
duties or responsibilities under this Agreement or any other Loan Document, or
any fiduciary relationship with any Lender, and shall have no functions,
responsibilities, duties, obligations or liabilities for acting as the Joint
Book Runners or as the Joint Lead Arrangers hereunder.
SECTION 8.03    Resignation by the Agents. Subject to the appointment and
acceptance of a successor Administrative Agent or Deposit Bank, as the case may
be, as provided below, each of the Administrative Agent and the Deposit Bank may
resign at any time by notifying the Lenders and the Company. Upon any such
resignation, the Required Lenders shall have the right to appoint a successor
with the consent of the Company (not to be unreasonably withheld or delayed). If
no successor shall have been so appointed by the Required Lenders and approved
by the Company and shall have accepted such appointment within 45 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders with the consent of the
Company (not to be unreasonably withheld or delayed), appoint a successor
Administrative Agent which shall be a bank with an office in New York, New York
and an office in London, England (or a bank having an Affiliate with such an
office) having a combined capital and surplus having a Dollar Equivalent that is
not less than $500.0 million or an Affiliate of any such bank. Upon the
acceptance of any appointment as Administrative Agent or Deposit Bank hereunder
by a successor bank, such successor shall succeed to and become vested with all
the rights, powers, privileges and duties of the retiring Administrative Agent
or Deposit Bank, as the case may be, and the retiring Administrative Agent or
Deposit Bank, as the case may be, shall be discharged from its duties and
obligations hereunder. After the resignation by the Administrative Agent or by
the Deposit Bank hereunder, the provisions of this Article and Section 9.05
shall continue in effect for its benefit in respect of any actions taken or
omitted to be taken by it while it was acting as Administrative Agent or Deposit
Bank, as the case may be.
SECTION 8.04    The Administrative Agent in Its Individual Capacity. With
respect to the Loans made by it hereunder, the Administrative Agent in its
individual capacity and not as Administrative Agent shall have the same rights
and powers as any other Lender and may exercise the same as though it were not
the Administrative Agent, and the Administrative Agent and its Affiliates may
accept deposits from, lend money to and generally engage in any kind of business
with Holdings, any Borrower or any of the Subsidiaries or other Affiliates
thereof as if it were not the Administrative Agent.

-128-

--------------------------------------------------------------------------------



SECTION 8.05    Indemnification. Each Lender agrees (a) to reimburse each Agent,
on demand, in the amount of its pro rata share (based on its Commitments
hereunder (or if such Commitments shall have expired or been terminated, in
accordance with the respective principal amounts of its applicable outstanding
Loans or participations in L/C Disbursements, as applicable)) of any reasonable
expenses incurred for the benefit of the Lenders by such Agent, including
counsel fees and compensation of agents and employees paid for services rendered
on behalf of the Lenders, which shall not have been reimbursed by the Company
and (b) to indemnify and hold harmless each Agent and any of its directors,
officers, employees or agents, on demand, in the amount of such pro rata share,
from and against any and all liabilities, Taxes, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever which may be imposed on, incurred by or asserted
against it in its capacity as Agent or any of them in any way relating to or
arising out of this Agreement or any other Loan Document or any action taken or
omitted by it or any of them under this Agreement or any other Loan Document, to
the extent the same shall not have been reimbursed by the Company (and without
limiting its obligation to do so), provided that no Lender shall be liable to an
Agent for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements
determined by a court of competent jurisdiction by final and non-appealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent or any of its directors, officers, employees or agents.
SECTION 8.06    Lack of Reliance on Agents. Each Lender acknowledges that it
has, independently and without reliance upon any Agent and any Lender and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon any Agent,
any other Lender and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement or any other Loan Document,
any related agreement or any document furnished hereunder or thereunder.
SECTION 8.07    Designation of Affiliates for Loans Denominated in Euros. The
Administrative Agent shall be permitted from time to time to designate one of
its Affiliates to perform the duties to be performed by the Administrative Agent
hereunder with respect to Loans, Borrowings and Letters of Credit denominated in
Euros. The provisions of this Article VIII shall apply to any such Affiliate,
mutatis mutandis.
SECTION 8.08    No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Agents listed on the cover page hereof shall have
any powers, duties or responsibilities under this Agreement or any of the other
Loan Documents, except in its capacity, as applicable, as the Administrative
Agent, a Lender or an Issuing Bank hereunder.
ARTICLE IX
MISCELLANEOUS
SECTION 9.01    Notices.
(a)Notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:
(i)if to any Loan Party, to it, c/o the Company, 222 W. Las Colinas Blvd., Suite
900N, Irving, Texas 75039, attention: Christopher W. Jensen, Senior Vice
President, Finance (telecopy: 972-443-4409; chris.jensen@celanese.com), with a
copy to James R. Peacock III, Vice President,

-129-

--------------------------------------------------------------------------------



Deputy General Counsel and Assistant Corporate Secretary (telecopy: (214)
258-9085; james.peacock@celanese.com);
(ii)if to the Administrative Agent or the Collateral Agent, to Deutsche Bank AG,
New York Branch, 60 Wall Street, New York, New York 10005, attention: Marcus
Tarkington (telecopy: (212) 553-3080) (e-mail: marcus.tarkington@db.com), if to
the Deposit Bank, to Deutsche Bank AG, Cayman Islands Branch, 60 Wall Street,
New York, New York 10005, attention: Marcus Tarkington (telecopy: (212)
553-3080) (e-mail: marcus.tarkington@db.com), with a copy to Cahill Gordon &
Reindel llp, 80 Pine Street, New York, New York 10005, attention: Jonathan A.
Schaffzin and Michael J. Ohler, Esq. (telecopy: (212) 269-5420);
(iii)if to an Issuing Bank, to it at the address or telecopy number set forth
separately in writing; and
(iv)if such notice relates to a Revolving Facility Borrowing denominated in
Euros, to the Administrative Agent.
(b)Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. Each of the Administrative Agent, the Collateral Agent,
the Deposit Bank and the Company (on behalf of itself and the Foreign Subsidiary
Borrowers) may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided, further, that approval of such procedures
may be limited to particular notices or communications.
(c)All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service, sent by
telecopy or (to the extent permitted by paragraph (b) above) electronic means or
on the date five Business Days after dispatch by certified or registered mail if
mailed, in each case delivered, sent or mailed (properly addressed) to such
party as provided in this Section 9.01 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section 9.01.
(d)Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto.
SECTION 9.02    Survival of Agreement. All covenants, agreements,
representations and warranties made by the Loan Parties herein, in the other
Loan Documents and in the certificates or other instruments prepared or
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the Lenders and each
Issuing Bank and shall survive the making by the Lenders of the Loans, the
execution and delivery of the Loan Documents and the issuance of the Letters of
Credit, regardless of any investigation made by such Persons or on their behalf,
and shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or L/C Disbursement or any Fee or any other amount
payable under this Agreement or any other Loan Document is outstanding and
unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not been terminated. Without prejudice to the survival of any other
agreements contained herein, indemnification and reimbursement obligations
contained herein (including pursuant to Sections 2.15, 2.16, 2.17 and 9.05)
shall survive the payment in full of the principal and interest hereunder, the
expiration of the Letters of Credit and the termination of the Commitments or
this Agreement.

-130-

--------------------------------------------------------------------------------



SECTION 9.03    Binding Effect. This Agreement shall become effective upon the
Restatement Effective Date.
SECTION 9.04    Successors and Assigns.
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), except that (i) other than pursuant to a merger permitted by
Section 6.05(b) or 6.05(i), no Borrower may assign or otherwise transfer any of
its rights or obligations hereunder without the prior written consent of each
Lender (and any attempted assignment or transfer by a Borrower without such
consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section 9.04. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), Participants (to the extent
provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Agents, each Issuing
Bank and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.
(b)    (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
of any Class, the Loans of any Class and/or Credit-Linked Deposits at the time
owing to it) with the prior written consent (such consent not to be unreasonably
withheld or delayed) of:
(A)the Company; provided that no consent of the Company shall be required for an
assignment to a Lender or an Affiliate of a Lender or an Approved Fund or, if an
Event of Default under paragraph (b), (c), (h) or (i) of Section 7.01 has
occurred and is continuing, any other assignee (other than a natural person)
(provided that any liability of the Borrowers to an assignee that is an Approved
Fund or Affiliate of the assigning Lender under Section 2.15, 2.16, 2.17 or 2.21
shall be limited to the amount, if any, that would have been payable hereunder
by such Borrower in the absence of such assignment); and
(B)the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of (i) a Revolving Facility Commitment
of any Class to an assignee that is a Lender with a Revolving Facility
Commitment of any Class, immediately prior to giving effect to such assignment,
or (ii) a Term Loan of any Class to a Lender, an Affiliate of a Lender or
Approved Fund immediately prior to giving effect to such assignment; and
(C)with respect to assignments of Revolving Facility Commitments, the Issuing
Bank and the Swingline Lender.
(ii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment, the amount of the commitment of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Acceptance with respect to such assignment is delivered to the
Administrative Agent) shall not be less than (x) $5.0 million (or the Euro
Equivalent in the case of Revolving

-131-

--------------------------------------------------------------------------------



Facility Loans denominated in Euros), in the case of Revolving Facility
Commitments and Revolving Facility Loans of any Class, (y) $5.0 million in the
case of Credit-Linked Commitments and Credit-Linked Deposits[reserved] and (z)
$1.0 million (or the Euro Equivalent in the case of Euro Term Loans), in the
case of Term Loans of any Class, unless each of the Company and the
Administrative Agent otherwise consent; provided that no such consent of the
Company shall be required if an Event of Default under paragraph (b), (c), (h)
or (i) of Section 7.01 has occurred and is continuing;
(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
except that this clause (B) shall not prohibit any Lender from assigning all or
a portion of its rights and obligations among separate Facilities on a non-pro
rata basis;
(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500; provided that no such recordation fee shall be
due in connection with an assignment to an existing Lender or Affiliate of a
Lender or an assignment by the Administrative Agent;
(D)    no assignment of Revolving Facility Loans or Revolving Facility
Commitments shall be permitted to be made to an assignee that cannot make
Revolving Facility Loans in Dollars and Euros;
(E)    no assignments of Euro Term Loans or of a commitment to make Euro Term
Loans shall be permitted to be made to an assignee that cannot hold or make Euro
Term Loans; and
(F)    in connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein (A) the
assignee shall have been notified that the assignor is a Defaulting Lender
pursuant to a representation in the Assignment and Acceptance and (B) the
parties to the assignment shall make such additional payments to the
Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Company and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swingline Loans in accordance with its Revolving Percentage in
each of the foregoing. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

-132-

--------------------------------------------------------------------------------



(iii)    Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section, from and after the effective date specified in each
Assignment and Acceptance the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Acceptance, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender hereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.15, 2.16, 2.17 and 9.05). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section. Without the consent of the Deposit Bank, the Credit-Linked Deposit
funded by any CL Lender shall not be released in connection with any assignment
of its Credit-Linked Commitment, but shall instead be purchased by the relevant
assignee and continue to be held for application (if not already applied)
pursuant to Section 2.05(e) or 2.06(a) in respect of such assignee’s obligations
under the Credit-Linked Commitment assigned to it.
(iv)    The Administrative Agent, acting for this purpose as an agent of the
Company, shall maintain at one of its offices a copy of each Assignment and
Acceptance delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and L/C Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Company, the Agents, each Issuing Bank and the Lenders may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Company, any Issuing Bank and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.
(v)    Upon its receipt of a duly completed Assignment and Acceptance executed
by an assigning Lender and an assignee, the processing and recordation fee
referred to in paragraph (b) of this Section and any written consent to such
assignment required by paragraph (b) of this Section, the Administrative Agent
acting for itself and, in any situation wherein the consent of the Company is
not required, the Company shall accept such Assignment and Acceptance and record
the information contained therein in the Register. No assignment shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this paragraph.
(c)    (i) Any Lender may, without the consent of the Company, the
Administrative Agent, any Issuing Bank or any Swingline Lender, sell
participations to one or more banks or other entities (a “Loan Participant”) in
all or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment of any Class and the Loans of any
Class owing to it); provided that (A) such Lender’s obligations under this
Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrowers, the Agents, each Issuing Bank and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument (oral or written) pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement and the
other Loan Documents; provided that (x) such agreement or instrument may provide
that such Lender will not, without the consent of the Loan Participant, agree to
any amendment, modification or waiver described in Section 9.04(a)(i) or clause
(i), (ii),

-133-

--------------------------------------------------------------------------------



(iii), (iv), (v) or (vi) of the first proviso to Section 9.08(b) that affects
such Loan Participant and (y) no other agreement (oral or written) with respect
to such participation may exist between such Lender and such Loan Participant.
Subject to paragraph (c)(ii) of this Section, each of the Borrowers agrees that
each Loan Participant shall be entitled to the benefits of Sections 2.15, 2.16
and 2.17 to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to paragraph (b) of this Section. To the extent permitted
by law, each Loan Participant also shall be entitled to the benefits of Section
9.06 as though it were a Lender; provided such Loan Participant agrees to be
subject to Section 2.18(c) as though it were a Lender.
(ii)    A Loan Participant shall not be entitled to receive any greater payment
under Section 2.15, 2.16 or 2.17 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Loan
Participant, unless the sale of the participation to such Loan Participant is
made with the Company’s prior written consent. A Loan Participant that would be
a Foreign Lender if it were a Lender shall not be entitled to the benefits of
Section 2.17 to the extent such Loan Participant fails to comply with Section
2.17(e) as though it were a Lender.
(d)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including (i) any pledge or assignment to secure obligations to a
Federal Reserve Bank and (ii) in the case of any Lender that is an Approved
Fund, any pledge or assignment to any holders of obligations owed, or securities
issued, by such Lender including to any trustee for, or any other representative
of, such holders, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.
SECTION 9.05    Expenses; Indemnity.
(a)The Company agrees to pay all reasonable out-of-pocket expenses (including
Other Taxes) incurred by the Administrative Agent and the Deposit Bank in
connection with the preparation of this Agreement and the other Loan Documents
or the administration of this Agreement and by the Agents in connection with the
syndication of the Commitments (including expenses incurred prior to the
Restatement Effective Date in connection with due diligence and the reasonable
fees, disbursements and the charges for no more than one counsel in each
jurisdiction where Collateral is located) or in connection with any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
Transactions hereby contemplated shall be consummated) or incurred by the Agents
or any Lender in connection with the enforcement or protection of their rights
in connection with this Agreement and the other Loan Documents, in connection
with the Loans made or the Letters of Credit issued hereunder and of the Agents,
of each Issuing Bank and Swingline Lender in connection with the Back-Stop
Arrangements entered into by such Person, including the reasonable fees, charges
and disbursements of Cahill Gordon & Reindel llp, counsel for the Administrative
Agent and Deposit Bank, and, in connection with any such enforcement or
protection, the reasonable fees, charges and disbursements of any other counsel
(including the reasonable allocated costs of internal counsel if a Lender elects
to use internal counsel in lieu of outside counsel) for the Agents, the Joint
Lead Arrangers, any Issuing Bank or all Lenders (but no more than one such
counsel for all Lenders).
(b)The Company agrees to indemnify the Deposit Bank, the Agents, the Joint Lead
Arrangers, each Issuing Bank, each Lender and each of their respective
Affiliates, directors, trustees, officers, employees and agents (each such
Person being called an “Indemnitee”) against, and to hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses, including reasonable counsel fees, charges and disbursements, incurred
by or asserted against any Indemnitee arising out of, in any way connected with,
or as a result of (i) the execution or delivery of this Agreement or any other
Loan

-134-

--------------------------------------------------------------------------------



Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto and thereto of their respective obligations
thereunder or the consummation of the Transaction and the other transactions
contemplated hereby, (ii) the use of the proceeds of the Loans or the use of any
Letter of Credit or (iii) any claim, litigation, investigation or proceeding
relating to any of the foregoing, whether or not any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or any of its Related Parties. Subject to and
without limiting the generality of the foregoing sentence, the Company agrees to
indemnify each Indemnitee against, and hold each Indemnitee harmless from, any
and all losses, claims, damages, liabilities and related expenses, including
reasonable counsel or consultant fees, charges and disbursements, incurred by or
asserted against any Indemnitee arising out of, in any way connected with, or as
a result of (A) any Environmental Claim related in any way to Holdings, the
Company or any of their Subsidiaries, or (B) any actual or alleged presence,
Release or threatened Release of Hazardous Materials at, under, on or from any
Mortgaged Property or any property owned, leased or operated by any predecessor
of Holdings, the Company or any of their Subsidiaries; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
any of its Related Parties. The provisions of this Section 9.05 shall remain
operative and in full force and effect regardless of the expiration of the term
of this Agreement, the consummation of the transactions contemplated hereby, the
repayment of any of the Obligations, the invalidity or unenforceability of any
term or provision of this Agreement or any other Loan Document, or any
investigation made by or on behalf of the Deposit Bank, any Agent, any Issuing
Bank or any Lender. All amounts due under this Section 9.05 shall be payable on
written demand therefor accompanied by reasonable documentation with respect to
any reimbursement, indemnification or other amount requested.
(c)Unless an Event of Default shall have occurred and be continuing, the Company
shall be entitled to assume the defense of any action for which indemnification
is sought hereunder with counsel of its choice at its expense (in which case the
Company shall not thereafter be responsible for the fees and expenses of any
separate counsel retained by an Indemnitee except as set forth below); provided,
however, that such counsel shall be reasonably satisfactory to each such
Indemnitee. Notwithstanding the Company’s election to assume the defense of such
action, each Indemnitee shall have the right to employ separate counsel and to
participate in the defense of such action, and the Company shall bear the
reasonable fees, costs and expenses of such separate counsel, if (i) the use of
counsel chosen by the Company to represent such Indemnitee would present such
counsel with a conflict of interest; (ii) the actual or potential defendants in,
or targets of, any such action include both the Company and such Indemnitee and
such Indemnitee shall have reasonably concluded that there may be legal defenses
available to it that are different from or additional to those available to the
Company (in which case the Company shall not have the right to assume the
defense or such action on behalf of such Indemnitee); (iii) the Company shall
not have employed counsel reasonably satisfactory to such Indemnitee to
represent it within a reasonable time after notice of the institution of such
action; or (iv) the Company shall authorize in writing such Indemnitee to employ
separate counsel at the Company’s expense. The Company will not be liable under
this Agreement for any amount paid by an Indemnitee to settle any claims or
actions if the settlement is entered into without the Company’s consent, which
consent may not be withheld or delayed unless such settlement is unreasonable in
light of such claims or actions against, and defenses available to, such
Indemnitee. Notwithstanding the foregoing, in the event an Indemnitee releases
the Borrower from its indemnification obligations hereunder, such Indemnitee may
assume the defense of any such action with respect to itself.

-135-

--------------------------------------------------------------------------------



(d)Except as expressly provided in Section 9.05(a) with respect to Other Taxes,
which shall not be duplicative with any amounts paid pursuant to Section 2.17,
this Section 9.05 shall not apply to Taxes.
SECTION 9.06    Right of Set-off. Each Lender and each Issuing Bank is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, upon any amount becoming due and payable by a Borrower hereunder (whether
at the stated maturity, by acceleration or otherwise) after the expiration of
any cure or grace periods, to set off and apply against such amount any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender or such Issuing
Bank to or for the credit or the account of Holdings, the Company or any
Subsidiary, matured or unmatured, irrespective of whether or not such Lender or
such Issuing Bank shall have made any demand under this Agreement or any other
Loan Document. The rights of each Lender and each Issuing Bank under this
Section 9.06 are in addition to other rights and remedies (including other
rights of set-off) that such Lender or such Issuing Bank may have.
SECTION 9.07    Applicable Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(OTHER THAN LETTERS OF CREDIT AND AS EXPRESSLY SET FORTH IN OTHER LOAN
DOCUMENTS) SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK.
SECTION 9.08    Waivers; Amendment.
(a)No failure or delay of the Administrative Agent, any Issuing Bank or any
Lender in exercising any right or power hereunder or under any Loan Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent, each Issuing Bank and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or any other Loan Document or consent to any departure by Holdings,
any Borrower or any other Loan Party therefrom shall in any event be effective
unless the same shall be permitted by paragraph (b) below, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given. No notice or demand on Holdings, any Borrower or any other Loan
Party in any case shall entitle such Person to any other or further notice or
demand in similar or other circumstances.
(b)Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except (x) in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Company and the Required Lenders (or, in respect of any waiver, amendment or
modification of Section 6.10, the Majority Lenders under the Revolving Facility
rather than the Required Lenders) and (y) in the case of any other Loan
Document, pursuant to an agreement or agreements as provided for therein;
provided, however, that no such agreement shall
(i)decrease or forgive the principal amount of, or extend the final maturity of,
or decrease the rate of interest on, any Loan or any L/C Disbursement, without
the prior written consent of each Lender directly affected thereby; provided
that any amendment to the financial covenant definitions in this Agreement shall
not constitute a reduction in the rate of interest for purposes of this clause
(i),
(ii)increase or extend the Commitment of any Lender or decrease the Commitment
Fees or L/C Participation Fees or other fees of any Lender without the prior
written consent of such Lender

-136-

--------------------------------------------------------------------------------



(it being understood that waivers or modifications of conditions precedent,
covenants, Defaults or Events of Default or of a mandatory reduction in the
aggregate Commitments shall not constitute an increase of the Commitments of any
Lender),
(iii)extend or waive any Installment Date or extend any date on which payment of
interest on any Loan or any L/C Disbursement or any fees payable hereunder are
due, without the prior written consent of each Lender directly and adversely
affected thereby,
(iv)amend or modify the provisions of Section 2.18(c) in a manner that would by
its terms alter the pro rata sharing of payments required thereby, without the
prior written consent of each Lender directly and adversely affected thereby,
(v)amend or modify the provisions of this Section or the definition of the terms
“Required Lenders,” “Majority Lenders” or any other provision hereof specifying
the number or percentage of Lenders required to waive, amend or modify any
rights hereunder or make any determination or grant any consent hereunder,
without the prior written consent of each Lender adversely affected thereby (it
being understood that, with the consent of the Required Lenders, additional
extensions of credit pursuant to this Agreement may be included in the
determination of the Required Lenders on substantially the same basis as the
Loans and Commitments are included on the Restatement Effective Date),
(vi)release all or substantially all the Collateral or release Holdings, the
Company, CALLC or all or substantially all of the other Subsidiary Loan Parties
from its Guarantee under the U.S. Collateral Agreement, as applicable, unless,
in the case of a Subsidiary Loan Party, all or substantially all the Equity
Interests of such Subsidiary Loan Party is sold or otherwise disposed of in a
transaction permitted by this Agreement, without the prior written consent of
each Lender adversely affected thereby,
(vii)effect any waiver, amendment or modification that by its terms directly
adversely affects the rights in respect of payments or collateral of Lenders
participating in any Class differently from those of Lenders participating in
other Classes, without the consent of the Majority Lenders participating in the
adversely affected Class (it being agreed that the Required Lenders may waive,
in whole or in part, any prepayment or Commitment reduction required by Section
2.11 so long as the application of any prepayment or Commitment reduction still
required to be made is not changed); or
(viii)convert the currency of any Loan or any Commitment, without the prior
written consent of the Lender holding such Loan or Commitment;
provided, further, that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, the Deposit
BankSwingline Lender or an Issuing Bank hereunder without the prior written
consent of the Administrative Agent, the Deposit BankSwingline Lender or such
Issuing Bank acting as such at the effective date of such agreement, as
applicable. Each Lender shall be bound by any waiver, amendment or modification
authorized by this Section 9.08 and any consent by any Lender pursuant to this
Section 9.08 shall bind any assignee of such Lender.
(c)Without the consent of either Joint Lead Arranger, the Deposit Bank or any
Lender, the Loan Parties and the Administrative Agent and/or Collateral Agent
may (in their respective sole discretion, or shall, to the extent required by
any Loan Document) enter into any amendment, modification or waiver of any Loan
Document, or enter into any new agreement or instrument, to effect the granting,
perfection, protection, expansion or enhancement of any security interest in any
Collateral or additional property to

-137-

--------------------------------------------------------------------------------



become Collateral for the benefit of the Secured Parties, or as required by
local law to give effect to, or protect any security interest for the benefit of
the Secured Parties, in any property or so that the security interests therein
comply with applicable law.
(d)Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent, Holdings and the Borrowers (a) to add one or more additional credit
facilities to this Agreement and to permit the extensions of credit from time to
time outstanding thereunder and the accrued interest and fees in respect thereof
to share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans, the CL Loans and the Revolving Facility Loans and the
accrued interest and fees in respect thereof and (b) to include appropriately
the Lenders holding such credit facilities in any determination of the Required
Lenders.
SECTION 9.09    Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the applicable interest rate, together with all fees
and charges that are treated as interest under applicable law (collectively, the
“Charges”), as provided for herein or in any other document executed in
connection herewith, or otherwise contracted for, charged, received, taken or
reserved by any Lender or any Issuing Bank, shall exceed the maximum lawful rate
(the “Maximum Rate”) that may be contracted for, charged, taken, received or
reserved by such Lender in accordance with applicable law, the rate of interest
payable hereunder, together with all Charges payable to such Lender or such
Issuing Bank, shall be limited to the Maximum Rate; provided that such excess
amount shall be paid to such Lender or such Issuing Bank on subsequent payment
dates to the extent not exceeding the legal limitation.
SECTION 9.10    Entire Agreement. This Agreement, the other Loan Documents and
the agreements regarding certain Fees referred to herein constitute the entire
contract between the parties relative to the subject matter hereof. Any previous
agreement among or representations from the parties or their Affiliates with
respect to the subject matter hereof is superseded by this Agreement and the
other Loan Documents. Notwithstanding the foregoing, the Fee Letters shall
survive the execution and delivery of this Agreement and remain in full force
and effect. Nothing in this Agreement or in the other Loan Documents, expressed
or implied, is intended to confer upon any party other than the parties hereto
and thereto any rights, remedies, obligations or liabilities under or by reason
of this Agreement or the other Loan Documents.
SECTION 9.11    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.
SECTION 9.12    Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby. The parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

-138-

--------------------------------------------------------------------------------



SECTION 9.13    Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which, when
taken together, shall constitute but one contract, and shall become effective as
provided in Section 9.03. Delivery of an executed counterpart to this Agreement
by facsimile transmission shall be as effective as delivery of a manually signed
original.
SECTION 9.14    Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.
SECTION 9.15    Jurisdiction; Consent to Service of Process.
(a)Each of Holdings and each Borrower hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of any
New York State court or federal court of the United States of America sitting in
New York City, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement or the other Loan
Documents, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that any Lender or any Issuing Bank may otherwise have to bring
any action or proceeding relating to this Agreement or the other Loan Documents
against Holdings, any Borrower or any Loan Party or their properties in the
courts of any jurisdiction.
(b)Each of Holdings and each Borrower hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or the other
Loan Documents in any New York State or federal court. Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.
SECTION 9.16    Confidentiality. Each of the Lenders, the Deposit BankSwingline
Lender, each Issuing Bank and the Administrative Agent agrees that it shall
maintain in confidence any information relating to Holdings, the Company and the
other Loan Parties furnished to it by or on behalf of Holdings, the Company or
the other Loan Parties (other than information that (a) has become generally
available to the public other than as a result of a disclosure by such party,
(b) has been independently developed by such Lender, such Issuing Bank, the
Deposit BankSwingline Lender or the Administrative Agent without violating this
Section 9.16 or (c) was available to such Lender, such Issuing Bank, the Deposit
BankSwingline Lender or the Administrative Agent from a third party having, to
such Person’s knowledge, no obligations of confidentiality to Holdings, the
Company or any other Loan Party) and shall not reveal the same other than to its
directors, trustees, officers, employees and advisors with a need to know or to
any Person that approves or administers the Loans on behalf of such Lender (so
long as each such Person shall have been instructed to keep the same
confidential in accordance with this Section 9.16), except: (A) to the extent
necessary to comply with law or any legal process or the requirements of any
Governmental Authority, the National Association of Insurance Commissioners or
of any securities exchange on which securities of the disclosing party or any
Affiliate of the disclosing party are listed or traded, (B) as part of normal
reporting or review procedures to Governmental Authorities or the National
Association of Insurance Commissioners, (C) to its parent companies, Affiliates
or auditors (so long as each such Person shall have been instructed to keep the
same confidential in accordance with this Section 9.16), (D) in order to enforce
its rights under any Loan

-139-

--------------------------------------------------------------------------------



Document in a legal proceeding, (E) to any prospective assignee of, or
prospective Participant in, any of its rights under this Agreement (so long as
such Person shall have been instructed to keep the same confidential in
accordance with confidentiality provisions no less restrictive than this Section
9.16) and (F) to any direct or indirect contractual counterparty in Swap
Agreements or such contractual counterparty’s professional advisor (so long as
such contractual counterparty or professional advisor to such contractual
counterparty agrees to be bound by confidentiality provisions no less
restrictive than this Section 9.16).
SECTION 9.17    Conversion of Currencies.
(a)If, for the purpose of obtaining judgment in any court, it is necessary to
convert a sum owing hereunder in one currency into another currency, each party
hereto (including any Foreign Subsidiary Borrower) agrees, to the fullest extent
that it may effectively do so, that the rate of exchange used shall be that at
which in accordance with normal banking procedures in the relevant jurisdiction
the first currency could be purchased with such other currency on the Business
Day immediately preceding the day on which final judgment is given.
(b)The obligations of each Borrower in respect of any sum due to any party
hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, such Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss. The obligations of the Borrowers
contained in this Section 9.17 shall survive the termination of this Agreement
and the payment of all other amounts owing hereunder.
SECTION 9.18    Release of Liens and Guarantees. In the event that any Loan
Party conveys, sells, leases, assigns, transfers or otherwise disposes of all or
any portion of any of its assets (including the Equity Interests of any
Subsidiary Loan Party (other than a Borrower)) to a Person that is not (and is
not required to become) a Loan Party in a transaction not prohibited by Section
6.05, the Administrative Agent and the Collateral Agent shall promptly (and the
Lenders hereby authorize the Administrative Agent and the Collateral Agent to)
take such action and execute any such documents as may be reasonably requested
by Holdings or the Company and at the Company’s expense to release any Liens
created by any Loan Document in respect of such assets or Equity Interests, and,
in the case of a disposition of the Equity Interests of any Subsidiary Loan
Party that is not a Borrower in a transaction permitted by Section 6.05 and as a
result of which such Subsidiary Loan Party would cease to be a Subsidiary,
terminate such Subsidiary Loan Party’s obligations under its Guarantee;
provided, however, that, in furtherance of the foregoing, at the request of
Holdings with respect to Project Fairway (and subject to the delivery of (i)
such certifications by Holdings as the Collateral Agent may reasonably request
to the effect that the relevant transfer, contribution, lease or easement is
being, or will be, effected in compliance with this Agreement and the other Loan
Documents and (ii) such other supporting documentation reasonably requested by
the Collateral Agent), the Administrative Agent and the Collateral Agent shall
(and the Lenders hereby authorize the Administrative Agent and Collateral Agent
to) execute (a) releases of Liens in favor of the Collateral Agent with respect
to real or personal property to be transferred, contributed or leased to the
joint venture entity pursuant to the joint venture agreement and/or other
relevant contractual obligations of Holdings and its Subsidiaries in respect of
Project Fairway (the “Project Fairway JV Documentation”), (b) non-disturbance
agreements with respect to easements contemplated by the Project Fairway JV
Documentation on real property owned by any Loan Party in favor of

-140-

--------------------------------------------------------------------------------



the joint venture entity pursuant to the Project Fairway JV Documentation, and
(c) subordination agreements for the purpose of subordinating Liens in favor of
the Collateral Agent to easements or similar restrictions granted or to be
granted on real property owned by a Loan Party in furtherance of the “mitigation
plan” in connection with any wetlands permit needed for Project Fairway, each
such release, subordination or non-disturbance agreement to be (x) in a form
reasonably satisfactory to the Collateral Agent and (y) provided on such
timetable as Holdings may reasonably request in connection with and consistent
with the terms of the Project Fairway JV Documentation, notwithstanding that the
relevant transfer, contribution, lease or easement is to be effected subsequent
to the date of such requested release, subordination or non-disturbance (it
being agreed that if the relevant transfer, contribution or easement is not
effected within 30 months, the release, subordination or non-distribution, as
applicable, shall be null and void and Holdings shall cause any released assets
to be pledged to the Collateral Agent). The Administrative Agent and the
Collateral Agent agree to take such actions as are reasonably requested by
Holdings or the Company and at the Company’s expense to terminate the Liens and
security interests created by the Loan Documents when all the Obligations are
paid in full and all Letters of Credit and Commitments are terminated. Any
representation, warranty or covenant contained in any Loan Document relating to
any such Equity Interests, asset or subsidiary of Holdings shall no longer be
deemed to be made once such Equity Interests or asset is so conveyed, sold,
leased, assigned, transferred or disposed of.
SECTION 9.19    Parallel Debt.
(a)Each of the parties hereto agrees, and each Foreign Revolving Borrower
acknowledges by way of an abstract acknowledgement of debt, that each and every
obligation of each Foreign Revolving Borrower (and any of its successors
pursuant to this Agreement) under this Agreement and the other Loan Documents
shall also be owing in full to the Collateral Agent (and each of its successors
under this Agreement), and that accordingly the Collateral Agent will have its
own independent right to demand performance by each such Foreign Revolving
Borrower of those obligations. The Collateral Agent agrees with each Foreign
Revolving Borrower that in case of any discharge of any such obligation owing to
the Collateral Agent or any Lender, it will, to the same extent, not make a
claim against the relevant Foreign Revolving Borrower under the aforesaid
acknowledgement at any time; provided that any such claims can be made against
any such Foreign Revolving Borrower if such discharge is made by virtue of any
set off, counterclaim or similar defense invoked by any such Foreign Revolving
Borrower vis-à-vis the Collateral Agent.
(b)Without limiting or affecting the Collateral Agent’s rights against any
Foreign Revolving Borrower (whether under this paragraph or under any other
provision of the Loan Documents), the Collateral Agent agrees with each other
Lender that, except as set out in the next sentence, it will not exercise its
rights under the Acknowledgement except with the consent of the relevant Lender.
However, for the avoidance of doubt, nothing in the previous sentence shall in
any way limit the Collateral Agent’s right to act in the protection or
preservation of rights under or to enforce any Loan Document as contemplated by
this Agreement and/or the relevant Loan Document (or to do any act reasonably
incidental to the foregoing).
ARTICLE X
COLLECTION ALLOCATION MECHANISM
SECTION 10.01    Implementation of CAM.
(a)On the CAM Exchange Date, (i) the Commitments shall automatically and without
further act be terminated as provided in Section 7.01, (ii) each Revolving
Facility Lender shall immediately be deemed to have acquired (and shall promptly
make payment therefor to the Administrative Agent in accordance with Section
2.04(c)) participations in the Swingline Euro Loans (other than any Swingline
Euro

-141-

--------------------------------------------------------------------------------



Loan in respect of which Revolving Facility Lenders have funded their purchase
of participations pursuant to Section 2.04(c)) in an amount equal to such
Lender’s ratable share (based on the respective Revolving Facility Commitments
of the Revolving Facility Lenders immediately prior to the CAM Exchange Date) of
each Swingline Euro Loan outstanding on such date, (iii) each Revolving Facility
Lender shall immediately be deemed to have acquired (and shall promptly make
payment therefor to the Administrative Agent in accordance with Section 2.04(c))
participations in the Swingline Dollar Loans (other than any Swingline Dollar
Loan in respect of which the Revolving Facility Lenders have funded their
purchase of participations pursuant to Section 2.04(c)) in an amount equal to
such Lender’s Revolving Facility Percentage of each Swingline Dollar Loan
outstanding on such date, (iv) simultaneously with the automatic conversions
pursuant to clause (v) below, the Lenders shall automatically and without
further act (and without regard to the provisions of Section 9.04) be deemed to
have exchanged interests in the Loans (other than the Swingline Loans),
Swingline Loans and undrawn Letters of Credit, such that in lieu of the interest
of each Lender in each Loan and Letter of Credit in which it shall participate
as of such date (including such Lender’s interest in the Obligations of each
Loan Party in respect of each such Loan and undrawn Letter of Credit), such
Lender shall hold an interest in every one of the Loans (other than the
Swingline Loans) and a participation in every one of the Swingline Loans and
undrawn Letters of Credit (including the Obligations of each Loan Party in
respect of each such Loan and each Reserve Account established pursuant to
Section 10.02 below), whether or not such Lender shall previously have
participated therein, equal to such Lender’s CAM Percentage thereof and (v)
simultaneously with the deemed exchange of interests pursuant to clause (iv)
above, the interests in the Loans to be received in such deemed exchange shall,
automatically and with no further action required, be converted into the Dollar
Equivalent, determined using the Exchange Rate calculated as of such date, of
such amount and on and after such date all amounts accruing and owed to the
Lenders in respect of such Obligations shall accrue and be payable in Dollars at
the rate otherwise applicable hereunder. Each Lender and each Loan Party hereby
consents and agrees to the CAM Exchange, and each Lender agrees that the CAM
Exchange shall be binding upon its successors and assigns and any Person that
acquires a participation in its interests in any Loan. Each Loan Party agrees
from time to time to execute and deliver to the Administrative Agent all such
promissory notes and other instruments and documents as the Administrative Agent
shall reasonably request to evidence and confirm the respective interests of the
Lenders after giving effect to the CAM Exchange, and each Lender agrees to
surrender any promissory notes originally received by it in connection with its
Loans hereunder to the Administrative Agent against delivery of any promissory
notes evidencing its interests in the Loans so executed and delivered; provided,
however, that the failure of any Loan Party to execute or deliver or of any
Lender to accept any such promissory note, instrument or document shall not
affect the validity or effectiveness of the CAM Exchange.
(b)As a result of the CAM Exchange, upon and after the CAM Exchange Date, each
payment received by the Administrative Agent or the Collateral Agent pursuant to
any Loan Document in respect of the Obligations, and each distribution made by
the Collateral Agent pursuant to any Security Document in respect of the
Obligations, shall be distributed to the Lenders pro rata in accordance with
their respective CAM Percentages. Any direct payment received by a Lender upon
or after the CAM Exchange Date, including by way of set-off, in respect of an
Obligation shall be paid over to the Administrative Agent for distribution to
the Lenders in accordance herewith.
SECTION 10.02    Letters of Credit.
(a)In the event that on the CAM Exchange Date any RF Letter of Credit shall be
outstanding and undrawn in whole or in part, each Revolving Facility Lender
shall promptly pay over to the Administrative Agent, in immediately available
funds, an amount in Dollars equal to such Lender’s Revolving Facility Percentage
of such undrawn face amount, together with interest thereon from the CAM
Exchange Date to the date on which such amount shall be paid to the
Administrative Agent at the rate that would be applicable

-142-

--------------------------------------------------------------------------------



at the time to an ABR Revolving Loan in a principal amount equal to such undrawn
face amount or unreimbursed drawing, as applicable. The Administrative Agent
shall establish a separate account (each, ana “RF Reserve Account”) or accounts
for each Lender for the amounts received with respect to each such RF Letter of
Credit pursuant to the preceding sentence. On the CAM Exchange Date, the
Administrative Agent shall request the Deposit Bank to withdraw all amounts
remaining in the Credit-Linked Deposit Account (after giving effect to
withdrawals therefrom made pursuant to Section 2.08(d)) less the aggregate
amount (if any) equal to all unreimbursed L/C Disbursements made in respect of
CL Letters of Credit not yet founded by application of Credit-Linked Deposits as
contemplated by Section 2.05(e) and deposit same in a new separate account
maintained with the Administrative Agent (each a “CL Reserve Account” and
together with the RF Reserve Account, the “Reserve Accounts”) or accounts for
such Lender. The Administrative Agent shall deposit in each Lender’s RF Reserve
Account or CL Reserve Account, as the case may be, such Lender’s CAM Percentage
of the amounts received from the Revolving Facility Lenders or the Credit-Linked
Deposit Account, as the case may be, as provided above. The Administrative Agent
shall have sole dominion and control over each Reserve Account, and the amounts
deposited in each Reserve Account shall be held in such Reserve Account until
withdrawn as provided in paragraph (b), (c), (d) or (e) below. The
Administrative Agent shall maintain records enabling it to determine the amounts
paid over to it and deposited in the Reserve Accounts in respect of each Letter
of Credit and the amounts on deposit in respect of each Letter of Credit
attributable to each Lender’s CAM Percentage. The amounts held in each Lender’s
RF Reserve Account or CL Reserve Account, as the case may be, shall be held as a
reserve against the Revolving L/C Exposures or CL L/C Exposures, as the case may
be, shall be the property of such Lender, shall not constitute Loans to or give
rise to any claim of or against any Loan Party and shall not give rise to any
obligation on the part of any Borrower to pay interest to such Lender, it being
agreed that the reimbursement obligations in respect of Letters of Credit shall
arise only at such times as drawings are made thereunder, as provided in Section
2.05.
(b)In the event that after the CAM Exchange Date any drawing shall be made in
respect of a Letter of Credit, the Administrative Agent shall, at the request of
the applicable Issuing Bank withdraw from the RF Reserve Account or CL Reserve
Account, as applicable, of each Lender any amounts, up to the amount of such
Lender’s CAM Percentage of such drawing or payment, deposited in respect of such
Letter of Credit and remaining on deposit and deliver such amounts, to such
Issuing Bank in satisfaction of the reimbursement obligations of the respective
Lenders under Section 2.05(d) (but not of the Applicant Party under Section
2.05(e)). In the event that any Revolving Facility Lender shall default on its
obligation to pay over any amount to the Administrative Agent as provided in
this Section 10.02, the applicable Issuing Bank shall have a claim against such
Revolving Facility Lender to the same extent as if such Lender had defaulted on
its obligations under Section 2.05(d), but shall have no claim against any other
Lender in respect of such defaulted amount, notwithstanding the exchange of
interests in the applicable Borrower’s reimbursement obligations pursuant to
Section 10.01. Each other Lender shall have a claim against such defaulting
Revolving Facility Lender for any damages sustained by it as a result of such
default, including, in the event that such RF Letter of Credit shall expire
undrawn, its CAM Percentage of the defaulted amount.
(c)In the event that after the CAM Exchange Date any Letter of Credit shall
expire undrawn, the Administrative Agent shall withdraw from the RF Reserve
Account or CL Reserve Account, as applicable, of each Lender the amount
remaining on deposit therein in respect of such Letter of Credit and distribute
such amount to such Lender.
(d)With the prior written approval of the Administrative Agent and the
respective Issuing Bank (not to be unreasonably withheld), any Lender may
withdraw the amount held in its RF Reserve Account or CL Reserve Account in
respect of the undrawn amount of any Letter of Credit. Any Lender making such a
withdrawal shall be unconditionally obligated, in the event there shall
subsequently be a drawing under such

-143-

--------------------------------------------------------------------------------



Letter of Credit to pay over to the Administrative Agent, for the account of the
Issuing Bank on demand, its CAM Percentage of such drawing or payment.
(e)Pending the withdrawal by any Lender of any amounts from either of its
Reserve Accounts as contemplated by the above paragraphs, the Administrative
Agent will, at the direction of such Lender and subject to such rules as the
Administrative Agent may prescribe for the avoidance of inconvenience, invest
such amounts in Permitted Investments. Each Lender that has not withdrawn all of
the amounts in its Reserve Accounts as provided in paragraph (d) above shall
have the right, at intervals reasonably specified by the Administrative Agent,
to withdraw the earnings on investments so made by the Administrative Agent with
amounts remaining in its Reserve Accounts and to retain such earnings for its
own account.
SECTION 10.03    PATRIOT Act. Each Lender hereby notifies the Company that
pursuant to the requirements of the PATRIOT Act it is required to obtain, verify
and record information that identifies Loan Parties, which information includes
the name and address of each Loan Party and other information that will allow
such Lender to identify such Loan Party in accordance with the Patriot Act.
SECTION 10.04    Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Loan
Party to honor all of its obligations under this Agreement in respect of Swap
Obligations (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 10.04 for the maximum amount of such liability that
can be hereby incurred without rendering its obligations under this Section
10.04, or otherwise under this Agreement or the U.S. Collateral Agreement,
voidable under applicable law relating to fraudulent conveyance or fraudulent
transfer, and not for any greater amount). The obligations of each Qualified ECP
Guarantor under this Section shall remain in full force and effect until a
discharge of Guaranteed Obligations (as such term is defined in the U.S.
Collateral Agreement) as to such Qualified ECP Guarantor. Each Qualified ECP
Guarantor intends that this Section 10.04 constitute, and this Section 10.04
shall be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of
the Commodity Exchange Act.



-144-

--------------------------------------------------------------------------------



[Signature Pages Intentionally Omitted]

S-1

--------------------------------------------------------------------------------







Schedule I

Tranche 2 Revolving Commitments


Revolving Lender
Tranche 2 Revolving Commitment
Deutsche Bank AG New York Branch
$84,750,000
Bank of America, N.A.
$84,750,000
JPMorgan Chase Bank N.A.
$72,500,000
HSBC Bank USA
$72,500,000
The Royal Bank of Scotland plc
$72,500,000
Citibank, N.A.
$72,500,000
Barclays Bank PLC
$54,500,000
Commerzbank AG
$54,500,000
The Bank of Tokyo-Mitsubishi UFJ Ltd.
$54,500,000
Sumitomo Mitsui Banking Corporation
$54,500,000
Morgan Stanley Senior Funding, Inc.
$54,500,000
PNC Bank, National Association
$54,500,000
US Bank National Association
$50,000,000
The Northern Trust Company
$25,000,000
Goldman Sachs Credit Partners L.P.
$23,500,000
Bayerische Landesbank
$15,000,000
Total:
$900,000,000






--------------------------------------------------------------------------------







Schedule II

Post-Closing Deliverables


1.
Email correspondence provided to the Administrative Agent in form and substance
reasonably satisfactory to the Administrative Agent, from local counsel in the
jurisdiction in which each Mortgaged Property is located substantially to the
effect that:



a.
the prior recording of the applicable existing Mortgage is the only filing or
recording necessary to give constructive notice to third parties of the lien
created by such Mortgage as security for the Obligations (as defined in such
Mortgage), including the Obligations evidenced by the Amended Credit Agreement
and the other documents executed in connection therewith, for the benefit of the
Secured Parties; and



b.
no other documents, instruments, filings, recordings, rerecordings, re-filings
or other actions, including, without limitation, the payment of any mortgage
recording taxes or similar taxes, are necessary or appropriate under applicable
law in order to maintain the continued enforceability, validity or priority of
the Lien created by such Mortgage as security for the Obligations, including the
Obligations evidenced by the Amended Credit Agreement and the other documents
executed in connection therewith, for the benefit of the Secured Parties; or



2.
To the extent such correspondence described in clause (1) above with respect to
any Mortgaged Property cannot be obtained, such documentation with respect to
such Mortgaged Property, in each case in form and substance reasonably
acceptable to the Administrative Agent, as shall have been indicated by local
counsel to be necessary to confirm the enforceability, validity and perfection
of the lien in favor of the Secured Parties with respect to the Obligations
evidenced by the Amended Credit Agreement, including, if so indicated by local
counsel:



a.
an amendment to the applicable existing Mortgage (the “Mortgage Amendment”) duly
executed and acknowledged by the applicable Loan Party, and in form for
recording in the recording office where such Mortgage was recorded, together
with such certificates, affidavits, questionnaires or returns as shall be
required in connection with the recording or filing thereof under applicable
law, in each case in form and substance reasonably satisfactory to the
Administrative Agent and otherwise approved by the applicable local counsel for
filing in the appropriate jurisdiction;



b.
a favorable opinion, addressed to the Administrative Agent, Collateral Agent and
the Secured Parties covering, among other things, the due authorization,
execution, delivery and enforceability of the applicable Mortgage as amended by
the Mortgage Amendment, and shall otherwise be in form and substance reasonably
satisfactory to the Administrative Agent;



c.
to the extent any Mortgage Amendment is required pursuant to clause (2)(a)
above, a date down endorsement to the existing title insurance policy (if such
endorsement is available in the jurisdiction, and if such endorsement is not
available, a title search and modification endorsement in lieu thereof, if
available), which shall be in form and substance reasonably satisfactory to the
Administrative Agent and reasonably assures the Administrative Agent as of the
date of such endorsement or search that the applicable Mortgaged Property
subject to the Lien of such Mortgage is free and clear of all defects and
encumbrances except those Liens permitted under such Mortgage; and




--------------------------------------------------------------------------------



d.
such affidavits, certificates, information and instruments of indemnification as
shall be required to induce the title insurance company to issue the endorsement
to the title insurance policy contemplated hereby and evidence of payment of all
applicable title insurance premiums, search and examination charges, mortgage
recording taxes and related charges, costs and expenses required for the
recording of the Mortgage Amendment referred to above and required for the
issuance of the endorsement to the title insurance policies contemplated hereby.




